
	

113 HR 5294 IH: Health Equity and Accountability Act of 2014
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5294
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Ms. Roybal-Allard (for herself, Ms. Lee of California, Mrs. Christensen, Ms. Bordallo, Ms. Brown of Florida, Mr. Butterfield, Ms. Chu, Ms. Clarke of New York, Mr. Cárdenas, Mr. Carson of Indiana, Ms. Castor of Florida, Mr. Conyers, Mr. Crowley, Mr. Cummings, Mr. Danny K. Davis of Illinois, Ms. DeGette, Ms. DeLauro, Ms. Edwards, Mr. Ellison, Mr. Faleomavaega, Mr. Farr, Mr. Fattah, Ms. Fudge, Mr. Garcia, Mr. Grijalva, Ms. Michelle Lujan Grisham of New Mexico, Mr. Gutiérrez, Ms. Hahn, Mr. Hinojosa, Mr. Honda, Ms. Jackson Lee, Ms. Eddie Bernice Johnson of Texas, Mr. Johnson of Georgia, Mr. Lewis, Ms. Lofgren, Mrs. Lowey, Mr. Ben Ray Luján of New Mexico, Ms. Matsui, Ms. McCollum, Mr. McGovern, Mrs. Negrete McLeod, Mr. Meeks, Ms. Meng, Mrs. Napolitano, Ms. Norton, Mr. Pastor of Arizona, Mr. Pierluisi, Mr. Rangel, Mr. Richmond, Mr. Rush, Mr. Sablan, Ms. Linda T. Sánchez of California, Ms. Loretta Sanchez of California, Ms. Schakowsky, Mr. Schiff, Mr. David Scott of Georgia, Mr. Scott of Virginia, Mr. Serrano, Mr. Sires, Ms. Slaughter, Mr. Takano, Mr. Tonko, Mr. Vargas, Mr. Vela, Ms. Velázquez, and Ms. Waters) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Agriculture, Education and the Workforce, the Budget, Veterans’ Affairs, Armed Services, the Judiciary, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To improve the health of minority individuals, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Health Equity and Accountability Act of 2014.
		2.Table of contentsThe table of contents of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings.
				Title I—Data collection and reporting
				Sec. 101. Amendment to the Public Health Service Act.
				Sec. 102. Elimination of prerequisite of direct appropriations for data collection and analysis.
				Sec. 103. Collection of race and ethnicity data by the Social Security Administration.
				Sec. 104. Revision of HIPAA claims standards.
				Sec. 105. National Center for Health Statistics.
				Sec. 106. Oversampling of Asian-Americans, Native Hawaiians, or Pacific Islanders and other
			 underrepresented groups in Federal health surveys.
				Sec. 107. Geo-access study.
				Sec. 108. Racial, ethnic, and primary language data collected by the Federal Government.
				Sec. 109. Data collection and analysis grants to minority-serving institutions.
				Sec. 110. Standards for measuring sexual orientation and gender identity in collection of health
			 data.
				Sec. 111. Standards for measuring socioeconomic status in collection of health data.
				Sec. 112. Safety and effectiveness of drugs with respect to racial and ethnic background.
				Sec. 113. Improving health data regarding Native Hawaiians and other Pacific Islanders.
				Sec. 114. Clarification of simplified administrative reporting requirement.
				Title II—Culturally and linguistically appropriate health care
				Sec. 201. Definitions.
				Sec. 202. Amendment to the Public Health Service Act.
				Sec. 203. Pilot program for improvement and development of State medical interpreting services.
				Sec. 204. Training tomorrow’s doctors for culturally and linguistically appropriate care: graduate
			 medical education.
				Sec. 205. Federal reimbursement for culturally and linguistically appropriate services under the
			 Medicare, Medicaid, and State Children’s Health Insurance Programs.
				Sec. 206. Increasing understanding of and improving health literacy.
				Sec. 207. Assurances for receiving Federal funds.
				Sec. 208. Report on Federal efforts to provide culturally and linguistically appropriate health
			 care services.
				Sec. 209. English for speakers of other languages.
				Sec. 210. Implementation.
				Sec. 211. Language access services.
				Title III—Health workforce Diversity
				Sec. 301. Amendment to the Public Health Service Act.
				Sec. 302. Hispanic-serving health professions schools.
				Sec. 303. Loan repayment program of Centers for Disease Control and Prevention.
				Sec. 304. Cooperative agreements for online degree programs at schools of public health and schools
			 of allied health.
				Sec. 305. Sense of Congress on the mission of the National Health Care Workforce Commission.
				Sec. 306. Scholarship and fellowship programs.
				Sec. 307. McNair Postbaccalaureate Achievement Program.
				Sec. 308. Rules for determination of full-time equivalent residents for cost-reporting periods.
				Sec. 309. Developing and implementing strategies for local health equity.
				Sec. 310. Loan forgiveness for mental and behavioral health social workers.
				Sec. 311. Health Professions Workforce Fund.
				Sec. 312. Findings; sense of Congress relating to graduate medical education.
				Sec. 313. Career support for skilled internationally educated health professionals.
				Title IV—Improvement of Health Care Services
				Subtitle A—Health Empowerment Zones
				Sec. 401. Short title.
				Sec. 402. Findings.
				Sec. 403. Designation of health empowerment zones.
				Sec. 404. Assistance to those seeking designation.
				Sec. 405. Benefits of designation.
				Sec. 406. Definition.
				Sec. 407. Authorization of appropriations.
				Subtitle B—Other Improvements of Health Care Services
				Chapter 1—Expansion of Coverage
				Sec. 411. Amendment to the Public Health Service Act.
				Sec. 412. Removing citizenship and immigration barriers to access to affordable health care under
			 the ACA.
				Sec. 413. Study on the uninsured.
				Sec. 414. Medicaid payment parity for the territories.
				Sec. 415. Extension of Medicare secondary payer.
				Sec. 416. Border health grants.
				Sec. 417. Removing Medicare barrier to health care.
				Sec. 418. 100 percent FMAP for medical assistance provided by urban Indian health centers.
				Sec. 419. 100 percent FMAP for medical assistance provided to a Native Hawaiian through a federally
			 qualified health center or a Native Hawaiian health care system under the
			 Medicaid program.
				Chapter 2—Expansion of Access
				Sec. 421. Grants for racial and ethnic approaches to community health.
				Sec. 422. Critical access hospital improvements.
				Sec. 423. Establishment of Rural Community Hospital (RCH) Program.
				Sec. 424. Medicare remote monitoring pilot projects.
				Sec. 425. Rural health quality advisory commission and demonstration projects.
				Sec. 426. Rural health care services.
				Sec. 427. Community health center collaborative access expansion.
				Sec. 428. Facilitating the provision of telehealth services across State lines.
				Sec. 429. Scoring of preventive health savings.
				Sec. 430. Sense of Congress.
				Sec. 431. Repeal of requirement for documentation evidencing citizenship or nationality under the
			 Medicaid program.
				Sec. 432. Office of Minority Health in Veterans Health Administration of Department of Veterans
			 Affairs.
				Sec. 433. Indian defined in PPACA.
				Sec. 434. Study of DSH payments to ensure hospital access for low-income patients.
				Sec. 435. Assistant Secretary of the Indian Health Service.
				Sec. 436. Reauthorization of the Native Hawaiian Health Care Improvement Act.
				Title V—IMPROVING HEALTH OUTCOMES FOR WOMEN, CHILDREN, AND FAMILIES
				Sec. 501. Grants to promote positive health behaviors in women and children.
				Sec. 502. Removing barriers to health care and nutrition assistance for children, pregnant women,
			 and lawfully present individuals.
				Sec. 503. Repeal of denial of benefits.
				Sec. 504. Birth defects prevention, risk reduction, and awareness.
				Sec. 505. Uniform State maternal mortality review committees on pregnancy-related deaths.
				Sec. 506. Eliminating disparities in maternity health outcomes.
				Sec. 507. Decreasing the risk factors for sudden unexpected infant death and sudden unexplained
			 death in childhood.
				Sec. 508. Reducing unintended teenage pregnancies.
				Sec. 509. Gestational diabetes.
				Sec. 510. Emergency contraception education and information programs.
				Sec. 511. Supporting healthy adolescent development.
				Sec. 512. Compassionate assistance for rape emergencies.
				Sec. 513. Access to birth control duties of pharmacies to ensure provision of FDA-approved
			 contraception.
				Sec. 514. Additional focus area for the Office on Women’s Health.
				Sec. 515. Interagency coordinating committee on the promotion of optimal maternity outcomes.
				Sec. 516. Consumer education campaign.
				Sec. 517. Bibliographic database of systematic reviews for care of childbearing women and newborns.
				Sec. 518. Maternity care health professional shortage areas.
				Sec. 519. Expansion of CDC prevention research centers program to include centers on optimal
			 maternity outcomes.
				Sec. 520. Expanding models allowed to be tested by Center for Medicare and Medicaid Innovation to
			 include maternity care models.
				Sec. 521. Development of interprofessional maternity care educational models and tools.
				Sec. 522. Including within inpatient hospital services under Medicare services furnished by certain
			 students, interns, and residents supervised by certified nurse midwives.
				Sec. 523. Grants to professional organizations to increase diversity in maternity care
			 professionals.
				Title VI—MENTAL HEALTH 
				Sec. 601. Coverage of marriage and family therapist services, mental health counselor services, and
			 substance abuse counselor services under part B of the Medicare program.
				Sec. 602. Minority Fellowship Program.
				Sec. 603. Integrated Health Care Demonstration Program.
				Sec. 604. Addressing racial and ethnic minority mental health disparities research gaps.
				Sec. 605. Health professions competencies to address racial and ethnic minority mental health
			 disparities.
				Title VII—ADDRESSING HIGH IMPACT MINORITY DISEASES 
				Subtitle A—Cancer
				Sec. 701. Lung cancer mortality reduction.
				Sec. 702. Expanding prostate cancer research, outreach, screening, testing, access, and treatment
			 effectiveness.
				Sec. 703. Improved Medicaid coverage for certain breast and cervical cancer patients in the
			 territories.
				Sec. 704. Cancer prevention and treatment demonstration for ethnic and racial minorities.
				Sec. 705. Reducing cancer disparities within Medicare.
				Subtitle B—Viral Hepatitis and Liver Cancer Control and Prevention
				Sec. 711. Viral hepatitis and liver cancer control and prevention.
				Subtitle C—Acquired Bone Marrow Failure Diseases
				Sec. 721. Acquired bone marrow failure diseases.
				Subtitle D—Cardiovascular Disease, Chronic Disease, and Other Disease Issues
				Sec. 731. Guidelines for disease screening for minority patients.
				Sec. 732. CDC Wisewoman Screening Program.
				Sec. 733. Report on cardiovascular care for women and minorities.
				Sec. 734. Coverage of comprehensive tobacco cessation services in Medicaid.
				Sec. 735. Clinical research funding for oral health.
				Sec. 736. Participation by Medicaid beneficiaries in approved clinical trials.
				Subtitle E—HIV/AIDS
				Sec. 741. Statement of policy.
				Sec. 742. Findings.
				Sec. 743. Additional funding for AIDS drug assistance program treatments.
				Sec. 744. Enhancing the national HIV surveillance system.
				Sec. 745. Evidence-based strategies for improving linkage to and retention in appropriate care.
				Sec. 746. Improving entry into and retention in care and antiretroviral adherence for persons with
			 HIV.
				Sec. 747. Services to reduce HIV/AIDS in racial and ethnic minority communities.
				Sec. 748. Minority AIDS initiative.
				Sec. 749. Health care professionals treating individuals with HIV/AIDS.
				Sec. 750. HIV/AIDS provider loan repayment program.
				Sec. 751. Dental education loan repayment program.
				Sec. 752. Reducing new HIV infections among injecting drug users.
				Sec. 753. Support for expansion of comprehensive sexual health and education programs.
				Sec. 754. Elimination of abstinence-only education program.
				Sec. 755. Report on impact of HIV/AIDS in vulnerable populations.
				Sec. 756. National HIV/AIDS observance days.
				Sec. 757. Review of all Federal and State laws, policies, and regulations regarding the criminal
			 prosecution of individuals for HIV-related offenses.
				Sec. 758. Repeal of limitation against use of funds for education or information designed to
			 promote or encourage, directly, homosexual or heterosexual activity or
			 intravenous substance abuse.
				Sec. 759. Expanding support for condoms in prisons.
				Sec. 760. Automatic reinstatement or enrollment in Medicaid for people who test positive for HIV
			 before reentering communities.
				Sec. 761. Stop AIDS in prison.
				Sec. 762. Support data system review and indicators for monitoring HIV care.
				Sec. 763. Transfer of funds for implementation of national HIV/AIDS strategy.
				Sec. 764. HIV integrated services delivery model demonstration.
				Sec. 765. Report on the implementation of goal 4 (improved coordination) of the national HIV/AIDS
			 strategy.
				Subtitle F—Diabetes
				Sec. 771. Research, treatment, and education.
				Sec. 772. Research, education, and other activities.
				Sec. 773. Research, education, and other activities.
				Sec. 774. Research, education, and other activities.
				Sec. 775. Updated report on health disparities.
				Subtitle G—Lung Disease 
				Sec. 776. Expansion of the National Asthma Education and Prevention Program.
				Sec. 777. Asthma-related activities of the Centers for Disease Control and Prevention.
				Sec. 778. Influenza and pneumonia vaccination campaign.
				Sec. 779. Chronic obstructive pulmonary disease action plan.
				Subtitle H—Osteoarthritis and Musculoskeletal Diseases
				Sec. 781. Findings.
				Sec. 782. Osteoarthritis and other musculoskeletal health-related activities of the Centers for
			 Disease Control and Prevention.
				Subtitle I—Sleep and Circadian Rhythm Disorders
				Sec. 791. Short title; findings.
				Sec. 792. Sleep and circadian rhythm disorders research activities of the National Institutes of
			 Health.
				Sec. 793. Sleep and circadian rhythm health disparities-related activities of the Centers for
			 Disease Control and Prevention.
				Title VIII—Health Information Technology
				Sec. 800. Definitions.
				Subtitle A—Reducing Health Disparities Through Health IT
				Sec. 801. HRSA assistance to health centers for promotion of Health IT.
				Sec. 802. Assessment of impact of Health IT on racial and ethnic minority communities; outreach and
			 adoption of Health IT in such communities.
				Subtitle B—Modifications To Achieve Parity in Existing Programs
				Sec. 811. Extending funding to strengthen the Health IT infrastructure in racial and ethnic
			 minority communities.
				Sec. 812. Prioritizing regional extension center assistance to racial and ethnic minority groups.
				Sec. 813. Extending competitive grants for the development of loan programs to facilitate adoption
			 of certified EHR technology by providers serving racial and ethnic
			 minority groups.
				Sec. 814. Authorization of appropriations.
				Subtitle C—Additional Research and Studies 
				Sec. 831. Data collection and assessments conducted in coordination with minority-serving
			 institutions.
				Sec. 832. Study of health information technology in medically underserved communities.
				Subtitle D—Closing Gaps in Funding To Adopt Certified EHRs
				Sec. 841. Application of Medicare HITECH payments to hospitals in Puerto Rico.
				Sec. 842. Extending Medicaid EHR incentive payments to rehabilitation facilities, long-term care
			 facilities, and home health agencies.
				Sec. 843. Extending physician assistant eligibility for Medicaid electronic health record incentive
			 payments.
				Title IX—Accountability and Evaluation
				Sec. 901. Prohibition on discrimination in Federal assisted health care services and research
			 programs on the basis of sex, race, color, national origin, marital
			 status, familial status, sexual orientation, gender identity, or
			 disability status.
				Sec. 902. Treatment of Medicare payments under title VI of the Civil Rights Act of 1964.
				Sec. 903. Accountability and transparency within the Department of Health and Human Services.
				Sec. 904. United States Commission on Civil Rights.
				Sec. 905. Sense of Congress concerning full funding of activities to eliminate racial and ethnic
			 health disparities.
				Sec. 906. GAO and NIH reports.
				Title X—Addressing Social Determinants and Improving Environmental Justice
				Sec. 1001. Definitions.
				Sec. 1002. Findings.
				Sec. 1003. Health impact assessments.
				Sec. 1004. Implementation of recommendations by Environmental Protection Agency.
				Sec. 1005. Grant program to conduct environmental health improvement activities and to improve
			 social determinants of health.
				Sec. 1006. Additional research on the relationship between the built environment and the health of
			 community residents.
				Sec. 1007. Environment and public health restoration.
				Sec. 1008. GAO report on health effects of Deepwater Horizon oil rig explosion in the Gulf Coast.
			
		3.FindingsThe Congress finds as follows:
			(1)The population of racial and ethnic minorities is expected to increase over the next few decades,
			 yet racial and ethnic minorities have the poorest health status and face
			 substantial cultural, social, and economic barriers to obtaining quality
			 health care.
			(2)Health disparities are a function of not only access to health care, but also the social
			 determinants of health—including the environment, the physical structure
			 of communities, nutrition and food options, educational attainment,
			 employment, race, ethnicity, sex, geography, language preference,
			 immigrant or citizenship status, sexual orientation, gender identity,
			 socioeconomic status, or disability status—that directly and indirectly
			 affect the health, health care, and wellness of individuals and
			 communities.
			(3)By 2020, the Nation will face a shortage of health care providers and allied health workers and
			 this shortage disproportionately affects health professional shortage
			 areas where many racial and ethnic minority populations reside.
			(4)All efforts to reduce health disparities and barriers to quality health services require better and
			 more consistent data.
			(5)A full range of culturally and linguistically appropriate health care and public health services
			 must be available and accessible in every community.
			(6)Racial and ethnic minorities and underserved populations must be included early and equitably in
			 health reform innovations.
			(7)Efforts to improve minority health have been limited by inadequate resources in funding, staffing,
			 stewardship, and accountability. Targeted investments that are focused on
			 disparities elimination must be made in providing care and services that
			 are community-based, including prevention and policies addressing social
			 determinants of health.
			(8)In 2011, the Department of Health and Human Services developed the HHS Action Plan to Reduce Racial
			 and Ethnic Health Disparities and the National Stakeholder Strategy for
			 Achieving Health Equity, two strategic plans that represent the country’s
			 first coordinated roadmap to reducing health disparities. Along with the
			 National Prevention Strategy, Healthy People 2020, and the National Health
			 Care Quality Strategy, as well as critical resources such as the 2012
			 National Healthcare Quality and Disparities Reports, these comprehensive
			 plans will work to increase the number of Americans who are healthy at
			 every stage of life.
			(9)The Department of Health and Human Services also developed other strategic planning documents to
			 combat disease disparities with a high impact on minority populations
			 including the National HIV/AIDS Strategy, and the Action Plan for the
			 Prevention, Care and Treatment of Viral Hepatitis.
			(10)The Patient Protection and Affordable Care Act, as amended by the Health Care and Education
			 Reconciliation Act, represents the biggest advancement for minority health
			 in the last 40 years.
			IData collection and reporting
			101.Amendment to the Public Health Service Act
				(a)PurposeIt is the purpose of this section to promote data collection, analysis, and reporting by race,
			 ethnicity, sex, primary language, sexual orientation, disability status,
			 gender identity, and socioeconomic status among federally supported health
			 programs.
				(b)AmendmentTitle XXXIV of the Public Health Service Act, as amended by titles II and III of this Act, is further amended by inserting after subtitle A the
			 following:
					
						BStrengthening data collection, improving data analysis, and expanding data reporting
							3431.Health disparity data
								(a)Requirements
									(1)In generalEach health-related program operated by or that receives funding or reimbursement, in whole or in
			 part, either directly or indirectly from the Department of Health and
			 Human Services shall—
										(A)require the collection, by the agency or program involved, of data on the race, ethnicity, sex,
			 primary language, sexual orientation, disability status, gender identity,
			 and socioeconomic status of each applicant for and recipient of
			 health-related assistance under such program—
											(i)using, at a minimum, the standards for data collection on race, ethnicity, sex, primary language,
			 sexual orientation, disability status, gender identity, and socioeconomic
			 status developed under section 3101;
											(ii)collecting data for additional population groups if such groups can be aggregated into the race and
			 ethnicity categories outlined by the standards developed under section
			 3101;
											(iii)additionally referring, where practicable, to the standards developed by the Institute of Medicine
			 in Race, Ethnicity, and Language Data: Standardization for Health Care Quality Improvement; and
											(iv)where practicable, through self-reporting;
											(B)with respect to the collection of the data described in subparagraph (A), for applicants and
			 recipients who are minors, require communication assistance in speech or
			 writing, and for applicants and recipients who are otherwise legally
			 incapacitated, require that—
											(i)such data be collected from the parent or legal guardian of such an applicant or recipient; and
											(ii)the primary language of the parent or legal guardian of such an applicant or recipient be
			 collected;
											(C)systematically analyze such data using the smallest appropriate units of analysis feasible to
			 detect racial and ethnic disparities, as well as disparities along the
			 lines of primary language, sex, disability status, sexual orientation,
			 gender identity, and socioeconomic status in health and health care, and
			 report the results of such analysis to the Secretary, the Director of the
			 Office for Civil Rights, each agency listed in section 3101(c)(1), the
			 Committee on Health, Education, Labor, and Pensions and the Committee on
			 Finance of the Senate, and the Committee on Energy and Commerce and the
			 Committee on Ways and Means of the House of Representatives;
										(D)provide such data to the Secretary on at least an annual basis; and
										(E)ensure that the provision of assistance to an applicant or recipient of assistance is not denied or
			 otherwise adversely affected because of the failure of the applicant or
			 recipient to provide race, ethnicity, primary language, sex, sexual
			 orientation, disability status, gender identity, and socioeconomic status
			 data.
										(2)Rules of constructionNothing in this subsection shall be construed to—
										(A)permit the use of information collected under this subsection in a manner that would adversely
			 affect any individual providing any such information; or
										(B)diminish existing or future requirements on health care providers to collect data.
										(3)No compelled disclosure of dataThis title does not authorize any health care provider, Federal official, or other entity to compel
			 the disclosure of any data collected under this title. The disclosure of
			 any such data by an individual pursuant to this title shall be strictly
			 voluntary.
									(b)Protection of dataThe Secretary shall ensure (through the promulgation of regulations or otherwise) that all data
			 collected pursuant to subsection (a) are protected—
									(1)under the same privacy protections as the Secretary applies to other health data under the
			 regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191; 110 Stat. 2033) relating to the privacy of individually identifiable health
			 information and other protections; and
									(2)from all inappropriate internal use by any entity that collects, stores, or receives the data,
			 including use of such data in determinations of eligibility (or continued
			 eligibility) in health plans, and from other inappropriate uses, as
			 defined by the Secretary.
									(c)National plan of the data CouncilThe Secretary shall develop and implement a national plan to ensure the collection of data in a
			 culturally appropriate and competent manner, to improve the collection,
			 analysis, and reporting of racial, ethnic, sex, primary language, sexual
			 orientation, disability status, gender identity, and socioeconomic status
			 data at the Federal, State, territorial, tribal, and local levels,
			 including data to be collected under subsection (a), and to ensure that
			 data collection activities carried out under this section are in
			 compliance with the standards developed under section 3101. The Data
			 Council of the Department of Health and Human Services, in consultation
			 with the National Committee on Vital Health Statistics, the Office of
			 Minority Health, Office on Women’s Health, and other appropriate public
			 and private entities, shall make recommendations to the Secretary
			 concerning the development, implementation, and revision of the national
			 plan. Such plan shall include recommendations on how to—
									(1)implement subsection (a) while minimizing the cost and administrative burdens of data collection
			 and reporting;
									(2)expand awareness among Federal agencies, States, territories, Indian tribes, health providers,
			 health plans, health insurance issuers, and the general public that data
			 collection, analysis, and reporting by race, ethnicity, primary language,
			 sexual orientation, disability status, gender identity, and socioeconomic
			 status is legal and necessary to assure equity and nondiscrimination in
			 the quality of health care services;
									(3)ensure that future patient record systems have data code sets for racial, ethnic, primary language,
			 sexual orientation, disability status, gender identity, and socioeconomic
			 status identifiers and that such identifiers can be retrieved from
			 clinical records, including records transmitted electronically;
									(4)improve health and health care data collection and analysis for more population groups if such
			 groups can be aggregated into the minimum race and ethnicity categories,
			 including exploring the feasibility of enhancing collection efforts in
			 States for racial and ethnic groups that comprise a significant proportion
			 of the population of the State;
									(5)provide researchers with greater access to racial, ethnic, primary language, sexual orientation,
			 disability status, gender identity, and socioeconomic status data, subject
			 to privacy and confidentiality regulations; and
									(6)safeguard and prevent the misuse of data collected under subsection (a).
									(d)Compliance with StandardsData collected under subsection (a) shall be obtained, maintained, and presented (including for
			 reporting purposes) in accordance with the standards developed under
			 section 3101.
								(e)Technical assistance for the collection and reporting of data
									(1)In generalThe Secretary may, either directly or through grant or contract, provide technical assistance to
			 enable a health care program or an entity operating under such program to
			 comply with the requirements of this section.
									(2)Types of assistanceAssistance provided under this subsection may include assistance to—
										(A)enhance or upgrade computer technology that will facilitate racial, ethnic, primary language,
			 sexual orientation, disability status, gender identity, and socioeconomic
			 status data collection and analysis;
										(B)improve methods for health data collection and analysis, including additional population groups if
			 such groups can be aggregated into the race and ethnicity categories
			 outlined by the standards developed under section 3101;
										(C)develop mechanisms for submitting collected data subject to existing privacy and confidentiality
			 regulations; and
										(D)develop educational programs to inform health insurance issuers, health plans, health providers,
			 health-related agencies, and the general public that data collection and
			 reporting by race, ethnicity, primary language, sexual orientation,
			 disability status, gender identity, and socioeconomic status are legal and
			 essential for eliminating health and health care disparities.
										(f)Analysis of health disparity dataThe Secretary, acting through the Director of the Agency for Healthcare Research and Quality and in
			 coordination with the Administrator of the Centers for Medicare & Medicaid Services, shall provide technical assistance to agencies of the Department of Health and
			 Human Services in meeting Federal standards for health disparity data
			 collection and for analysis of racial and ethnic disparities in health and
			 health care in public programs by—
									(1)identifying appropriate quality assurance mechanisms to monitor for health disparities;
									(2)specifying the clinical, diagnostic, or therapeutic measures which should be monitored;
									(3)developing new quality measures relating to racial and ethnic disparities and their overlap with
			 other disparity factors in health and health care;
									(4)identifying the level at which data analysis should be conducted; and
									(5)sharing data with external organizations for research and quality improvement purposes.
									(g)Primary languageReferences in this section—
									(1)to primary language data, include spoken and written primary language data; and
									(2)to primary language data collection activities, include identifying, collecting, storing, tracking,
			 and analyzing primary language data and information on the methods used to
			 meet the language access needs of limited-English-proficient individuals.
									(h)DefinitionIn this section, the term health-related program mean a program—
									(1)under the Social Security Act (42 U.S.C. 301 et seq.) that pays for health care and services; and
									(2)under this Act that provides Federal financial assistance for health care, biomedical research, or
			 health services research and or is designed to improve the public’s
			 health.
									(i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for
			 each of fiscal years 2015 through 2020.
								3432.Provisions relating to Native Americans
								(a)Establishment of epidemiology centersThe Secretary shall establish an epidemiology center in each service area to carry out the
			 functions described in subsection (b). Any new center established after
			 the date of the enactment of the Health Equity and Accountability Act of 2014 may be operated under a grant authorized by subsection (d), but funding under such a grant shall
			 not be divisible.
								(b)Functions of centersIn consultation with and upon the request of Indian tribes, tribal organizations, and urban Indian
			 organizations, each service area epidemiology center established under
			 this subsection shall, with respect to such service area—
									(1)collect data relating to, and monitor progress made toward meeting, each of the health status
			 objectives of the service, the Indian tribes, tribal organizations, and
			 urban Indian organizations in the service area;
									(2)evaluate existing delivery systems, data systems, and other systems that impact the improvement of
			 Indian health;
									(3)assist Indian tribes, tribal organizations, and urban Indian organizations in identifying their
			 highest priority health status objectives and the services needed to
			 achieve such objectives, based on epidemiological data;
									(4)make recommendations for the targeting of services needed by the populations served;
									(5)make recommendations to improve health care delivery systems for Indians and urban Indians;
									(6)provide requested technical assistance to Indian tribes, tribal organizations, and urban Indian
			 organizations in the development of local health service priorities and
			 incidence and prevalence rates of disease and other illness in the
			 community; and
									(7)provide disease surveillance and assist Indian tribes, tribal organizations, and urban Indian
			 organizations to promote public health.
									(c)Technical assistanceThe Director of the Centers for Disease Control and Prevention shall provide technical assistance
			 to the centers in carrying out the requirements of this subsection.
								(d)Grants for studies
									(1)In generalThe Secretary may make grants to Indian tribes, tribal organizations, urban Indian organizations,
			 and eligible intertribal consortia to conduct epidemiological studies of
			 Indian communities.
									(2)Eligible intertribal consortiaAn intertribal consortium is eligible to receive a grant under this subsection if—
										(A)the intertribal consortium is incorporated for the primary purpose of improving Indian health; and
										(B)the intertribal consortium is representative of the Indian tribes or urban Indian communities in
			 which the intertribal consortium is located.
										(3)ApplicationsAn application for a grant under this subsection shall be submitted in such manner and at such time
			 as the Secretary shall prescribe.
									(4)RequirementsAn applicant for a grant under this subsection shall—
										(A)demonstrate the technical, administrative, and financial expertise necessary to carry out the
			 functions described in paragraph (5);
										(B)consult and cooperate with providers of related health and social services in order to avoid
			 duplication of existing services; and
										(C)demonstrate cooperation from Indian tribes or urban Indian organizations in the area to be served.
										(5)Use of fundsA grant awarded under paragraph (1) may be used—
										(A)to carry out the functions described in subsection (b);
										(B)to provide information to and consult with tribal leaders, urban Indian community leaders, and
			 related health staff on health care and health service management issues;
			 and
										(C)in collaboration with Indian tribes, tribal organizations, and urban Indian communities, to provide
			 the service with information regarding ways to improve the health status
			 of Indians.
										(e)Access to informationAn epidemiology center operated by a grantee pursuant to a grant awarded under subsection (d) shall
			 be treated as a public health authority for purposes of the Health
			 Insurance Portability and Accountability Act of 1996 (Public Law 104–191;
			 110 Stat. 2033), as such entities are defined in part 164.501 of title 45,
			 Code of Federal Regulations (or a successor regulation). The Secretary
			 shall grant such grantees access to and use of data, data sets, monitoring
			 systems, delivery systems, and other protected health information in the
			 possession of the Secretary..
				102.Elimination of prerequisite of direct appropriations for data collection and analysisSection 3101 of the Public Health Service Act (42 U.S.C. 300kk) is amended—
				(1)by striking subsection (h); and
				(2)by redesignating subsection (i) as subsection (h).
				103.Collection of race and ethnicity data by the Social Security AdministrationPart A of title XI of the Social Security Act (42 U.S.C. 1301 et seq.) is amended by adding at the end the following:
				
					1150C.Collection of race and ethnicity data by the Social Security Administration
						(a)RequirementThe Commissioner of Social Security, in consultation with the Administrator of the Centers for
			 Medicare & Medicaid Services, shall—
							(1)require the collection of data on the race, ethnicity, primary language, and disability status of
			 all applicants for Social Security account numbers or benefits under title
			 II or part A of title XVIII and all individuals with respect to whom the
			 Commissioner maintains records of wages and self-employment income in
			 accordance with reports received by the Commissioner or the Secretary of
			 the Treasury—
								(A)using, at a minimum, the standards for data collection on race, ethnicity, primary language, and
			 disability status developed under section 3101 of the Public Health
			 Service Act;
								(B)where practicable, collecting data for additional population groups if such groups can be
			 aggregated into the race and ethnicity categories outlined by the
			 standards developed under section 3101 of the Public Health Service Act;
			 and
								(C)additionally referring, where practicable, to the standards developed by the Institute of Medicine
			 in Race, Ethnicity, and Language Data: Standardization for Health Care Quality Improvement (released August 31, 2009);
								(2)with respect to the collection of the data described in paragraph (1) for applicants who are under
			 18 years of age or otherwise legally incapacitated, require that—
								(A)such data be collected from the parent or legal guardian of such an applicant; and
								(B)the primary language of the parent or legal guardian of such an applicant or recipient be used;
								(3)require that such data be uniformly analyzed and reported at least annually to the Commissioner of
			 Social Security;
							(4)be responsible for storing the data reported under paragraph (3);
							(5)ensure transmission to the Centers for Medicare & Medicaid Services and other Federal health agencies;
							(6)provide such data to the Secretary on at least an annual basis; and
							(7)ensure that the provision of assistance to an applicant is not denied or otherwise adversely
			 affected because of the failure of the applicant to provide race,
			 ethnicity, primary language, and disability status data.
							(b)Protection of dataThe Commissioner of Social Security shall ensure (through the promulgation of regulations or
			 otherwise) that all data collected pursuant to subsection (a) are
			 protected—
							(1)under the same privacy protections as the Secretary applies to health data under the regulations
			 promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191; 110 Stat. 2033) relating to the privacy of individually identifiable health
			 information and other protections; and
							(2)from all inappropriate internal use by any entity that collects, stores, or receives the data,
			 including use of such data in determinations of eligibility (or continued
			 eligibility) in health plans, and from other inappropriate uses, as
			 defined by the Secretary.
							(c)Rule of constructionNothing in this section shall be construed to permit the use of information collected under this
			 section in a manner that would adversely affect any individual providing
			 any such information.
						(d)Technical assistanceThe Secretary may, either directly or by grant or contract, provide technical assistance to enable
			 any health entity to comply with the requirements of this section.
						(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for
			 each of fiscal years 2015 through 2020..
			104.Revision of HIPAA claims standards
				(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human
			 Services shall revise the regulations promulgated under part C of title XI
			 of the Social Security Act (42 U.S.C. 1320d et seq.), relating to the collection of data on race, ethnicity, and primary
			 language in a health-related transaction, to require—
					(1)the use, at a minimum, of the standards for data collection on race, ethnicity, primary language,
			 disability, and sex developed under section 3101 of the Public Health
			 Service Act (42 U.S.C. 300kk); and
					(2)the designation of the racial, ethnic, primary language, disability, and sex code sets as required
			 for claims and enrollment data.
					(b)DisseminationThe Secretary of Health and Human Services shall disseminate the new standards developed under
			 subsection (a) to all health entities that are subject to the regulations
			 described in such subsection and provide technical assistance with respect
			 to the collection of the data involved.
				(c)ComplianceThe Secretary of Health and Human Services shall require that health entities comply with the new
			 standards developed under subsection (a) not later than 2 years after the
			 final promulgation of such standards.
				105.National Center for Health StatisticsSection 306(n) of the Public Health Service Act (42 U.S.C. 242k(n)) is amended—
				(1)in paragraph (1), by striking 2003 and inserting 2020;
				(2)in paragraph (2), in the first sentence, by striking 2003 and inserting 2020; and
				(3)in paragraph (3), by striking 2002 and inserting 2020.
				106.Oversampling of Asian-Americans, Native Hawaiians, or Pacific Islanders and other underrepresented
			 groups in Federal health surveysPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by
			 inserting after section 317T the following:
				
					317U.Oversampling of Asian-Americans, Native Hawaiians, or Pacific Islanders and other underrepresented
			 groups in Federal health surveys
						(a)National strategy
							(1)In generalThe Secretary of Health and Human Services, acting through the Director of the National Center for
			 Health Statistics (referred to in this section as NCHS) of the Centers for Disease Control and Prevention, and other agencies within the Department of
			 Health and Human Services as the Secretary determines appropriate, shall
			 develop and implement an ongoing and sustainable national strategy for
			 oversampling Asian-Americans, Native Hawaiians, or Pacific Islanders, and
			 other underrepresented populations as determined appropriate by the
			 Secretary in Federal health surveys.
							(2)ConsultationIn developing and implementing a national strategy, as described in paragraph (1), not later than
			 180 days after the date of the enactment of the this section, the
			 Secretary—
								(A)shall consult with representatives of community groups, nonprofit organizations, nongovernmental
			 organizations, and government agencies working with Asian-Americans,
			 Native Hawaiians, or Pacific Islanders, and other underrepresented
			 populations; and
								(B)may solicit the participation of representatives from other Federal departments and agencies.
								(b)Progress reportNot later than 2 years after the date of the enactment of this section, the Secretary shall submit
			 to the Congress a progress report, which shall include the national
			 strategy described in subsection (a)(1).
						(c)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary
			 for fiscal years 2015 through 2020..
			107.Geo-access studyThe Administrator of the Substance Abuse and Mental Health Services Administration shall—
				(1)conduct a study to—
					(A)determine which geographic areas of the United States have shortages of specialty mental health
			 providers; and
					(B)assess the preparedness of speciality mental health providers to deliver culturally and
			 linguistically appropriate, affordable, and accessible services; and
					(2)submit a report to the Congress on the results of such study.
				108.Racial, ethnic, and primary language data collected by the Federal Government
				(a)Collection; submissionNot later than 90 days after the date of the enactment of this Act, and January 31 of each year
			 thereafter, each department, agency, and office of the Federal Government
			 that has collected racial, ethnic, or primary language data during the
			 preceding calendar year shall submit such data to the Secretary of Health
			 and Human Services.
				(b)Analysis; public availability; reportingNot later than April 30, 2015, and each April 30 thereafter, the Secretary of Health and Human
			 Services, acting through the Director of the National Institute on
			 Minority Health and Health Disparities and the Deputy Assistant Secretary
			 for Minority Health, shall—
					(1)collect and analyze the racial, ethnic, and primary language data submitted under subsection (a)
			 for the preceding calendar year;
					(2)make publicly available such data and the results of such analysis; and
					(3)submit a report to the Congress on such data and analysis.
					109.Data collection and analysis grants to minority-serving institutions
				(a)AuthorityThe Secretary of Health and Human Services, acting through the National Institute on Minority
			 Health and Health Disparities and the Office of Minority Health, may award
			 grants to access and analyze racial and ethnic, and where possible other
			 health disparity data, to monitor and report on progress to reduce and
			 eliminate disparities in health and health care.
				(b)Eligible entityIn this section, the term eligible entity means a historically Black college or university, an Hispanic-serving institution, a tribal
			 college or university, or an Asian-American, Native American, or Pacific
			 Islander-serving institution with an accredited public health, health
			 policy, or health services research program.
				110.Standards for measuring sexual orientation and gender identity in collection of health dataSection 3101(a) of the Public Health Service Act (42 U.S.C. 300kk(a)) is amended—
				(1)in paragraph (1)(A), by inserting sexual orientation, gender identity, before and disability status;
				(2)in paragraph (1)(C), by inserting sexual orientation, gender identity, before and disability status; and
				(3)in paragraph (2)(B), by inserting sexual orientation, gender identity, before and disability status.
				111.Standards for measuring socioeconomic status in collection of health dataSection 3101(a) of the Public Health Service Act (42 U.S.C. 300kk(a)), as amended, is amended—
				(1)in paragraph (1)(A), by inserting socioeconomic status, before and disability status;
				(2)in paragraph (1)(C), by inserting socioeconomic status, before and disability status; and
				(3)in paragraph (2)(B), by inserting socioeconomic status, before and disability status.
				112.Safety and effectiveness of drugs with respect to racial and ethnic background
				(a)In generalChapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by adding after section 505E the following:
					
						505F.Safety and effectiveness of drugs with respect to racial and ethnic background
							(a)Preapproval studiesIf there is evidence that there may be a disparity on the basis of racial or ethnic background as
			 to the safety or effectiveness of a drug, then—
								(1)
									(A)the investigations required under section 505(b)(1)(A) shall include adequate and well-controlled
			 investigations of the disparity; or
									(B)the evidence required under section 351(a) of the Public Health Service Act for approval of a biologics license application for the drug shall include adequate and
			 well-controlled investigations of the disparity; and
									(2)if the investigations confirm that there is a disparity, the labeling of the drug shall include
			 appropriate information about the disparity.
								(b)Postmarket studies
								(1)In generalIf there is evidence that there may be a disparity on the basis of racial or ethnic background as
			 to the safety or effectiveness of a drug for which there is an approved
			 application under section 505 or a license under section 351 of the Public Health Service Act, the Secretary may by order require the holder of the approved application or license to conduct,
			 by a date specified by the Secretary, postmarketing studies to investigate
			 the disparity.
								(2)LabelingIf the Secretary determines that the postmarket studies confirm that there is a disparity described
			 in paragraph (1), the labeling of the drug shall include appropriate
			 information about the disparity.
								(3)Study designThe Secretary may specify all aspects of study design, including the number of studies and study
			 participants, and the other demographic characteristics of study
			 participants included, in the order requiring postmarket studies of the
			 drug.
								(4)Modifications of study designThe Secretary may by order modify any aspect of the study design as necessary after issuing an
			 order under paragraph (1).
								(5)Study resultsThe results from studies required under paragraph (1) shall be submitted to the Secretary as
			 supplements to the drug application or biological license application.
								(c)DisparityThe term evidence that there may be a disparity on the basis of racial or ethnic background for adult and
			 pediatric populations as to the safety or effectiveness of a drug includes—
								(1)evidence that there is a disparity on the basis of racial or ethnic background as to safety or
			 effectiveness of a drug in the same chemical class as the drug;
								(2)evidence that there is a disparity on the basis of racial or ethnic background in the way the drug
			 is metabolized; and
								(3)other evidence as the Secretary may determine.
								(d)Applications under sections 505(b)(2) and 505(j)
								(1)In generalA drug for which an application has been submitted or approved under section 505(j) shall not be
			 considered ineligible for approval under that section or misbranded under
			 section 502 on the basis that the labeling of the drug omits information
			 relating to a disparity on the basis of racial or ethnic background as to
			 the safety or effectiveness of the drug, whether derived from
			 investigations or studies required under this section or derived from
			 other sources, when the omitted information is protected by patent or by
			 exclusivity under clause (iii) or (iv) of section 505(j)(5)(B).
								(2)LabelingNotwithstanding clauses (iii) and (iv) of section 505(j)(5)(B), the Secretary may require that the
			 labeling of a drug approved under section 505(j) that omits information
			 relating to a disparity on the basis of racial or ethnic background as to
			 the safety or effectiveness of the drug include a statement of any
			 appropriate contraindications, warnings, or precautions related to the
			 disparity that the Secretary considers necessary..
				(b)EnforcementSection 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) is amended by adding at the end the following:
					
						(cc)If it is a drug and the holder of the approved application under section 505 or license under
			 section 351 of the Public Health Service Act for the drug has failed to complete the investigations or studies, or comply with any other
			 requirement, of section 505F..
				(c)Drug feesSection 736(a)(1)(A)(ii) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379h) is amended by adding after are required the following: , including supplements required under section 505F.
				113.Improving health data regarding Native Hawaiians and other Pacific IslandersPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by
			 inserting after section 317U, as added, the following:
				
					317V.Native Hawaiian and other Pacific Islander health data
						(a)DefinitionsIn this section:
							(1)Community groupThe term community group means a group of NHOPI who are organized at the community level, and may include a church group,
			 social service group, national advocacy organization, or cultural group.
							(2)Nonprofit, nongovernmental organizationThe term nonprofit, nongovernmental organization means a group of NHOPI with a demonstrated history of addressing NHOPI issues, including a NHOPI
			 coalition.
							(3)Designated organizationThe term designated organization means an entity established to represent NHOPI populations and which has statutory
			 responsibilities to provide, or has community support for providing,
			 health care.
							(4)Government representativesThe term government representatives means representatives from Hawaii, American Samoa, the Commonwealth of the Northern Mariana
			 Islands, the Federated States of Micronesia, Guam, the Republic of Palau,
			 and the Republic of the Marshall Islands.
							(5)Native Hawaiians and other Pacific Islanders (NHOPI)The term Native Hawaiians and Other Pacific Islanders or NHOPI means people having origins in any of the original peoples of American Samoa, the Commonwealth of
			 the Northern Mariana Islands, the Federated States of Micronesia, Guam,
			 Hawaii, the Republic of the Marshall Islands, the Republic of Palau, or
			 any other Pacific island.
							(6)Insular areaThe term insular area means Guam, the Commonwealth of Northern Mariana Islands, American Samoa, the United States Virgin
			 Islands, the Federated States of Micronesia, the Republic of Palau, or the
			 Republic of the Marshall Islands.
							(b)National strategy
							(1)In generalThe Secretary, acting through the Director of the National Center for Health Statistics (referred
			 to in this section as NCHS) of the Centers for Disease Control and Prevention, and other agencies within the Department of
			 Health and Human Services as the Secretary determines appropriate, shall
			 develop and implement an ongoing and sustainable national strategy for
			 identifying and evaluating the health status and health care needs of
			 NHOPI populations living in the continental United States, Hawaii,
			 American Samoa, the Commonwealth of the Northern Mariana Islands, the
			 Federated States of Micronesia, Guam, the Republic of Palau, and the
			 Republic of the Marshall Islands.
							(2)ConsultationIn developing and implementing a national strategy, as described in paragraph (1), not later than
			 180 days after the date of enactment of the Health Equity and Accountability Act of 2014, the Secretary—
								(A)shall consult with representatives of community groups, designated organizations, and nonprofit,
			 nongovernmental organizations and with government representatives of NHOPI
			 populations; and
								(B)may solicit the participation of representatives from other Federal departments.
								(c)Preliminary health survey
							(1)In generalThe Secretary, acting through the Director of NCHS, shall conduct a preliminary health survey in
			 order to identify the major areas and regions in the continental United
			 States, Hawaii, American Samoa, the Commonwealth of the Northern Mariana
			 Islands, the Federated States of Micronesia, Guam, the Republic of Palau,
			 and the Republic of the Marshall Islands in which NHOPI people reside.
							(2)ContentsThe health survey described in paragraph (1) shall include health data and any other data the
			 Secretary determines to be—
								(A)useful in determining health status and health care needs; or
								(B)required for developing or implementing a national strategy.
								(3)MethodologyMethodology for the health survey described in paragraph (1), including plans for designing
			 questions, implementation, sampling, and analysis, shall be developed in
			 consultation with community groups, designated organizations, nonprofit,
			 nongovernmental organizations, and government representatives of NHOPI
			 populations, as determined by the Secretary.
							(4)TimeframeThe survey required under this subsection shall be completed not later than 18 months after the
			 date of enactment of the Health Equity and Accountability Act of 2014.
							(d)Progress reportNot later than 2 years after the date of enactment of the Health Equity and Accountability Act of 2014, the Secretary shall submit to Congress a progress report, which shall include the national
			 strategy described in subsection (b)(1).
						(e)Study and report by the IOM
							(1)In generalThe Secretary shall enter into an agreement with the Institute of Medicine to conduct a study, with
			 input from stakeholders in insular areas, on the following:
								(A)The standards and definitions of health care applied to health care systems in insular areas and
			 the appropriateness of such standards and definitions.
								(B)The status and performance of health care systems in insular areas, evaluated based upon standards
			 and definitions, as the Secretary determines.
								(C)The effectiveness of donor aid in addressing health care needs and priorities in insular areas.
								(D)The progress toward implementation of recommendations of the Committee on Health Care Services in
			 the United States—Associated Pacific Basin of the Institute of Medicine
			 that are set forth in the 1998 report, Pacific Partnerships for Health: Charting a New Course for the 21st Century.
								(2)ReportAn agreement described in paragraph (1) shall require the Institute of Medicine to submit to the
			 Secretary and to Congress, not later than 2 years after the date of the
			 enactment of the Health Equity and Accountability Act of 2014, a report containing a description of the results of the study conducted under paragraph (1),
			 including the conclusions and recommendations of the Institute of Medicine
			 for each of the items described in subparagraphs (A) through (D) of such
			 paragraph.
							(f)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary
			 for fiscal years 2015 through 2020..
			114.Clarification of simplified administrative reporting requirementSection 11(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(a)) is amended by adding at the
			 end the following:
				
					(5)Simplified administrative reporting requirementThe administrative notification requirement under section 421(e)(2) of the Personal Responsibility
			 and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1631(e)(2))
			 shall be satisfied by the submission by an agency of a report on the
			 aggregate number of exceptions granted under such section by such agency
			 in each year..
			IICulturally and linguistically appropriate health care
			201.DefinitionsIn this title, the definitions contained in section 3400 of the Public Health Service Act, as added
			 by section 202, shall apply.
			202.Amendment to the Public Health Service Act
				(a)FindingsCongress finds the following:
					(1)Effective communication is essential to meaningful access to quality physical and mental health
			 care.
					(2)Research indicates that the lack of appropriate language services creates language barriers that
			 result in increased risk of misdiagnosis, ineffective treatment plans and
			 poor health outcomes for limited-English-proficient individuals and
			 individuals with communication disabilities such as hearing, vision, or
			 print impairments.
					(3)The number of limited-English-speaking residents in the United States who speak English less than
			 very well and, therefore, cannot effectively communicate with health and
			 social service providers continues to increase significantly.
					(4)The responsibility to fund language services in the provision of health care and
			 health-care-related services to limited-English-proficient individuals and
			 individuals with communication disabilities such as hearing, vision, or
			 print impairments is a societal one that cannot fairly be visited solely
			 upon the health care, public health, or social services community.
					(5)Title VI of the Civil Rights Act of 1964 prohibits discrimination based on the grounds of race,
			 color, or national origin by any entity receiving Federal financial
			 assistance. In order to avoid discrimination on the grounds of national
			 origin, all programs or activities administered by the Department must
			 take adequate steps to ensure that their policies and procedures do not
			 deny or have the effect of denying limited-English-proficient individuals
			 with equal access to benefits and services for which such persons qualify.
					(6)Linguistic diversity in the health care and health-care-related-services workforce is important for
			 providing all patients the environment most conducive to positive health
			 outcomes.
					(7)All members of the health care and health-care-related-services community should continue to
			 educate their staff and constituents about limited-English-proficient and
			 disability communication issues and help them identify resources to
			 improve access to quality care for limited-English-proficient individuals
			 and individuals with communication disabilities such as hearing, vision,
			 or print impairments.
					(8)Access to English as a second language and sign language instructions is an important mechanism for
			 ensuring effective communication and eliminating the language barriers
			 that impede access to health care.
					(9)Competent language services in health care settings should be available as a matter of course.
					(b)AmendmentThe Public Health Service Act (42 U.S.C. 201 et seq.) is amended by adding at the end the
			 following:
					
						XXXIVCULTURALLY AND LINGUISTICALLY APPROPRIATE HEALTH CARE
							3400.DefinitionsIn this title:
								(1)BilingualThe term bilingual with respect to an individual means a person who has sufficient degree of proficiency in two
			 languages.
								(2)Community health workerThe term community health worker includes a community health advocate, a lay health educator, a community health representative, a
			 peer health promoter, a community health outreach worker, and in Spanish,
			 promotores de salud.
								(3)Competent interpreter servicesThe term competent interpreter services means a translanguage rendition of a spoken or signed message in which the interpreter—
									(A)comprehends the source language and can communicate comprehensively in the target language to
			 convey the meaning intended in the source language; and
									(B)knows health and health-related terminology and provides accurate interpretations by choosing
			 equivalent expressions that convey the best matching and meaning to the
			 source language and capture, to the greatest possible extent, all nuances
			 intended in the source message.
									(4)Competent translation servicesThe term competent translation services means a translanguage rendition of a written document in which the translator—
									(A)comprehends the source language and can write or sign comprehensively in the target language to
			 convey the meaning intended in the source language; and
									(B)knows health and health-related terminology and provides accurate translations by choosing
			 equivalent expressions that convey the best matching and meaning to the
			 source language and capture, to the greatest possible extent, all nuances
			 intended in the source document.
									(5)Cultural competenceThe term cultural competence means a set of congruent behaviors, attitudes, and policies that come together in a system,
			 agency, or among professionals that enables effective work in
			 cross-cultural situations. In the preceding sentence—
									(A)the term cultural refers to integrated patterns of human behavior that include the language, thoughts,
			 communications, actions, customs, beliefs, values, and institutions of
			 racial, ethnic, religious, or social groups, including lesbian, gay,
			 bisexual, transgender, and intersex individuals, and individuals with
			 physical and mental disabilities; and
									(B)the term competence implies having the capacity to function effectively as an individual and an organization within
			 the context of the cultural beliefs, behaviors, and needs presented by
			 consumers and their communities.
									(6)Effective communicationThe term effective communication means an exchange of information between the provider of health care or health-care-related
			 services and the recipient of such services who is limited in English
			 proficiency, or has a communication impairment such as a hearing, vision,
			 or learning impairment, that enables access, understanding, and benefit
			 from health care or health-care-related services, and full participation
			 in the development of their treatment plan.
								(7)Grievance resolution processThe term grievance resolution process means all aspects of dispute resolution including filing complaints, grievance and appeal
			 procedures, and court action.
								(8)Health care groupThe term health care group means a group of physicians organized, at least in part, for the purposes of providing physicians’
			 services under the Medicaid, SCHIP, or Medicare programs and may include a
			 hospital and any other individual or entity furnishing services covered
			 under the Medicaid, SCHIP, or Medicare programs that is affiliated with
			 the health care group.
								(9)Healthcare servicesThe term health care services means services that address physical as well as mental health conditions in all care settings.
								(10)Health-care-related servicesThe term health-care-related services means human or social services programs or activities that provide access, referrals or links to
			 health care.
								(11)Indian tribeThe term Indian tribe means any Indian tribe, band, nation, or other organized group or community, including any Alaska
			 Native village or group or regional or village corporation as defined in
			 or established pursuant to the Alaska Native Claims Settlement Act (85
			 Stat. 688) (43 U.S.C. 1601 et seq.), which is recognized as eligible for
			 the special programs and services provided by the United States to Indians
			 because of their status as Indians.
								(12)Integrated health care delivery systemThe term integrated health care delivery system means an interdisciplinary system that brings together providers from the primary health, mental
			 health, substance use and related disciplines to improve the health
			 outcomes of an individual. Providers may include but are not limited to
			 hospitals, health, mental health or substance use clinics and providers,
			 home health agencies, ambulatory surgery centers, skilled nursing
			 facilities, rehabilitation centers, and employed, independent, or
			 contracted physicians.
								(13)Interpreting/interpretationThe terms interpreting and interpretation mean the transmission of a spoken, written, or signed message from one language or format into
			 another, faithfully, accurately, and objectively.
								(14)Language accessThe term language access means the provision of language services to an LEP individual or individual with communication
			 disabilities designed to enhance that individual’s access to,
			 understanding of, or benefit from health care or health-care-related
			 services.
								(15)Language or language access servicesThe term language or language access services means provision of health care services directly in a non-English language, interpretation,
			 translation, signage, video recording, and English or non-English
			 alternative formats.
								(16)LEPThe term LEP means limited-English-proficient.
								(17)Medicare, Medicaid, and SCHIPThe terms Medicare, Medicaid, and SCHIP mean the respective programs under titles XVIII, XIX, and XXI of the Social Security Act.
								(18)Minority
									(A)In generalThe terms minority and minorities refer to individuals from a minority group.
									(B)PopulationsThe term minority, with respect to populations, refers to racial and ethnic minority groups.
									(19)Minority groupThe term minority group has the meaning given the term racial and ethnic minority group.
								(20)Racial and ethnic minority groupThe term racial and ethnic minority group means American Indians and Alaska Natives, African-Americans (including Caribbean Blacks,
			 Africans, and other Blacks), Asian-Americans, Hispanics (including
			 Latinos), and Native Hawaiians and other Pacific Islanders.
								(21)Onsite interpretationThe term onsite interpretation means a method of interpreting or interpretation for which the interpreter is in the physical
			 presence of the provider of health care or health-care-related services
			 and the recipient of such services who is limited in English proficiency
			 or has a communication impairment such as hearing, vision, or learning.
								(22)SecretaryThe term Secretary means the Secretary of Health and Human Services.
								(23)Sight translationThe term sight translation means the transmission of a written message in one language into a spoken or signed message in
			 another language, or an alternative format in English or another language.
								(24)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 Indian tribes, the United States Virgin Islands, Guam, American Samoa, and
			 the Commonwealth of the Northern Mariana Islands.
								(25)Telephonic interpretationThe term telephonic interpretation (also known as over the phone interpretation or OPI) means a method of interpreting/interpretation
			 for which the interpreter is not in the physical presence of the provider
			 of health care or related services and the limited-English-proficient
			 recipient of such services but is connected via telephone.
								(26)TranslationThe term translation means the transmission of a written message in one language into a written or signed message in
			 another language, and includes translation into another language or
			 alternative format, such as large print font, Braille, audio recording, or
			 CD.
								(27)Video interpretationThe term video interpretation means a method of interpreting/interpretation for which the interpreter is not in the physical
			 presence of the provider of health care or related services and the
			 limited-English-proficient recipient of such services but is connected via
			 a video hook-up that includes both audio and video transmission.
								(28)Vital documentThe term vital document includes but is not limited to applications for government programs that provide health care
			 services, medical or financial consent forms, financial assistance
			 documents, letters containing important information regarding patient
			 instructions (such as prescriptions, referrals to other providers, and
			 discharge plans) and participation in a program (such as a Medicaid
			 managed care program), notices pertaining to the reduction, denial, or
			 termination of services or benefits, notices of the right to appeal such
			 actions, and notices advising limited-English-proficient individuals and
			 individuals with communication disabilities of the availability of free
			 language services, alternative formats, and other outreach materials.
								3401.Improving access to services for individuals with limited English proficiency
								(a)PurposeAs provided in Executive Order 13166, it is the purpose of this section—
									(1)to improve Federal agency performance regarding access to federally conducted and federally
			 assisted programs and activities for individuals who are limited in their
			 English proficiency;
									(2)to require each Federal agency to examine the services it provides and develop and implement a
			 system by which limited-English-proficient individuals can obtain cultural
			 competence and meaningful access to those services consistent with, and
			 without substantially burdening, the fundamental mission of the agency;
									(3)to require each Federal agency to ensure that recipients of Federal financial assistance provide
			 cultural competence and meaningful access to their
			 limited-English-proficient applicants and beneficiaries;
									(4)to ensure that recipients of Federal financial assistance take reasonable steps, consistent with
			 the guidelines set forth in the Limited English Proficient Guidance of the
			 Department of Justice (as issued on June 12, 2002), to ensure cultural
			 competence and meaningful access to their programs and activities by
			 limited-English-proficient individuals; and
									(5)to ensure compliance with title VI of the Civil Rights Act of 1964 and that health care providers
			 and organizations do not discriminate in the provision of services.
									(b)Federally conducted programs and activities
									(1)In generalNot later than 120 days after the date of enactment of this title, each Federal agency that carries
			 out health-care-related activities shall prepare a plan to improve access
			 cultural competence to the federally conducted, health-care-related
			 programs and activities of the agency by limited-English-proficient
			 individuals. Not later than one year after the date of enactment of this
			 title, each such Federal agency shall ensure that such plan is fully
			 implemented.
									(2)Plan requirementEach plan under paragraph (1) shall include—
										(A)the steps the agency will take to ensure that limited-English-proficient individuals have access to
			 the agency’s federally conducted health care and health-care-related
			 programs and activities;
										(B)the policies and procedures for identifying, assessing, and meeting the language needs and cultural
			 competence needs of its limited-English-proficient beneficiaries served by
			 federally conducted programs and activities;
										(C)the steps the agency will take for its federally conducted programs and activities to improve
			 cultural competence to provide a range of language assistance options,
			 notice to limited-English-proficient individuals of the right to competent
			 language services, periodic training of staff, monitoring and quality
			 assessment of the language services and, in appropriate circumstances, the
			 translation of written materials;
										(D)the steps the agency will take to ensure that applications, forms, and other relevant documents for
			 its federally conducted programs and activities are competently translated
			 into the primary language of a limited-English-proficient client where
			 such materials are needed to improve access to federally conducted and
			 federally assisted programs and activities for such a
			 limited-English-proficient individual;
										(E)the resources the agency will provide to improve cultural competence to assist recipients of
			 Federal funds to improve access to health care or health-care-related
			 programs and activities for limited-English-proficient individuals;
										(F)the resources the agency will provide to ensure that competent language assistance is provided to
			 limited-English-proficient patients by interpreters or trained bilingual
			 staff; and
										(G)the resources the agency will provide to ensure that family, particularly minor children, and
			 friends are not used to provide interpretation services, except—
											(i)in the case of a medical emergency where delay directly associated with obtaining a competent
			 interpreter would jeopardize the health of the patient; or
											(ii)on request of the patient, who has been informed in his or her preferred language of the
			 availability of free interpretation services, if the health care services
			 provider has determined that the family or friend can provide competent
			 interpreter services as defined in section 3400.
											(3)Submission of plan to DOJEach agency that is required to prepare a plan under paragraph (1) shall send a copy of such plan
			 to the Department of Justice, which shall serve as the central repository
			 of such plans.
									(4)Rule of constructionParagraph (2)(G)(i) shall not be construed to mean that emergency rooms or similar entities that
			 regularly provide health care services in medical emergencies are exempt
			 from legal or regulatory requirements related to competent interpreter
			 services.
									(c)Federally assisted programs and activities
									(1)In generalNot later than 120 days after the date of enactment of this title, each Federal agency providing
			 health-care-related Federal financial assistance shall ensure that the
			 guidance for recipients of Federal financial assistance developed by the
			 agency to ensure compliance with title VI of the Civil Rights Act of 1964
			 (42 U.S.C. 2000d et seq.) is specifically tailored to the recipients of
			 such assistance. Each agency shall send a copy of such guidance to the
			 Department of Justice which shall serve as the central repository of the
			 agency’s plans. After approval by the Department of Justice, each agency
			 shall publish its guidance document in the Federal Register for public
			 comment.
									(2)RequirementsThe agency-specific guidance developed under paragraph (1) shall take into account the types of
			 health care services provided by the recipients, the individuals served by
			 the recipients, and other factors set out in such standards.
									(3)Existing guidancesA Federal agency that has developed a guidance for purposes of title VI of the Civil Rights Act of
			 1964 shall examine such existing guidance, as well as the programs and
			 activities to which such guidance applies, to determine if modification of
			 such guidance is necessary to comply with this subsection.
									(4)ConsultationEach Federal agency shall consult with the Department of Justice in establishing the guidances
			 under this subsection.
									(d)Consultations
									(1)In generalIn carrying out this section, each Federal agency that carriers out health care and
			 health-care-related activities shall ensure that stakeholders, such as
			 limited-English-proficient individuals and their representative
			 organizations, recipients of Federal assistance, and other appropriate
			 individuals or entities, have an adequate opportunity to provide input
			 with respect to the actions of the agency.
									(2)EvaluationEach Federal agency described in paragraph (1) shall evaluate the—
										(A)particular needs of the limited-English-proficient individuals served by the agency;
										(B)particular needs of the limited-English-proficient individuals served by the agency’s recipients of
			 Federal financial assistance; and
										(C)burdens of compliance with the agency guidance and this section for the agency and its recipients.
										3402.National standards for culturally and linguistically appropriate services in health care
								(a)ApplicabilityThis section applies to any health program or activity, any part of which is receiving Federal
			 financial assistance, including credits, subsidies, or contracts of
			 insurance, or any program or activity that is administered by an executive
			 agency or any entity established under title I of the Patient Protection
			 and Affordable Care Act (or amendments made thereby), as such programs,
			 activities, agencies, and entities are described in section 1557(a) of the
			 Patient Protection and Affordable Care Act.
								(b)StandardsThe programs, activities, agencies, and entities described in subsection (a) shall—
									(1)implement strategies to recruit, retain, and promote individuals at all levels to maintain a
			 diverse staff and leadership that can provide culturally and
			 linguistically appropriate health care to patient populations of the
			 service area of the programs, activities, agencies, and entities;
									(2)educate and train governance, leadership, and workforce at all levels and across all disciplines of
			 the programs, activities, agencies, and entities in culturally and
			 linguistically appropriate policies and practices on an ongoing basis;
									(3)offer and provide language assistance, including trained bilingual staff and interpreter services,
			 to individuals who have limited-English proficiency or other communication
			 needs, at no cost to them at all points of contact, and during all hours
			 of operation, to facilitate timely access to all health care and services;
									(4)notify patients, in a culturally appropriate manner, of their right to receive language assistance
			 services in their primary language, verbally and in writing;
									(5)ensure the competence of language assistance provided to limited-English-proficient patients by
			 interpreters and bilingual staff, and ensure that family, particularly
			 minor children, and friends are not used to provide interpretation
			 services—
										(A)except in case of emergency; or
										(B)except on request of the patient, who has been informed in his or her preferred language of the
			 availability of free interpretation services if the health care services
			 provider has determined that the family or friend can provide competent
			 interpreter services as defined in section 3400;
										(6)for each eligible LEP language group that constitutes 5 percent or 500 individuals, whichever is
			 less, of the population of persons eligible to be served or likely to be
			 affected or encountered in the service area of the organization, make
			 available—
										(A)easily understood patient-related materials, including print and multimedia materials;
										(B)information or notices about termination of benefits; and
										(C)signage;
										(7)develop and implement clear goals, policies, operational plans, and management, accountability, and
			 oversight mechanisms to provide culturally and linguistically appropriate
			 services and infuse them throughout the organization’s planning and
			 operations;
									(8)conduct initial and ongoing organizational assessments of culturally and linguistically appropriate
			 services-related activities and integrate valid linguistic,
			 competence-related National Standards for Culturally and Linguistically
			 Appropriate Services (CLAS) measures into the internal audits, performance
			 improvement programs, patient satisfaction assessments, continuous quality
			 improvement activities, and outcomes-based evaluations of the organization
			 and develop ways to standardize the assessments;
									(9)ensure that, consistent with the privacy protections provided for under the regulations promulgated
			 under section 264(c) of the Health Insurance Portability and
			 Accountability Act of 1996, data on an individual required to be collected
			 pursuant to section 3101, including the individual’s alternative format
			 preferences and policy modification needs, are—
										(A)collected in health records;
										(B)integrated into the organization’s management information systems; and
										(C)periodically updated;
										(10)maintain a current demographic, cultural, and epidemiological profile of the community, conduct
			 regular assessments of community health assets and needs, and use the
			 results to accurately plan for and implement services that respond to the
			 cultural and linguistic characteristics of the service area of the
			 organization;
									(11)develop participatory, collaborative partnerships with communities and utilize a variety of formal
			 and informal mechanisms to facilitate community and patient involvement in
			 designing, implementing, and evaluating policies and practices to ensure
			 culturally and linguistically appropriate service-related activities;
									(12)ensure that conflict and grievance resolution processes are culturally and linguistically sensitive
			 and capable of identifying, preventing, and resolving cross-cultural
			 conflicts or complaints by patients;
									(13)regularly make available to the public information about their progress and successful innovations
			 in implementing the standards under this section and provide public notice
			 in their communities about the availability of this information; and
									(14)if requested, regularly make available to the head of each Federal entity from which Federal funds
			 are received, information about their progress and successful innovations
			 in implementing the standards under this section as required by the head
			 of such entity.
									3403.Robert T. Matsui Center for Cultural and Linguistic Competence in Health Care
								(a)EstablishmentThe Secretary, acting through the Director of the Agency for Healthcare Research and Quality, shall
			 establish and support a center to be known as the Robert T. Matsui Center for Cultural and Linguistic Competence in Health Care (referred to in this section as the Center) to carry out the following activities:
									(1)Interpretation servicesThe Center shall provide resources via the Internet to identify and link health care providers to
			 competent interpreter and translation services.
									(2)Translation of written material
										(A)The Center shall provide, directly or through contract, vital documents from competent translation
			 services for providers of health care and health-care-related services at
			 no cost to such providers. Materials may be submitted for translation into
			 non-English languages. Translation services shall be provided in a timely
			 and reasonable manner. The quality of such translation services shall be
			 monitored and reported publicly.
										(B)For each form developed or revised by the Secretary that will be used by LEP individuals in health
			 care or health-care-related settings, the Center shall translate the form,
			 at a minimum, into the top 15 non-English languages in the United States
			 according to the most recent data from the American Community Survey or
			 its replacement. The translation must be completed within 45 days of the
			 Secretary receiving final approval of the form from the Office of
			 Management and Budget.
										(3)Toll-free customer service telephone numberThe Center shall provide, through a toll-free number, a customer service line for LEP individuals—
										(A)to obtain information about federally conducted or funded health programs, including Medicare,
			 Medicaid, and SCHIP;
										(B)to obtain assistance with applying for or accessing these programs and understanding Federal
			 notices written in English; and
										(C)to learn how to access language services.
										(4)Health information clearinghouse
										(A)In generalThe Center shall develop and maintain an information clearinghouse to facilitate the provision of
			 language services by providers of health care and health-care-related
			 services to reduce medical errors, improve medical outcomes, to improve
			 cultural competence, reduce health care costs caused by miscommunication
			 with individuals with limited-English proficiency, and reduce or eliminate
			 the duplication of effort to translate materials. The clearinghouse shall
			 make such information available on the Internet and in print. Such
			 information shall include the information described in the succeeding
			 provisions of this paragraph.
										(B)Document templatesThe Center shall collect and evaluate for accuracy, develop, and make available templates for
			 standard documents that are necessary for patients and consumers to access
			 and make educated decisions about their health care, including the
			 following:
											(i)Administrative and legal documents, including—
												(I)intake forms;
												(II)Medicare, Medicaid, and SCHIP forms, including eligibility information;
												(III)forms informing patient of HIPAA compliance and consent; and
												(IV)documents concerning informed consent, advanced directives, and waivers of rights.
												(ii)Clinical information, such as how to take medications, how to prevent transmission of a contagious
			 disease, and other prevention and treatment instructions.
											(iii)Public health, patient education, and outreach materials, such as immunization notices, health
			 warnings, or screening notices.
											(iv)Additional health or health-care-related materials as determined appropriate by the Director of the
			 Center.
											(C)Structure of formsIn operating the clearinghouse, the Center shall—
											(i)ensure that the documents posted in English and non-English languages are culturally appropriate;
											(ii)allow public review of the documents before dissemination in order to ensure that the documents are
			 understandable and culturally appropriate for the target populations;
											(iii)allow health care providers to customize the documents for their use;
											(iv)facilitate access to these documents;
											(v)provide technical assistance with respect to the access and use of such information; and
											(vi)carry out any other activities the Secretary determines to be useful to fulfill the purposes of the
			 clearinghouse.
											(D)Language assistance programsThe Center shall provide for the collection and dissemination of information on current examples of
			 language assistance programs and strategies to improve language services
			 for LEP individuals, including case studies using de-identified patient
			 information, program summaries, and program evaluations.
										(E)Cultural and linguistic competence materialsThe Center shall provide information relating to culturally and linguistically competent health
			 care for minority populations residing in the United States to all health
			 care providers and health-care-related services at no cost. Such
			 information shall include—
											(i)tenets of culturally and linguistically competent care;
											(ii)cultural and linguistic competence self-assessment tools;
											(iii)cultural and linguistic competence training tools;
											(iv)strategic plans to increase cultural and linguistic competence in different types of providers of
			 health care and health-care-related services, including regional
			 collaborations among health care organizations; and
											(v)cultural and linguistic competence information for educators, practitioners, and researchers.
											(F)Information about progressThe Center shall regularly collect and make publicly available information about the progress of
			 entities receiving grants under section 3404 regarding successful
			 innovations in implementing the obligations under this subsection and
			 provide public notice in the entities’ communities about the availability
			 of this information.
										(b)DirectorThe Center shall be headed by a Director who shall be appointed by, and who shall report to, the
			 Director of the Agency for Healthcare Research and Quality.
								(c)Availability of language accessThe Director shall collaborate with the Deputy Assistant Secretary for Minority Health, the
			 Administrator of the Centers for Medicare & Medicaid Services, and the Administrator of the Health Resources and Services Administration to
			 notify health care providers and health care organizations about the
			 availability of language access services by the Center.
								(d)EducationThe Secretary, directly or through contract, shall undertake a national education campaign to
			 inform providers, LEP individuals, health professionals, graduate schools,
			 and community health centers about—
									(1)Federal and State laws and guidelines governing access to language services;
									(2)the value of using trained interpreters and the risks associated with using family members,
			 friends, minors, and untrained bilingual staff;
									(3)funding sources for developing and implementing language services; and
									(4)promising practices to effectively provide language services.
									(e)Authorization of appropriationsIn addition to the amounts authorized under subsection (e)(8)(F), there are authorized to be
			 appropriated to carry out this section such sums as may be necessary for
			 each of fiscal years 2015 through 2019.
								3404.Innovations in cultural and linguistic competence grants
								(a)In generalThe Secretary, acting through the Director of the Agency for Healthcare Research and Quality, shall
			 award grants to eligible entities to enable such entities to design,
			 implement, and evaluate innovative, cost-effective programs to improve
			 cultural competence and language access in health care for individuals
			 with limited-English proficiency. The Director of the Agency for
			 Healthcare Research and Quality shall coordinate with, and ensure the
			 participation of, other agencies including the Health Resources and
			 Services Administration, the Center on Minority Health and Health
			 Disparities at the National Institutes of Health, and the Office of
			 Minority Health, regarding the design and evaluation of the grants
			 program.
								(b)EligibilityTo be eligible to receive a grant under subsection (a) an entity shall—
									(1)be—
										(A)a city, county, Indian tribe, State, territory, or subdivision thereof;
										(B)an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from
			 tax under section 501(a) of such Code;
										(C)a community health, mental health, or substance use center or clinic;
										(D)a solo or group physician practice;
										(E)an integrated health care delivery system;
										(F)a public hospital;
										(G)a health care group, university, or college; or
										(H)other entity designated by the Secretary; and
										(2)prepare and submit to the Secretary an application, at such time, in such manner, and accompanied
			 by such additional information as the Secretary may require.
									(c)Use of fundsAn entity shall use funds received under a grant under this section to—
									(1)develop, implement, and evaluate models of providing competent interpretation services through
			 onsite interpretation, telephonic interpretation, or video interpretation;
									(2)implement strategies to recruit, retain, and promote individuals at all levels of the organization
			 to maintain a diverse staff and leadership that can promote and provide
			 language services to patient populations of the service area of the
			 organization;
									(3)develop and maintain a needs assessment that identifies the current demographic, cultural, and
			 epidemiological profile of the community to accurately plan for and
			 implement language services needed in service area of the organization;
									(4)develop a strategic plan to implement language services;
									(5)develop participatory, collaborative partnerships with communities encompassing the LEP patient
			 populations being served to gain input in designing and implementing
			 language services;
									(6)develop and implement grievance resolution processes that are culturally and linguistically
			 sensitive and capable of identifying, preventing, and resolving complaints
			 by LEP individuals; or
									(7)develop short-term medical mental health interpretation training courses and incentives for
			 bilingual health care staff who are asked to interpret in the workplace;
									(8)develop formal training programs, including continued professional development and education
			 programs as well as supervision, for individuals interested in becoming
			 dedicated health care interpreters and culturally competent providers;
									(9)provide staff language training instruction, which shall include information on the practical
			 limitations of such instruction for non-native speakers;
									(10)develop policies that address compensation in salary for staff who receive training to become
			 either a staff interpreter or bilingual provider;
									(11)develop other language assistance services as determined appropriate by the Secretary;
									(12)develop, implement, and evaluate models of improving cultural competence; and
									(13)ensure that, consistent with the privacy protections provided for under the regulations promulgated
			 under section 264(c) of the Health Insurance Portability and
			 Accountability Act of 1996 (42 U.S.C. 1320d–2 note) and any applicable
			 State privacy laws, data on the individual patient or recipient’s race,
			 ethnicity, and primary language are collected (and periodically updated)
			 in health records and integrated into the organization’s information
			 management systems or any similar system used to store and retrieve data.
									(d)PriorityIn awarding grants under this section, the Secretary shall give priority to entities that primarily
			 engage in providing direct care and that have developed partnerships with
			 community organizations or with agencies with experience in improving
			 language access.
								(e)Evaluation
									(1)By granteesAn entity that receives a grant under this section shall submit to the Secretary an evaluation that
			 describes, in the manner and to the extent required by the Secretary, the
			 activities carried out with funds received under the grant, and how such
			 activities improved access to health and health-care-related services and
			 the quality of health care for individuals with limited-English
			 proficiency. Such evaluation shall be collected and disseminated through
			 the Robert T. Matsui Center for Cultural and Linguistic Competence in
			 Health Care established under section 3403. The Director of the Agency for
			 Healthcare Research and Quality shall notify grantees of the availability
			 of technical assistance for the evaluation and provide such assistance
			 upon request.
									(2)By SecretaryThe Director of the Agency for Healthcare Research and Quality shall evaluate or arrange with other
			 individuals or organizations to evaluate projects funded under this
			 section.
									(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $5,000,000 for each of fiscal
			 years 2015 through 2019.
								3405.Research on cultural and language competence
								(a)In generalThe Secretary, acting through the Director of the Agency for Healthcare Research and Quality, shall
			 expand research concerning language access in the provision of health
			 care.
								(b)EligibilityThe Director of the Agency for Healthcare Research and Quality may conduct the research described
			 in subsection (a) or enter into contracts with other individuals or
			 organizations to do so.
								(c)Use of fundsResearch under this section shall be designed to do one or more of the following:
									(1)To identify the barriers to mental and behavioral services that are faced by LEP individuals.
									(2)To identify health care providers’ and health administrators’ attitudes, knowledge, and awareness
			 of the barriers to quality health care services that are faced by LEP
			 individuals.
									(3)To identify optimal approaches for delivering language access.
									(4)To identify best practices for data collection, including—
										(A)the collection by providers of health care and health-care-related services of data on the race,
			 ethnicity, and primary language of recipients of such services, taking
			 into account existing research conducted by the Government or private
			 sector;
										(B)the development and implementation of data collection and reporting systems; and
										(C)effective privacy safeguards for collected data.
										(5)To develop a minimum data collection set for primary language.
									(6)To evaluate the most effective ways in which the Department can create or coordinate, and then
			 subsidize or otherwise fund telephonic interpretation providers for health
			 care providers, taking into consideration, among other factors, the
			 flexibility necessary for such a system to accommodate variations in—
										(A)provider type;
										(B)languages needed and their frequency of use;
										(C)type of encounter;
										(D)time of encounter, including regular business hours and after hours; and
										(E)location of encounter.
										(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for
			 each of fiscal years 2015 through 2019..
				203.Pilot program for improvement and development of State medical interpreting services
				(a)Grants authorizedThe Secretary shall award one grant in accordance with this section to each of three States to
			 assist each such State in designing, implementing, and evaluating a
			 statewide program to provide onsite interpreter services under Medicaid.
				(b)Grant periodA grant awarded under this section is authorized for a period of three fiscal years beginning on
			 October 1, 2014.
				(c)PreferenceIn awarding a grant under this section, the Secretary shall give preference to a State—
					(1)that has a high proportion of qualified LEP enrollees, as determined by the Secretary;
					(2)that has a large number of qualified LEP enrollees, as determined by the Secretary;
					(3)that has a high growth rate of the population of LEP individuals, as determined by the Secretary;
			 and
					(4)that has a population of qualified LEP enrollees that is linguistically diverse, requiring
			 interpreter services in at least 200 non-English languages.
					(d)Use of fundsA State receiving a grant under this section shall use the grant funds to—
					(1)ensure that all health care providers in the State participating in the State plan under Medicaid
			 have access to onsite interpreter services, for the purpose of enabling
			 effective communication between such providers and qualified LEP enrollees
			 during the furnishing of items and services and administrative
			 interactions;
					(2)establish, expand, procure, or contract for—
						(A)a statewide health care information technology system that is designed to achieve efficiencies and
			 economies of scale with respect to onsite interpreter services provided to
			 health care providers in the State participating in the State plan under
			 Medicaid; and
						(B)an entity to administer such system, the duties of which shall include—
							(i)procuring and scheduling interpreter services for qualified LEP enrollees;
							(ii)procuring and scheduling interpreter services for LEP individuals seeking to enroll in the State
			 plan under Medicaid;
							(iii)ensuring that interpreters receive payment for interpreter services rendered under the system; and
							(iv)consulting regularly with organizations representing consumers, interpreters, and health care
			 providers; and
							(3)develop mechanisms to establish, improve, and strengthen the competency of the medical
			 interpretation workforce that serves qualified LEP enrollees in the State,
			 including a national certification process that is valid, credible, and
			 vendor-neutral.
					(e)ApplicationTo receive a grant under this section, a State shall submit an application at such time and
			 containing such information as the Secretary may require, which shall
			 include the following:
					(1)A description of the language access needs of individuals in the State enrolled in the State plan
			 under Medicaid.
					(2)A description of the extent to which the program will—
						(A)use the grant funds for the purposes described in subsection (d);
						(B)meet the health care needs of rural populations of the State; and
						(C)collect information that accurately tracks the language services requested by consumers as compared
			 to the language services provided by health care providers in the State
			 participating in the State plan under Medicaid.
						(3)A description of how the program will be evaluated, including a proposal for collaboration with
			 organizations representing interpreters, consumers, and LEP individuals.
					(f)DefinitionsIn this section:
					(1)Qualified LEP enrolleeThe term qualified LEP enrollee means an individual—
						(A)who is limited-English-proficient; and
						(B)who is enrolled in a State plan under Medicaid.
						(2)StateThe term State has the meaning given the term in section 1101(a)(1) of the Social Security Act (42 U.S.C.
			 1301(a)(1)), for purposes of title XIX of such Act.
					(3)United StatesThe term United States has the meaning given the term in section 1101(a)(2) of the Social Security Act (42 U.S.C.
			 1301(a)(2)), for purposes of title XIX of such Act.
					(g)Funding
					(1)Authorization of appropriationsThere is authorized to be appropriated $5,000,000 to carry out this section.
					(2)Availability of fundsThe funds authorized by paragraph (1) shall be available without fiscal year limitation.
					(3)Increased Federal financial participationSection 1903(a)(2)(E) of the Social Security Act (42 U.S.C. 1396b(a)(2)(E)), as amended by section
			 205(d)(1) of this Act, is further amended by inserting (or, in the case of a State receiving a grant under section 203 of the Health Equity and
			 Accountability Act of 2014, 100 percent for each quarter occurring during
			 the grant period) after 90 percent.
					(h)LimitationNo Federal funds under this section may be used to provide interpreter services from a location
			 outside the United States.
				204.Training tomorrow’s doctors for culturally and linguistically appropriate care: graduate medical
			 education
				(a)Direct graduate medical educationSection 1886(h)(4) of the Social Security Act (42 U.S.C. 1395ww(h)(4)) is amended by adding at the
			 end the following new subparagraph:
					
						(L)Treatment of culturally competency trainingIn determining a hospital’s number of full-time equivalent residents for purposes of this
			 subsection, all the time that is spent by an intern or resident in an
			 approved medical residency training program for education and training in
			 cultural competency and linguistically appropriate service delivery shall
			 be counted toward the determination of full-time equivalency..
				(b)Indirect medical educationSection 1886(d)(5)(B) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)) is amended by adding
			 at the end the following new clause:
					
						(xii)The provisions of subparagraph (L) of subsection (h)(4) shall apply under this subparagraph in the
			 same manner as they apply under such subsection..
				(c)Effective dateThe amendments made by subsections (a) and (b) shall apply with respect to payments made to
			 hospitals on or after the date that is one year after the date of the
			 enactment of this Act.
				205.Federal reimbursement for culturally and linguistically appropriate services under the Medicare,
			 Medicaid, and State Children’s Health Insurance Programs
				(a)Language Access grants for Medicare Providers
					(1)Establishment
						(A)In generalNot later than 6 months after the date of the enactment of this Act, the Secretary of Health and
			 Human Services, acting through the Centers for Medicare & Medicaid Services and in consultation with the Center for Medicare and Medicaid Innovation, shall
			 establish a demonstration program under which the Secretary shall award
			 grants to eligible Medicare service providers to improve communication
			 between such providers and limited-English-proficient Medicare
			 beneficiaries, including beneficiaries who live in diverse and underserved
			 communities.
						(B)Application of innovation rulesThe demonstration project under subparagraph (A) shall be conducted in a manner that is consistent with the applicable provisions of subsections
			 (b), (c), and (d) of section 1115A of the Social Security Act (42 U.S.C.
			 1315a).
						(C)Number of grantsTo the extent practicable, the Secretary shall award not less than 24 grants under this subsection.
						(D)Grant periodExcept as provided under paragraph (2)(D), each grant awarded under this subsection shall be for a 3-year period.
						(2)Eligibility requirementsTo be eligible for a grant under this subsection, an entity must meet the following requirements:
						(A)Medicare providerThe entity must be—
							(i)a provider of services under part A of title XVIII of the Social Security Act;
							(ii)a provider of services under part B of such title;
							(iii)a Medicare Advantage organization offering a Medicare Advantage plan under part C of such title; or
							(iv)a PDP sponsor offering a prescription drug plan under part D of such title.
							(B)Underserved communitiesThe entity must serve a community that, with respect to necessary language services for improving
			 access and utilization of health care among limited-English-proficient
			 individuals, is disproportionally underserved.
						(C)ApplicationThe entity must prepare and submit to the Secretary an application, at such time, in such manner,
			 and accompanied by such additional information as the Secretary may
			 require.
						(D)ReportingIn the case of a grantee that received a grant under this subsection in a previous year, such
			 grantee is only eligible for continued payments under a grant under this
			 subsection if the grantee met the reporting requirements under paragraph (9) for such year. If a grantee fails to meet the requirement of such paragraph for the first year of
			 a grant, the Secretary may terminate the grant and solicit applications
			 from new grantees to participate in the demonstration program.
						(3)DistributionTo the extent feasible, the Secretary shall award—
						(A)at least 6 grants to providers of services described in paragraph (2)(A)(i);
						(B)at least 6 grants to service providers described in paragraph (2)(A)(ii);
						(C)at least 6 grants to organizations described in paragraph (2)(A)(iii); and
						(D)at least 6 grants to sponsors described in paragraph (2)(A)(iv).
						(4)Considerations in awarding grants
						(A)Variation in granteesIn awarding grants under this subsection, the Secretary shall select grantees to ensure the
			 following:
							(i)The grantees provide many different types of language services.
							(ii)The grantees serve Medicare beneficiaries who speak different languages, and who, as a population,
			 have differing needs for language services.
							(iii)The grantees serve Medicare beneficiaries in both urban and rural settings.
							(iv)The grantees serve Medicare beneficiaries in at least two geographic regions, as defined by the
			 Secretary.
							(v)The grantees serve Medicare beneficiaries in at least two large metropolitan statistical areas with
			 racial, ethnic, and economically diverse populations.
							(B)Priority for partnerships with community organizations and agenciesIn awarding grants under this subsection, the Secretary shall give priority to eligible entities
			 that have a partnership with—
							(i)a community organization; or
							(ii)a consortia of community organizations, State agencies, and local agencies,that has experience in providing language services.(5)Use of funds for competent language services
						(A)In generalSubject to subparagraph (E), a grantee may only use grant funds received under this subsection to pay for the provision of
			 competent language services to Medicare beneficiaries who are
			 limited-English-proficient.
						(B)Competent language services definedFor purposes of this subsection, the term competent language services means—
							(i)interpreter and translation services that—
								(I)subject to the exceptions under subparagraph (C)—
									(aa)if the grantee operates in a State that has statewide health care interpreter standards, meet the
			 State standards currently in effect; or
									(bb)if the grantee operates in a State that does not have statewide health care interpreter standards,
			 utilizes competent interpreters who follow the National Council on
			 Interpreting in Health Care’s Code of Ethics and Standards of Practice;
			 and
									(II)that, in the case of interpreter services, are provided through—
									(aa)onsite interpretation;
									(bb)telephonic interpretation; or
									(cc)video interpretation; and
									(ii)the direct provision of health care or health-care-related services by a competent bilingual health
			 care provider.
							(C)ExceptionsThe requirements of subparagraph (B)(i)(I) do not apply, with respect to interpreter and translation services and a grantee—
							(i)in the case of a Medicare beneficiary who is limited-English-proficient if—
								(I)such beneficiary has been informed, in the beneficiary’s primary language, of the availability of
			 free interpreter and translation services and the beneficiary instead
			 requests that a family member, friend, or other person provide such
			 services; and
								(II)the grantee documents such request in the beneficiary’s medical record; or
								(ii)in the case of a medical emergency where the delay directly associated with obtaining a competent
			 interpreter or translation services would jeopardize the health of the
			 patient.Subparagraph (C)(ii) shall not be construed to exempt emergency rooms or similar entities that regularly provide health
			 care services in medical emergencies to limited-English-proficient
			 patients from any applicable legal or regulatory requirements related to
			 providing competent interpreter and translation services without undue
			 delay.(D)Medicare advantage organizations and PDP sponsorsIf a grantee is a Medicare Advantage organization offering a Medicare Advantage plan under part C
			 of title XVIII of the Social Security Act or a PDP sponsor offering a
			 prescription drug plan under part D of such title, such entity must
			 provide at least 50 percent of the grant funds that the entity receives
			 under this subsection directly to the entity’s network providers
			 (including all health providers and pharmacists) for the purpose of
			 providing support for such providers to provide competent language
			 services to Medicare beneficiaries who are limited-English-proficient.
						(E)Administrative and reporting costsA grantee may use up to 10 percent of the grant funds to pay for administrative costs associated
			 with the provision of competent language services and for reporting
			 required under paragraph (9).
						(6)Determination of amount of grant payments
						(A)In generalPayments to grantees under this subsection shall be calculated based on the estimated numbers of
			 limited-English-proficient Medicare beneficiaries in a grantee’s service
			 area utilizing—
							(i)data on the numbers of limited-English-proficient individuals who speak English less than very well from the most recently available data from the Bureau of the Census or other State-based study the
			 Secretary determines likely to yield accurate data regarding the number of
			 such individuals in such service area; or
							(ii)data provided by the grantee, if the grantee routinely collects data on the primary language of the
			 Medicare beneficiaries that the grantee serves and the Secretary
			 determines that the data is accurate and shows a greater number of
			 limited-English-proficient individuals than would be estimated using the
			 data under clause (i).
							(B)Discretion of SecretarySubject to subparagraph (C), the amount of payment made to a grantee under this subsection may be modified annually at the
			 discretion of the Secretary, based on changes in the data under subparagraph (A) with respect to the service area of a grantee for the year.
						(C)Limitation on amountThe amount of a grant made under this subsection to a grantee may not exceed $500,000 for the
			 period under paragraph (1)(D).
						(7)AssurancesGrantees under this subsection shall, as a condition of receiving a grant under this subsection—
						(A)ensure that clinical and support staff receive appropriate ongoing education and training in
			 linguistically appropriate service delivery;
						(B)ensure the linguistic competence of bilingual providers;
						(C)offer and provide appropriate language services at no additional charge to each patient with
			 limited-English proficiency for all points of contact between the patient
			 and the grantee, in a timely manner during all hours of operation;
						(D)notify Medicare beneficiaries of their right to receive language services in their primary
			 language;
						(E)post signage in the primary languages commonly used by the patient population in the service area
			 of the organization; and
						(F)ensure that—
							(i)primary language data are collected for recipients of language services and such data are
			 consistent with standards developed under title XXXIV of the Public Health
			 Service Act, as added by section 202 of this Act, to the extent such
			 standards are available upon the initiation of the demonstration program;
			 and
							(ii)consistent with the privacy protections provided under the regulations promulgated pursuant to
			 section 264(c) of the Health Insurance Portability and Accountability Act
			 of 1996 (42 U.S.C. 1320d–2 note), if the recipient of language services is
			 a minor or is incapacitated, primary language data are collected on the
			 parent or legal guardian of such recipient.
							(8)No Cost-SharingLimited-English-proficient Medicare beneficiaries shall not have to pay cost-sharing or co-payments
			 for competent language services provided under this demonstration program.
					(9)Reporting Requirements for granteesNot later than the end of each calendar year, a grantee that receives funds under this subsection
			 in such year shall submit to the Secretary a report that includes the
			 following information:
						(A)The number of Medicare beneficiaries to whom competent language services are provided.
						(B)The primary languages of those Medicare beneficiaries.
						(C)The types of language services provided to such beneficiaries.
						(D)Whether such language services were provided by employees of the grantee or through a contract with
			 external contractors or agencies.
						(E)The types of interpretation services provided to such beneficiaries, and the approximate length of
			 time such service is provided to such beneficiaries.
						(F)The costs of providing competent language services.
						(G)An account of the training or accreditation of bilingual staff, interpreters, and translators
			 providing services funded by the grant under this subsection.
						(10)Evaluation and report to CongressNot later than 1 year after the completion of a 3-year grant under this subsection, the Secretary
			 shall conduct an evaluation of the demonstration program under this
			 subsection and shall submit to the Congress a report that includes the
			 following:
						(A)An analysis of the patient outcomes and the costs of furnishing care to the
			 limited-English-proficient Medicare beneficiaries participating in the
			 project as compared to such outcomes and costs for
			 limited-English-proficient Medicare beneficiaries not participating, based
			 on the data provided under paragraph (9) and any other information available to the Secretary.
						(B)The effect of delivering language services on—
							(i)Medicare beneficiary access to care and utilization of services;
							(ii)the efficiency and cost effectiveness of health care delivery;
							(iii)patient satisfaction;
							(iv)health outcomes; and
							(v)the provision of culturally appropriate services provided to such beneficiaries.
							(C)The extent to which bilingual staff, interpreters, and translators providing services under such
			 demonstration were trained or accredited and the nature of accreditation
			 or training needed by type of provider, service, or other category as
			 determined by the Secretary to ensure the provision of high-quality
			 interpretation, translation, or other language services to Medicare
			 beneficiaries if such services are expanded pursuant to subsection (c) of
			 section 1907 of this Act.
						(D)Recommendations, if any, regarding the extension of such project to the entire Medicare program,
			 subject to the provisions of section 1115A(c) of the Social Security Act.
						(11)AppropriationsThere is appropriated to carry out this subsection, in equal parts from the Federal Hospital
			 Insurance Trust Fund under section 1817 of the Social Security Act (42
			 U.S.C. 1395i) and the Federal Supplementary Medical Insurance Trust Fund
			 under section 1841 of such Act (42 U.S.C. 1395t), $16,000,000 for each
			 fiscal year of the demonstration program.
					(b)Language services under the Medicare program
					(1)Inclusion as rural health clinic servicesSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended—
						(A)in subsection (aa)(1)—
							(i)in subparagraph (B), by striking the and at the end;
							(ii)in subparagraph (C), by inserting and after the comma at the end; and
							(iii)by inserting after subparagraph (C) the following:
								
									(D)language services as defined in subsection (iii)(1),; and
							(B)by adding at the end the following new subsection:
							
								(iii)Language services and related terms(1)Language services definedThe term language services has the same meaning given language or language access services in section 3400 of the Public Health Service Act.
									(2)Interpreter services definedFor the purposes of this subsection, the term interpreter services has the meaning given competent interpreter services under section 3400(3) of the Public Health Service Act.
									(3)Interpreter definedThe term interpreter—
										(A)means an individual—
											(i)who faithfully, accurately, and objectively transmits a spoken message from one language into
			 another language; and
											(ii)who knows health and health-related terminology in both languages; and
											(B)includes individuals who provide in-person, telephonic, and video interpretation.
										(4)Translation definedThe term translation means the transmission of a written message in one language into a written message in another
			 language that retains the intended meaning of the original message.
									(5)Limited-English-Proficient and LEP definedThe terms limited-English-proficient and LEP have the meaning given the term limited english proficient under section 9101(25) of the Elementary and Secondary Education Act of 1965, except that
			 subparagraphs (A), (B), and (D) of such section not apply..
						(2)CoverageSection 1832(a)(2) of such Act (42 U.S.C. 1395k(a)(2)) is amended—
						(A)by striking and at the end of subparagraph (I);
						(B)by striking the period at the end of subparagraph (J) and inserting ; and; and
						(C)by adding at the end of subparagraph (J) the following:
							
								(K)language services (as defined in paragraph (1) of section 1861(iii)) furnished by an interpreter
			 (as defined in paragraph (3) of such section) or translator..
						(3)PaymentSection 1833(a) of the Social Security Act (42 U.S.C. 1395l(a)) is amended—
						(A)by striking and at the end of paragraph (8);
						(B)by redesignating paragraph (9) as paragraph (10); and
						(C)by inserting after paragraph (8) the following new paragraph:
							
								(9)in the case of language services described in section 1861(iii)(1), 100 percent of the reasonable
			 charges for such services, as determined in consultation with the Medicare
			 Payment Advisory Commission; and.
						(4)Waiver of budget neutralityFor the 3-year period beginning on the date of enactment of this section, the budget neutrality
			 provision of section 1848(c)(2)(B)(ii) of the Social Security Act (42
			 U.S.C. 1395w–4(c)(2)(B)(ii)) shall not apply with respect to language
			 services (as such term is defined in section 1861(iii)(1) of such Act).
					(c)Medicare parts C and D
					(1)In generalMedicare Advantage plans under part C of the Social Security Act and prescription drug plans under
			 part D of such Act shall comply with title VI of the Civil Rights Act of
			 1964 and section 1557 of the Patient Protection and Affordable Care Act to
			 provide effective language services to enrollees of such plans.
					(2)Medicare Advantage plans and prescription drug plans reporting requirementSection 1857(e) of the Social Security Act (42 U.S.C. 1395w–27(e)) is amended by adding at the end
			 the following new paragraph:
						
							(5)Reporting requirements relating to effective language servicesA contract under this part shall require a Medicare Advantage organization (and, through
			 application of section 1860D–12(b)(3)(D), a contract under section
			 1860D–12 shall require a PDP sponsor) to annually submit (for each year of
			 the contract) a report that contains information on the plan’s internal
			 policies and procedures related to recruitment and retention efforts
			 directed to workforce diversity and linguistically and culturally
			 appropriate provision of services in each of the following contexts:
								(A)The collection of data in a manner that meets the requirements of title I of the Health Equity and Accountability Act of 2014, regarding the enrollee population.
								(B)Education of staff and contractors who have routine contact with enrollees regarding the various
			 needs of the diverse enrollee population.
								(C)Evaluation of the health plan’s language services programs and services with respect to the plan’s
			 enrollee population, such as through analysis of complaints or
			 satisfaction survey results.
								(D)Methods by which the plan provides to the Secretary information regarding the ethnic diversity of
			 the plan’s enrollee population.
								(E)The periodic provision of educational information to plan enrollees on the plan’s language services
			 and programs..
					(d)Improving language services in Medicaid and CHIP
					(1)Payments to StatesSection 1903(a)(2)(E) of the Social Security Act (42 U.S.C. 1396b(a)(2)(E)) is amended by—
						(A)striking 75 and inserting 90;
						(B)striking translation or interpretation services and inserting language services; and
						(C)striking children of families and inserting individuals.
						(2)State plan requirementsSection 1902(a)(10)(A) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)) is amended by
			 striking and (28) and inserting (28), and (29).
					(3)Definition of medical assistanceSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended by—
						(A)in paragraph (28), by striking and at the end;
						(B)by redesignating paragraph (29) as paragraph (30); and
						(C)by inserting after paragraph (28) the following new paragraph:
							
								(29)language services, as such term is defined in section 1861(iii)(1), provided in a timely manner to
			 limited-English-proficient individuals who need such services; and.
						(4)Use of deductions and cost sharingSection 1916(a)(2) of the Social Security Act (42 U.S.C. 1396o(2)) is amended by—
						(A)by striking or at the end of subparagraph (D);
						(B)by striking ; and at the end of subparagraph (E) and inserting , or; and
						(C)by adding at the end the following new subparagraph:
							
								(F)language services described in section 1905(a)(29); and.
						(5)CHIP coverage requirementsSection 2103 of the Social Security Act (42 U.S.C. 1397cc) is amended—
						(A)in subsection (a), in the matter before paragraph (1), by striking and (7) and inserting (7), and (9); and
						(B)in subsection (c), by adding at the end the following new paragraph:
							
								(9)Language servicesThe child health assistance provided to a targeted low-income child shall include coverage of
			 language services, as such term is defined in section 1861(iii)(1),
			 provided in a timely manner to limited-English-proficient individuals who
			 need such services.; and
						(C)in subsection (e)(2)—
							(i)in the heading, by striking Preventive and inserting Certain; and
							(ii)by inserting , subsection (c)(9), after subsection (c)(1)(C).
							(6)Definition of child health assistanceSection 2110(a)(27) of the Social Security Act (42 U.S.C. 1397jj) is amended by striking translation and inserting language services as described in section 2103(c)(9).
					(7)State data collectionPursuant to the reporting requirement described in section 2107(b)(1) of the Social Security Act
			 (42 U.S.C. 1397gg(b)(1)), the Secretary of Health and Human Services shall
			 require that States collect data on—
						(A)the primary language of individuals receiving child health assistance under title XXI of the Social
			 Security Act; and
						(B)in the case of such individuals who are minors or incapacitated, the primary language of the
			 individual’s parent or guardian.
						(8)CHIP payments to StatesSection 2105 of the Social Security Act (42 U.S.C. 1397ee(c)) is amended—
						(A)in subsection (a)(1) by striking 75 and inserting 90; and
						(B)in subsection (c)(2)(A), by inserting before the period , except that expenditures pursuant to clause (iv) of subparagraph (D) of such paragraph shall not
			 count towards this total.
						(e)Funding language services furnished by providers of health care and health-Care-Related services
			 that serve high rates of uninsured LEP individuals
					(1)Payment of costs
						(A)In generalSubject to subparagraph (B), the Secretary of Health and Human Services shall make payments (on a
			 quarterly basis) directly to eligible entities to support the provision of
			 language services to limited-English-proficient individuals in an amount
			 equal to an eligible entity’s eligible costs for such services for the
			 quarter.
						(B)FundingOut of any funds in the Treasury not otherwise appropriated, there are appropriated to the
			 Secretary of Health and Human Services such sums as may be necessary for
			 each of fiscal years 2012 through 2016.
						(C)Relation to Medicaid DSHPayments under this subsection shall not offset or reduce payments under section 1923 of the Social
			 Security Act, nor shall payments under such section be considered when
			 determining uncompensated costs associated with the provision of language
			 services.
						(2)Methodology for payment of claims
						(A)In generalThe Secretary shall establish a methodology to determine the average per person cost of language
			 services.
						(B)Different entitiesIn establishing such methodology, the Secretary may establish different methodologies for different
			 types of eligible entities.
						(C)No individual claimsThe Secretary may not require eligible entities to submit individual claims for language services
			 for individual patients as a requirement for payment under this
			 subsection.
						(3)Data collection instrumentFor purposes of this subsection, the Secretary shall create a standard data collection instrument
			 that is consistent with any existing reporting requirements by the
			 Secretary or relevant accrediting organizations regarding the number of
			 individuals to whom language access are provided.
					(4)GuidelinesNot later than 6 months after the date of enactment of this Act, the Secretary of Health and Human
			 Services shall establish and distribute guidelines concerning the
			 implementation of this subsection.
					(5)Reporting requirements
						(A)Report to SecretaryEntities receiving payment under this subsection shall provide the Secretary with a quarterly
			 report on how the entity used such funds. Such report shall contain
			 aggregate (and may not contain individualized) data collected using the
			 instrument under paragraph (3) and shall otherwise be in a form and manner determined by the Secretary.
						(B)Report to CongressNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the
			 Secretary shall submit a report to Congress concerning the implementation
			 of this subsection.
						(6)DefinitionsIn this subsection:
						(A)Eligible costsThe term eligible costs means, with respect to an eligible entity that provides language services to
			 limited-English-proficient individuals, the product of—
							(i)the average per person cost of language services, determined according to the methodology devised
			 under paragraph (2); and
							(ii)the number of limited-English-proficient individuals who are provided language services by the
			 entity and for whom no reimbursement is available for such services under
			 the amendments made by subsections (a), (b), (c), or (d) or by private
			 health insurance.
							(B)Eligible entityThe term eligible entity means an entity that—
							(i)is a Medicaid provider that is—
								(I)a physician;
								(II)a hospital with a low-income utilization rate (as defined in section 1923(b)(3) of the Social
			 Security Act (42 U.S.C. 1396r–4(b)(3))) of greater than 25 percent; or
								(III)a federally qualified health center (as defined in section 1905(l)(2)(B) of the Social Security Act
			 (42 U.S.C. 1396d(l)(2)(B)));
								(ii)provide language services to at least 8 percent of the entity’s total number of patients, not later
			 than 6 months after the date of the enactment of the Act; and
							(iii)prepare and submit an application to the Secretary, at such time, in such manner, and accompanied
			 by such information as the Secretary may require to ascertain the entity’s
			 eligibility for funding under this subsection.
							(C)Language servicesThe term language services has the meaning given such term in section 1861(iii)(1) of the Social Security Act.
						(f)Application of Civil Rights Act of 1964 and other lawsNothing in this section shall be construed to limit otherwise existing obligations of recipients of
			 Federal financial assistance under title VI of the Civil Rights Act of
			 1964 (42 U.S.C. 2000(d) et seq.) or other laws that protect the civil
			 rights of individuals.
				(g)Effective date
					(1)In generalExcept as otherwise provided and subject to paragraph (2), the amendments made by this section
			 shall take effect on January 1, 2013.
					(2)Exception if State legislation requiredIn the case of a State plan for medical assistance under title XIX of the Social Security Act which
			 the Secretary of Health and Human Services determines requires State
			 legislation (other than legislation appropriating funds) in order for the
			 plan to meet the additional requirement imposed by the amendments made by
			 this section, the State plan shall not be regarded as failing to comply
			 with the requirements of such title solely on the basis of its failure to
			 meet this additional requirement before the first day of the first
			 calendar quarter beginning after the close of the first regular session of
			 the State legislature that begins after the date of the enactment of this
			 Act. For purposes of the previous sentence, in the case of a State that
			 has a 2-year legislative session, each year of such session shall be
			 deemed to be a separate regular session of the State legislature.
					206.Increasing understanding of and improving health literacy
				(a)In generalThe Secretary, acting through the Director of the Agency for Healthcare Research and Quality and
			 the Administrator of the Health Resources and Services Administration, in
			 consultation with the Director of the National Institute on Minority
			 Health and Health Disparities and the Office of Minority Health, shall
			 award grants to eligible entities to improve health care for patient
			 populations that have low functional health literacy.
				(b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall—
					(1)be a hospital, health center or clinic, health plan, or other health entity (including a nonprofit
			 minority health organization or association); and
					(2)prepare and submit to the Secretary an application at such time, in such manner, and containing
			 such information as the Secretary may require.
					(c)Use of funds
					(1)Agency for healthcare research and qualityGrants awarded under subsection (a) through the Agency for Healthcare Research and Quality shall be
			 used—
						(A)to define and increase the understanding of health literacy;
						(B)to investigate the correlation between low health literacy and health and health care;
						(C)to clarify which aspects of health literacy have an effect on health outcomes; and
						(D)for any other activity determined appropriate by the Director of the Agency.
						(2)Health resources and services administrationGrants awarded under subsection (a) through the Health Resources and Services Administration shall
			 be used to conduct demonstration projects for interventions for patients
			 with low health literacy that may include—
						(A)the development of new disease management programs for patients with low health literacy;
						(B)the tailoring of existing disease management programs addressing mental, physical, oral, and
			 behavioral health conditions for patients with low health literacy;
						(C)the translation of written health materials for patients with low health literacy;
						(D)the identification, implementation, and testing of low health literacy screening tools;
						(E)the conduct of educational campaigns for patients and providers about low health literacy; and
						(F)other activities determined appropriate by the Administrator of the Health Resources and Services
			 Administration.
						(d)DefinitionsIn this section, the term low health literacy means the inability of an individual to obtain, process, and understand basic health information
			 and services needed to make appropriate health decisions.
				(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, such sums as may be necessary
			 for each of fiscal years 2015 through 2019.
				207.Assurances for receiving Federal funds
				(a)In generalAny health program or activity, any part of which is receiving Federal financial assistance,
			 including credits, subsidies, or contracts of insurance, and any program
			 or activity that is administered by an executive agency or any entity
			 established under title I of the Patient Protection and Affordable Care
			 Act (or amendments made thereby), as such programs, activities, agencies,
			 and entities are described in section 1557(a) of the Patient Protection
			 and Affordable Care Act (42 U.S.C. 18116), in order to ensure the right of
			 LEP individuals to receive access to quality health care, shall—
					(1)ensure that appropriate clinical and support staff receive ongoing education and training in
			 linguistically appropriate service delivery;
					(2)offer and provide appropriate language services at no additional charge to each patient with
			 limited-English-proficiency at all points of contact, in a timely manner
			 during all hours of operation;
					(3)notify patients of their right to receive language services in their primary language; and
					(4)utilize only competent interpreter or translation services, as defined in section 3400 of the
			 Public Health Service Act.
					(b)ExemptionsThe requirements of subsection (a)(4) shall not apply as follows:
					(1)When a patient (who has been informed in his or her primary language of the availability of free
			 interpreter and translation services) requests the use of family, friends,
			 or other persons untrained in interpretation or translation if the
			 following conditions are met:
						(A)The interpreter requested by the patient is over the age of 18.
						(B)The recipient informs the patient that he or she has the option of having the recipient provide an
			 interpreter for him or her without charge, or of using his or her own
			 interpreter.
						(C)The recipient informs the patient that the recipient may not require an LEP person to use a family
			 member or friend as an interpreter.
						(D)The recipient evaluates whether the person the patient wishes to use as an interpreter is
			 competent. If the recipient has reason to believe that the interpreter is
			 not competent, the recipient provides the recipient’s own interpreter to
			 protect the recipient from liability if the patient’s interpreter is later
			 found not competent.
						(E)If the recipient has reason to believe that there is a conflict of interest between the interpreter
			 and patient, the recipient may not use the patient’s interpreter.
						(F)The recipient has the patient sign a waiver, witnessed by at least 1 individual not related to the
			 patient, that includes the information stated in subparagraphs (A) through
			 (E) and is translated into the patient’s language.
						(2)When a medical emergency exists and the delay directly associated with obtaining competent
			 interpreter or translation services would jeopardize the health of the
			 patient, but only until a competent interpreter or translation service is
			 available.
					(c)Rule of constructionSubsection (b)(2) shall not be construed to mean that emergency rooms or similar entities that
			 regularly provide health care services in medical emergencies are exempt
			 from legal or regulatory requirements related to competent interpreter
			 services.
				208.Report on Federal efforts to provide culturally and linguistically appropriate health care services
				(a)ReportNot later than 1 year after the date of enactment of this Act and annually thereafter, the
			 Secretary of Health and Human Services shall enter into a contract with
			 the Institute of Medicine for the preparation and publication of a report
			 that describes Federal efforts to ensure that all individuals with
			 limited-English proficiency have meaningful access culturally competent to
			 health care and health-care-related services. Such report shall include—
					(1)a description and evaluation of the activities carried out under this Act;
					(2)a description and analysis of best practices, model programs, guidelines, and other effective
			 strategies for providing access to culturally and linguistically
			 appropriate health care services;
					(3)recommendations on the development and implementation of policies and practices by providers of
			 health care and health-care-related services for
			 limited-English-proficient individuals;
					(4)a description of the effect of providing language services on quality of health care and access to
			 care; and
					(5)a description of the costs associated with or savings related to the provision of language
			 services.
					(b)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for
			 each of fiscal years 2015 through 2019.
				209.English for speakers of other languages
				(a)Grants authorizedThe Secretary of Education is authorized to provide grants to eligible entities for the provision
			 of English as a second language (hereafter referred to as ESL) instruction and shall determine, after consultation with appropriate stakeholders, the mechanism
			 for administering and distributing such grants.
				(b)Eligible entity definedFor purposes of this section, the term eligible entity means a State or community-based organization that employs, and serves, minority populations.
				(c)ApplicationAn eligible entity may apply for a grant under this section by submitting such information as the
			 Secretary may require and in such form and manner as the Secretary may
			 require.
				(d)Use of grantAs a condition of receiving a grant under this section, an eligible entity shall—
					(1)develop and implement a plan for assuring the availability of ESL instruction that effectively
			 integrates information about the nature of the United States health care
			 system, how to access care, and any special language skills that may be
			 required for them to access and regularly negotiate the system
			 effectively;
					(2)develop a plan, including, where appropriate, public-private partnerships, for making ESL
			 instruction progressively available to all individuals seeking
			 instruction; and
					(3)maintain current ESL instruction efforts by using the additional funds to supplement rather than
			 supplant any funds expended for ESL instruction in the State as of January
			 1, 2015.
					(e)Additional duties of the secretaryThe Secretary of Education shall—
					(1)collect and publicize annual data on how much Federal, State, and local governments spend on ESL
			 instruction;
					(2)collect data from State and local governments to identify the unmet needs of English language
			 learners for appropriate ESL instruction, including—
						(A)the preferred written and spoken language of such English language learners;
						(B)the extent of waiting lists including how many programs maintain waiting lists and, for programs
			 that do not have waiting lists, the reasons why not;
						(C)the availability of programs to geographically isolated communities;
						(D)the impact of course enrollment policies, including open enrollment, on the availability of ESL
			 instruction;
						(E)the number individuals in the State and each participating locality;
						(F)the effectiveness of the instruction in meeting the needs of individuals receiving instruction and
			 those needing instruction;
						(G)as assessment of the need for programs that integrate job training and ESL instruction, to assist
			 individuals to obtain better jobs; and
						(H)the availability of ESL slots by State and locality;
						(3)determine the cost and most appropriate methods of making ESL instruction available to all English
			 language learners seeking instruction; and
					(4)within 1 year of the date of enactment of this Act, issue a report to Congress that assesses the
			 information collected in paragraphs (1), (2), and (3) and makes
			 recommendations on steps that should be taken to progressively realize the
			 goal of making ESL instruction available to all English language learners
			 seeking instruction.
					(f)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary of Education for each of fiscal years 2015
			 through 2018 $250,000,000 to carry out this section.
				210.Implementation
				(a)General provisions
					(1)A State shall not be immune under the Eleventh Amendment of the Constitution of the United States
			 from suit in Federal court for failing to provide the language access
			 funded pursuant to this title.
					(2)In a suit against a State for a violation of this title, remedies (including remedies at both at
			 law and in equity) are available for such a violation to the same extent
			 as such remedies are available for such a violation in the suit against
			 any public or private entity other than a State.
					(b)Rule of constructionNothing in this title shall be construed to limit otherwise existing obligations of recipients of
			 Federal financial assistance under title VI of the Civil Rights Act of
			 1964 (42 U.S.C. 2000(d) et seq.) or any other statute.
				211.Language access services
				(a)Essential benefitsSection 1302(b)(1) of the Patient Protection and Affordable Care Act (42 U.S.C. 18022(b)(1)) is
			 amended by adding at the end the following:
					
						(K)Language access services, including oral interpretation and written translations..
				(b)Employer-Sponsored minimum essential coverageSection 36B(c)(2)(C) of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
					
						(v)Coverage must include language access and servicesExcept as provided in clause (iii), an employee shall not be treated as eligible for minimum
			 essential coverage if such coverage consists of an eligible
			 employer-sponsored plan (as defined in section 5000A(f)(2)) and the plan
			 does not provide coverage for language access services, including oral
			 interpretation and written translations..
				(c)Quality ReportingSection 2717(a)(1) of the Public Health Service Act (42 U.S.C. 300gg–17(a)(1)) is amended—
					(1)by striking and at the end of subparagraph (C);
					(2)by striking the period at the end of subparagraph (D) and inserting ; and; and
					(3)by adding at the end the following new subparagraph:
						
							(E)reduce health disparities through the provision of language access services, including oral
			 interpretation and written translations..
					(d)Regulations regarding internal claims and appeals and external review processes for health plans
			 and health insurance issuersThe Secretary of the Treasury, the Secretary of Labor, and the Secretary of Health and Human
			 Services shall amend the regulations in section 54.9815–2719T(e) of title
			 26, Code of Federal Regulations, section 2590.715– 2719(e) of title 29,
			 Code of Federal Regulations, and section 147.136(e) of title 45, Code of
			 Federal Regulations, respectively, to require group health plans and
			 health insurance issuers offering group or individual health insurance
			 coverage to which such sections apply—
					(1)to provide oral interpretation services without any threshold requirements;
					(2)to provide in the English versions of all notices a statement prominently displayed in not less
			 than 15 non-English languages clearly indicating how to access the
			 language services provided by the plan or issuer; and
					(3)with respect to written translations of notices, to apply a threshold that 5 percent of the
			 population or at least 500 individuals per service area are literate only
			 in the same non-English language in lieu of 10 percent or more residing in
			 a county.
					(e)Data collection and reportingThe Secretary of Health and Human Services shall—
					(1)amend the single streamlined application form developed pursuant to section 1413 of the Patient
			 Protection and Affordable Care Act (42 U.S.C. 18083) to collect the
			 preferred spoken and written language for each household member applying
			 for coverage under a qualified health plan through an Exchange under title
			 I of the Patient Protection and Affordable Care Act;
					(2)require navigators, certified application counselors, and other enrollment assisters to collect and
			 report requests for language assistance; and
					(3)require the Federal and State call centers established pursuant to section 1311(d)(4)(b) of the
			 Patient Protection and Affordable Care Act (42 U.S.C. 18031(d)(4)(b)) to
			 submit an annual report documenting the number of language assistance
			 requests, the types of languages requested, the range and average wait
			 time for a consumer to speak with an interpreter, and any steps the call
			 center and language line have taken to actively address some of the
			 consumer complaints.
					(f)Effective dateThe amendments made by this section shall apply to plan years beginning after the date of the
			 enactment of this Act.
				IIIHealth workforce Diversity
			301.Amendment to the Public Health Service ActTitle XXXIV of the Public Health Service Act, as added by section 202, is amended by adding at the end the following:
				
					ADiversifying the Health Care Workplace
						3411.National Working Group on Workforce Diversity
							(a)In generalThe Secretary, acting through the Bureau of Health Workforce within the Health Resources and
			 Services Administration, shall award a grant to an entity determined
			 appropriate by the Secretary for the establishment of a national working
			 group on workforce diversity.
							(b)RepresentationIn establishing the national working group under subsection (a):
								(1)The grantee shall ensure that the group has representatives of the following:
									(A)The Health Resources and Services Administration.
									(B)The Department of Health and Human Services Data Council.
									(C)The Office of Minority Health of the Department of Health and Human Services.
									(D)The Substance Abuse and Mental Health Services Administration.
									(E)The Bureau of Labor Statistics of the Department of Labor.
									(F)The Public Health Practice Program Office—Office of Workforce Policy and Planning.
									(G)The National Institute on Minority Health and Health Disparities.
									(H)The Agency for Healthcare Research and Quality.
									(I)The Institute of Medicine Study Committee for the 2004 workforce diversity report.
									(J)The Indian Health Service.
									(K)Minority-serving academic institutions.
									(L)Consumer organizations.
									(M)Health professional associations, including those that represent underrepresented minority
			 populations.
									(N)Researchers in the area of health workforce.
									(O)Health workforce accreditation entities.
									(P)Private foundations that have sponsored workforce diversity initiatives.
									(Q)Local and State health departments.
									(R)Representatives of community members to be included on admissions committees for health profession
			 schools pursuant to subsection (c)(8).
									(S)Other entities determined appropriate by the Secretary.
									(2)The grantee shall ensure that, in addition to the representatives under paragraph (1), the group
			 has not less than 5 health professions students representing various
			 health profession fields and levels of training.
								(c)ActivitiesThe working group established under subsection (a) shall convene at least twice each year to
			 complete the following activities:
								(1)Review current public and private health workforce diversity initiatives.
								(2)Identify successful health workforce diversity programs and practices.
								(3)Examine challenges relating to the development and implementation of health workforce diversity
			 initiatives.
								(4)Draft a national strategic work plan for health workforce diversity, including recommendations for
			 public and private sector initiatives.
								(5)Develop a framework and methods for the evaluation of current and future health workforce diversity
			 initiatives.
								(6)Develop recommended standards for workforce diversity that could be applicable to all health
			 professions programs and programs funded under this Act.
								(7)Develop guidelines to train health professionals to care for a diverse population.
								(8)Develop a strategy for the inclusion of community members on admissions committees for health
			 profession schools.
								(9)Other activities determined appropriate by the Secretary.
								(d)Annual reportNot later than 1 year after the establishment of the working group under subsection (a), and
			 annually thereafter, the working group shall prepare and make available to
			 the general public for comment, an annual report on the activities of the
			 working group. Such report shall include the recommendations of the
			 working group for improving health workforce diversity.
							(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for
			 each of fiscal years 2015 through 2020.
							3412.Technical Clearinghouse for Health workforce Diversity
							(a)In generalThe Secretary, acting through the Deputy Assistant Secretary for Minority Health, and in
			 collaboration with the Bureau of Health Workforce within the Health
			 Resources and Services Administration, the National Institute on Minority
			 Health and Health Disparities, shall establish a technical clearinghouse
			 on health workforce diversity within the Office of Minority Health and
			 coordinate current and future clearinghouses.
							(b)Information and servicesThe clearinghouse established under subsection (a) shall offer the following information and
			 services:
								(1)Information on the importance of health workforce diversity.
								(2)Statistical information relating to underrepresented minority representation in health and allied
			 health professions and occupations.
								(3)Model health workforce diversity practices and programs, including integrated models of care.
								(4)Admissions policies that promote health workforce diversity and are in compliance with Federal and
			 State laws.
								(5)Retainment policies that promote completion of health profession degrees for underserved
			 populations.
								(6)Lists of scholarship, loan repayment, and loan cancellation grants as well as fellowship
			 information for underserved populations for health professions schools.
								(7)Foundation and other large organizational initiatives relating to health workforce diversity.
								(c)ConsultationIn carrying out this section, the Secretary shall consult with non-Federal entities which may
			 include minority health professional associations and minority sections of
			 major health professional associations to ensure the adequacy and accuracy
			 of information.
							(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for
			 each of fiscal years 2015 through 2020.
							3413.Support for Institutions committed to workforce Diversity
							(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration
			 and the Centers for Disease Control and Prevention, shall award grants to
			 eligible entities that demonstrate a commitment to health workforce
			 diversity.
							(b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall—
								(1)be an educational institution or entity that historically produces or trains meaningful numbers of
			 underrepresented minority health professionals, including—
									(A)historically Black colleges and universities;
									(B)Hispanic-serving health professions schools;
									(C)Hispanic-serving institutions;
									(D)tribal colleges and universities;
									(E)Asian-American, Native American, and Pacific Islander-serving institutions;
									(F)institutions that have programs to recruit and retain underrepresented minority health
			 professionals, in which a significant number of the enrolled participants
			 are underrepresented minorities;
									(G)health professional associations, which may include underrepresented minority health professional
			 associations; and
									(H)institutions—
										(i)located in communities with predominantly underrepresented minority populations;
										(ii)with whom partnerships have been formed for the purpose of increasing workforce diversity; and
										(iii)in which at least 20 percent of the enrolled participants are underrepresented minorities; and
										(2)submit to the Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require.
								(c)Use of fundsAmounts received under a grant under subsection (a) shall be used to expand existing workforce
			 diversity programs, implement new workforce diversity programs, or
			 evaluate existing or new workforce diversity programs, including with
			 respect to mental health care professions. Such programs shall enhance
			 diversity by considering minority status as part of an individualized
			 consideration of qualifications. Possible activities may include—
								(1)educational outreach programs relating to opportunities in the health professions;
								(2)scholarship, fellowship, grant, loan repayment, and loan cancellation programs;
								(3)postbaccalaureate programs;
								(4)academic enrichment programs, particularly targeting those who would not be competitive for health
			 professions schools;
								(5)kindergarten through 12th grade and other health pipeline programs;
								(6)mentoring programs;
								(7)internship or rotation programs involving hospitals, health systems, health plans, and other health
			 entities;
								(8)community partnership development for purposes relating to workforce diversity; or
								(9)leadership training.
								(d)ReportsNot later than 1 year after receiving a grant under this section, and annually for the term of the
			 grant, a grantee shall submit to the Secretary a report that summarizes
			 and evaluates all activities conducted under the grant.
							(e)DefinitionIn this section, the term Asian-American, Native American, and Pacific Islander-serving institutions has the same meaning as the term Asian American and Native American Pacific Islander-serving institution as defined in section 371(c) of the Higher Education Act of 1965 (20 U.S.C. 1067q(c)).
							(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for
			 each of fiscal years 2015 through 2020.
							3414.Career development for scientists and researchers
							(a)In generalThe Secretary, acting through the Director of the National Institutes of Health, the Director of
			 the Centers for Disease Control and Prevention, the Commissioner of Food
			 and Drugs, the Director of the Agency for Healthcare Research and Quality,
			 and the Administrator of the Health Resources and Services Administration,
			 shall award grants that expand existing opportunities for scientists and
			 researchers and promote the inclusion of underrepresented minorities in
			 the health professions.
							(b)Research fundingThe head of each entity within the Department of Health and Human Services shall establish or
			 expand existing programs to provide research funding to scientists and
			 researchers in training. Under such programs, the head of each such entity
			 shall give priority in allocating research funding to support health
			 research in traditionally underserved communities, including
			 underrepresented minority communities, and research classified as
			 community or participatory.
							(c)Data collectionThe head of each entity within the Department of Health and Human Services shall collect data on
			 the number (expressed as an absolute number and a percentage) of
			 underrepresented minority and nonminority applicants who receive and are
			 denied agency funding at every stage of review. Such data shall be
			 reported annually to the Secretary and the appropriate committees of
			 Congress.
							(d)Student loan reimbursementThe Secretary shall establish a student loan reimbursement program to provide student loan
			 reimbursement assistance to researchers who focus on racial and ethnic
			 disparities in health. The Secretary shall promulgate regulations to
			 define the scope and procedures for the program under this subsection.
							(e)Student loan cancellationThe Secretary shall establish a student loan cancellation program to provide student loan
			 cancellation assistance to researchers who focus on racial and ethnic
			 disparities in health. Students participating in the program shall make a
			 minimum 5-year commitment to work at an accredited health profession
			 school. The Secretary shall promulgate additional regulations to define
			 the scope and procedures for the program under this subsection.
							(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for
			 each of fiscal years 2015 through 2020.
							3415.Career support for nonresearch Health professionals
							(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, the
			 Administrator of the Substance Abuse and Mental Health Services
			 Administration, the Administrator of the Health Resources and Services
			 Administration, and the Administrator of the Centers for Medicare & Medicaid Services, shall establish a program to award grants to eligible individuals for career
			 support in nonresearch-related health and wellness professions.
							(b)EligibilityTo be eligible to receive a grant under subsection (a), an individual shall—
								(1)be a student in a health professions school, a graduate of such a school who is working in a health
			 profession, an individual working in a health or wellness profession
			 (including mental and behavioral health), or a faculty member of such a
			 school; and
								(2)submit to the Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require.
								(c)Use of fundsAn individual shall use amounts received under a grant under this section to—
								(1)support the individual’s health activities or projects that involve underserved communities,
			 including racial and ethnic minority communities;
								(2)support health-related career advancement activities;
								(3)to pay, or as reimbursement for payments of, student loans or training or credentialing costs for
			 individuals who are health professionals and are focused on health issues
			 affecting underserved communities, including racial and ethnic minority
			 communities; and
								(4)to establish and promote leadership training programs to decrease health disparities and to
			 increase cultural competence with the goal of increasing diversity in
			 leadership positions.
								(d)DefinitionIn this section, the term career in nonresearch-related health and wellness professions means employment or intended employment in the field of public health, health policy, health
			 management, health administration, medicine, nursing, pharmacy,
			 psychology, social work, psychiatry, other mental and behavioral health,
			 allied health, community health, social work, or other fields determined
			 appropriate by the Secretary, other than in a position that involves
			 research.
							(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for
			 each of fiscal years 2015 through 2020.
							3416.Research on the effect of workforce Diversity on quality
							(a)In generalThe Director of the Agency for Healthcare Research and Quality, in collaboration with the Deputy
			 Assistant Secretary for Minority Health and the Director of the National
			 Institute on Minority Health and Health Disparities, shall award grants to
			 eligible entities to expand research on the link between health workforce
			 diversity and quality health care.
							(b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall—
								(1)be a clinical, public health, or health services research entity or other entity determined
			 appropriate by the Director; and
								(2)submit to the Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require.
								(c)Use of fundsAmounts received under a grant awarded under subsection (a) shall be used to support research that
			 investigates the effect of health workforce diversity on—
								(1)language access;
								(2)cultural competence;
								(3)patient satisfaction;
								(4)timeliness of care;
								(5)safety of care;
								(6)effectiveness of care;
								(7)efficiency of care;
								(8)patient outcomes;
								(9)community engagement;
								(10)resource allocation;
								(11)organizational structure;
								(12)compliance of care; or
								(13)other topics determined appropriate by the Director.
								(d)PriorityIn awarding grants under subsection (a), the Director shall give individualized consideration to
			 all relevant aspects of the applicant’s background. Consideration of prior
			 research experience involving the health of underserved communities shall
			 be such a factor.
							(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for
			 each of fiscal years 2015 through 2020.
							3417.Health disparities education program
							(a)EstablishmentThe Secretary, acting through the National Institute on Minority Health and Health Disparities and
			 in collaboration with the Office of Minority Health, the Office for Civil
			 Rights, the Centers for Disease Control and Prevention, the Centers for
			 Medicare & Medicaid Services, the Health Resources and Services Administration, and other appropriate public
			 and private entities, shall establish and coordinate a health and health
			 care disparities education program to support, develop, and implement
			 educational initiatives and outreach strategies that inform health care
			 professionals and the public about the existence of and methods to reduce
			 racial and ethnic disparities in health and health care.
							(b)ActivitiesThe Secretary, through the education program established under subsection (a), shall, through the
			 use of public awareness and outreach campaigns targeting the general
			 public and the medical community at large—
								(1)disseminate scientific evidence for the existence and extent of racial and ethnic disparities in
			 health care, including disparities that are not otherwise attributable to
			 known factors such as access to care, patient preferences, or
			 appropriateness of intervention, as described in the 2002 Institute of
			 Medicine Report entitled Unequal Treatment: Confronting Racial and Ethnic Disparities in Health Care, as well as the impact of disparities related to age, disability status, socioeconomic status,
			 sex, gender identity, and sexual orientation on racial and ethnic
			 minorities;
								(2)disseminate new research findings to health care providers and patients to assist them in
			 understanding, reducing, and eliminating health and health care
			 disparities;
								(3)disseminate information about the impact of linguistic and cultural barriers on health care quality
			 and the obligation of health providers who receive Federal financial
			 assistance to ensure that people with limited-English proficiency have
			 access to language access services;
								(4)disseminate information about the importance and legality of racial, ethnic, disability status,
			 socioeconomic status, sex, gender identity, and sexual orientation, and
			 primary language data collection, analysis, and reporting;
								(5)design and implement specific educational initiatives to health care providers relating to health
			 and health care disparities; and
								(6)assess the impact of the programs established under this section in raising awareness of health and
			 health care disparities and providing information on available resources.
								(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for
			 each of fiscal years 2015 through 2020..
			302.Hispanic-serving health professions schoolsPart B of title VII of the Public Health Service Act (42 U.S.C. 293 et seq.) is amended by adding at the end the following:
				
					742.Hispanic-serving health professions schools
						(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services
			 Administration, shall award grants to Hispanic-serving health professions
			 schools for the purpose of carrying out programs to recruit Hispanic
			 individuals to enroll in and graduate from such schools, which may include
			 providing scholarships and other financial assistance as appropriate.
						(b)EligibilityIn subsection (a), the term Hispanic-serving health professions school means an entity that—
							(1)is a school or program under section 799B;
							(2)has an enrollment of full-time equivalent students that is made up of at least 9 percent Hispanic
			 students;
							(3)has been effective in carrying out programs to recruit Hispanic individuals to enroll in and
			 graduate from the school;
							(4)has been effective in recruiting and retaining Hispanic faculty members;
							(5)has a significant number of graduates who are providing health services to medically underserved
			 populations or to individuals in health professional shortage areas; and
							(6)is a Regional Hispanic Center of Excellence..
			303.Loan repayment program of Centers for Disease Control and PreventionSection 317F(c) of the Public Health Service Act (42 U.S.C. 247b–7(c)) is amended—
				(1)by striking and after 1994,; and
				(2)by inserting before the period at the end the following: $750,000 for fiscal year 2015, and such sums as may be necessary for each of the fiscal years 2016
			 through 2020.
				304.Cooperative agreements for online degree programs at schools of public health and schools of allied
			 healthPart B of title VII of the Public Health Service Act (42 U.S.C. 293 et seq.), as amended by section 302, is further amended by adding at the end the
			 following:
				
					743.Cooperative agreements for online degree programs
						(a)Cooperative agreementsThe Secretary, acting through the Administrator of the Health Resources and Services
			 Administration, in consultation with the Director of the Centers for
			 Disease Control and Prevention, the Director of the Agency for Healthcare
			 Research and Quality, and the Deputy Assistant Secretary for Minority
			 Health, shall award cooperative agreements to schools of public health and
			 schools of allied health to design and implement online degree programs.
						(b)PriorityIn awarding cooperative agreements under this section, the Secretary shall give priority to any
			 school of public health or school of allied health that has an established
			 track record of serving medically underserved communities.
						(c)RequirementsRecipients of cooperative agreements under this section shall design and implement an online degree
			 program that meets the following restrictions:
							(1)Enrollment of individuals who have obtained a secondary school diploma or its recognized
			 equivalent.
							(2)Maintaining a significant enrollment of underrepresented minority or disadvantaged students.
							(3)Achieving a high completion rate of enrolled underrepresented minority or disadvantaged students.
							(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for
			 each of fiscal years 2015 through 2020..
			305.Sense of Congress on the mission of the National Health Care Workforce CommissionIt is the sense of Congress that the National Health Care Workforce Commission established by
			 section 5101 of the Patient Protection and Affordable Care Act (42 U.S.C.
			 294q) should, in carrying out its assigned duties under that section, give
			 attention to the needs of racial and ethnic minorities, individuals with
			 lower socioeconomic status, individuals with mental, developmental, and
			 physical disabilities, lesbian, gay, bisexual, and transgender
			 populations, and individuals who are members of multiple minority or
			 special population groups.
			306.Scholarship and fellowship programsSubtitle A of title XXXIV of the Public Health Service Act, as added by section 301, is further amended by inserting after section 3417 the following:
				
					3418.David Satcher Public Health and Health Services Corps
						(a)In generalThe Administrator of the Health Resources and Services Administration and the Director of the
			 Centers for Disease Control and Prevention, in collaboration with the
			 Deputy Assistant Secretary for Minority Health, shall award grants to
			 eligible entities to increase awareness among postprimary and
			 postsecondary students of career opportunities in the health professions.
						(b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall—
							(1)be a clinical, public health, or health services organization, community-based or nonprofit entity,
			 or other entity determined appropriate by the Director of the Centers for
			 Disease Control and Prevention;
							(2)serve a health professional shortage area, as determined by the Secretary;
							(3)work with students, including those from racial and ethnic minority backgrounds, that have
			 expressed an interest in the health professions; and
							(4)submit to the Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require.
							(c)Use of fundsGrant awards under subsection (a) shall be used to support internships that will increase awareness
			 among students of non-research-based, career opportunities in the
			 following health professions:
							(1)Medicine.
							(2)Nursing.
							(3)Public Health.
							(4)Pharmacy.
							(5)Health administration and management.
							(6)Health policy.
							(7)Psychology.
							(8)Dentistry.
							(9)International health.
							(10)Social work.
							(11)Allied health.
							(12)Psychiatry.
							(13)Hospice care.
							(14)Other professions deemed appropriate by the Director of the Centers for Disease Control and
			 Prevention.
							(d)PriorityIn awarding grants under subsection (a), the Director of the Centers for Disease Control and
			 Prevention shall give priority to those entities that—
							(1)serve a high proportion of individuals from disadvantaged backgrounds;
							(2)have experience in health disparity elimination programs;
							(3)facilitate the entry of disadvantaged individuals into institutions of higher education; and
							(4)provide counseling or other services designed to assist disadvantaged individuals in successfully
			 completing their education at the postsecondary level.
							(e)StipendsThe Secretary may approve stipends under this section for individuals for any period of education
			 in student-enhancement programs (other than regular courses) at health
			 professions schools, programs, or entities, except that such a stipend may
			 not be provided to an individual for more than 6 months, and such a
			 stipend may not exceed $20 per day (notwithstanding any other provision of
			 law regarding the amount of stipends).
						(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for
			 each of fiscal years 2015 through 2020.
						3419.Louis Stokes Public Health Scholars Program
						(a)In generalThe Director of the Centers for Disease Control and Prevention, in collaboration with the Deputy
			 Assistant Secretary for Minority Health, shall award scholarships to
			 postsecondary students who seek a career in public health.
						(b)EligibilityTo be eligible to receive a scholarship under subsection (a), an individual shall—
							(1)have interest, knowledge, or skill in public health research or public health practice, or other
			 health professions as determined appropriate by the Director of the
			 Centers for Disease Control and Prevention;
							(2)reside in a health professional shortage area as determined by the Secretary;
							(3)demonstrate promise for becoming a leader in public health;
							(4)secure admission to a 4-year institution of higher education;
							(5)comply with subsection (e); and
							(6)submit to the Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require.
							(c)Use of fundsAmounts received under an award under subsection (a) shall be used to support opportunities for
			 students to become public health professionals.
						(d)PriorityIn awarding grants under subsection (a), the Director shall give priority to those students that—
							(1)are from disadvantaged backgrounds;
							(2)have secured admissions to a minority-serving institution; and
							(3)have identified a health professional as a mentor at their school or institution and an academic
			 advisor to assist in the completion of their baccalaureate degree.
							(e)ScholarshipsThe Secretary may approve payment of scholarships under this section for such individuals for any
			 period of education in student undergraduate tenure, except that such a
			 scholarship may not be provided to an individual for more than 4 years,
			 and such scholarships may not exceed $10,000 per academic year
			 (notwithstanding any other provision of law regarding the amount of
			 scholarship).
						(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for
			 each of fiscal years 2015 through 2020.
						3420.Patsy Mink Health and Gender Research Fellowship Program
						(a)In generalThe Director of the Centers for Disease Control and Prevention, in collaboration with the Deputy
			 Assistant Secretary for Minority Health, the Administrator of the
			 Substance Abuse and Mental Health Services Administration, and the
			 Director of the Indian Health Services, shall award research fellowships
			 to post-baccalaureate students to conduct research that will examine
			 gender and health disparities and to pursue a career in the health
			 professions.
						(b)EligibilityTo be eligible to receive a fellowship under subsection (a) an individual shall—
							(1)have experience in health research or public health practice;
							(2)reside in a health professional shortage area as determined by the Secretary;
							(3)have expressed an interest in the health professions;
							(4)demonstrate promise for becoming a leader in the field of women’s health;
							(5)secure admission to a health professions school or graduate program with an emphasis in gender
			 studies;
							(6)comply with subsection (f); and
							(7)submit to the Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require.
							(c)Use of fundsAmounts received under an award under subsection (a) shall be used to support opportunities for
			 students to become researchers and advance the research base on the
			 intersection between gender and health.
						(d)PriorityIn awarding grants under subsection (a), the Director of the Centers for Disease Control and
			 Prevention shall give priority to those applicants that—
							(1)are from disadvantaged backgrounds; and
							(2)have identified a mentor and academic advisor who will assist in the completion of their graduate
			 or professional degree and have secured a research assistant position with
			 a researcher working in the area of gender and health.
							(e)FellowshipsThe Director of the Centers for Disease Control and Prevention may approve fellowships for
			 individuals under this section for any period of education in the
			 student’s graduate or health profession tenure, except that such a
			 fellowship may not be provided to an individual for more than 3 years, and
			 such a fellowship may not exceed $18,000 per academic year
			 (notwithstanding any other provision of law regarding the amount of
			 fellowship).
						(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for
			 each of fiscal years 2015 through 2020.
						3420A.Paul David Wellstone International Health Fellowship Program
						(a)In generalThe Director of the Agency for Healthcare Research and Quality, in collaboration with the Deputy
			 Assistant Secretary for Minority Health, shall award research fellowships
			 to college students or recent graduates to advance their understanding of
			 international health.
						(b)EligibilityTo be eligible to receive a fellowship under subsection (a) an individual shall—
							(1)have educational experience in the field of international health;
							(2)reside in a health professional shortage area as determined by the Secretary;
							(3)demonstrate promise for becoming a leader in the field of international health;
							(4)be a college senior or recent graduate of a four-year higher education institution;
							(5)comply with subsection (e); and
							(6)submit to the Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require.
							(c)Use of fundsAmounts received under an award under subsection (a) shall be used to support opportunities for
			 students to become health professionals and to advance their knowledge
			 about international issues relating to health care access and quality.
						(d)PriorityIn awarding grants under subsection (a), the Director shall give priority to those applicants that—
							(1)are from a disadvantaged background; and
							(2)have identified a mentor at a health professions school or institution, an academic advisor to
			 assist in the completion of their graduate or professional degree, and an
			 advisor from an international health non-governmental organization,
			 private volunteer organization, or other international institution or
			 program that focuses on increasing health care access and quality for
			 residents in developing countries.
							(e)FellowshipsThe Secretary shall approve fellowships for college seniors or recent graduates, except that such a
			 fellowship may not be provided to an individual for more than 6 months,
			 may not be awarded to a graduate that has not been enrolled in school for
			 more than 1 year, and may not exceed $4,000 per academic year
			 (notwithstanding any other provision of law regarding the amount of
			 fellowship).
						(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, such sums as may be necessary for
			 each of fiscal years 2015 through 2020.
						3420B.Edward R. Roybal Health Scholar Program
						(a)In generalThe Director of the Agency for Healthcare Research and Quality, the Director of the Centers for
			 Medicare and Medicaid Services, and the Administrator for Health Resources
			 and Services Administration, in collaboration with the Deputy Assistant
			 Secretary for Minority Health, shall award grants to eligible entities to
			 expose entering graduate students to the health professions.
						(b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall—
							(1)be a clinical, public health, or health services organization, community-based, academic, or
			 nonprofit entity, or other entity determined appropriate by the Director
			 of the Agency for Healthcare Research and Quality;
							(2)serve in a health professional shortage area as determined by the Secretary;
							(3)work with students obtaining a degree in the health professions; and
							(4)submit to the Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require.
							(c)Use of fundsAmounts received under a grant awarded under subsection (a) shall be used to support opportunities
			 that expose students to non-research-based health professions, including—
							(1)public health policy;
							(2)health care and pharmaceutical policy;
							(3)health care administration and management;
							(4)health economics; and
							(5)other professions determined appropriate by the Director of the Agency for Healthcare Research and
			 Quality, the Director of the Centers for Medicare and Medicaid Services,
			 and the Administrator for Health Resources and Services Administration.
							(d)PriorityIn awarding grants under subsection (a), the Director of the Agency for Healthcare Research and
			 Quality shall give priority to those entities that—
							(1)have experience with health disparity elimination programs;
							(2)facilitate training in the fields described in subsection (c); and
							(3)provide counseling or other services designed to assist such individuals in successfully completing
			 their education at the postsecondary level.
							(e)StipendsThe Secretary may approve the payment of stipends for individuals under this section for any period
			 of education in student-enhancement programs (other than regular courses)
			 at health professions schools or entities, except that such a stipend may
			 not be provided to an individual for more than 2 months, and such a
			 stipend may not exceed $100 per day (notwithstanding any other provision
			 of law regarding the amount of stipends).
						(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for
			 each of fiscal years 2015 through 2020..
			307.McNair Postbaccalaureate Achievement ProgramSection 402E of the Higher Education Act of 1965 (20 U.S.C. 1070a–15) is amended by striking subsection (g) and inserting the following:
				
					(g)Collaboration in Health profession Diversity training programsThe Secretary shall coordinate with the Secretary of Health and Human Services to ensure that there
			 is collaboration between the goals of the program under this section and
			 programs of the Health Resources and Services Administration that promote
			 health workforce diversity. The Secretary of Education shall take such
			 measures as may be necessary to encourage students participating in
			 projects assisted under this section to consider health profession
			 careers.
					(h)FundingFrom amounts appropriated pursuant to the authority of section 402A(g), the Secretary shall, to the
			 extent practicable, allocate funds for projects authorized by this section
			 in an amount which is not less than $31,000,000 for each of the fiscal
			 years 2015 through 2021..
			308.Rules for determination of full-time equivalent residents for cost-reporting periods
				(a)DGME determinationsSection 1886(h)(4) of the Social Security Act (42 U.S.C. 1395ww(h)(4)) is amended—
					(1)in subparagraph (E), by striking Subject to subparagraphs (J) and (K), such rules and inserting Subject to subparagraphs (J), (K), and (L), such rules;
					(2)in subparagraph (J), by striking Such rules and inserting Subject to subparagraph (L), such rules;
					(3)in subparagraph (K), by striking In determining and inserting Subject to subparagraph (L), in determining; and
					(4)by adding at the end the following new subparagraph:
						
							(L)For purposes of cost-reporting periods beginning on or after October 1, 2014, in determining the
			 hospital’s number of full-time equivalent residents for purposes of this
			 paragraph, all the time spent by an intern or resident in an approved
			 medical residency training program shall be counted toward the
			 determination of full-time equivalency if the hospital—
								(i)is recognized as a subsection (d) hospital;
								(ii)is recognized as a subsection (d) Puerto Rico hospital;
								(iii)is reimbursed under a reimbursement system authorized under section 1814(b)(3); or
								(iv)is a provider-based hospital outpatient department..
					(b)IME determinationsSection 1886(d)(5)(B)(x) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)(x)) is amended—
					(1)in subclause (II), by striking In determining and inserting Subject to subclause (x)(IV), in determining;
					(2)in subclause (III), by striking In determining and inserting Subject to subclause (x)(IV), in determining; and
					(3)by adding at the end the following new subclause:
						
							(IV)The provisions of subparagraph (L) of subsection (h)(4) shall apply under this subparagraph in the
			 same manner as they apply under such subsection..
					309.Developing and implementing strategies for local health equity
				(a)GrantsThe Secretaries of Health and Human Services, Education, and Labor, acting jointly, shall make
			 grants to academic institutions for the purposes of—
					(1)in accordance with subsection (b), developing capacity—
						(A)to build an evidence base for successful strategies for increasing local health equity; and
						(B)to serve as national models of driving local health equity;
						(2)in accordance with subsection (c), developing a strategic partnership with the community in which
			 the academic institution is located; and
					(3)collecting data on, and periodically evaluating, the effectiveness of the institution’s programs
			 funded through this section to enable the institution to adapt accordingly
			 for maximum efficiency and success.
					(b)Developing capacity for increasing local health equityAs a condition on receipt of a grant under subsection (a), an academic institution shall agree to
			 use the grant to build an evidence base for successful strategies for
			 increasing local health equity, and to serve as a national model of
			 driving local health equity, by supporting—
					(1)resources to strengthen institutional metrics and capacity to execute institutionwide health
			 workforce goals that can serve as models for increasing health equity in
			 communities across the country;
					(2)collaborations among a cohort of institutions in implementing systemic change, partnership
			 development, and programmatic efforts supportive of health equity goals
			 across disciplines and populations; and
					(3)enhanced or newly developed data systems and research infrastructure capable of informing current
			 and future workforce efforts and building a foundation for a broader
			 research agenda targeting urban health disparities.
					(c)Strategic partnershipsAs a condition on receipt of a grant under subsection (a), an academic institution shall agree to
			 use the grant to develop a strategic partnership with the community in
			 which the institution is located for the purposes of—
					(1)strengthening connections between the institution and the community—
						(A)to improve evaluation of and address the community’s health and health workforce needs; and
						(B)to engage the community in health workforce development;
						(2)developing, enhancing, or accelerating innovative undergraduate and graduate programs in the
			 biomedical sciences and health professions; and
					(3)strengthening pipeline programs in the biomedical sciences and health professions, including by
			 developing partnerships between institutions of higher education and
			 elementary and secondary schools to recruit the next generation of health
			 professionals earlier in the pipeline to a health care career.
					310.Loan forgiveness for mental and behavioral health social workersSection 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e) is amended by adding at the end
			 the following new subsection:
				
					(r)Repayment plan for mental and behavioral health social workers
						(1)In generalThe Secretary shall cancel the balance of interest and principal due on any eligible Federal Direct
			 Loan not in default for a borrower who—
							(A)has made 120 monthly payments on the eligible Federal Direct Loan after October 1, 2014, pursuant
			 to any one or a combination of the following—
								(i)payments under an income-based repayment plan under section 493C;
								(ii)payments under a standard repayment plan under subsection (d)(1)(A), based on a 10-year repayment
			 period;
								(iii)monthly payments under a repayment plan under subsection (d)(1) or (g) of not less than the monthly
			 amount calculated under subsection (d)(1)(A), based on a 10-year repayment
			 period; or
								(iv)payments under an income contingent repayment plan under subsection (d)(1)(D); and
								(B)
								(i)is employed as a mental health or behavioral health social worker, as defined by the Secretary by
			 regulation, at the time of such forgiveness; and
								(ii)has been employed as such a mental health or behavioral health social worker during the period in
			 which the borrower makes each of the 120 payments as described in
			 subparagraph (A).
								(2)Loan cancellation amountAfter the conclusion of the employment period described in paragraph (1), the Secretary shall
			 cancel the obligation to repay the balance of principal and interest due
			 as of the time of such cancellation, on the eligible Federal Direct Loans
			 made to the borrower under this part.
						(3)Ineligibility for double benefitsNo borrower may, for the same employment as a mental heath or behavioral health social worker,
			 receive a reduction of loan obligations under both this subsection and
			 section 455(m), 428J, 428K, 428L, or 460.
						(4)Definition of eligible Federal Direct LoanIn this subsection, the term eligible Federal Direct Loan means a Federal Direct Stafford Loan, Federal Direct PLUS Loan, Federal Direct Unsubsidized
			 Stafford Loan, or a Federal Direct Consolidation Loan..
			311.Health Professions Workforce Fund
				(a)PurposeIt is the purpose of this section to establish a Health Professions Workforce Fund to be
			 administered through the Health Resources and Services Administration
			 within the Department of Health and Human Services to provide for expanded
			 and sustained national investment in the health professions and nursing
			 workforce development programs under title VII and title VIII of the
			 Public Health Service Act.
				(b)Establishing the Health Professions Workforce FundThere is authorized to be appropriated, and there is appropriated, out of any monies in the
			 Treasury not otherwise appropriated, to the Health Professions Workforce
			 Fund—
					(1)$355,000,000 for fiscal year 2015;
					(2)$375,000,000 for fiscal year 2016;
					(3)$392,000,000 for fiscal year 2017;
					(4)$412,000,000 for fiscal year 2018;
					(5)$432,000,000 for fiscal year 2019;
					(6)$454,000,000 for fiscal year 2020;
					(7)$476,000,000 for fiscal year 2021;
					(8)$500,000,000 for fiscal year 2022;
					(9)$525,000,000 for fiscal year 2023; and
					(10)$552,000,000 for fiscal year 2024.
					(c)Funding
					(1)For the purpose of carrying out health professions education programs authorized under title VII of
			 the Public Health Service Act, in addition to any other amounts authorized
			 to be appropriated for such purpose, there is authorized to be
			 appropriated out of any monies in the Health Professions Workforce Fund,
			 the following:
						(A)$240,000,000 for fiscal year 2015.
						(B)$253,000,000 for fiscal year 2016.
						(C)$265,000,000 for fiscal year 2017.
						(D)$278,000,000 for fiscal year 2018.
						(E)$292,000,000 for fiscal year 2019.
						(F)$307,000,000 for fiscal year 2020.
						(G)$322,000,000 for fiscal year 2021.
						(H)$338,000,000 for fiscal year 2022.
						(I)$355,000,000 for fiscal year 2023.
						(J)$373,000,000 for fiscal year 2024.
						(2)For the purpose of carrying out nursing workforce development programs authorized under Title VIII
			 of the Public Health Service Act, in addition to any other amounts
			 authorized to be appropriated for such purpose, there is authorized to be
			 appropriated out of any monies in the Health Professions Workforce Fund,
			 the following:
						(A)$115,000,000 for fiscal year 2015.
						(B)$122,000,000 for fiscal year 2016.
						(C)$127,000,000 for fiscal year 2017.
						(D)$134,000,000 for fiscal year 2018.
						(E)$140,000,000 for fiscal year 2019.
						(F)$147,000,000 for fiscal year 2020.
						(G)$154,000,000 for fiscal year 2021.
						(H)$162,000,000 for fiscal year 2022.
						(I)$170,000,000 for fiscal year 2023.
						(J)$179,000,000 for fiscal year 2024.
						312.Findings; sense of Congress relating to graduate medical education
				(a)FindingsCongress finds the following:
					(1)Projections by the Association of American Medical Colleges (AAMC) and other expert entities, such
			 as the Health Resources and Services Administration (HRSA), have indicated
			 a nationwide shortage of up to 130,600 physicians, split evenly between
			 primary care and specialists, by 2025.
					(2)The coverage of an additional 25 million uninsured Americans under the Patient Protection and
			 Affordable Care Act is expected to increase the projected shortage by 25
			 percent.
					(3)The United States Census projects that the Nation’s population will grow from 310 million in 2010
			 to 400 million in 2044, with the Nation becoming majority-minority in
			 2043, and the number of Medicare beneficiaries increasing from 50.7
			 million in 2012 to 90 million in 2045.
					(4)One-third of currently practicing physicians are over 55 years of age and likely to retire in the
			 next 20 years.
					(5)A nationwide physician shortage will result in many Americans waiting longer and traveling farther
			 for health care; seeking nonemergent care in emergency departments; and
			 delaying treatment until their health care needs become more serious,
			 complex, and costly.
					(6)Changing demographics (such as an aging population), new health care delivery models (such as
			 medical homes), and other factors (such as disaster preparedness) are
			 contributing to a shortage of both generalist and specialist physicians.
					(7)These shortages will have the most severe impact on vulnerable and underserved populations,
			 including racial/ethnic minorities and the approximately 20 percent of
			 Americans who live in rural or inner-city locations designated as health
			 professional shortage areas.
					(8)United States medical schools have committed to and have initiated a 30 percent increase in
			 enrollment by 2017 to help reduce the Nation’s shortage of quality
			 physicians.
					(9)An increase in United States medical school graduates must be accompanied by an increase of 4,000
			 graduate medical education (GME) training positions each year.
					(10)Graduate medical education programs and teaching hospitals provide venues in which the next
			 generation of physicians learns to work collaboratively with other
			 physicians and health professionals, adopt more efficient care delivery
			 models (such as care coordination and medical homes), incorporate health
			 information technology and electronic health records in every aspect of
			 their work, apply new methods of assuring quality and safety, and
			 participate in groundbreaking clinical and public health research.
					(11)The Medicare Program under title XVIII of the Social Security Act (having more beneficiaries than
			 any other health care program), supports its fair share of the costs associated with graduate medical education (GME).
					(12)In general, the level of support of graduate medical education by the Medicare Program has been
			 capped since 1997 and has not been increased to support the expansion of
			 graduate medical education programs needed to avert the projected
			 physician shortage or to accommodate the increase in United States medical
			 school graduates.
					(b)Sense of CongressIt is the sense of Congress that eliminating the limit of the number of residency positions that
			 receive some level of Medicare support under section 1886(h) of the Social
			 Security Act (42 U.S.C. 1395ww(h)), also referred to as the Medical
			 graduate medical education cap, is critical to—
					(1)ensuring an appropriate supply of physicians to meet the Nation’s health care needs;
					(2)facilitating equitable access for all who seek health care; and
					(3)mitigating disparities in health and health care.
					313.Career support for skilled internationally educated health professionals
				(a)FindingsCongress finds the following:
					(1)According to the Association of Schools of Public Health, projections indicate a nationwide
			 shortage of up to 250,000 public health workers needed by 2020.
					(2)Similar trends are projected for other health professions indicating shortages across disciplines,
			 including within the fields of nursing, dentistry, pharmacy, mental and
			 behavioral health, primary care, and community and allied health.
					(3)A nationwide health workforce shortage will result in serious health threats and more severe and
			 costly health care needs, due to, in part, a delayed response to
			 food-borne outbreaks, emerging infectious diseases, and natural disasters,
			 fewer cancer screenings and delayed treatment.
					(4)Vulnerable and underserved populations and health professional shortage areas will be most severely
			 impacted by the health workforce shortage.
					(5)According to the Migration Policy Institute, over 2 million college-educated immigrants in the
			 United States today are unemployed or underemployed in low- or
			 semi-skilled jobs that fail to draw on their education and expertise.
					(6)Approximately two out of every five internationally educated immigrants are unemployed or
			 underemployed.
					(7)According to Drexel University Center for Labor Markets and Policy, underemployment for
			 internationally educated immigrant women is 28 percent higher than for
			 their male counterparts.
					(8)According to the Drexel University Center for Labor Markets and Policy, the mean annual earnings of
			 underemployed immigrants were $32,000, or 43 percent less than U.S.-born
			 college graduates employed in the college labor market.
					(9)According to Upwardly Global and the Welcome Back Initiative, with proper guidance and support
			 underemployed skilled immigrants typically increase their income by 215
			 percent to 900 percent.
					(10)According to the Brookings Institution and the Partnership for a New American Economy, immigrants
			 working in the health workforce are, on average, better-educated than
			 U.S.-born workers in the health workforce.
					(b)Grants to eligible entities
					(1)Authority to provide grantsThe Secretary of Health and Human Services, acting through the Bureau of Health Workforce within
			 the Health Resources and Services Administration, the National Institute
			 on Minority Health and Health Disparities, or the Office of Minority
			 Health (in this section referred to as the Secretary), may award grants to eligible entities to carry out activities described in subsection (c).
					(2)EligibilityTo be eligible to receive a grant under this section, an entity shall—
						(A)be a clinical, public health, or health services organization, a community-based or nonprofit
			 entity, an academic institution, a faith-based organization, a State,
			 county, or local government, a National Area Health Education Center, or
			 another entity determined appropriate by the Secretary; and
						(B)submit to the Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require.
						(c)Authorized activitiesA grant awarded under this section shall be used—
					(1)to provide services to assist unemployed and underemployed skilled immigrants, residing in the
			 United States, who have legal, permanent work authorization and who are
			 internationally educated health professions, enter into the American
			 health workforce with employment matching their health professional skills
			 and education, and advance in employment to positions that better match
			 their health professional education and expertise;
					(2)to reduce disparities in incomes between skilled health professional immigrants and other workers
			 in the health workforce;
					(3)to reduce barriers to entry and advancement in the health workforce for internationally educated
			 skilled immigrants; and
					(4)to educate employers regarding the abilities and capacities of internationally educated health
			 professionals.
					(d)DefinitionsIn this section:
					(1)The term health professional means an individual trained for employment or intended employment in the field of public health,
			 health management, dentistry, health administration, medicine, nursing,
			 pharmacy, psychology, social work, psychiatry, other mental and behavioral
			 health, allied health, community health, social work, or wellness work,
			 including fitness and nutrition, or other fields as determined appropriate
			 by the Secretary.
					(2)The term underemployed means being employed at less skilled tasks than an employee’s training or abilities would
			 otherwise permit.
					(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for
			 each of fiscal years 2015 through 2019.
				IVImprovement of Health Care Services
			AHealth Empowerment Zones
				401.Short titleThis subtitle may be cited as the Health Empowerment Zone Act of 2014.
				402.FindingsThe Congress finds the following:
					(1)Numerous studies and reports, including the 2012 National Healthcare Disparities Report of the
			 Administration on Healthcare Research and Quality and the 2002 Unequal
			 Treatment Report of the Institute of Medicine, document the extensiveness
			 to which health disparities exist across the country.
					(2)These studies have found that, on average, racial and ethnic minorities are disproportionately
			 afflicted with chronic and acute conditions—such as cancer, diabetes,
			 musculoskeletal disease, obesity, and hypertension—and suffer worse health
			 outcomes, worse health status, and higher mortality rates than their White
			 counterparts.
					(3)Several recent studies also show that health disparities are a function of not only access to
			 health care, but also the social determinants of health—including the
			 environment, the physical structure of communities, nutrition and food
			 options, educational attainment, employment, race, ethnicity, geography,
			 and language preference—that directly and indirectly affect the health,
			 health care, and wellness of individuals and communities.
					(4)Integrally involving and fully supporting the communities most affected by health inequities in the
			 assessment, planning, launch, and evaluation of health disparity
			 elimination efforts are among the leading recommendations made to
			 adequately address and ultimately reduce health disparities.
					(5)Recommendations also include supporting the efforts of community stakeholders from a broad cross
			 section—including, but not limited to local businesses, local departments
			 of commerce, education, labor, urban planning, and transportation, and
			 community-based and other nonprofit organizations—to find areas of common
			 ground around health disparity elimination and collaborate to improve the
			 overall health and wellness of a community and its residents.
					403.Designation of health empowerment zones
					(a)In generalAt the request of an eligible community partnership, the Secretary may designate an eligible area
			 as a health empowerment zone.
					(b)Eligibility criteria
						(1)Eligible community partnershipA community partnership is eligible to submit a request under this section if the partnership—
							(A)demonstrates widespread public support from key individuals and entities in the eligible area,
			 including members of the target community, State and local governments,
			 nonprofit organizations, and community and industry leaders, for
			 designation of the eligible area as a health empowerment zone; and
							(B)includes representatives of—
								(i)a broad cross section of stakeholders and residents from communities in the eligible area
			 experiencing disproportionate disparities in health status and health
			 care; and
								(ii)organizations, facilities, and institutions that have a history of working within and serving such
			 communities.
								(2)Eligible areaAn area is eligible to be designated as a health empowerment zone under this section if one or more
			 communities in the area experience disproportionate disparities in health
			 status and health care. In determining whether a community experiences
			 such disparities, the Secretary shall consider the data collected by the
			 Department of Health and Human Services focusing on the following areas:
							(A)Access to affordable, high-quality health services.
							(B)The prevalence of disproportionate rates of certain illnesses or diseases including the following:
								(i)Arthritis, osteoporosis, chronic back conditions, and other musculoskeletal diseases.
								(ii)Cancer.
								(iii)Chronic kidney disease.
								(iv)Diabetes.
								(v)Injury (intentional and unintentional).
								(vi)Violence (intimate and nonintimate).
								(vii)Maternal and paternal illnesses and diseases.
								(viii)Infant mortality.
								(ix)Mental illness and other disabilities.
								(x)Substance abuse treatment and prevention, including underage drinking.
								(xi)Nutrition, obesity, and overweight conditions.
								(xii)Heart disease.
								(xiii)Hypertension.
								(xiv)Cerebrovascular disease or stroke.
								(xv)Tuberculosis.
								(xvi)HIV/AIDS and other sexually transmitted diseases.
								(xvii)Viral hepatitis.
								(xviii)Asthma.
								(xix)Tooth decay and other oral health issues.
								(C)Within the target community, the historical and persistent presence of conditions that have been
			 found to contribute to health disparities including any such conditions
			 respecting the following:
								(i)Poverty.
								(ii)Educational status and the quality of community schools.
								(iii)Income.
								(iv)Access to high-quality affordable health care.
								(v)Work and work environment.
								(vi)Environmental conditions in the community, including with respect to clean water, clean air, and
			 the presence or absence of pollutants.
								(vii)Language and English proficiency.
								(viii)Access to affordable healthy food.
								(ix)Access to ethnically and culturally diverse health and human service providers and practitioners.
								(x)Access to culturally and linguistically competent health and human services and health and human
			 service providers.
								(xi)Health-supporting infrastructure.
								(xii)Health insurance that is adequate and affordable.
								(xiii)Race, racism, and bigotry (conscious and unconscious).
								(xiv)Sexual orientation.
								(xv)Health literacy.
								(xvi)Place of residence (such as urban areas, rural areas, and tribal reservations).
								(xvii)Stress.
								(c)Procedure
						(1)RequestA request under subsection (a) shall—
							(A)describe the bounds of the area to be designated as a health empowerment zone and the process used
			 to select those bounds;
							(B)demonstrate that the partnership submitting the request is an eligible community partnership
			 described in subsection (b)(1);
							(C)demonstrate that the area is an eligible area described in subsection (b)(2);
							(D)include a comprehensive assessment of disparities in health status and health care experience by
			 one or more communities in the area;
							(E)set forth—
								(i)a vision and a set of values for the area; and
								(ii)a comprehensive and holistic set of goals to be achieved in the area through designation as a
			 health empowerment zone; and
								(F)include a strategic plan and an action plan for achieving the goals described in subparagraph
			 (E)(ii).
							(2)ApprovalNot later than 60 days after the receipt of a request for designation of an area as a health
			 empowerment zone under this section, the Secretary shall approve or
			 disapprove the request.
						(d)Minimum numberThe Secretary—
						(1)shall designate not more than 110 health empowerment zones under this section; and
						(2)shall designate at least one health empowerment zone in each of the several States, the District of
			 Columbia, and each territory or possession of the United States.
						404.Assistance to those seeking designationAt the request of any organization or entity seeking to submit a request under section 403(a), the
			 Secretary shall provide technical assistance, and may award a grant, to
			 assist such organization or entity—
					(1)to form an eligible community partnership described in section 403(b)(1);
					(2)to complete a health assessment, including an assessment of health disparities under section
			 403(c)(1)(D); or
					(3)to prepare and submit a request, including a strategic plan, in accordance with section 403.
					405.Benefits of designation
					(a)PriorityIn awarding any competitive grant, a Federal official shall give priority to any applicant that—
						(1)meets the eligibility criteria for the grant;
						(2)proposes to use the grant for activities in a health empowerment zone; and
						(3)demonstrates that such activities will directly and significantly further the goals of the
			 strategic plan approved for such zone under section 403.
						(b)Grants for initial implementation of strategic plan
						(1)In generalUpon designating an eligible area as a health empowerment zone at the request of an eligible
			 community partnership, the Secretary shall, subject to the availability of
			 appropriations, make a grant to the community partnership for
			 implementation of the strategic plan for such zone.
						(2)Grant periodA grant under paragraph (1) for a health empowerment zone shall be for a period of 2 years and may
			 be renewed, except that the total period of grants under paragraph (1) for
			 such zone may not exceed 10 years.
						(3)LimitationIn awarding grants under this subsection, the Secretary shall not give less priority to an
			 applicant or reduce the amount of a grant because the Secretary rendered
			 technical assistance or made a grant to the same applicant under section
			 404.
						(4)ReportingThe Secretary shall require each recipient of a grant under this subsection to report to the
			 Secretary not less than every 6 months on the progress in implementing the
			 strategic plan for the health empowerment zone.
						406.DefinitionIn this subtitle, the term Secretary means the Secretary of Health and Human Services, acting through the Administrator of the Health
			 Resources and Services Administration and the Deputy Assistant Secretary
			 for Minority Health, and in cooperation with the Director of the Office of
			 Community Services and the Director of the National Institute for Minority
			 Health and Health Disparities.
				407.Authorization of appropriationsTo carry out this subtitle, there is authorized to be appropriated $100,000,000 for fiscal year
			 2015.
				BOther Improvements of Health Care Services
				1Expansion of Coverage
					411.Amendment to the Public Health Service ActTitle XXXIV of the Public Health Service Act, as amended by titles I, II, III, and IX of this Act, is further amended by inserting after
			 subtitle C the following:
						
							DReconstruction and Improvement Grants for Public Health Care Facilities Serving Pacific Islanders
			 and the Insular Areas
								3451.Grant support for quality improvement initiatives
									(a)In generalThe Secretary, in collaboration with the Administrator of the Health Resources and Services
			 Administration, the Director of the Agency for Healthcare Research and
			 Quality, and the Administrator of the Centers for Medicare & Medicaid Services, shall award grants to eligible entities for the conduct of demonstration
			 projects to improve the quality of and access to health care.
									(b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall—
										(1)be a health center, hospital, health plan, health system, community clinic. or other health entity
			 determined appropriate by the Secretary—
											(A)that, by legal mandate or explicitly adopted mission, provides patients with access to services
			 regardless of their ability to pay;
											(B)that provides care or treatment for a substantial number of patients who are uninsured, are
			 receiving assistance under a State program under title XIX of the Social Security Act, or are members of vulnerable populations, as determined by the Secretary; and
											(C)
												(i)with respect to which, not less than 50 percent of the entity’s patient population is made up of
			 racial and ethnic minorities; or
												(ii)that—
													(I)serves a disproportionate percentage of local, minority racial and ethnic patients, or that has a
			 patient population, at least 50 percent of which is
			 limited-English-proficient; and
													(II)provides an assurance that amounts received under the grant will be used only to support quality
			 improvement activities in the racial and ethnic population served; and
													(2)prepare and submit to the Secretary an application at such time, in such manner, and containing
			 such information as the Secretary may require.
										(c)PriorityIn awarding grants under subsection (a), the Secretary shall give priority to applicants under
			 subsection (b)(2) that—
										(1)demonstrate an intent to operate as part of a health care partnership, network, collaborative,
			 coalition, or alliance where each member entity contributes to the design,
			 implementation, and evaluation of the proposed intervention; or
										(2)intend to use funds to carry out systemwide changes with respect to health care quality
			 improvement, including—
											(A)improved systems for data collection and reporting;
											(B)innovative collaborative or similar processes;
											(C)group programs with behavioral or self-management interventions;
											(D)case management services;
											(E)physician or patient reminder systems;
											(F)educational interventions; or
											(G)other activities determined appropriate by the Secretary.
											(d)Use of fundsAn entity shall use amounts received under a grant under subsection (a) to support the
			 implementation and evaluation of health care quality improvement
			 activities or minority health and health care disparity reduction
			 activities that include—
										(1)with respect to health care systems, activities relating to improving—
											(A)patient safety;
											(B)timeliness of care;
											(C)effectiveness of care;
											(D)efficiency of care;
											(E)patient centeredness; and
											(F)health information technology; and
											(2)with respect to patients, activities relating to—
											(A)staying healthy;
											(B)getting well, mentally and physically;
											(C)living effectively with illness or disability; and
											(D)coping with end-of-life issues.
											(e)Common data systemsThe Secretary shall provide financial and other technical assistance to grantees under this section
			 for the development of common data systems.
									(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for
			 each of fiscal years 2015 through 2020.
									3452.Centers of excellence
									(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services
			 Administration, shall designate centers of excellence at public hospitals,
			 and other health systems serving large numbers of minority patients, that—
										(1)meet the requirements of section 3451(b)(1);
										(2)demonstrate excellence in providing care to minority populations; and
										(3)demonstrate excellence in reducing disparities in health and health care.
										(b)RequirementsA hospital or health system that serves as a center of excellence under subsection (a) shall—
										(1)design, implement, and evaluate programs and policies relating to the delivery of care in racially,
			 ethnically, and linguistically diverse populations;
										(2)provide training and technical assistance to other hospitals and health systems relating to the
			 provision of quality health care to minority populations; and
										(3)develop activities for graduate or continuing medical education that institutionalize a focus on
			 cultural competence training for health care providers.
										(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, such sums as may be necessary
			 for each of fiscal years 2015 through 2020.
									3453.Reconstruction and improvement grants for Public Health care facilities serving Pacific Islanders
			 and the insular areas
									(a)In generalThe Secretary shall provide direct financial assistance to designated health care providers and
			 community health centers in American Samoa, Guam, the Commonwealth of the
			 Northern Mariana Islands, the United States Virgin Islands, Puerto Rico,
			 and Hawaii for the purposes of reconstructing and improving health care
			 facilities and services in a culturally competent and sustainable manner.
									(b)EligibilityTo be eligible to receive direct financial assistance under subsection (a), an entity shall be a
			 public health facility or community health center located in American
			 Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the United
			 States Virgin Islands, Puerto Rico, or Hawaii that—
										(1)is owned or operated by—
											(A)the Government of American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the
			 United States Virgin Islands, Puerto Rico, or Hawaii or a unit of local
			 government; or
											(B)a nonprofit organization; and
											(2)
											(A)provides care or treatment for a substantial number of patients who are uninsured, receiving
			 assistance under a State program under a title XVIII of the Social Security Act, or a State program under title XIX of such Act, or who are members of a vulnerable population, as
			 determined by the Secretary; or
											(B)serves a disproportionate percentage of local, minority racial and ethnic patients.
											(c)ReportNot later than 180 days after the date of enactment of this title and annually thereafter, the
			 Secretary shall submit to the Congress and the President a report that
			 includes an assessment of health resources and facilities serving
			 populations in American Samoa, Guam, the Commonwealth of the Northern
			 Mariana Islands, the United States Virgin Islands, Puerto Rico, and
			 Hawaii. In preparing such report, the Secretary shall—
										(1)consult with and obtain information on all health care facilities needs from the entities described
			 in subsection (b);
										(2)include all amounts of Federal assistance received by each entity in the preceding fiscal year;
										(3)review the total unmet needs of each jurisdiction for health care facilities, including needs for
			 renovation and expansion of existing facilities;
										(4)include a strategic plan for addressing the needs of each jurisdiction identified in the report;
			 and
										(5)evaluate the effectiveness of the care provided by measuring patient outcomes and cost measures.
										(d)Authorization of appropriationsThere are authorized to be appropriated such sums as necessary to carry out this section..
					412.Removing citizenship and immigration barriers to access to affordable health care under the ACA
						(a)In general
							(1)Premium tax creditsSection 36B of the Internal Revenue Code of 1986 is amended—
								(A)in subsection (c)(1)(B)—
									(i)by amending the subparagraph heading to read as follows: Special rule for certain individuals ineligible for Medicaid due to status, and
									(ii)in clause (ii), by striking lawfully present in the United States, but and inserting who, and
									(B)by striking subsection (e).
								(2)Cost-sharing reductionsSection 1402 of the Patient Protection and Affordable Care Act (42 U.S.C. 18071) is amended by
			 striking subsection (e).
							(3)Preexisting condition insurance planSection 1101(d) of the Patient Protection and Affordable Care Act (42 U.S.C. 18001(d)) is amended
			 by striking paragraph (1) and redesignating paragraphs (2) and (3) as
			 paragraphs (1) and (2), respectively.
							(4)Basic health program eligibilitySection 1331(e)(1)(B) of the Patient Protection and Affordable Care Act (42 U.S.C. 18051(e)(1)(B))
			 is amended by striking lawfully present in the United States,.
							(5)Restrictions on Federal paymentsSection 1412 of the Patient Protection and Affordable Care Act (42 U.S.C. 18082) is amended by
			 striking subsection (d).
							(6)Requirement to maintain minimum essential coverageSubsection (d) of section 5000A of the Internal Revenue Code of 1986 is amended by striking
			 paragraph (3) and by redesignating paragraph (4) as paragraph (3).
							(b)Conforming amendment
							(1)Section 1411(a) of the Patient Protection and Affordable Care Act (42 U.S.C. 18081(a)) is amended
			 by striking paragraph (1) and redesignating paragraphs (2), (3), and (4)
			 as paragraphs (1), (2), and (3), respectively.
							(2)Section 1312(f) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(f)) is amended—
								(A)in the subsection heading, by striking employers; and all that follows through residents; and
								(B)by striking paragraph (3).
								413.Study on the uninsured
						(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall—
							(1)conduct a study, in accordance with the standards under section 3101 of the Public Health Service
			 Act (42 U.S.C. 300kk), on the demographic characteristics of the
			 population of individuals who do not have health insurance coverage; and
							(2)predict, based on such study, the demographic characteristics of the population of individuals who
			 would remain without health insurance coverage after the end of open
			 enrollment or any special enrollment period.
							(b)Reporting requirements
							(1)In generalNot later than 12 months after the date of the enactment of this Act, the Secretary shall submit to
			 the Congress the results of the study under subsection (a)(1) and the prediction made under subsection (a)(2).
							(2)Reporting of demographic characteristicsThe Secretary shall report the demographic characteristics under paragraphs (1) and (2) of subsection (a) on the basis of racial and ethnic group, and shall stratify the reporting on each racial and
			 ethnic group by other demographic characteristics that can impact access
			 to health insurance coverage, such as sexual orientation, gender identity,
			 primary language, disability status, sex, socioeconomic status, age group,
			 and citizenship and immigration status, in a manner consistent with title
			 I of this Act.
							414.Medicaid payment parity for the territories
						(a)Elimination of funding limitations for Puerto Rico, the United States Virgin Islands, Guam, the
			 Commonwealth of the Northern Mariana Islands, and American Samoa
							(1)In generalSection 1108 of the Social Security Act (42 U.S.C. 1308) is amended—
								(A)in subsection (f), in the matter preceding paragraph (1), by striking subsection (g) and inserting subsections (g) and (h);
								(B)in subsection (g)(2), in the matter preceding subparagraph (A)—
									(i)by striking Notwithstanding subsection (f) and subject to and and inserting Notwithstanding subsection (f) and subject to; and
									(ii)by striking paragraphs (3) and (5) and inserting , paragraphs (3) and (5) of this subsection, and subsection (h).
									(C)by adding at the end the following new subsection:
									
										(h)Sunset of funding limitations for Puerto Rico, the United States Virgin Islands, Guam, the
			 Commonwealth of the Northern Mariana Islands, and American SamoaSubsections (f) and (g) shall not apply to Puerto Rico, the United States Virgin Islands, Guam, the
			 Commonwealth of the Northern Mariana Islands, and American Samoa for any
			 fiscal year after fiscal year 2015..
								(2)Conforming amendmentSection 1903(u) of such Act (42 U.S.C. 1396c(u)) is amended by striking paragraph (4).
							(3)Effective dateThe amendments made by this subsection shall apply beginning with fiscal year 2016.
							(b)Parity in FMAP
							(1)In generalSection 1905(b) of such Act (42 U.S.C. 1396d(b)) is amended by inserting after and American Samoa shall be 55 percent, the following: (except that, beginning with fiscal year 2018, the Federal medical assistance percentage for Puerto
			 Rico, the United States Virgin Islands, Guam, the Commonwealth of the
			 Northern Mariana Islands, and American Samoa shall be the Federal medical
			 assistance percentage determined by the Secretary in consultation (for the
			 United States Virgin Islands, Guam, the Commonwealth of the Northern
			 Mariana Islands, and American Samoa) with the Secretary of the Interior).
							(2)2-fiscal-year transitionNotwithstanding any other provision of law, during fiscal years 2016 and 2017, the Federal medical
			 assistance percentage established under section 1905(b) of the Social
			 Security Act (42 U.S.C. 1396d(b)) for Puerto Rico, the United States
			 Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands,
			 and American Samoa shall be the highest such Federal medical assistance
			 percentage applicable to any of the 50 States or the District of Columbia
			 for the fiscal year involved.
							(3)Per capita income data
								(A)Report to CongressNot later than October 1, 2016, the Secretary of Health and Human Services shall submit to Congress
			 a report that describes the per capita income data used to promulgate the
			 Federal medical assistance percentage in the territories and how such data
			 differ from the per capita income data used to promulgate Federal medical
			 assistance percentages for the 50 States and the District of Columbia. The
			 report should include recommendations on how the Federal medical
			 assistance percentages can be calculated for the territories to ensure
			 parity with the 50 States and the District of Columbia.
								(B)ApplicationSection 1101(a)(8)(B) of the Social Security Act (42 U.S.C. 1308(a)(8)(B)) is amended—
									(i)by striking (other than Puerto Rico, the United States Virgin Islands, and Guam) and inserting (including Puerto Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern
			 Mariana Islands, and American Samoa); and
									(ii)by inserting (or, if such satisfactory data are not available in the case of the United States Virgin Islands,
			 Guam, the Northern Mariana Islands, or American Samoa, satisfactory data
			 available from the Department of the Interior for the same period, or if
			 such satisfactory data are not available in the case of Puerto Rico,
			 satisfactory data available from the government of the Commonwealth of
			 Puerto Rico for the same period) after Department of Commerce.
									415.Extension of Medicare secondary payer
						(a)In generalSection 1862(b)(1)(C) of the Social Security Act (42 U.S.C. 1395y(b)(1)(C)) is amended—
							(1)in the last sentence, by inserting , and before January 1, 2015 after prior to such date); and
							(2)by adding at the end the following new sentence: Effective for items and services furnished on or after January 1, 2015 (with respect to periods
			 beginning on or after the date that is 42 months prior to such date),
			 clauses (i) and (ii) shall be applied by substituting 42-month for 12-month each place it appears in the first sentence..
							(b)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act. For
			 purposes of determining an individual’s status under section 1862(b)(1)(C)
			 of the Social Security Act (42 U.S.C. 1395y(b)(1)(C)), as amended by
			 subsection (a), an individual who is within the coordinating period as of
			 the date of enactment of this Act shall have that period extended to the
			 full 42 months described in the last sentence of such section, as added by
			 the amendment made by subsection (a)(2).
						416.Border health grants
						(a)Eligible entity definedIn this section, the term eligible entity means a State, public institution of higher education, local government, tribal government,
			 nonprofit health organization, community health center, or community
			 clinic receiving assistance under section 330 of the Public Health Service Act (42 U.S.C. 254b), that is located in the border area.
						(b)AuthorizationFrom funds appropriated under subsection (f), the Secretary of Health and Human Services (in this
			 section referred to as the Secretary), acting through the United States members of the United States-Mexico Border Health Commission,
			 shall award grants to eligible entities to address priorities and
			 recommendations to improve the health of border area residents that are
			 established by—
							(1)the United States members of the United States-Mexico Border Health Commission;
							(2)the State border health offices; and
							(3)the Secretary.
							(c)ApplicationAn eligible entity that desires a grant under subsection (b) shall submit an application to the
			 Secretary at such time, in such manner, and containing such information as
			 the Secretary may require.
						(d)Use of fundsAn eligible entity that receives a grant under subsection (b) shall use the grant funds for—
							(1)programs relating to—
								(A)maternal and child health;
								(B)primary care and preventative health;
								(C)public health and public health infrastructure;
								(D)musculoskeletal health and obesity;
								(E)health education and promotion;
								(F)oral health;
								(G)mental and behavioral health;
								(H)substance abuse;
								(I)health conditions that have a high prevalence in the border area;
								(J)medical and health services research;
								(K)workforce training and development;
								(L)community health workers or promotoras;
								(M)health care infrastructure problems in the border area (including planning and construction
			 grants);
								(N)health disparities in the border area;
								(O)environmental health; and
								(P)outreach and enrollment services with respect to Federal programs (including programs authorized
			 under titles XIX and XXI of the Social Security Act (42 U.S.C. 1396 and 1397aa)); and
								(2)other programs determined appropriate by the Secretary.
							(e)Supplement, not supplantAmounts provided to an eligible entity awarded a grant under subsection (b) shall be used to
			 supplement and not supplant other funds available to the eligible entity
			 to carry out the activities described in subsection (d).
						(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, $200,000,000 for fiscal year
			 2015, and such sums as may be necessary for each succeeding fiscal year.
						417.Removing Medicare barrier to health care
						(a)Part ASection 1818(a)(3) of the Social Security Act (42 U.S.C. 1395i–2(a)(3)) is amended by striking (B) and all that follows through under this section and inserting (B) an individual who is lawfully present in the United States.
						(b)Part BSection 1836(2) of the Social Security Act (42 U.S.C. 1395o(2)) is amended by striking (B) and all that follows through under this part and inserting (B) an individual who is lawfully present in the United States.
						418.100 percent FMAP for medical assistance provided by urban Indian health centers
						(a)In generalThe third sentence of section 1905(b) of the Social Security Act (42 U.S.C. 1396(b)), as amended by
			 section 415(c), is further amended by inserting or are received through a program operated by an urban Indian organization through a grant or
			 contract under title V of such Act after (as defined in section 4 of the Indian Health Care Improvement Act).
						(b)Effective dateThe amendment made by this section shall apply to medical assistance provided on or after the date
			 of enactment of this Act.
						419.100 percent FMAP for medical assistance provided to a Native Hawaiian through a federally qualified
			 health center or a Native Hawaiian health care system under the Medicaid
			 program
						(a)In generalThe third sentence of section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)), as amended by section 419, is amended by inserting ; and, with respect to medical assistance provided to a Native Hawaiian (as defined in section
			 12(2) of the Native Hawaiian Health Care Improvement Act) through a
			 federally qualified health center or a Native Hawaiian health care system
			 (as defined in section 12(6) of such Act), whether directly, by referral,
			 or under contract or other arrangement between such federally qualified
			 health center or Native Hawaiian health care system and another health
			 care provider before the period.
						(b)Effective dateThe amendment made by this section shall apply to medical assistance provided on or after the date
			 of enactment of this Act.
						2Expansion of Access
					421.Grants for racial and ethnic approaches to community health
						(a)PurposeIt is the purpose of this section to provide for the awarding of grants to assist communities in
			 mobilizing and organizing resources in support of effective and
			 sustainable programs that will reduce or eliminate disparities in health
			 and health care experienced by racial and ethnic minority individuals.
						(b)Authority To Award GrantsThe Secretary of Health and Human Services, acting through the Administrator of the Health
			 Resources and Services Administration, shall award grants to eligible
			 entities to assist in designing, implementing, and evaluating culturally
			 and linguistically appropriate, science-based, and community-driven
			 sustainable strategies to eliminate racial and ethnic health and health
			 care disparities.
						(c)Eligible EntitiesTo be eligible to receive a grant under this section, an entity shall—
							(1)represent a coalition—
								(A)whose principal purpose is to develop and implement interventions to reduce or eliminate a health
			 or health care disparity in a targeted racial or ethnic minority group in
			 the community served by the coalition; and
								(B)that includes—
									(i)members selected from among—
										(I)public health departments;
										(II)community-based organizations;
										(III)university and research organizations;
										(IV)American Indian tribal organizations, national American Indian organizations, Indian Health
			 Service, or organizations serving Alaska Natives; and
										(V)interested public or private health care providers or organizations as deemed appropriate by the
			 Secretary; and
										(ii)at least 1 member from a community-based organization that represents the targeted racial or ethnic
			 minority group; and
									(2)submit to the Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require, which shall include—
								(A)a description of the targeted racial or ethnic populations in the community to be served under the
			 grant;
								(B)a description of at least 1 health disparity that exists in the racial or ethnic targeted
			 populations, including health issues such as infant mortality, breast and
			 cervical cancer screening and management, musculoskeletal diseases and
			 obesity, prostate cancer screening and management, cardiovascular disease,
			 diabetes, child and adult immunization levels, or other health priority
			 areas as designated by the Secretary; and
								(C)a demonstration of a proven record of accomplishment of the coalition members in serving and
			 working with the targeted community.
								(d)SustainabilityThe Secretary shall give priority to an eligible entity under this section if the entity agrees
			 that, with respect to the costs to be incurred by the entity in carrying
			 out the activities for which the grant was awarded, the entity (and each
			 of the participating partners in the coalition represented by the entity)
			 will maintain its expenditures of non-Federal funds for such activities at
			 a level that is not less than the level of such expenditures during the
			 fiscal year immediately preceding the first fiscal year for which the
			 grant is awarded.
						(e)NonduplicationFunds provided through this grant program should supplement, not supplant, existing Federal
			 funding, and the funds should not be used to duplicate the activities of
			 the other health disparity grant programs in this Act.
						(f)Technical AssistanceThe Secretary may, either directly or by grant or contract, provide any entity that receives a
			 grant under this section with technical and other nonfinancial assistance
			 necessary to meet the requirements of this section.
						(g)DisseminationThe Secretary shall encourage and enable grantees to share best practices, evaluation results, and
			 reports with communities not affiliated with grantees using the Internet,
			 conferences, and other pertinent information regarding the projects funded
			 by this section, including the outreach efforts of the Office of Minority
			 Health and Health Disparity Elimination and the Centers for Disease
			 Control and Prevention.
						(h)Administrative BurdensThe Secretary shall make every effort to minimize duplicative or unnecessary administrative burdens
			 on grantees.
						(i)DefinitionIn this section, the term Secretary means the Secretary of Health and Human Services.
						(j)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.
						422.Critical access hospital improvements
						(a)Elimination of isolation test for cost-Based ambulance reimbursement
							(1)In generalSection 1834(l)(8) of the Social Security Act (42 U.S.C. 1395m(l)(8)) is amended—
								(A)in subparagraph (B)—
									(i)by striking owned and; and
									(ii)by inserting (including when such services are provided by the entity under an arrangement with the hospital) after hospital; and
									(B)by striking the comma at the end of subparagraph (B) and all that follows and inserting a period.
								(2)Effective dateThe amendments made by this subsection shall apply to services furnished on or after January 1,
			 2015.
							(b)Provision of a more flexible alternative to the CAH designation 25 inpatient bed limit requirement
							(1)In generalSection 1820(c)(2) of the Social Security Act (42 U.S.C. 1395i–4(c)(2)) is amended—
								(A)in subparagraph (B)(iii), by striking provides not more than and inserting subject to subparagraph (F), provides not more than; and
								(B)by adding at the end the following new subparagraph:
									
										(F)Alternative to 25 inpatient bed limit requirement
											(i)In generalA State may elect to treat a facility, with respect to the designation of the facility for a
			 cost-reporting period, as satisfying the requirement of subparagraph
			 (B)(iii) relating to a maximum number of acute care inpatient beds if the
			 facility elects, in accordance with a method specified by the Secretary
			 and before the beginning of the cost reporting period, to meet the
			 requirement under clause (ii).
											(ii)Alternate requirementThe requirement under this clause, with respect to a facility and a cost-reporting period, is that
			 the total number of inpatient bed days described in subparagraph (B)(iii)
			 during such period will not exceed 7,300. For purposes of this
			 subparagraph, an individual who is an inpatient in a bed in the facility
			 for a single day shall be counted as one inpatient bed day.
											(iii)Withdrawal of electionThe option described in clause (i) shall not apply to a facility for a cost-reporting period if the
			 facility (for any two consecutive cost-reporting periods during the
			 previous 5 cost-reporting periods) was treated under such option and had a
			 total number of inpatient bed days for each of such two cost-reporting
			 periods that exceeded the number specified in such clause..
								(2)Effective dateThe amendments made by paragraph (1) shall apply to cost-reporting periods beginning on or after
			 the date of the enactment of this Act.
							423.Establishment of Rural Community Hospital (RCH) Program
						(a)In generalSection 1861 of the Social Security Act (42 U.S.C. 1395x), as amended by section 203(b)(1), is
			 amended by adding at the end of the following new subsection:
							
								(jjj)Rural Community Hospital; Rural Community Hospital Services(1)The term rural community hospital means a hospital (as defined in subsection (e)) that—
										(A)is located in a rural area (as defined in section 1886(d)(2)(D)) or treated as being so located
			 pursuant to section 1886(d)(8)(E);
										(B)subject to paragraph (2), has less than 51 acute care inpatient beds, as reported in its most
			 recent cost report;
										(C)makes available 24-hour emergency care services;
										(D)subject to paragraph (3), has a provider agreement in effect with the Secretary and is open to the
			 public as of January 1, 2010; and
										(E)applies to the Secretary for such designation.
										(2)For purposes of paragraph (1)(B), beds in a psychiatric or rehabilitation unit of the hospital
			 which is a distinct part of the hospital shall not be counted.
									(3)Paragraph (1)(D) shall not be construed to prohibit any of the following from qualifying as a rural
			 community hospital:
										(A)A replacement facility (as defined by the Secretary in regulations in effect on January 1, 2012)
			 with the same service area (as defined by the Secretary in regulations in
			 effect on such date).
										(B)A facility obtaining a new provider number pursuant to a change of ownership.
										(C)A facility which has a binding written agreement with an outside, unrelated party for the
			 construction, reconstruction, lease, rental, or financing of a building as
			 of January 1, 2012.
										(4)Nothing in this subsection shall be construed as prohibiting a critical access hospital from
			 qualifying as a rural community hospital if the critical access hospital
			 meets the conditions otherwise applicable to hospitals under subsection
			 (e) and section 1866.
									(5)Nothing in this subsection shall be construed as prohibiting a rural community hospital
			 participating in the demonstration program under section 410A of the
			 Medicare Prescription Drug, Improvement, and Modernization Act of 2003
			 (Public Law 108–173; 117 Stat. 2313) from qualifying as a rural community
			 hospital if the rural community hospital meets the conditions otherwise
			 applicable to hospitals under subsection (e) and section 1866..
						(b)Payment
							(1)Inpatient hospital servicesSection 1814 of the Social Security Act (42 U.S.C. 1395f) is amended by adding at the end the
			 following new subsection:
								
									(m)Payment for Inpatient Services Furnished in Rural Community HospitalsThe amount of payment under this part for inpatient hospital services furnished in a rural
			 community hospital, other than such services furnished in a psychiatric or
			 rehabilitation unit of the hospital which is a distinct part, is, at the
			 election of the hospital in the application referred to in section
			 1861(jjj)(1)(E)—
										(1)101 percent of the reasonable costs of providing such services, without regard to the amount of the
			 customary or other charge, or
										(2)the amount of payment provided for under the prospective payment system for inpatient hospital
			 services under section 1886(d)..
							(2)Outpatient servicesSection 1834 of such Act (42 U.S.C. 1395m) is amended by adding at the end the following new
			 subsection:
								
									(p)Payment for outpatient services furnished in rural community hospitalsThe amount of payment under this part for outpatient services furnished in a rural community
			 hospital is, at the election of the hospital in the application referred
			 to in section 1861(jjj)(1)(E)—
										(1)101 percent of the reasonable costs of providing such services, without regard to the amount of the
			 customary or other charge and any limitation under section 1861(v)(1)(U),
			 or
										(2)the amount of payment provided for under the prospective payment system for covered OPD services
			 under section 1833(t)..
							(3)Exemption from 30-percent reduction in reimbursement for bad debtSection 1861(v)(1)(T) of such Act (42 U.S.C. 1395x(v)(1)(T)) is amended by inserting (other than for a rural community hospital) after In determining such reasonable costs for hospitals.
							(c)Beneficiary cost-Sharing for outpatient servicesSection 1834(p) of such Act (as added by subsection (b)(2)) is amended—
							(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
							(2)by inserting (1) after (p); and
							(3)by adding at the end the following:
								
									(2)The amounts of beneficiary cost-sharing for outpatient services furnished in a rural community
			 hospital under this part shall be as follows:
										(A)For items and services that would have been paid under section 1833(t) if provided by a hospital,
			 the amount of cost-sharing determined under paragraph (8) of such section.
										(B)For items and services that would have been paid under section 1833(h) if furnished by a provider
			 or supplier, no cost-sharing shall apply.
										(C)For all other items and services, the amount of cost-sharing that would apply to the item or
			 service under the methodology that would be used to determine payment for
			 such item or service if provided by a physician, provider, or supplier, as
			 the case may be..
							(d)Conforming amendments
							(1)Part A paymentSection 1814(b) of such Act (42 U.S.C. 1395f(b)) is amended in the matter preceding paragraph (1)
			 by inserting other than inpatient hospital services furnished by a rural community hospital, after critical access hospital services,.
							(2)Part B paymentSection 1833(a) of such Act (42 U.S.C. 1395l(a)), as amended by section 203(b)(2), is amended—
								(A)in paragraph (2), in the matter before subparagraph (A), by striking and (I) and inserting (I), and (K);
								(B)by striking and at the end of paragraph (9);
								(C)by striking the period at the end of paragraph (10) and inserting ; and; and
								(D)by adding at the end the following:
									
										(11)in the case of outpatient services furnished by a rural community hospital, the amounts described
			 in section 1834(p)..
								(3)Technical amendments
								(A)Consultation with State agenciesSection 1863 of such Act (42 U.S.C. 1395z) is amended by striking and (dd)(2) and inserting (dd)(2), (mm)(1), and (jjj)(1).
								(B)Provider agreementsSection 1866(a)(2)(A) of such Act (42 U.S.C. 1395cc(a)(2)(A)) is amended by inserting section 1834(p)(2), after section 1833(b),.
								(e)Effective dateThe amendments made by this section shall apply to items and services furnished on or after October
			 1, 2014.
						424.Medicare remote monitoring pilot projects
						(a)Pilot projects
							(1)In generalNot later than 9 months after the date of enactment of this Act, the Secretary of Health and Human
			 Services (in this section referred to as the Secretary) shall conduct pilot projects under title XVIII of the Social Security Act for the purpose of
			 providing incentives to home health agencies to utilize home monitoring
			 and communications technologies that—
								(A)enhance health outcomes for Medicare beneficiaries; and
								(B)reduce expenditures under such title.
								(2)Site requirements
								(A)Urban and RuralThe Secretary shall conduct the pilot projects under this section in both urban and rural areas.
								(B)Site in a small StateThe Secretary shall conduct at least 3 of the pilot projects in a State with a population of less
			 than 1,000,000.
								(3)Definition of home health agencyIn this section, the term home health agency has the meaning given that term in section 1861(o) of the Social Security Act (42 U.S.C.
			 1395x(o)).
							(b)Medicare beneficiaries within the scope of projectsThe Secretary shall specify the criteria for identifying those Medicare beneficiaries who shall be
			 considered within the scope of the pilot projects under this section for
			 purposes of the application of subsection (c) and for the assessment of
			 the effectiveness of the home health agency in achieving the objectives of
			 this section. Such criteria may provide for the inclusion in the projects
			 of Medicare beneficiaries who begin receiving home health services under
			 title XVIII of the Social Security Act after the date of the
			 implementation of the projects.
						(c)Incentives
							(1)Performance targetsThe Secretary shall establish for each home health agency participating in a pilot project under
			 this section a performance target using one of the following
			 methodologies, as determined appropriate by the Secretary:
								(A)Adjusted historical performance targetThe Secretary shall establish for the agency—
									(i)a base expenditure amount equal to the average total payments made to the agency under parts A and
			 B of title XVIII of the Social Security Act for Medicare beneficiaries
			 determined to be within the scope of the pilot project in a base period
			 determined by the Secretary; and
									(ii)an annual per capita expenditure target for such beneficiaries, reflecting the base expenditure
			 amount adjusted for risk and adjusted growth rates.
									(B)Comparative performance targetThe Secretary shall establish for the agency a comparative performance target equal to the average
			 total payments under such parts A and B during the pilot project for
			 comparable individuals in the same geographic area that are not determined
			 to be within the scope of the pilot project.
								(2)IncentiveSubject to paragraph (3), the Secretary shall pay to each participating home care agency an
			 incentive payment for each year under the pilot project equal to a portion
			 of the Medicare savings realized for such year relative to the performance
			 target under paragraph (1).
							(3)Limitation on expendituresThe Secretary shall limit incentive payments under this section in order to ensure that the
			 aggregate expenditures under title XVIII of the Social Security Act
			 (including incentive payments under this subsection) do not exceed the
			 amount that the Secretary estimates would have been expended if the pilot
			 projects under this section had not been implemented.
							(d)Waiver authorityThe Secretary may waive such provisions of titles XI and XVIII of the Social Security Act as the
			 Secretary determines to be appropriate for the conduct of the pilot
			 projects under this section.
						(e)Report to CongressNot later than 5 years after the date that the first pilot project under this section is
			 implemented, the Secretary shall submit to Congress a report on the pilot
			 projects. Such report shall contain a detailed description of issues
			 related to the expansion of the projects under subsection (f) and
			 recommendations for such legislation and administrative actions as the
			 Secretary considers appropriate.
						(f)ExpansionIf the Secretary determines that any of the pilot projects under this section enhance health
			 outcomes for Medicare beneficiaries and reduce expenditures under title
			 XVIII of the Social Security Act, the Secretary may initiate comparable
			 projects in additional areas.
						(g)Incentive payments have no effect on other Medicare payments to agenciesAn incentive payment under this section—
							(1)shall be in addition to the payments that a home health agency would otherwise receive under title
			 XVIII of the Social Security Act for the provision of home health
			 services; and
							(2)shall have no effect on the amount of such payments.
							425.Rural health quality advisory commission and demonstration projects
						(a)Rural Health Quality Advisory Commission
							(1)EstablishmentNot later than 6 months after the date of the enactment of this section, the Secretary of Health
			 and Human Services (in this section referred to as the Secretary) shall establish a commission to be known as the Rural Health Quality Advisory Commission (in this
			 section referred to as the Commission).
							(2)Duties of commission
								(A)National planThe Commission shall develop, coordinate, and facilitate implementation of a national plan for
			 rural health quality improvement. The national plan shall—
									(i)identify objectives for rural health quality improvement;
									(ii)identify strategies to eliminate known gaps in rural health system capacity and improve rural
			 health quality; and
									(iii)provide for Federal programs to identify opportunities for strengthening and aligning policies and
			 programs to improve rural health quality.
									(B)Demonstration projectsThe Commission shall design demonstration projects to test alternative models for rural health
			 quality improvement, including with respect to both personal and
			 population health.
								(C)MonitoringThe Commission shall monitor progress toward the objectives identified pursuant to paragraph
			 (1)(A).
								(3)Membership
								(A)NumberThe Commission shall be composed of 11 members appointed by the Secretary.
								(B)SelectionThe Secretary shall select the members of the Commission from among individuals with significant
			 rural health care and health care quality expertise, including expertise
			 in clinical health care, health care quality research, population or
			 public health, or purchaser organizations.
								(4)Contracting authoritySubject to the availability of funds, the Commission may enter into contracts and make other
			 arrangements, as may be necessary to carry out the duties described in
			 paragraph (2).
							(5)StaffUpon the request of the Commission, the Secretary may detail, on a reimbursable basis, any of the
			 personnel of the Office of Rural Health Policy of the Health Resources and
			 Services Administration, the Agency for Healthcare Quality and Research,
			 or the Centers for Medicare & Medicaid Services to the Commission to assist in carrying out this subsection.
							(6)Reports to congressNot later than 1 year after the establishment of the Commission, and annually thereafter, the
			 Commission shall submit a report to the Congress on rural health quality.
			 Each such report shall include the following:
								(A)An inventory of relevant programs and recommendations for improved coordination and integration of
			 policy and programs.
								(B)An assessment of achievement of the objectives identified in the national plan developed under
			 paragraph (2) and recommendations for realizing such objectives.
								(C)Recommendations on Federal legislation, regulations, or administrative policies to enhance rural
			 health quality and outcomes.
								(b)Rural Health Quality Demonstration Projects
							(1)In generalNot later than 270 days after the date of the enactment of this section, the Secretary, in
			 consultation with the Rural Health Quality Advisory Commission, the Office
			 of Rural Health Policy of the Health Resources and Services
			 Administration, the Agency for Healthcare Research and Quality, and the
			 Centers for Medicare & Medicaid Services, shall make grants to eligible entities for 5 demonstration projects to
			 implement and evaluate methods for improving the quality of health care in
			 rural communities. Each such demonstration project shall include—
								(A)alternative community models that—
									(i)will achieve greater integration of personal and population health services; and
									(ii)address safety, effectiveness, patient- or community-centeredness, timeliness, efficiency, and
			 equity (the 6 aims identified by the Institute of Medicine of the National
			 Academies in its report entitled Crossing the Quality Chasm: A New Health System for the 21st Century released on March 1, 2001);
									(B)innovative approaches to the financing and delivery of health services to achieve rural health
			 quality goals; and
								(C)development of quality improvement support structures to assist rural health systems and
			 professionals (such as workforce support structures, quality monitoring
			 and reporting, clinical care protocols, and information technology
			 applications).
								(2)Eligible entitiesIn this subsection, the term eligible entity means a consortium that—
								(A)shall include—
									(i)at least one health care provider or health care delivery system located in a rural area; and
									(ii)at least one organization representing multiple community stakeholders; and
									(B)may include other partners such as rural research centers.
								(3)ConsultationIn developing the program for awarding grants under this subsection, the Secretary shall consult
			 with the Administrator of the Agency for Healthcare Research and Quality,
			 rural health care providers, rural health care researchers, and private
			 and nonprofit groups (including national associations) which are
			 undertaking similar efforts.
							(4)Expedited waiversThe Secretary shall expedite the processing of any waiver that—
								(A)is authorized under title XVIII or XIX of the Social Security Act (42 U.S.C. 1395 et seq.); and
								(B)is necessary to carry out a demonstration project under this subsection.
								(5)Demonstration project sitesThe Secretary shall ensure that the 5 demonstration projects funded under this subsection are
			 conducted at a variety of sites representing the diversity of rural
			 communities in the Nation.
							(6)DurationEach demonstration project under this subsection shall be for a period of 4 years.
							(7)Independent evaluationThe Secretary shall enter into an arrangement with an entity that has experience working directly
			 with rural health systems for the conduct of an independent evaluation of
			 the program carried out under this subsection.
							(8)ReportNot later than 1 year after the conclusion of all of the demonstration projects funded under this
			 subsection, the Secretary shall submit a report to the Congress on the
			 results of such projects. The report shall include—
								(A)an evaluation of patient access to care, patient outcomes, and an analysis of the cost
			 effectiveness of each such project; and
								(B)recommendations on Federal legislation, regulations, or administrative policies to enhance rural
			 health quality and outcomes.
								(c)Appropriation
							(1)In generalOut of funds in the Treasury not otherwise appropriated, there are appropriated to the Secretary to
			 carry out this section $30,000,000 for the period of fiscal years 2015
			 through 2019.
							(2)Availability
								(A)In generalFunds appropriated under paragraph (1) shall remain available for expenditure through fiscal year
			 2019.
								(B)ReportFor purposes of carrying out subsection (b)(8), funds appropriated under paragraph (1) shall remain
			 available for expenditure through fiscal year 2020.
								(3)ReservationOf the amount appropriated under paragraph (1), the Secretary shall reserve—
								(A)$5,000,000 to carry out subsection (a); and
								(B)$25,000,000 to carry out subsection (b), of which—
									(i)2 percent shall be for the provision of technical assistance to grant recipients; and
									(ii)5 percent shall be for independent evaluation under subsection (b)(7).
									426.Rural health care servicesSection 330A of the Public Health Service Act (42 U.S.C. 254c) is amended to read as follows:
						
							330A.Rural health care services outreach, rural health network development, Delta rural disparities and
			 health systems development, and small rural health care provider quality
			 improvement grant programs
								(a)PurposeThe purpose of this section is to provide for grants—
									(1)under subsection (b), to promote rural health care services outreach;
									(2)under subsection (c), to provide for the planning and implementation of integrated health care
			 networks in rural areas;
									(3)under subsection (d), to assist rural communities in the Delta Region to reduce health disparities
			 and to promote and enhance health system development; and
									(4)under subsection (e), to provide for the planning and implementation of small rural health care
			 provider quality improvement activities.
									(b)Rural health care services outreach grants
									(1)GrantsThe Director of the Office of Rural Health Policy of the Health Resources and Services
			 Administration may award grants to eligible entities to promote rural
			 health care services outreach by expanding the delivery of health care
			 services to include new and enhanced services in rural areas. The Director
			 may award the grants for periods of not more than 3 years.
									(2)EligibilityTo be eligible to receive a grant under this subsection for a project, an entity—
										(A)shall be a rural public or rural nonprofit private entity, a facility that qualifies as a rural
			 health clinic under title XVIII of the Social Security Act, a public or
			 nonprofit entity existing exclusively to provide services to migrant and
			 seasonal farm workers in rural areas, or a tribal government whose
			 grant-funded activities will be conducted within federally recognized
			 tribal areas;
										(B)shall represent a consortium composed of members—
											(i)that include 3 or more independently owned health care entities; and
											(ii)that may be nonprofit or for-profit entities; and
											(C)shall not previously have received a grant under this subsection for the same or a similar project,
			 unless the entity is proposing to expand the scope of the project or the
			 area that will be served through the project.
										(3)ApplicationsTo be eligible to receive a grant under this subsection, an eligible entity shall prepare and
			 submit to the Director an application at such time, in such manner, and
			 containing such information as the Director may require, including—
										(A)a description of the project that the eligible entity will carry out using the funds provided under
			 the grant;
										(B)a description of the manner in which the project funded under the grant will meet the health care
			 needs of rural populations in the local community or region to be served;
										(C)a plan for quantifying how health care needs will be met through identification of the target
			 population and benchmarks of service delivery or health status, such as—
											(i)quantifiable measurements of health status improvement for projects focusing on health promotion;
			 or
											(ii)benchmarks of increased access to primary care, including tracking factors such as the number and
			 type of primary care visits, identification of a medical home, or other
			 general measures of such access;
											(D)a description of how the local community or region to be served will be involved in the development
			 and ongoing operations of the project;
										(E)a plan for sustaining the project after Federal support for the project has ended;
										(F)a description of how the project will be evaluated;
										(G)the administrative capacity to submit annual performance data electronically as specified by the
			 Director; and
										(H)other such information as the Director determines to be appropriate.
										(c)Rural health network development grants
									(1)Grants
										(A)In generalThe Director may award rural health network development grants to eligible entities to promote,
			 through planning and implementation, the development of integrated health
			 care networks that have combined the functions of the entities
			 participating in the networks in order to—
											(i)achieve efficiencies and economies of scale;
											(ii)expand access to, coordinate, and improve the quality of the health care delivery system through
			 development of organizational efficiencies;
											(iii)implement health information technology to achieve efficiencies, reduce medical errors, and improve
			 quality;
											(iv)coordinate care and manage chronic illness; and
											(v)strengthen the rural health care system as a whole in such a manner as to show a quantifiable
			 return on investment to the participants in the network.
											(B)Grant periodsThe Director may award such a rural health network development grant—
											(i)for a period of 3 years for implementation activities; or
											(ii)for a period of 1 year for planning activities to assist in the initial development of an
			 integrated health care network, if the proposed participants in the
			 network do not have a history of collaborative efforts and a 3-year grant
			 would be inappropriate.
											(2)EligibilityTo be eligible to receive a grant under this subsection, an entity—
										(A)shall be a rural public or rural nonprofit private entity, a facility that qualifies as a rural
			 health clinic under title XVIII of the Social Security Act, a public or
			 nonprofit entity existing exclusively to provide services to migrant and
			 seasonal farm workers in rural areas, or a tribal government whose
			 grant-funded activities will be conducted within federally recognized
			 tribal areas;
										(B)shall represent a network composed of participants—
											(i)that include 3 or more independently owned health care entities; and
											(ii)that may be nonprofit or for-profit entities; and
											(C)shall not previously have received a grant under this subsection (other than a 1-year grant for
			 planning activities) for the same or a similar project.
										(3)ApplicationsTo be eligible to receive a grant under this subsection, an eligible entity, in consultation with
			 the appropriate State office of rural health or another appropriate State
			 entity, shall prepare and submit to the Director an application at such
			 time, in such manner, and containing such information as the Director may
			 require, including—
										(A)a description of the project that the eligible entity will carry out using the funds provided under
			 the grant;
										(B)an explanation of the reasons why Federal assistance is required to carry out the project;
										(C)a description of—
											(i)the history of collaborative activities carried out by the participants in the network;
											(ii)the degree to which the participants are ready to integrate their functions; and
											(iii)how the local community or region to be served will benefit from and be involved in the activities
			 carried out by the network;
											(D)a description of how the local community or region to be served will experience increased access to
			 quality health care services across the continuum of care as a result of
			 the integration activities carried out by the network, including a
			 description of—
											(i)return on investment for the community and the network members; and
											(ii)other quantifiable performance measures that show the benefit of the network activities;
											(E)a plan for sustaining the project after Federal support for the project has ended;
										(F)a description of how the project will be evaluated;
										(G)the administrative capacity to submit annual performance data electronically as specified by the
			 Director; and
										(H)other such information as the Director determines to be appropriate.
										(d)Delta rural disparities and health systems development grants
									(1)GrantsThe Director may award grants to eligible entities to support reduction of health disparities,
			 improve access to health care, and enhance rural health system development
			 in the Delta Region.
									(2)EligibilityTo be eligible to receive a grant under this subsection, an entity shall be a rural public or rural
			 nonprofit private entity, a facility that qualifies as a rural health
			 clinic under title XVIII of the Social Security Act, a public or nonprofit
			 entity existing exclusively to provide services to migrant and seasonal
			 farm workers in rural areas, or a tribal government whose grant-funded
			 activities will be conducted within federally recognized tribal areas.
									(3)ApplicationsTo be eligible to receive a grant under this subsection, an eligible entity shall prepare and
			 submit to the Director an application at such time, in such manner, and
			 containing such information as the Director may require, including—
										(A)a description of the project that the eligible entity will carry out using the funds provided under
			 the grant;
										(B)an explanation of the reasons why Federal assistance is required to carry out the project;
										(C)a description of the manner in which the project funded under the grant will meet the health care
			 needs of the Delta Region;
										(D)a description of how the local community or region to be served will experience increased access to
			 quality health care services as a result of the activities carried out by
			 the entity;
										(E)a description of how health disparities will be reduced or the health system will be improved;
										(F)a plan for sustaining the project after Federal support for the project has ended;
										(G)a description of how the project will be evaluated including process and outcome measures related
			 to the quality of care provided or how the health care system improves its
			 performance;
										(H)a description of how the grantee will develop an advisory group made up of representatives of the
			 communities to be served to provide guidance to the grantee to best meet
			 community need; and
										(I)other such information as the Director determines to be appropriate.
										(e)Small rural health care provider quality improvement grants
									(1)GrantsThe Director may award grants to provide for the planning and implementation of small rural health
			 care provider quality improvement activities. The Director may award the
			 grants for periods of 1 to 3 years.
									(2)EligibilityTo be eligible for a grant under this subsection, an entity—
										(A)shall be—
											(i)a rural public or rural nonprofit private health care provider or provider of health care services,
			 such as a rural health clinic; or
											(ii)another rural provider or network of small rural providers identified by the Director as a key
			 source of local care; and
											(B)shall not previously have received a grant under this subsection for the same or a similar project.
										(3)PreferenceIn awarding grants under this subsection, the Director shall give preference to facilities that
			 qualify as rural health clinics under title XVIII of the Social Security
			 Act.
									(4)ApplicationsTo be eligible to receive a grant under this subsection, an eligible entity shall prepare and
			 submit to the Director an application at such time, in such manner, and
			 containing such information as the Director may require, including—
										(A)a description of the project that the eligible entity will carry out using the funds provided under
			 the grant;
										(B)an explanation of the reasons why Federal assistance is required to carry out the project;
										(C)a description of the manner in which the project funded under the grant will assure continuous
			 quality improvement in the provision of services by the entity;
										(D)a description of how the local community or region to be served will experience increased access to
			 quality health care services as a result of the activities carried out by
			 the entity;
										(E)a plan for sustaining the project after Federal support for the project has ended;
										(F)a description of how the project will be evaluated including process and outcome measures related
			 to the quality of care provided; and
										(G)other such information as the Director determines to be appropriate.
										(f)General requirements
									(1)Prohibited uses of fundsAn entity that receives a grant under this section may not use funds provided through the grant—
										(A)to build or acquire real property; or
										(B)for construction.
										(2)Coordination with other agenciesThe Director shall coordinate activities carried out under grant programs described in this
			 section, to the extent practicable, with Federal and State agencies and
			 nonprofit organizations that are operating similar grant programs, to
			 maximize the effect of public dollars in funding meritorious proposals.
									(g)ReportNot later than September 30, 2016, the Secretary shall prepare and submit to the appropriate
			 committees of Congress a report on the progress and accomplishments of the
			 grant programs described in subsections (b), (c), (d), and (e).
								(h)DefinitionsIn this section:
									(1)The term Delta Region has the meaning given to the term region in section 382A of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009aa).
									(2)The term Director means the Director of the Office of Rural Health Policy of the Health Resources and Services
			 Administration.
									(i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $40,000,000 for fiscal year 2015,
			 and such sums as may be necessary for each of fiscal years 2016 through
			 2019..
					427.Community health center collaborative access expansionSection 330 of the Public Health Service Act (42 U.S.C. 254b) is amended by adding at the end the following:
						
							(t)Miscellaneous Provisions
								(1)Rule of construction with respect to rural health clinicsNothing in this section shall be construed to prevent a community health center from contracting
			 with a federally certified rural health clinic (as defined by section
			 1861(aa)(2) of the Social Security Act) for the delivery of primary health care and other mental, dental, and physical health services
			 that are available at the rural health clinic to individuals who would
			 otherwise be eligible for free or reduced cost care if that individual
			 were able to obtain that care at the community health center. Such
			 services may be limited in scope to those primary health care and other
			 mental, dental, and physical health services available in that rural
			 health clinic.
								(2)Enabling servicesTo the extent possible, enabling services such as transportation and translation assistance shall
			 be provided by rural health clinics described in paragraph (1).
								(3)AssurancesIn order for a rural health clinic to receive funds under this section through a contract with a
			 community health center for the delivery of primary health care and other
			 services described in paragraph (1), such rural health clinic shall
			 establish policies to ensure—
									(A)nondiscrimination based upon the ability of a patient to pay;
									(B)the establishment of a sliding fee scale for low-income patients; and
									(C)any such services should be subject to full reimbursement according to the Prospective Payment
			 System scale..
					428.Facilitating the provision of telehealth services across State lines
						(a)In generalFor purposes of expediting the provision of telehealth services, for which payment is made under
			 the Medicare Program, across State lines, the Secretary of Health and
			 Human Services shall, in consultation with representatives of States,
			 physicians, health care practitioners, and patient advocates, encourage
			 and facilitate the adoption of provisions allowing for multistate
			 practitioner practice across State lines.
						(b)DefinitionsIn subsection (a):
							(1)Telehealth serviceThe term telehealth service has the meaning given that term in subparagraph (F) of section 1834(m)(4) of the Social Security Act (42 U.S.C. 1395m(m)(4)).
							(2)Physician, practitionerThe terms physician and practitioner have the meaning given those terms in subparagraphs (D) and (E), respectively, of such section.
							(3)Medicare programThe term Medicare Program means the program of health insurance administered by the Secretary of Health and Human Services
			 under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.).
							429.Scoring of preventive health savingsSection 202 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 602) is
			 amended by adding at the end the following new subsection:
						
							(h)Scoring of preventive health savings
								(1)Determination by the DirectorUpon a request by the chairman or ranking minority member of the Committee on the Budget of the
			 Senate, or by the chairman or ranking minority member of the Committee on
			 the Budget of the House of Representatives, the Director shall determine
			 if a proposed measure would result in reductions in budget outlays in
			 budgetary outyears through the use of preventive health and preventive
			 health services.
								(2)ProjectionsIf the Director determines that a measure would result in substantial reductions in budget outlays
			 as described in paragraph (1), the Director—
									(A)shall include, in any projection prepared by the Director, a description and estimate of the
			 reductions in budget outlays in the budgetary outyears and a description
			 of the basis for such conclusions; and
									(B)may prepare a budget projection that includes some or all of the budgetary outyears,
			 notwithstanding the time periods for projections described in subsection
			 (e) and sections 308, 402, and 424.
									(3)DefinitionsAs used in this subsection—
									(A)the term preventive health means an action that focuses on the health of the public, individuals, and defined populations in
			 order to protect, promote, and maintain health, wellness, and functional
			 ability, and prevent disease, disability, and premature death that is
			 demonstrated by credible and publicly available epidemiological projection
			 models, incorporating clinical trials or observational studies in humans,
			 to avoid future health care costs; and
									(B)the term budgetary outyears means the 2 consecutive 10-year periods beginning with the first fiscal year that is 10 years
			 after the budget year provided for in the most recently agreed to
			 concurrent resolution on the budget..
					430.Sense of CongressIt is the sense of the Congress that—
						(1)the maintenance of effort provisions added to sections 1902 and 2105(d) of the Social Security Act
			 by sections 2001(b) and 2101(b) of the Patient Protection and Affordable
			 Care Act were written to maintain the eligibility standards for the
			 Medicaid program under title XIX of the Social Security Act and Children’s
			 Health Insurance Program under title XXI of such Act until the American
			 Health Benefit Exchanges in the States are fully operational;
						(2)it is imperative that the maintenance of effort provisions are enforced to the strict standard
			 intended by the Congress;
						(3)waiving the maintenance of effort provisions should not be permitted, except in the case of a
			 request for a waiver that meets the explicit nonapplication requirements;
						(4)the maintenance of effort provisions ensure the continued success of the Medicaid program and
			 Children’s Health Insurance Program and were written deliberately to
			 specifically protect vulnerable and disabled individuals, children, and
			 senior citizens, many of whom are also members of communities of color;
			 and
						(5)the maintenance of effort provisions must be strictly enforced and proposals to weaken the
			 maintenance of effort provisions must not be considered.
						431.Repeal of requirement for documentation evidencing citizenship or nationality under the Medicaid
			 program
						(a)RepealSubsections (i)(22) and (x) of section 1903 of the Social Security Act (42 U.S.C. 1396b) are each
			 repealed.
						(b)Conforming amendments
							(1)Section 1902 of the Social Security Act (42 U.S.C. 1396a) is amended—
								(A)by amending paragraph (46) of subsection (a) to read as follows:
									
										(46)provide that information is requested and exchanged for purposes of income and eligibility
			 verification in accordance with a State system which meets the
			 requirements of section 1137 of this Act;; 
								(B)in subsection (e)(13)(A)(i)—
									(i)in the matter preceding subclause (I), by striking sections 1902(a)(46)(B) and 1137(d) and inserting section 1137(d); and
									(ii)in subclause (IV), by striking 1902(a)(46)(B) or; and
									(C)by striking subsection (ee).
								(2)Section 1903 of the Social Security Act (42 U.S.C. 1396b) is amended—
								(A)in subsection (i), by redesignating paragraphs (23) through (26) as paragraphs (22) through (25),
			 respectively; and
								(B)by redesignating subsections (y) and (z) as subsections (x) and (y), respectively.
								(3)Subsection (c) of section 6036 of the Deficit Reduction Act of 2005 (42 U.S.C. 1396b note) is
			 repealed.
							(c)Effective dateThe repeals and amendments made by this section shall take effect as if included in the enactment
			 of the Deficit Reduction Act of 2005.
						432.Office of Minority Health in Veterans Health Administration of Department of Veterans Affairs
						(a)Establishment and functionsSubchapter I of chapter 73 of title 38, United States Code, is amended by adding at the end the
			 following new section:
							
								7310.Office of Minority Health
									(a)EstablishmentThere is established in the Department within the Office of the Under Secretary for Health an
			 office to be known as the Office of Minority Health (in this section referred to as the Office).
									(b)HeadThe Director of the Office of Minority Health shall be the head of the Office. The Director of the
			 Office of Minority Health shall be appointed by the Under Secretary of
			 Health from among individuals qualified to perform the duties of the
			 position.
									(c)FunctionsThe functions of the Office are as follows:
										(1)To establish short-range and long-range goals and objectives and coordinate all other activities
			 within the Veterans Health Administration that relate to disease
			 prevention, health promotion, health care services delivery, and health
			 care research concerning veterans who are members of a racial or ethnic
			 minority group.
										(2)To support research, demonstrations, and evaluations to test new and innovative models for the
			 discharge of activities described in paragraph (1).
										(3)To increase knowledge and understanding of health risk factors for veterans who are members of a
			 racial or ethnic minority group.
										(4)To develop mechanisms that support better health care information dissemination, education,
			 prevention, and services delivery to veterans from disadvantaged
			 backgrounds, including veterans who are members of a racial or ethnic
			 minority group.
										(5)To enter into contracts or agreements with appropriate public and nonprofit private entities to
			 develop and carry out programs to provide bilingual or interpretive
			 services to assist veterans who are members of a racial or ethnic minority
			 group and who lack proficiency in speaking the English language in
			 accessing and receiving health care services through the Veterans Health
			 Administration.
										(6)To carry out programs to improve access to health care services through the Veterans Health
			 Administration for veterans with limited proficiency in speaking the
			 English language, including the development and evaluation of
			 demonstration and pilot projects for that purpose.
										(7)To advise the Under Secretary of Health on matters relating to the development, implementation, and
			 evaluation of health professions education in decreasing disparities in
			 health care outcomes between veterans who are members of a racial or
			 ethnic minority group and other veterans, including cultural competency as
			 a method of eliminating such health disparities.
										(8)To perform such other functions and duties as the Secretary or the Under Secretary for Health
			 considers appropriate.
										(d)DefinitionsIn this section:
										(1)The term racial or ethnic minority group means the following:
											(A)American Indians (including Alaska Natives, Eskimos, and Aleuts).
											(B)Asian-Americans.
											(C)Native Hawaiians and other Pacific Islanders.
											(D)Blacks.
											(E)Hispanics.
											(2)The term Hispanic means individuals whose origin is Mexican, Puerto Rican, Cuban, Central or South American, or any
			 other Spanish-speaking country..
						(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item
			 relating to section 7309 the following new item:
							
								
									7310. Office of Minority Health..
						433.Indian defined in PPACA
						(a)Definition of IndianSection 1304 of the Patient Protection and Affordable Care Act (42 U.S.C. 18024) is amended by
			 adding at the end the following:
							
								(f)Indian
									(1)In generalIn this title, the term Indian means any individual—
										(A)described in paragraph (13) or (28) of section 4 of the Indian Health Care Improvement Act (25
			 U.S.C. 1603);
										(B)who is eligible for health services provided by the Indian Health Service under section 809 of the
			 Indian Health Care Improvement Act (25 U.S.C. 1679);
										(C)who is of Indian descent and belongs to the Indian community served by the local facilities and
			 program of the Indian Health Service; or
										(D)who is described in paragraph (2).
										(2)Included individualsThe following individuals shall be considered to be an Indian:
										(A)A member of a federally recognized Indian tribe.
										(B)A resident of an urban center who meets 1 or more of the following 4 criteria:
											(i)Membership in a tribe, band, or other organized group of Indians, including those tribes, bands, or
			 groups terminated since 1940 and those recognized as of the date of
			 enactment of the Health Equity and Accountability Act of 2014 or later by the State in which they reside, or being a descendant, in the first or second degree,
			 of any such member.
											(ii)Is an Eskimo or Aleut or other Alaska Native.
											(iii)Is considered by the Secretary of the Interior to be an Indian for any purpose.
											(iv)Is determined to be an Indian under regulations promulgated by the Secretary.
											(C)An individual who is considered by the Secretary of the Interior to be an Indian for any purpose.
										(D)An individual who is considered by the Secretary to be an Indian for purposes of eligibility for
			 Indian health care services, including as a California Indian, Eskimo,
			 Aleut, or other Alaska Native..
						(b)Conforming amendments
							(1)Affordable choices health benefit plansSection 1311(c)(6)(D) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)(6)(D))
			 is amended by striking section 4 of the Indian Health Care Improvement Act and inserting section 1304(f).
							(2)Reduced cost-sharing for individuals enrolling in qualified health plansSection 1402(d) of the Patient Protection and Affordable Care Act (42 U.S.C. 18071(d)) is amended—
								(A)in paragraph (1), in the matter preceding subparagraph (A), by striking section 4(d) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(d)) and inserting section 1304(f); and
								(B)in paragraph (2), in the matter preceding subparagraph (A), by striking (as so defined) and inserting (as defined in section 1304(f)).
								(3)Exemption from penalty for not maintaining minimum essential coverageSection 5000A(e) of the Internal Revenue Code of 1986 is amended by striking paragraph (3) and
			 inserting the following:
								
									(3)IndiansAny applicable individual who is an Indian (as defined in section 1304(f) of the Patient Protection
			 and Affordable Care Act)..
							434.Study of DSH payments to ensure hospital access for low-income patients
						(a)In generalNot later than January 1, 2016, the Comptroller General of the United States shall conduct a study
			 on how certain amendments made by the Patient Protection and Affordable
			 Care Act (Public Law 111–148) to titles XVIII and XIX of the Social
			 Security Act affect the timely access to health care services for
			 low-income patients. Such study shall—
							(1)evaluate and examine whether States electing to make medical assistance available under section
			 1902(a)(10)(A)(i)(VIII) of the Social Security Act (42 U.S.C.
			 1396a(a)(10)(A)(i)(VIII)) (including States making such an election
			 through a waiver of the State plan) to individuals described in such
			 section mitigates the need for payments to disproportionate share
			 hospitals under section 1886(d)(5)(F) of the Social Security Act (42
			 U.S.C. 1395ww(d)(5)(F)) and section 1923 of such Act (42 U.S.C. 1396r–4),
			 including the impact of such States electing to make medical assistance
			 available to such individuals on—
								(A)the number of individuals in the United States who are without health insurance and the
			 distribution of such individuals in relation to areas primarily served by
			 disproportionate share hospitals; and
								(B)the low-income utilization rate of such hospitals and the resulting fiscal sustainability of such
			 hospitals;
								(2)evaluate the appropriate level and distribution of such payments among disproportionate hospitals
			 for purposes of—
								(A)sufficiently accounting for the level of uncompensated care provided by such hospitals to
			 low-income patients; and
								(B)providing timely access to health services for individuals in medically underserved areas; and
								(3)assess, with respect to disproportionate hospitals—
								(A)the role played by such hospitals in providing critical access to emergency, inpatient, and
			 outpatient health services, as well as the location of such hospitals in
			 relation to medically underserved areas; and
								(B)the extent to which such hospitals satisfy the requirements established for charitable hospital
			 organizations under section 501(r) of the Internal Revenue Code of 1986
			 with respect to community health needs assessments, financial assistance
			 policy requirements, limitations on charges, and billing and collection
			 requirements.
								(b)Reports
							(1)Report to CongressNot later than 180 days after the date on which the study under subsection (a) is completed, the
			 Comptroller General of the United States shall submit to the Committee on
			 Energy and Commerce of the House of Representatives and the Committee on
			 Health, Education, Labor, and Pensions of the Senate a report that
			 contains—
								(A)the results of the study;
								(B)recommendations to Congress for any legislative changes to the payments to disproportionate share
			 hospitals under section 1886(d)(5)(F) of the Social Security Act (42
			 U.S.C. 1395ww(d)(5)(F)) and section 1923 of such Act (42 U.S.C. 1396r–4)
			 that are needed to ensure access to health services for low-income
			 patients that—
									(i)are based on the number of individuals without health insurance, the amount of uncompensated care
			 provided by such hospitals, and the impact of reduced payments levels on
			 low-income communities; and
									(ii)takes into account any reports submitted by the Secretary of the Treasury, in consultation with the
			 Secretary of Health and Human Services, to Congressional committees
			 regarding the costs incurred by charitable hospital organizations for
			 charity care, bad debt, nonreimbursed expenses for services provided to
			 individuals under the Medicare Program under title XVIII of the Social
			 Security Act and the Medicaid Program under title XIX of such Act, and any
			 community benefit activities provided by such organizations.
									(2)Report to the Secretary of Health and Human ServicesNot later than 180 days after the date on which the study under subsection (a) is completed, the
			 Comptroller General of the United States shall submit to the Secretary of
			 Health and Human Services a report that contains—
								(A)the results of the study; and
								(B)any recommendations for purposes of assisting in the development of the methodology for the
			 adjustment of payments to disproportionate share hospitals, as required
			 under section 1886(r) of the Social Security Act (42 U.S.C. 1395ww(r)) and
			 the reduction of such payments section 1923(f)(7) of such Act (42 U.S.C.
			 1396r–4(f)(7)), taking into account the reports referred to in paragraph
			 (1)(B)(ii).
								435.Assistant Secretary of the Indian Health Service
						(a)ReferencesAny reference in a law, regulation, document, paper, or other record of the United States to the
			 Director of the Indian Health Service shall be deemed to be a reference to
			 the Assistant Secretary of the Indian Health Service.
						(b)Executive ScheduleSection 5315 of title 5, United States Code, is amended in the matter relating to the Assistant
			 Secretaries of Health and Human Services by striking (6) and inserting (7), 1 of whom shall be the Assistant Secretary of the Indian Health Service.
						(c)Conforming amendmentSection 5316 of title 5, United States Code, is amended by striking Director, Indian Health Service, Department of Health and Human Services..
						436.Reauthorization of the Native Hawaiian Health Care Improvement Act
						(a)Native Hawaiian health care systemsSection 6(h)(1) of the Native Hawaiian Health Care Improvement Act (42 U.S.C. 11705(h)(1)) is
			 amended by striking may be necessary for fiscal years 1993 through 2019 and inserting are necessary.
						(b)Administrative grant for papa ola lokahiSection 7(b) of the Native Hawaiian Health Care Improvement Act (42 U.S.C. 11706(b)) is amended by
			 striking may be necessary for fiscal years 1993 through 2019 and inserting are necessary.
						(c)Native Hawaiian health scholarshipsSection 10(c) of the Native Hawaiian Health Care Improvement Act (42 U.S.C. 11709(c)) is amended by
			 striking may be necessary for fiscal years 1993 through 2019 and inserting are necessary.
						VIMPROVING HEALTH OUTCOMES FOR WOMEN, CHILDREN, AND FAMILIES
			501.Grants to promote positive health behaviors in women and childrenPart Q of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following:
				
					399Z–2.Grants to promote positive health behaviors in women and children
						(a)Grants AuthorizedThe Secretary, in collaboration with the Administrator of the Health Resources and Services
			 Administration and other Federal officials determined appropriate by the
			 Secretary, is authorized to award grants to eligible entities to promote
			 positive health behaviors for women and children in target populations,
			 especially racial and ethnic minority women and children in medically
			 underserved communities.
						(b)Use of FundsGrants awarded pursuant to subsection (a) may be used to support the activities of community health
			 workers, including such activities—
							(1)to educate and provide outreach regarding enrollment in health insurance including the State
			 Children’s Health Insurance Program under title XXI of the Social Security Act, Medicare under title XVIII of such Act, and Medicaid under title XIX of such Act;
							(2)to educate, guide, and provide outreach in a community setting regarding health problems prevalent
			 among women and children and especially among racial and ethnic minority
			 women and children;
							(3)to educate, guide, and provide experiential learning opportunities that target risk factors that
			 impede achieving healthy behaviors and good health outcomes, including—
								(A)poor nutrition;
								(B)physical inactivity;
								(C)being overweight or obese;
								(D)tobacco use;
								(E)alcohol and substance use;
								(F)injury and violence;
								(G)risky sexual behavior;
								(H)mental health problems;
								(I)musculoskeletal health and arthritis;
								(J)dental and oral health problems;
								(K)understanding informed consent; and
								(L)stigma;
								(4)to educate and guide regarding effective strategies to promote positive health behaviors within the
			 family;
							(5)to promote community wellness and awareness; and
							(6)to educate and refer target populations to appropriate health care agencies and community-based
			 programs and organizations in order to increase access to quality health
			 care services, including preventive health services.
							(c)Application
							(1)In generalEach eligible entity that desires to receive a grant under subsection (a) shall submit an
			 application to the Secretary, at such time, in such manner, and
			 accompanied by such additional information as the Secretary may require.
							(2)ContentsEach application submitted pursuant to paragraph (1) shall—
								(A)describe the activities for which assistance under this section is sought;
								(B)contain an assurance that, with respect to each community health worker program receiving funds
			 under the grant awarded, such program provides in-language training and
			 supervision to community health workers to enable such workers to provide
			 authorized program activities in (at least) the most commonly used
			 languages within a particular geographic region;
								(C)contain an assurance that the applicant will evaluate the effectiveness of community health worker
			 programs receiving funds under the grant;
								(D)contain an assurance that each community health worker program receiving funds under the grant will
			 provide culturally competent services in the linguistic context most
			 appropriate for the individuals served by the program;
								(E)contain a plan to document and disseminate project descriptions and results to other States and
			 organizations as identified by the Secretary; and
								(F)describe plans to enhance the capacity of individuals to utilize health services and health-related
			 social services under Federal, State, and local programs by—
									(i)assisting individuals in establishing eligibility under the programs and in receiving the services
			 or other benefits of the programs; and
									(ii)providing other services, as the Secretary determines to be appropriate, which may include
			 transportation and translation services.
									(d)PriorityIn awarding grants under subsection (a), the Secretary shall give priority to those applicants—
							(1)who propose to target geographic areas that—
								(A)
									(i)have a high percentage of residents who are uninsured or underinsured (if the targeted geographic
			 area is located in a State that has elected to make medical assistance
			 available under section 1902(a)(10)(A)(i)(VIII) of the Social Security Act
			 to individuals described in such section); or
									(ii)have a high percentage of underinsured residents in a particular geographic area (if the targeted
			 geographic area is located in a State that has not so elected); and
									(B)have a high percentage of families for whom English is not their primary language or including
			 smaller limited-English-proficient communities within the region that are
			 not otherwise reached by linguistically appropriate health services;
								(2)with experience in providing health or health-related social services to individuals who are
			 underserved with respect to such services; and
							(3)with documented community activity and experience with community health workers.
							(e)Collaboration With Academic InstitutionsThe Secretary shall encourage community health worker programs receiving funds under this section
			 to collaborate with academic institutions, including minority-serving
			 institutions. Nothing in this section shall be construed to require such
			 collaboration.
						(f)Quality Assurance and Cost EffectivenessThe Secretary shall establish guidelines for ensuring the quality of the training and supervision
			 of community health workers under the programs funded under this section
			 and for ensuring the cost effectiveness of such programs.
						(g)MonitoringThe Secretary shall monitor community health worker programs identified in approved applications
			 and shall determine whether such programs are in compliance with the
			 guidelines established under subsection (f).
						(h)Technical AssistanceThe Secretary may provide technical assistance to community health worker programs identified in
			 approved applications with respect to planning, developing, and operating
			 programs under the grant.
						(i)Report to Congress
							(1)In generalNot later than 4 years after the date on which the Secretary first awards grants under subsection
			 (a), the Secretary shall submit to Congress a report regarding the grant
			 project.
							(2)ContentsThe report required under paragraph (1) shall include the following:
								(A)A description of the programs for which grant funds were used.
								(B)The number of individuals served.
								(C)An evaluation of—
									(i)the effectiveness of these programs;
									(ii)the cost of these programs; and
									(iii)the impact of the project on the health outcomes of the community residents.
									(D)Recommendations for sustaining the community health worker programs developed or assisted under
			 this section.
								(E)Recommendations regarding training to enhance career opportunities for community health workers.
								(j)DefinitionsIn this section:
							(1)Community health workerThe term community health worker means an individual who promotes health or nutrition within the community in which the individual
			 resides—
								(A)by serving as a liaison between communities and health care agencies;
								(B)by providing guidance and social assistance to community residents;
								(C)by enhancing community residents’ ability to effectively communicate with health care providers;
								(D)by providing culturally and linguistically appropriate health or nutrition education;
								(E)by advocating for individual and community health, including dental, oral, mental, and
			 environmental health, or nutrition needs;
								(F)by taking into consideration the needs of the communities served, including the prevalence rates of
			 risk factors that impede achieving healthy behaviors and good health
			 outcomes among women and children, especially among racial and ethnic
			 minority women and children; and
								(G)by providing referral and followup services.
								(2)Community settingThe term community setting means a home or a community organization that serves a population.
							(3)Eligible entityThe term eligible entity means—
								(A)a unit of State, territorial, local, or tribal government (including a federally recognized tribe
			 or Alaska Native village); or
								(B)a community-based organization.
								(4)Medically underserved communityThe term medically underserved community means a community—
								(A)that has a substantial number of individuals who are members of a medically underserved population,
			 as defined by section 330(b)(3);
								(B)a significant portion of which is a health professional shortage area as designated under section
			 332; and
								(C)that includes populations that are linguistically isolated, such as geographic areas with a
			 shortage of health professionals able to provide linguistically
			 appropriate services.
								(5)SupportThe term support means the provision of training, supervision, and materials needed to effectively deliver the
			 services described in subsection (b), reimbursement for services, and
			 other benefits.
							(6)Target populationThe term target population means women of reproductive age, regardless of their current childbearing status and children
			 under 21 years of age.
							(k)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section $15,000,000 for each of fiscal
			 years 2015 through 2019..
			502.Removing barriers to health care and nutrition assistance for children, pregnant women, and
			 lawfully present individuals
				(a)MedicaidSection 1903(v) of the Social Security Act (42 U.S.C. 1396b(v)) is amended by striking paragraph
			 (4) and inserting the following new paragraph:
					
						(4)
							(A)Notwithstanding sections 401(a), 402(b), 403, and 421 of the Personal Responsibility and Work
			 Opportunity Reconciliation Act of 1996 and paragraph (1), payment shall be
			 made to a State under this section for medical assistance furnished to an
			 alien under this title (including an alien described in such paragraph)
			 who meets any of the following conditions:
								(i)The alien is otherwise eligible for such assistance under the State plan approved under this title
			 (other than the requirement of the receipt of aid or assistance under
			 title IV, supplemental security income benefits under title XVI, or a
			 State supplementary payment) within either or both of the following
			 eligibility categories:
									(I)Children under 21 years of age, including any optional targeted low-income child (as such term is
			 defined in section 1905(u)(2)(B)).
									(II)Pregnant women during pregnancy and during the 60-day period beginning on the last day of the
			 pregnancy.
									(ii)The alien is lawfully present in the United States.
								(B)No debt shall accrue under an affidavit of support against any sponsor of an alien who meets the
			 conditions specified in subparagraph (A) on the basis of the provision of
			 medical assistance to such alien under this paragraph and the cost of such
			 assistance shall not be considered as an unreimbursed cost..
				(b)SCHIPSubparagraph (J) of section 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is
			 amended to read as follows:
					
						(J)Paragraph (4) of section 1903(v) (relating to coverage of categories of children, pregnant women,
			 and other lawfully present individuals)..
				(c)Supplemental nutrition assistanceNotwithstanding sections 401(a), 402(a), and 403(a) of the Personal Responsibility and Work
			 Opportunity Reconciliation Act of 1996 (8 U.S.C. 1611(a); 1612(a);
			 1613(a)) and section 6(f) of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2015(f)), persons who are lawfully present in the United States shall be
			 not be ineligible for benefits under the supplemental nutrition assistance
			 program on the basis of their immigration status or date of entry into the
			 United States.
				(d)Eligibility for families with childrenSection of the 421(d)(3) of the Personal Responsibility and Work Opportunity Reconciliation Act of
			 1996 (8 U.S.C. 1631(d)(3)) is amended by striking to the extent that a qualified alien is eligible under section 402(a)(2)(J) and inserting, to the extent that a child is a member of a household under the supplemental nutrition assistance
			 program.
				(e)Ensuring proper screeningSection 11(e)(2)(B) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)(2)(B)) is amended—
					(1)by redesignating clauses (vi) and (vii) as clauses (vii) and (viii); and
					(2)by inserting after clause (v) the following:
						
							(vi)shall provide a method for implementing section 421 of the Personal Responsibility and Work
			 Opportunity Reconciliation Act of 1996 (8 U.S.C. 1631) that does not
			 require any unnecessary information from persons who may be exempt from
			 that provision;.
					503.Repeal of denial of benefitsSection 115 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (21
			 U.S.C. 862a) is amended—
				(1)in subsection (a) by striking paragraph (2);
				(2)in subsection (b) by striking paragraph (2); and
				(3)in subsection (e) by striking paragraph (2).
				504.Birth defects prevention, risk reduction, and awareness
				(a)In generalThe Secretary shall establish and implement a birth defects prevention and public awareness
			 program, consisting of the activities described in subsections (c) and
			 (d).
				(b)DefinitionsIn this section:
					(1)The term pregnancy and breastfeeding information services includes only—
						(A)information services to provide accurate, evidence-based, clinical information regarding maternal
			 exposures during pregnancy that may be associated with birth defects or
			 other health risks, such as exposures to medications, chemicals,
			 infections, foodborne pathogens, illnesses, nutrition, or lifestyle
			 factors;
						(B)information services to provide accurate, evidence-based, clinical information regarding maternal
			 exposures during breast­feeding that may be associated with health risks
			 to a breast-fed infant, such as exposures to medications, chemicals,
			 infections, foodborne pathogens, illnesses, nutrition, or lifestyle
			 factors;
						(C)the provision of accurate, evidence-based information weighing risks of exposures during
			 breast­feeding against the benefits of breast­feeding; and
						(D)the provision of information described in subparagraph (A), (B), or (C) through counselors, Web
			 sites, fact sheets, telephonic or electronic communication, community
			 outreach efforts, or other appropriate means.
						(2)The term Secretary means the Secretary of Health and Human Services, acting through the Director of the Centers for
			 Disease Control and Prevention.
					(c)Nationwide media campaignIn carrying out subsection (a), the Secretary shall conduct or support a nationwide media campaign
			 to increase awareness among health care providers and at-risk populations
			 about pregnancy and breastfeeding information services.
				(d)Grants for pregnancy and breastfeeding information services
					(1)In generalIn carrying out subsection (a), the Secretary shall award grants to State or regional agencies or
			 organizations for any of the following:
						(A)Information servicesThe provision of, or campaigns to increase awareness about, pregnancy and breastfeeding information
			 services.
						(B)Surveillance and researchThe conduct or support of—
							(i)surveillance of or research on—
								(I)maternal exposures and maternal health conditions that may influence the risk of birth defects,
			 prematurity, or other adverse pregnancy outcomes; and
								(II)maternal exposures that may influence health risks to a breastfed infant; or
								(ii)networking to facilitate surveillance or research described in this subparagraph.
							(2)Preference for certain StatesThe Secretary, in making any grant under this subsection, shall give preference to States,
			 otherwise equally qualified, that have or had a pregnancy and
			 breastfeeding information service in place on or after January 1, 2006.
					(3)Matching fundsThe Secretary may only award a grant under this subsection to a State or regional agency or
			 organization that agrees, with respect to the costs to be incurred in
			 carrying out the grant activities, to make available (directly or through
			 donations from public or private entities) non-Federal funds toward such
			 costs in an amount equal to not less than 25 percent of the amount of the
			 grant.
					(4)CoordinationThe Secretary shall ensure that activities funded through a grant under this subsection are
			 coordinated, to the maximum extent practicable, with other birth defects
			 prevention and environmental health activities of the Federal Government,
			 including with respect to pediatric environmental health specialty units
			 and children’s environmental health centers.
					(e)EvaluationIn furtherance of the program under subsection (a), the Secretary shall provide for an evaluation
			 of pregnancy and breastfeeding information services to identify efficient
			 and effective models of—
					(1)providing information;
					(2)raising awareness and increasing knowledge about birth defects prevention measures and targeting
			 education to at-risk groups;
					(3)modifying risk behaviors; or
					(4)other outcome measures as determined appropriate by the Secretary.
					(f)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $5,000,000 for fiscal year 2015,
			 $6,000,000 for fiscal year 2016, $7,000,000 for fiscal year 2017,
			 $8,000,000 for fiscal year 2018, and $9,000,000 for fiscal year 2019.
				505.Uniform State maternal mortality review committees on pregnancy-related deaths
				(a)In generalTitle V of the Social Security Act (42 U.S.C. 701 et seq.) is amended by adding at the end the
			 following new section:
					
						514.Uniform State maternal mortality review committees on pregnancy-related deaths
							(a)Grants
								(1)In generalNotwithstanding any other provision of this title, for each of fiscal years 2015 through 2021, in
			 addition to payments from allotments for States under section 502 for such
			 year, the Secretary shall, subject to paragraph (3) and in accordance with
			 the criteria established under paragraph (2), award grants to States to—
									(A)carry out the activities described in subsection (b)(1);
									(B)establish a State maternal mortality review committee, in accordance with subsection (b)(2), to
			 carry out the activities described in subsection (b)(2)(A), and to
			 establish the processes described in subsection (b)(1);
									(C)ensure the State department of health carries out the applicable activities described in subsection
			 (b)(3), with respect to pregnancy-related deaths occurring within the
			 State during such fiscal year;
									(D)implement and use the comprehensive case abstraction form developed under subsection (c), in
			 accordance with such subsection; and
									(E)provide for public disclosure of information, in accordance with subsection (e).
									(2)CriteriaThe Secretary shall establish criteria for determining eligibility for and the amount of a grant
			 awarded to a State under paragraph (1). Such criteria shall provide that
			 in the case of a State that receives such a grant for a fiscal year and is
			 determined by the Secretary to have not used such grant in accordance with
			 this section, such State shall not be eligible for such a grant for any
			 subsequent fiscal year.
								(3)Authorization of appropriationsFor purposes of carrying out the grant program under this section, including for administrative
			 purposes, there is authorized to be appropriated $10,000,000 for each of
			 fiscal years 2015 through 2021.
								(b)Pregnancy-Related death review
								(1)Review of pregnancy-related death and pregnancy-associated death casesFor purposes of subsection (a), with respect to a State that receives a grant under subsection (a),
			 the following shall apply:
									(A)Mandatory reporting of pregnancy-related deaths
										(i)In generalThe State shall, through the State maternal mortality review committee, develop a process, separate
			 from any reporting process established by the State department of health
			 prior to the date of the enactment of this section, that provides for
			 mandatory and confidential case reporting by individuals and entities
			 described in clause (ii) of pregnancy-related deaths to the State
			 department of health.
										(ii)Individuals and Entities describedIndividuals and entities described in this clause include each of the following:
											(I)Health care providers.
											(II)Medical examiners.
											(III)Medical coroners.
											(IV)Hospitals.
											(V)Free-standing birth centers.
											(VI)Federally qualified health centers.
											(VII)Other health care facilities.
											(VIII)Any other individuals responsible for completing death certificates.
											(IX)Any other appropriate individuals or entities specified by the Secretary.
											(B)Voluntary reporting of pregnancy-related and pregnancy-associated deaths
										(i)The State shall, through the State maternal mortality review committee, develop a process for and
			 encourage, separate from any reporting process established by the State
			 department of health prior to the date of the enactment of this section,
			 voluntary and confidential case reporting by individuals described in
			 clause (ii) of pregnancy-associated deaths to the State department of
			 health.
										(ii)The State shall, through the State maternal mortality review committee, develop a process for
			 voluntary and confidential reporting by family members of the deceased and
			 by other individuals on possible pregnancy-related and
			 pregnancy-associated deaths to the State department of health. Such
			 process shall include—
											(I)making publicly available on the Internet Web site of the State department of health a telephone
			 number, Internet Web link, and email address for such reporting; and
											(II)publicizing to local professional organizations, community organizations, and social services
			 agencies the availability of the telephone number, Internet Web link, and
			 email address made available under subclause (I).
											(C)Development of case-findingThe State, through the vital statistics unit of the State, shall annually identify
			 pregnancy-related and pregnancy-associated deaths occurring in such State
			 during the year involved by—
										(i)matching all death records, with respect to such year, for women of childbearing age to live birth
			 certificates and infant death certificates to identify deaths of women
			 that occurred during pregnancy and within one year after the end of a
			 pregnancy;
										(ii)identifying deaths reported during such year as having an underlying or contributing cause of death
			 related to pregnancy, regardless of the time that has passed between the
			 end of the pregnancy and the death;
										(iii)collecting data from medical examiner and coroner reports; and
										(iv)any other methods the States may devise to identify maternal deaths, such as through review of a
			 random sample of reported deaths of women of childbearing age to ascertain
			 cases of pregnancy-related and pregnancy-associated deaths that are not
			 discernable from a review of death certificates alone.When feasible and for purposes of effectively collecting and obtaining data on pregnancy-related
			 and pregnancy-associated deaths, the State shall adopt the most recent
			 standardized birth and death certificates, as issued by the National
			 Center for Vital Health Statistics, including the recommended checkbox
			 section for pregnancy on the death certificates.(D)Case investigation and development of case summariesFollowing receipt of reports by the State department of health pursuant to subparagraph (A) or (B)
			 and collection by the vital statistics unit of the State of possible cases
			 of pregnancy-related and pregnancy-associated deaths pursuant to
			 subparagraph (C), the State, through the State maternal mortality review
			 committee established under subsection (a), shall investigate each case,
			 utilizing the case abstraction form described in subsection (c), and
			 prepare de-identified case summaries, which shall be reviewed by the
			 committee and included in applicable reports. For purposes of subsection
			 (a), under the processes established under subparagraphs (A), (B), and
			 (C), a State department of health or vital statistics unit of a State
			 shall provide to the State maternal mortality review committee access to
			 information collected pursuant to such subparagraphs as necessary to carry
			 out this subparagraph. Data and information collected for the case summary
			 and review are for purposes of public health activities, in accordance
			 with HIPAA privacy and security law (as defined in section 3009(a)(2) of
			 the Public Health Service Act). Such case investigations shall include
			 data and information obtained through—
										(i)medical examiner and autopsy reports of the woman involved;
										(ii)medical records of the woman, including such records related to health care prior to pregnancy,
			 prenatal and postnatal care, labor and delivery care, emergency room care,
			 hospital discharge records including immunization status and screening
			 status for prevalent diseases, and any care delivered up until the time of
			 death of the woman for purposes of public health activities, in accordance
			 with HIPAA privacy and security law (as defined in section 3009(a)(2) of
			 the Public Health Service Act);
										(iii)oral and written interviews of individuals directly involved in the maternal care of the woman
			 during and immediately following the pregnancy of the woman, including
			 health care, mental health, and social service providers in-language when
			 possible, as applicable;
										(iv)optional oral or written interviews of the family of the woman;
										(v)socioeconomic and other relevant background information about the woman;
										(vi)information collected in subparagraph (C)(i); and
										(vii)other information on the cause of death of the woman, such as social services and child welfare
			 reports, including experiences with intimate partner violence.
										(2)State maternal mortality review committees
									(A)Duties
										(i)Required committee activitiesFor purposes of subsection (a), a maternal mortality review committee established by a State
			 pursuant to a grant under such subsection shall carry out the following
			 pregnancy-related death and pregnancy-associated death review activities
			 and shall include all information relevant to the death involved on the
			 case abstraction form developed under subsection (d):
											(I)With respect to a case of pregnancy-related or pregnancy-associated death of a woman, review the
			 case summaries prepared under subparagraphs (A), (B), (C), and (D) of
			 paragraph (1).
											(II)Review aggregate statistical reports developed by the vital statistics unit of the State under
			 paragraph (1)(C) regarding pregnancy-related and pregnancy-associated
			 deaths to identify trends, patterns, and disparities in adverse outcomes
			 and address medical, nonmedical, and system-related factors that may have
			 contributed to such pregnancy-related and pregnancy-associated deaths and
			 disparities.
											(III)Develop recommendations, based on the review of the case summaries under paragraph (1)(D) and
			 aggregate statistical reports under subclause (II), to improve maternal
			 care, social and health services, and public health policy and
			 institutions, including with respect to improving access to maternal care,
			 improving the availability of social services, and eliminating disparities
			 in maternal care and outcomes.
											(ii)Optional committee activitiesFor purposes of subsection (a), a maternal mortality review committee established by a State under
			 such subsection may present findings and recommendations regarding a
			 specific case or set of circumstances directly to a health care facility
			 or its local or State professional organization for the purpose of
			 instituting policy changes, educational activities, or otherwise improving
			 the quality of care provided by the facilities.
										(B)Composition of maternal mortality review committees
										(i)In GeneralEach State maternal mortality review committee established pursuant to a grant under subsection (a)
			 shall be multidisciplinary, consisting of health care, behavioral health,
			 and social service providers, public health officials, other persons with
			 professional expertise on maternal health and mortality, and patient and
			 community advocates who represent those communities within such State that
			 are the most affected by maternal mortality. Membership on such a
			 committee of a State shall be reviewed annually by the State department of
			 health to ensure that membership representation requirements are being
			 fulfilled in accordance with this paragraph.
										(ii)Required membershipEach such review committee shall include—
											(I)representatives from medical specialties providing care to pregnant and postpartum patients,
			 including obstetricians (including generalists and maternal fetal medicine
			 specialists), and family practice physicians;
											(II)representatives from midwifery specialties (including certified professional midwives and certified
			 midwives);
											(III)advanced practice nurses;
											(IV)hospital-based nurses;
											(V)representatives of the State department of health maternal and child health department;
											(VI)social service providers or social workers;
											(VII)the chief medical examiners or designees;
											(VIII)facility representatives, such as from hospitals or free-standing birth centers; and
											(IX)community or patient advocates who represent those communities within the State that are the most
			 affected by maternal mortality.
											(iii)Additional membersEach such review committee may also include representatives from other relevant academic, health,
			 social service, or policy professions, or community organizations, on an
			 ongoing basis, or as needed, as determined beneficial by the review
			 committee, including—
											(I)anesthesiologists;
											(II)emergency physicians;
											(III)pathologists;
											(IV)epidemiologists or biostatisticians;
											(V)intensivists;
											(VI)orthopedic surgeons and/or orthopedic physicians;
											(VII)vital statistics officers;
											(VIII)nutritionists;
											(IX)mental health professionals;
											(X)substance abuse treatment specialists;
											(XI)representatives of relevant advocacy groups;
											(XII)academics;
											(XIII)representatives of beneficiaries of the State plan under the Medicaid Program under title XIX;
											(XIV)paramedics;
											(XV)lawyers;
											(XVI)risk management specialists;
											(XVII)representatives of the departments of health or public health of major cities in the State
			 involved; and
											(XVIII)policymakers.
											(iv)Diverse community membershipThe composition of such a committee, with respect to a State, shall include—
											(I)representatives from diverse communities, particularly those communities within such State most
			 severely affected by pregnancy-related deaths or pregnancy-associated
			 deaths and by a lack of access to relevant maternal care services, from
			 community maternal child health organizations, and from minority advocacy
			 groups;
											(II)members, including health care providers, from different geographic regions in the State, including
			 any rural, urban, and tribal areas; and
											(III)health care and social service providers who work in communities that are diverse with regard to
			 race, ethnicity, immigration status, indigenous status, and English
			 proficiency.
											(v)Maternal mortality review staffStaff of each such review committee shall include—
											(I)vital health statisticians, maternal child health statisticians, or epidemiologists;
											(II)a coordinator of the State maternal mortality review committee, to be designated by the State; and
											(III)administrative staff.
											(C)Option for States to form regional maternal mortality reviewsStates with a low rate of occurrence of pregnancy-associated or pregnancy-related deaths may choose
			 to partner with one or more neighboring States to fulfill the activities
			 described in paragraph (1)(C). In such a case, with respect to States in
			 such a partnership, any requirement under this section relating to the
			 reporting of information related to such activities shall be deemed to be
			 fulfilled by each such State if a single such report is submitted for the
			 partnership.
									(3)State Department of Health ActivitiesFor purposes of subsection (a), a State department of health of a State receiving a grant under
			 such subsection shall—
									(A)in consultation with the maternal mortality review committee of the State and in conjunction with
			 relevant professional organizations, develop a plan for ongoing health
			 care provider education, based on the findings and recommendations of the
			 committee, in order to improve the quality of maternal care; and
									(B)take steps to widely disseminate the findings and recommendations of the State maternal mortality
			 review committees of the State and to implement the recommendations of
			 such committee.
									(c)Case abstraction form
								(1)DevelopmentThe Director of the Centers for Disease Control and Prevention shall develop a uniform,
			 comprehensive case abstraction form and make such form available to States
			 for State maternal mortality review committees for use by such committees
			 in order to—
									(A)ensure that the cases and information collected and reviewed by such committees can be pooled for
			 review by the Department of Health and Human Services and its agencies;
			 and
									(B)preserve the uniformity of the information and its use for Federal public health purposes.
									(2)Permissible State modificationEach State may modify the form developed under paragraph (1) for implementation and use by such
			 State or by the State maternal mortality review committee of such State by
			 including on such form additional information to be collected, but may not
			 alter the standard questions on such form, in order to ensure that the
			 information can be collected and reviewed centrally at the Federal level.
								(d)Treatment as public health authority for purposes of HIPAAFor purposes of applying HIPAA privacy and security law (as defined in section 3009(a)(2) of the
			 Public Health Service Act), a State maternal mortality review committee of
			 a State established pursuant to this section to carry out activities
			 described in subsection (b)(2)(A) shall be deemed to be a public health
			 authority described in section 164.501 (and referenced in section
			 164.512(b)(1)(i)) of title 45, Code of Federal Regulations (or any
			 successor regulation), carrying out public health activities and purposes
			 described in such section 164.512(b)(1)(i) (or any such successor
			 regulation).
							(e)Public disclosure of information
								(1)In generalFor fiscal year 2015 or a subsequent fiscal year, each State receiving a grant under this section
			 for such year shall, subject to paragraph (3), provide for the public
			 disclosure, and submission to the information clearinghouse established
			 under paragraph (2), of the information included in the report of the
			 State under section 506(a)(2)(F) for such year (relating to the findings
			 for such year of the State maternal mortality review committee established
			 by the State under this section).
								(2)Information clearinghouseThe Secretary of Health and Human Services shall establish an information clearinghouse, that shall
			 be administered by the Director of the Centers for Disease Control and
			 Prevention, that will maintain findings and recommendations submitted
			 pursuant to paragraph (1) and provide such findings and recommendations
			 for public review and research purposes by State health departments,
			 maternal mortality review committees, and health providers and
			 institutions.
								(3)Confidentiality of informationIn no case shall any individually identifiable health information be provided to the public, or
			 submitted to the information clearinghouse, under paragraph (1).
								(f)Confidentiality of review committee proceedings
								(1)In generalAll proceedings and activities of a State maternal mortality review committee under this section,
			 opinions of members of such a committee formed as a result of such
			 proceedings and activities, and records obtained, created, or maintained
			 pursuant to this section, including records of interviews, written
			 reports, and statements procured by the Department of Health and Human
			 Services or by any other person, agency, or organization acting jointly
			 with the Department, in connection with morbidity and mortality reviews
			 under this section, shall be confidential, and not subject to discovery,
			 subpoena, or introduction into evidence in any civil, criminal,
			 legislative, or other proceeding. Such records shall not be open to public
			 inspection.
								(2)Testimony of members of committee
									(A)In generalMembers of a State maternal mortality review committee under this section may not be questioned in
			 any civil, criminal, legislative, or other proceeding regarding
			 information presented in, or opinions formed as a result of, a meeting or
			 communication of the committee.
									(B)ClarificationNothing in this subsection shall be construed to prevent a member of such a committee from
			 testifying regarding information that was obtained independent of such
			 member’s participation on the committee, or that is public information.
									(3)Availability of information for research purposesNothing in this subsection shall prohibit the publishing by such a committee or the Department of
			 Health and Human Services of statistical compilations and research reports
			 that—
									(A)are based on confidential information, relating to morbidity and mortality review; and
									(B)do not contain identifying information or any other information that could be used to ultimately
			 identify the individuals concerned.
									(g)DefinitionsFor purposes of this section:
								(1)The term pregnancy-associated death means the death of a woman while pregnant or during the one-year period following the date of the
			 end of pregnancy, irrespective of the cause of such death.
								(2)The term pregnancy-related death means the death of a woman while pregnant or during the one-year period following the date of the
			 end of pregnancy, irrespective of the duration or site of the pregnancy,
			 from any cause related to or aggravated by the pregnancy or its
			 management, but not from any accidental or incidental cause.
								(3)The term woman of childbearing age means a woman who is at least 10 years of age and not more than 54 years of age..
				(b)Inclusion of findings of review committees in required reports
					(1)State triennial reportsParagraph (2) of section 506(a) of such Act (42 U.S.C. 706(a)) is amended by inserting after
			 subparagraph (E) the following new subparagraph:
						
							(F)In the case of a State receiving a grant under section 514, beginning for the first fiscal year
			 beginning after 3 years after the date of establishment of the State
			 maternal mortality review committee established by the State pursuant to
			 such grant and once every 3 years thereafter, information containing the
			 findings and recommendations of such committee and information on the
			 implementation of such recommendations during the period involved..
					(2)Annual reports to CongressParagraph (3) of such section is amended—
						(A)in subparagraph (D), at the end, by striking and;
						(B)in subparagraph (E), at the end, by striking the period and inserting ; and; and
						(C)by adding at the end the following new subparagraph:
							
								(F)For fiscal year 2015 and each subsequent fiscal year, taking into account the findings,
			 recommendations, and implementation information submitted by States
			 pursuant to paragraph (2)(F), on the status of pregnancy-related deaths
			 and pregnancy-associated deaths in the United States and including
			 recommendations on methods to prevent such deaths in the United States..
						506.Eliminating disparities in maternity health outcomesPart B of title III of the Public Health Service Act is amended by inserting after section 317V, as
			 added, the following new section:
				
					317W.Eliminating disparities in maternity health outcomes
						(a)In generalThe Secretary (in consultation with the Deputy Assistant Secretary for Minority Health, the
			 Director of the National Institutes of Health, the Director of the Centers
			 for Disease Control and Prevention, the Administrator of the Centers for
			 Medicare & Medicaid Services, and the Administrator of the Agency for Healthcare Research & Quality, and in consultation with relevant national stakeholder organizations such as national
			 medical specialty organizations, national maternal child health
			 organizations, national groups that represent minority populations, and
			 national health disparity organizations) shall carry out the following
			 activities to eliminate disparities in maternal health outcomes:
							(1)Conduct research into the determinants and the distribution of disparities in maternal care, health
			 risks, and health outcomes, and improve the capacity of the performance
			 measurement infrastructure to measure such disparities.
							(2)Expand access to services that have been demonstrated to improve the quality and outcomes of
			 maternity care for vulnerable populations.
							(3)Establish a demonstration project to compare the effectiveness of interventions to reduce
			 disparities in maternity services and outcomes, and implement and assess
			 effective interventions.
							(b)Scope and selection of States for demonstration projectThe demonstration project under subsection (a)(3) shall be conducted in no more than 8 States,
			 which shall be selected by the Secretary based on—
							(1)applications submitted by States, which specify which regions and populations the State involved
			 will serve under the demonstration project;
							(2)criteria designed by the Secretary to ensure that, as a whole, the demonstration project is, to the
			 greatest extent possible, representative of the demographic and geographic
			 composition of communities most affected by disparities;
							(3)criteria designed by the Secretary to ensure that a variety of types of models are tested through
			 the demonstration project and that such models include interventions that
			 have an existing evidence base for effectiveness; and
							(4)criteria designed by the Secretary to assure that the demonstration projects and models will be
			 carried out in consultation with local and regional provider
			 organizations, such as community health centers, hospital systems, and
			 medical societies representing providers of maternity services.
							(c)Duration of demonstration projectThe demonstration project under subsection (a)(3) shall begin on January 1, 2015, and end on
			 December 31, 2019.
						(d)Grants for evaluation and monitoringThe Secretary may make grants to States and health care providers participating in the
			 demonstration project under subsection (a)(3) for the purpose of
			 collecting data necessary for the evaluation and monitoring of such
			 project.
						(e)Reports
							(1)State reportsEach State that participates in the demonstration project under subsection (a)(3) shall report to
			 the Secretary, in a time, form, and manner specified by the Secretary, the
			 data necessary to—
								(A)monitor the—
									(i)outcomes of the project;
									(ii)costs of the project; and
									(iii)quality of maternity care provided under the project; and
									(B)evaluate the rationale for the selection of the items and services included in any bundled payment
			 made by the State under the project.
								(2)Final reportNot later than December 31, 2020, the Secretary shall submit to Congress a report on the results of
			 the demonstration project under subsection (a)(3)..
			507.Decreasing the risk factors for sudden unexpected infant death and sudden unexplained death in
			 childhood
				(a)EstablishmentThe Secretary of Health and Human Services, acting through the Administrator of the Health
			 Resources and Services Administration and in consultation with the
			 Director of the Centers for Disease Control and Prevention and the
			 Director of the National Institutes of Health (in this section referred to
			 as the Secretary), shall establish and implement a culturally competent public health awareness and education
			 campaign to provide information that is focused on decreasing the risk
			 factors for sudden unexpected infant death and sudden unexplained death in
			 childhood, including educating individuals about safe sleep environments,
			 sleep positions, and reducing exposure to smoking during pregnancy and
			 after birth.
				(b)Targeted PopulationsThe campaign under subsection (a) shall be designed to reduce health disparities through the
			 targeting of populations with high rates of sudden unexpected infant death
			 and sudden unexplained death in childhood.
				(c)ConsultationIn establishing and implementing the campaign under subsection (a), the Secretary shall consult
			 with national organizations representing health care providers, including
			 nurses and physicians, parents, child care providers, children's advocacy
			 and safety organizations, maternal and child health programs, nutrition
			 professionals focusing on women, infants, and children, and other
			 individuals and groups determined necessary by the Secretary for such
			 establishment and implementation.
				(d)Grants
					(1)In generalIn carrying out the campaign under subsection (a), the Secretary shall award grants to national
			 organizations, State and local health departments, and community-based
			 organizations for the conduct of education and outreach programs for
			 nurses, parents, child care providers, public health agencies, and
			 community organizations.
					(2)ApplicationTo be eligible to receive a grant under paragraph (1), an entity shall submit to the Secretary an
			 application at such time, in such manner, and containing such information
			 as the Secretary may require.
					(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for
			 each of fiscal years 2015 through 2019.
				508.Reducing unintended teenage pregnanciesTitle III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by adding at the end
			 the following new part:
				
					WYouth Pregnancy Prevention Programs
						399OO.PurposeIt is the purpose of this part to develop and carry out research and demonstration projects on new
			 and existing program interventions to provide youth in communities at
			 disproportionate risk for unintended teen pregnancy (particularly youth in
			 racial or ethnic minority or immigrant communities, youth in the foster
			 care system, youth in the juvenile justice system, rural youth, and LGBT
			 youth) the information and skills needed to prevent unintended teenage
			 pregnancies, build healthy relationships, and improve overall health and
			 well-being.
						399OO–1.LimitationNo Federal funds provided under this Act may be used for health education programs or media
			 awareness campaigns that—
							(1)deliberately withhold life-saving information about the human immunodeficiency virus (HIV);
							(2)undermine young people’s confidence in the effectiveness of contraception;
							(3)are medically inaccurate or have been scientifically shown to be ineffective;
							(4)promote gender, racial, or ethnic stereotypes;
							(5)are insensitive and unresponsive to the needs of sexually active youth or LGBT youth;
							(6)are inconsistent with the ethical imperatives of medicine and public health; or
							(7)stigmatize and shame youth who are parenting or choose to parent.
							399OO–2.Demonstration grants to reduce unintended teenage pregnancies
							(a)In generalThe Secretary shall award competitive grants to eligible entities for establishing or expanding
			 programs to provide youth in communities at disproportionate risk for
			 unintended teen pregnancy (particularly youth in racial or ethnic minority
			 or immigrant communities, youth in the foster care system, youth in the
			 juvenile justice system, rural youth, and LGBT youth) the information and
			 skills needed to prevent unintended teenage pregnancy and develop healthy
			 relationships.
							(b)PriorityIn awarding grants under this section, the Secretary shall give priority to applicants—
								(1)proposing to carry out projects in communities at disproportionate risk for unintended teen
			 pregnancy (particularly youth in racial or ethnic minority or immigrant
			 communities, youth in the foster care system, youth in the juvenile
			 justice system, rural youth, and LGBT youth);
								(2)that have a demonstrated history of effectively working with such targeted communities;
								(3)that have a demonstrated history of engaging in a meaningful and significant partnership with such
			 targeted communities; or
								(4)that have an integrated approach that also promotes the skills necessary to build healthy
			 relationships and recognize abusive or unhealthy behaviors.
								(c)Program settingsPrograms funded through a grant under subsection (a) shall be provided—
								(1)through classroom-based settings, such as school health education, humanities, language arts, or
			 family and consumer science education; after-school programs;
			 community-based programs; workforce development programs; and health care
			 settings, including community health centers; or
								(2)in collaboration with systems that serve large numbers of at-risk youth such as juvenile justice or
			 foster care systems.
								(d)Project requirementsAs a condition of receipt of a grant under this section, an entity shall agree that, with respect
			 to information and skills provided through the grant—
								(1)such information and skills will be—
									(A)age-appropriate;
									(B)evidence-based or evidence-informed;
									(C)provided in accordance with section 399OO–6(b); and
									(D)culturally sensitive and relevant to the target populations; and
									(2)any information provided about contraceptives shall include the health benefits and side effects of
			 all contraceptives and barrier methods.
								(e)EvaluationOf the total amount made available to carry out this section for a fiscal year, the Secretary,
			 acting through the Director of the Centers for Disease Control and
			 Prevention and other agencies as appropriate, shall allot up to 10 percent
			 of such amount to carry out a rigorous, independent evaluation to
			 determine the extent and the effectiveness of activities funded through
			 this section during such fiscal year in changing attitudes and behavior of
			 teenagers with respect to healthy relationships and childbearing.
							(f)Grants for Indian tribes or tribal organizationsOf the total amount made available to carry out this section for a fiscal year, the Secretary shall
			 reserve 5 percent of such amount to award grants under this section to
			 Indian tribes and tribal organizations in such manner, and subject to such
			 requirements, as the Secretary, in consultation with Indian tribes and
			 tribal organizations, determines appropriate.
							(g)Eligible entity defined
								(1)In generalIn this section, the term eligible entity means a State, local, or tribal agency; a school or postsecondary institution; an after-school
			 program; a nonprofit organization; or a community or faith-based
			 organization.
								(2)Preventing exclusion of smaller community-based organizationsIn carrying out this section, the Secretary shall ensure that the amounts and requirements of
			 grants provided under this section do not preclude receipt of such grants
			 by community-based organizations with a demonstrated history of
			 effectively working with adolescents in racial or ethnic minority or
			 immigrant communities or engaged in meaningful and significant partnership
			 with such communities.
								399OO–3.Multimedia campaigns to reduce unintended teenage pregnancies
							(a)In generalThe Secretary shall award competitive grants to public and private entities to carry out multimedia
			 campaigns to provide public education and increase public awareness
			 regarding unintended teenage pregnancy and related social and emotional
			 issues, such as violence prevention.
							(b)PriorityIn awarding grants under this section, the Secretary shall give priority to applicants proposing to
			 carry out campaigns developed for communities at disproportionate risk for
			 unintended teen pregnancy (particularly youth in racial or ethnic minority
			 or immigrant communities, youth in the foster care system, youth in the
			 juvenile justice system, rural youth, and LGBT youth).
							(c)Information To be providedAs a condition of receipt of a grant under this section, an entity shall agree to use the grant to
			 carry out multimedia campaigns described in subsection (a) that—
								(1)at a minimum, shall provide information on—
									(A)the prevention of unintended teenage pregnancy; and
									(B)healthy relationship development; and
									(2)may provide information on the prevention of dating violence and sexual assault.
								399OO–4.Research on reducing unintended teenage pregnancies and teenage dating violence and improving
			 healthy relationships
							(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall
			 make grants to public and private entities to conduct, support, or
			 coordinate research on unintended teenage pregnancy, dating violence, and
			 healthy relationships among racial or ethnic minority or immigrant
			 communities that—
								(1)improves data collection on—
									(A)sexual and reproductive health, including unintended teenage pregnancies and births, among all
			 minority communities and subpopulations in which such data are not
			 collected, including American Indian and Alaska Native youth;
									(B)sexual behavior, reproductive and sexual coercion, and teenage contraceptive use patterns at the
			 State level, as appropriate;
									(C)unintended teenage pregnancies among youth in and aging out of foster care or juvenile justice
			 systems and the underlying factors that lead to unintended teenage
			 pregnancy among youth in foster care or juvenile justice systems; and
									(D)sexual and reproductive health, including teenage pregnancies and births, sexual behavior,
			 reproductive and sexual coercion, and teenage contraceptive use among—
										(i)LGBT youth; and
										(ii)rural youth;
										(2)investigates—
									(A)the variance in the rates of unintended teenage pregnancy by—
										(i)racial and ethnic group (such as Hispanic, Asian-American, African-American, Pacific Islander,
			 American Indian, and Alaska Native); and
										(ii)socioeconomic status, based on the income of the family and education attainment;
										(B)factors affecting the risk for youth of unintended teenage pregnancy or dating violence, including
			 the physical and social environment, level of acculturation, access to
			 health care, aspirations for the future, and history of physical or sexual
			 violence or abuse;
									(C)the role that violence and abuse play in teenage sex, pregnancy, and childbearing;
									(D)strategies to address the disproportionate rates of unintended teenage pregnancies and dating
			 violence in racial or ethnic minority or immigrant communities;
									(E)how effective interventions can be replicated or adapted in other settings to serve racial or
			 ethnic minority or immigrant communities in a culturally appropriate
			 manner; and
									(F)the effectiveness of media campaigns in addressing healthy relationship development, dating
			 violence prevention, and unintended teenage pregnancy; and
									(3)tests research-based strategies for addressing high rates of unintended teenage pregnancy through
			 programs that emphasize healthy relationships and violence prevention.
								(b)PriorityIn carrying out this section, the Secretary shall give priority to research that incorporates—
								(1)interdisciplinary approaches;
								(2)a strong emphasis on community-based participatory research; or
								(3)translational research.
								399OO–5.HHS adolescent health work group
							(a)PurposeNot later than 30 days after the date of the enactment of this part, the Secretary shall direct the
			 interagency adolescent health workgroup within the Office of Adolescent
			 Health of the Department of Health and Human Services to—
								(1)include in the work of the group strategies for teenage dating violence prevention and healthy
			 teenage relationships with a particular focus among racial or ethnic
			 minority or immigrant communities; and
								(2)with respect to including such strategies, consult, to the greatest extent possible, with the
			 Federal Interagency Workgroup on Teen Dating Violence formed under the
			 leadership of the National Institute of Justice of the Department of
			 Justice.
								(b)Report RequirementThe Secretary, through the Office of Adolescent Health, shall periodically submit to Congress a
			 report that—
								(1)includes a review of the evidence-based programs on preventing unintended teenage pregnancy, which
			 are carried out and identified by the Office; and
								(2)identifies the programs of the Department of Health and Human Services that include teenage dating
			 violence prevention and the promotion of healthy teenage relationships as
			 part of a strategy to prevent unintended teenage pregnancy.
								399OO–6.General grant provisions
							(a)ApplicationsTo seek a grant under this part, an entity shall submit an application to the Secretary in such
			 form, in such manner, and containing such agreements, assurances, and
			 information as the Secretary may require.
							(b)Additional requirementsA grant may be made under this part only if the applicant involved agrees that information,
			 activities, and services provided under the grant—
								(1)will be evidence-based or evidence-informed;
								(2)will be factually and medically accurate and complete; and
								(3)if directed to a particular population group, will be provided in an appropriate language and
			 cultural context.
								(c)Training and technical assistance
								(1)In generalOf the total amount made available to carry out this part for a fiscal year, the Secretary shall
			 use 10 percent to provide, directly or through a competitive grant
			 process, training and technical assistance to the grant recipients under
			 this part, including by disseminating research and information regarding
			 effective and promising practices, providing consultation and resources on
			 a broad array of teenage and unintended pregnancy and violence prevention
			 strategies, and developing resources and materials.
								(2)CollaborationIn carrying out this subsection, the Secretary shall collaborate with entities that have expertise
			 in the prevention of teenage pregnancy, healthy relationship development,
			 minority health and health disparities, and violence prevention.
								399OO–7.DefinitionsIn this part:
							(1)Medically accurate and completeThe term medically accurate and complete means, with respect to information, activities, or services, verified or supported by the weight
			 of research conducted in compliance with accepted scientific methods and—
								(A)published in peer-reviewed journals, where applicable; or
								(B)comprising information that leading professional organizations and agencies with relevant expertise
			 in the field recognize as accurate, objective, and complete.
								(2)LGBT youthThe term LGBT youth means lesbian, gay, bisexual, and transgender youth.
							(3)Racial or ethnic minority or immigrant communitiesThe term racial or ethnic minority or immigrant communities means communities with a substantial number of residents who are members of racial or ethnic
			 minority groups or who are immigrants.
							(4)Reproductive and sexual coercionThe term reproductive and sexual coercion—
								(A)means, with respect to a person, coercive behavior that interferes with the ability of such person
			 to control the reproductive decisionmaking of such person, such as
			 intentionally exposing such person to sexually transmitted infections; in
			 the case such person is a female, attempting to impregnate such person
			 against her will; intentionally interfering with the person’s birth
			 control; or threatening or acting violent if the person does not comply
			 with the perpetrator’s wishes regarding contraception or the decision
			 whether to terminate or continue a pregnancy; and
								(B)includes a range of behaviors that a partner may use related to sexual decision-making to pressure
			 or coerce a person to have sex without using physical force, such as
			 repeatedly pressuring a partner to have sex when he or she does not want
			 to; threatening to end a relationship if a person does not have sex; and
			 threatening retaliation if notified of a positive sexually transmitted
			 disease test result.
								(5)YouthThe term youth means individuals who are 11 to 19 years of age.
							399OO–8.Reports
							(a)Report on use of fundsNot later than 1 year after the date of the enactment of this part, the Secretary shall submit to
			 Congress a report on the use of funds provided pursuant to this part.
							(b)Report on impact of programsNot later than March 1, 2019, the Secretary shall submit to Congress a report on the impact of the
			 programs under this part on reducing unintended teenage pregnancies.
							399OO–9.Authorization of appropriations
							(a)In generalThere are authorized to be appropriated to carry out this part such sums as may be necessary for
			 each of the fiscal years 2015 through 2019.
							(b)AvailabilityAmounts appropriated pursuant to subsection (a)—
								(1)are authorized to remain available until expended; and
								(2)are in addition to amounts otherwise made available for such purposes..
			509.Gestational diabetesPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by adding
			 after section 317H the following:
				
					317H–1.Gestational diabetes
						(a)Understanding and monitoring gestational diabetes
							(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, in
			 consultation with the Diabetes Mellitus Interagency Coordinating Committee
			 established under section 429 and representatives of appropriate national
			 health organizations, shall develop a multisite gestational diabetes
			 research project within the diabetes program of the Centers for Disease
			 Control and Prevention to expand and enhance surveillance data and public
			 health research on gestational diabetes.
							(2)Areas to be addressedThe research project developed under paragraph (1) shall address—
								(A)procedures to establish accurate and efficient systems for the collection of gestational diabetes
			 data within each State and commonwealth, territory, or possession of the
			 United States;
								(B)the progress of collaborative activities with the National Vital Statistics System, the National
			 Center for Health Statistics, and State health departments with respect to
			 the standard birth certificate, in order to improve surveillance of
			 gestational diabetes;
								(C)postpartum methods of tracking women with gestational diabetes after delivery as well as targeted
			 interventions proven to lower the incidence of type 2 diabetes in that
			 population;
								(D)variations in the distribution of diagnosed and undiagnosed gestational diabetes, and of impaired
			 fasting glucose tolerance and impaired fasting glucose, within and among
			 groups of women; and
								(E)factors and culturally sensitive interventions that influence risks and reduce the incidence of
			 gestational diabetes and related complications during childbirth,
			 including cultural, behavioral, racial, ethnic, geographic, demographic,
			 socioeconomic, and genetic factors.
								(3)ReportNot later than 2 years after the date of the enactment of this section, and annually thereafter,
			 the Secretary shall generate a report on the findings and recommendations
			 of the research project including prevalence of gestational diabetes in
			 the multisite area and disseminate the report to the appropriate Federal
			 and non-Federal agencies.
							(b)Expansion of gestational diabetes research
							(1)In GeneralThe Secretary shall expand and intensify public health research regarding gestational diabetes.
			 Such research may include—
								(A)developing and testing novel approaches for improving postpartum diabetes testing or screening and
			 for preventing type 2 diabetes in women with a history of gestational
			 diabetes; and
								(B)conducting public health research to further understanding of the epidemiologic,
			 socioenvironmental, behavioral, translation, and biomedical factors and
			 health systems that influence the risk of gestational diabetes and the
			 development of type 2 diabetes in women with a history of gestational
			 diabetes.
								(2)Authorization of AppropriationsThere is authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal
			 years 2015 through 2019.
							(c)Demonstration grants To lower the rate of gestational diabetes
							(1)In GeneralThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall
			 award grants, on a competitive basis, to eligible entities for
			 demonstration projects that implement evidence-based interventions to
			 reduce the incidence of gestational diabetes, the recurrence of
			 gestational diabetes in subsequent pregnancies, and the development of
			 type 2 diabetes in women with a history of gestational diabetes.
							(2)PriorityIn making grants under this subsection, the Secretary shall give priority to projects focusing on—
								(A)helping women who have 1 or more risk factors for developing gestational diabetes;
								(B)working with women with a history of gestational diabetes during a previous pregnancy;
								(C)providing postpartum care for women with gestational diabetes;
								(D)tracking cases where women with a history of gestational diabetes developed type 2 diabetes;
								(E)educating mothers with a history of gestational diabetes about the increased risk of their child
			 developing diabetes;
								(F)working to prevent gestational diabetes and prevent or delay the development of type 2 diabetes in
			 women with a history of gestational diabetes; and
								(G)achieving outcomes designed to assess the efficacy and cost-effectiveness of interventions that can
			 inform decisions on long-term sustainability, including third-party
			 reimbursement.
								(3)ApplicationAn eligible entity desiring to receive a grant under this subsection shall submit to the Secretary—
								(A)an application at such time, in such manner, and containing such information as the Secretary may
			 require; and
								(B)a plan to—
									(i)lower the rate of gestational diabetes during pregnancy; or
									(ii)develop methods of tracking women with a history of gestational diabetes and develop effective
			 interventions to lower the incidence of the recurrence of gestational
			 diabetes in subsequent pregnancies and the development of type 2 diabetes.
									(4)Uses of FundsAn eligible entity receiving a grant under this subsection shall use the grant funds to carry out
			 demonstration projects described in paragraph (1), including—
								(A)expanding community-based health promotion education, activities, and incentives focused on the
			 prevention of gestational diabetes and development of type 2 diabetes in
			 women with a history of gestational diabetes;
								(B)aiding State- and tribal-based diabetes prevention and control programs to collect, analyze,
			 disseminate, and report surveillance data on women with, and at risk for,
			 gestational diabetes, the recurrence of gestational diabetes in subsequent
			 pregnancies, and, for women with a history of gestational diabetes, the
			 development of type 2 diabetes; and
								(C)training and encouraging health care providers—
									(i)to promote risk assessment, high-quality care, and self-management for gestational diabetes and the
			 recurrence of gestational diabetes in subsequent pregnancies; and
									(ii)to prevent the development of type 2 diabetes in women with a history of gestational diabetes, and
			 its complications in the practice settings of the health care providers.
									(5)ReportNot later than 4 years after the date of the enactment of this section, the Secretary shall prepare
			 and submit to the Congress a report concerning the results of the
			 demonstration projects conducted through the grants awarded under this
			 subsection.
							(6)Definition of Eligible EntityIn this subsection, the term eligible entity means a nonprofit organization (such as a nonprofit academic center or community health center) or
			 a State, tribal, or local health agency.
							(7)Authorization of AppropriationsThere is authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal
			 years 2015 through 2019.
							(d)Postpartum followup regarding gestational diabetesThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall
			 work with the State- and tribal-based diabetes prevention and control
			 programs assisted by the Centers to encourage postpartum followup after
			 gestational diabetes, as medically appropriate, for the purpose of
			 reducing the incidence of gestational diabetes, the recurrence of
			 gestational diabetes in subsequent pregnancies, the development of type 2
			 diabetes in women with a history of gestational diabetes, and related
			 complications..
			510.Emergency contraception education and information programs
				(a)Emergency Contraception Public Education Program
					(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall
			 develop and disseminate to the public information on emergency
			 contraception.
					(2)DisseminationThe Secretary may disseminate information under paragraph (1) directly or through arrangements with
			 nonprofit organizations, consumer groups, institutions of higher
			 education, clinics, the media, and Federal, State, and local agencies.
					(3)InformationThe information disseminated under paragraph (1) shall include, at a minimum, a description of
			 emergency contraception and an explanation of the use, safety, efficacy,
			 and availability of such contraception.
					(b)Emergency Contraception Information Program for Health Care Providers
					(1)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration
			 and in consultation with major medical and public health organizations,
			 shall develop and disseminate to health care providers information on
			 emergency contraception.
					(2)InformationThe information disseminated under paragraph (1) shall include, at a minimum—
						(A)information describing the use, safety, efficacy, and availability of emergency contraception;
						(B)a recommendation regarding the use of such contraception in appropriate cases; and
						(C)information explaining how to obtain copies of the information developed under subsection (a) for
			 distribution to the patients of the providers.
						(c)DefinitionsIn this section:
					(1)Emergency contraceptionThe term emergency contraception means a drug or device (as the terms are defined in section 201 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 321)) or a drug regimen that—
						(A)is used postcoitally;
						(B)prevents pregnancy primarily by preventing or delaying ovulation, and does not terminate an
			 established pregnancy; and
						(C)is approved by the Food and Drug Administration.
						(2)Health care providerThe term health care provider means an individual who is licensed or certified under State law to provide health care services
			 and who is operating within the scope of such license. Such term shall
			 include a pharmacist.
					(3)Institution of higher educationThe term institution of higher education has the same meaning given such term in section 101(a) of the Higher Education Act of 1965 (20
			 U.S.C. 1001(a)).
					(4)SecretaryThe term Secretary means the Secretary of Health and Human Services.
					(d)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for
			 each of the fiscal years 2015 through 2019.
				511.Supporting healthy adolescent development
				(a)In GeneralThe Secretary may award a grant to each eligible State to conduct programs of sex education
			 described in subsection (b), including education on both abstinence and
			 contraception for the prevention of teenage pregnancy and sexually
			 transmitted diseases, including HIV/AIDS and viral hepatitis.
				(b)Requirements for Sex Education ProgramsA program of sex education described in this subsection is a program that—
					(1)is age appropriate and medically accurate;
					(2)stresses the value of abstinence while not ignoring those young people who have been or are
			 sexually active;
					(3)includes information providing a factual understanding of male and female reproductive anatomy;
					(4)provides information about the health benefits and side effects of contraceptive and barrier
			 methods used—
						(A)as a means to prevent pregnancy; and
						(B)to reduce the risk of contracting sexually transmitted disease, including HIV/AIDS and viral
			 hepatitis;
						(5)encourages family communication between parent and child about sexuality;
					(6)cultivates a respectful dialogue about sexuality, including sexual orientation and gender identity,
			 and embraces the principles of nondiscrimination based on sexual
			 orientation and gender identity;
					(7)counters the perpetuation of narrow gender roles, including the sexualization of female children,
			 adolescents, and adults;
					(8)teaches young people the skills to make responsible decisions about sexuality, including how to
			 avoid unwanted verbal, physical, and sexual advances and how to avoid
			 making verbal, physical, and sexual advances that are not wanted by the
			 other party;
					(9)develops healthy relationships, including the prevention of dating and sexual violence;
					(10)teaches young people how alcohol and drug use can affect responsible decisionmaking; and
					(11)does not teach or promote religion.
					(c)Additional ActivitiesIn carrying out a program of sex education, a State may expend grant funds awarded under subsection
			 (a) to carry out educational and motivational activities that help young
			 people—
					(1)gain knowledge about the physical, emotional, biological, and hormonal changes of adolescence and
			 subsequent stages of human maturation;
					(2)develop the knowledge and skills necessary—
						(A)to ensure and protect their sexual and reproductive health from unintended pregnancy and sexually
			 transmitted disease, including HIV/AIDS, throughout their lifespan;
						(B)to be aware that certain racial and ethnic groups are more affected by certain sexually transmitted
			 diseases; and
						(C)to receive the education to prevent further transmission;
						(3)gain knowledge about the specific involvement and responsibility of each individual in sexual
			 decisionmaking;
					(4)develop healthy attitudes and values about adolescent growth and development, body image, gender
			 roles, racial and ethnic diversity, sexual orientation and gender
			 identity, and other subjects;
					(5)develop and practice healthy life skills including goal-setting, decisionmaking, negotiation,
			 communication, and stress management; and
					(6)promote self-esteem and positive interpersonal skills focusing on relationship dynamics, including
			 friendships, dating, romantic involvement, marriage, and family
			 interactions.
					(d)Matching fundsThe Secretary may not make payments to a State under this section in an amount exceeding Federal
			 medical assistance percentage for such State (as such term is defined in
			 section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b))) of the
			 costs of the programs conducted by the State under this section.
				(e)Evaluation of programs
					(1)In GeneralFor the purpose of evaluating the effectiveness of programs of sex education carried out with a
			 grant under this section, evaluations shall be carried out in accordance
			 with paragraphs (2) and (3).
					(2)National Evaluation
						(A)MethodThe Secretary shall provide for a national evaluation of a representative sample of programs of sex
			 education carried out with grants under this section to determine—
							(i)the effectiveness of such programs in helping to delay the initiation of sexual intercourse and
			 other high-risk behaviors;
							(ii)the effectiveness of such programs in preventing adolescent pregnancy;
							(iii)the effectiveness of such programs in preventing sexually transmitted disease, including HIV/AIDS
			 and viral hepatitis;
							(iv)the effectiveness of such programs in increasing contraceptive knowledge and contraceptive
			 behaviors when sexual intercourse occurs; and
							(v)a list of best practices that—
								(I)is based upon essential programmatic components of evaluated programs that have led to success
			 described in clauses (i) through (iv); and
								(II)documents the racial and ethnic minority populations that are recipients of grant funds under this
			 section or are served by programs of sex education funded under this
			 section.
								(B)Grant conditionA condition for the receipt of a grant to a State under this section is that the State cooperate
			 with the evaluation under subparagraph (A).
						(C)ReportThe Secretary shall submit to the Congress—
							(i)not later than the end of each fiscal year during the 5-year period beginning with fiscal year
			 2015, an interim report on the national evaluation under subparagraph (A);
			 and
							(ii)not later than March 31, 2020, a final report providing the results of such national evaluation.
							(3)Individual State EvaluationsA condition for the receipt of a grant under this section is that the State evaluate the programs
			 of sex education funded through such grant in accordance with the
			 following requirements:
						(A)The evaluation will be conducted by an external, independent entity.
						(B)The purposes of the evaluation will be the determination of—
							(i)the effectiveness of such programs in helping to delay the initiation of sexual intercourse and
			 other high-risk behaviors;
							(ii)the effectiveness of such programs in preventing adolescent pregnancy;
							(iii)the effectiveness of such programs in preventing sexually transmitted disease, including HIV/AIDS;
			 and
							(iv)the effectiveness of such programs in increasing contraceptive and barrier method knowledge and
			 contraceptive behaviors when sexual intercourse occurs.
							(f)Limitations on use of funds
					(1)Limitations on SecretaryOf the amounts appropriated for a fiscal year for purposes of this section, the Secretary may not
			 use more than—
						(A)7 percent of such amounts for administrative expenses related to carrying out this section for that
			 fiscal year; and
						(B)10 percent of such amounts for the national evaluation under subsection (e)(2).
						(2)Limitations to StatesOf amounts provided to an eligible State under this subsection, the State may not use more than 10
			 percent of the grant to conduct any evaluation under subsection (e)(3).
					(g)Nondiscrimination requiredPrograms funded under this section shall not discriminate on the basis of sex, race, ethnicity,
			 national origin, disability, religion, marital status, familial status,
			 sexual orientation, or gender identity. Nothing in this section shall be
			 construed to invalidate or limit rights, remedies, procedures, or legal
			 standards available to victims of discrimination under any other Federal
			 law or any law of a State or a political subdivision of a State, including
			 title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title
			 IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section
			 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), and the Americans
			 with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).
				(h)DefinitionsFor purposes of this section:
					(1)The term age appropriate means, with respect to topics, messages, and teaching methods, those suitable to particular ages
			 or age groups of children, adolescents, and adults, based on developing
			 cognitive, emotional, and behavioral capacity typical for the age or age
			 group.
					(2)The term eligible State means a State that submits to the Secretary an application for a grant under this section that is
			 in such form, is made in such manner, and contains such agreements,
			 assurances, and information as the Secretary determines to be necessary to
			 carry out this section.
					(3)The term HIV/AIDS means the human immunodeficiency virus, and includes acquired immune deficiency syndrome.
					(4)The term medically accurate, with respect to information, means information that is supported by research, recognized as
			 accurate and objective by leading medical, psychological, psychiatric, and
			 public health organizations and agencies, and, published in journals that
			 are peer reviewed.
					(5)The term State means the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth
			 of the Northern Mariana Islands, American Samoa, Guam, the United States
			 Virgin Islands, and any other territory or possession of the United
			 States.
					(i)Authorization of appropriationsFor the purpose of carrying out this section, there is authorized to be appropriated $50,000,000
			 for each of the fiscal years 2015 through 2019.
				512.Compassionate assistance for rape emergencies
				(a)Medicare
					(1)Limitation on paymentSection 1866(a)(1) of the Social Security Act (42 U.S.C. 1395cc(a)(1)) is amended—
						(A)by striking and at the end of subparagraph (V);
						(B)in the subparagraph (W) added by section 3005(1)(C) of Public Law 111–148—
							(i)by striking the period at the end and inserting a comma;
							(ii)by moving the indentation 2 ems to the left; and
							(iii)by moving such subparagraph to immediately follow subparagraph (V);
							(C)in the subparagraph (W) added by section 6406(b)(3) of Public Law 111–148—
							(i)by striking the period at the end and inserting , and;
							(ii)by moving the indentation 2 ems to the left;
							(iii)by redesignating such subparagraph as subparagraph (X); and
							(iv)by moving such subparagraph to immediately follow subparagraph (W), as moved under paragraph
			 (2)(C); and
							(D)by inserting after the subparagraph (X), as redesignated and moved under paragraph (3), the
			 following:
							
								(Y)in the case of a hospital or critical access hospital, to adopt and enforce a policy to ensure
			 compliance with the requirements of subsection (l) and to meet the
			 requirements of such subsection..
						(2)Assistance to victimsSection 1866 of the Social Security Act (42 U.S.C. 1395cc) is amended by adding at the end the
			 following new subsection:
						
							(l)Compassionate assistance for rape emergencies
								(1)In generalFor purposes of section 1866(a)(1)(Y), a hospital meets the requirements of this subsection if the
			 hospital provides each of the services described in paragraph (2) to each
			 female individual, whether or not eligible for benefits under this title
			 or under any other form of health insurance. who comes to the hospital on
			 or after January 1, 2015, and—
									(A)who states to hospital personnel that she is a victim of sexual assault;
									(B)who is accompanied by an individual who states to hospital personnel that the female individual is
			 a victim of sexual assault; or
									(C)whom hospital personnel, during the course of treatment and care for the female individual, have
			 reason to believe is a victim of sexual assault.
									(2)Required services describedFor purposes of paragraph (1), the services described in this subparagraph are the following:
									(A)Provision of medically and factually accurate and unbiased written and oral information about
			 emergency contraception that—
										(i)is written in clear and concise language;
										(ii)is readily comprehensible;
										(iii)includes an explanation that—
											(I)emergency contraception has been approved by the Food and Drug Administration as an
			 over-the-counter medication for female individuals, and is a safe and
			 effective way to prevent pregnancy after unprotected intercourse or
			 contraceptive failure if taken in a timely manner;
											(II)emergency contraception is more effective the sooner it is taken; and
											(III)emergency contraception does not cause an abortion and cannot interrupt an established pregnancy;
											(iv)meets such conditions regarding the provision of such information in languages other than English
			 as the Secretary may establish; and
										(v)is provided without regard to the ability of the individual or her family to pay costs associated
			 with the provision of such information to the individual.
										(B)Prompt offer to provide emergency contraception to the individual, and in the case that the
			 individual accepts such offer, prompt provision of such contraception to
			 such individual without regard to the inability of the individual or her
			 family to pay costs associated with the offer and provision of such
			 contraception.
									(3)DefinitionsFor purposes of this paragraph:
									(A)The term emergency contraception means a drug or device (as such terms are defined in section 201 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 321)) or a drug regimen that—
										(i)is used postcoitally;
										(ii)prevents pregnancy primarily by preventing or delaying ovulation, and does not terminate an
			 established pregnancy; and
										(iii)is approved by the Food and Drug Administration.
										(B)The term hospital includes a critical access hospital, as defined in section 1861(mm)(1).
									(C)The term sexual assault means coitus in which the individual involved does not consent or lacks the legal capacity to
			 consent..
					(b)Limitation on payment under MedicaidSection 1903(i) of the Social Security Act (42 U.S.C. 1396b(i)) is amended by inserting after
			 paragraph (11) the following new paragraph:
					
						(12)with respect to any amount expended for care or services furnished under the plan by a hospital on
			 or after January 1, 2015, unless such hospital meets the requirements
			 specified in section 1866(l) for purposes of title XVIII..
				513.Access to birth control duties of pharmacies to ensure provision of FDA-approved contraceptionPart B of title II of the Public Health Service Act (42 U.S.C. 238 et seq.) is amended by adding at
			 the end the following:
				
					249.Duties of pharmacies to ensure provision of FDA-approved contraception
						(a)In generalSubject to subsection (c), a pharmacy that receives Food and Drug Administration-approved drugs or
			 devices in interstate commerce shall maintain compliance with the
			 following:
							(1)If a customer requests a contraceptive that is in stock, the pharmacy shall ensure that the
			 contraceptive is provided to the customer without delay.
							(2)If a customer requests a contraceptive that is not in stock and the pharmacy in the normal course
			 of business stocks contraception, the pharmacy shall immediately inform
			 the customer that the contraceptive is not in stock and without delay
			 offer the customer the following options:
								(A)If the customer prefers to obtain the contraceptive through a referral or transfer, the pharmacy
			 shall—
									(i)locate a pharmacy of the customer’s choice or the closest pharmacy confirmed to have the
			 contraceptive in stock; and
									(ii)refer the customer or transfer the prescription to that pharmacy.
									(B)If the customer prefers for the pharmacy to order the contraceptive, the pharmacy shall obtain the
			 contraceptive under the pharmacy’s standard procedure for expedited
			 ordering of medication and notify the customer when the contraceptive
			 arrives.
								(3)The pharmacy shall ensure that its employees do not—
								(A)intimidate, threaten, or harass customers in the delivery of services relating to a request for
			 contraception;
								(B)interfere with or obstruct the delivery of services relating to a request for contraception;
								(C)intentionally misrepresent or deceive customers about the availability of contraception or its
			 mechanism of action;
								(D)breach medical confidentiality with respect to a request for contraception or threaten to breach
			 such confidentiality; or
								(E)refuse to return a valid, lawful prescription for contraception upon customer request.
								(b)Contraceptives not ordinarily stockedNothing in subsection (a)(2) shall be construed to require any pharmacy to comply with such
			 subsection if the pharmacy does not ordinarily stock contraceptives in the
			 normal course of business.
						(c)Refusals pursuant to standard pharmacy practiceThis section does not prohibit a pharmacy from refusing to provide a contraceptive to a customer in
			 accordance with any of the following:
							(1)If it is unlawful to dispense the contraceptive to the customer without a valid, lawful
			 prescription and no such prescription is presented.
							(2)If the customer is unable to pay for the contraceptive.
							(3)If the employee of the pharmacy refuses to provide the contraceptive on the basis of a professional
			 clinical judgment.
							(d)Rule of constructionNothing in this section shall be construed to invalidate or limit rights, remedies, procedures, or
			 legal standards under title VII of the Civil Rights Act of 1964.
						(e)PreemptionThis section does not preempt any provision of State law or any professional obligation made
			 applicable by a State board or other entity responsible for licensing or
			 discipline of pharmacies or pharmacists, to the extent that such State law
			 or professional obligation provides protections for customers that are
			 greater than the protections provided by this section.
						(f)Enforcement
							(1)Civil penaltyA pharmacy that violates a requirement of subsection (a) is liable to the United States for a civil
			 penalty in an amount not exceeding $1,000 per day of violation, not to
			 exceed $100,000 for all violations adjudicated in a single proceeding.
							(2)Private cause of actionAny person aggrieved as a result of a violation of a requirement of subsection (a) may, in any
			 court of competent jurisdiction, commence a civil action against the
			 pharmacy involved to obtain appropriate relief, including actual and
			 punitive damages, injunctive relief, and a reasonable attorney’s fee and
			 cost.
							(3)LimitationsA civil action under paragraph (1) or (2) may not be commenced against a pharmacy after the
			 expiration of the 5-year period beginning on the date on which the
			 pharmacy allegedly engaged in the violation involved.
							(g)DefinitionsIn this section:
							(1)The term contraception or contraceptive means any drug or device approved by the Food and Drug Administration to prevent pregnancy.
							(2)The term employee means a person hired, by contract or any other form of an agreement, by a pharmacy.
							(3)The term pharmacy means an entity that—
								(A)is authorized by a State to engage in the business of selling prescription drugs at retail; and
								(B)employs one or more employees.
								(4)The term product means a Food and Drug Administration-approved drug or device.
							(5)The term professional clinical judgment means the use of professional knowledge and skills to form a clinical judgment, in accordance with
			 prevailing medical standards.
							(6)The term without delay, with respect to a pharmacy providing, providing a referral for, or ordering contraception, or
			 transferring the prescription for contraception, means within the usual
			 and customary timeframe at the pharmacy for providing, providing a
			 referral for, or ordering other products, or transferring the prescription
			 for other products, respectively.
							(h)Effective dateThis section shall take effect on the 31st day after the date of the enactment of this section,
			 without regard to whether the Secretary has issued any guidance or final
			 rule regarding this section..
			514.Additional focus area for the Office on Women’s HealthSection 229(b) of the Public Health Service Act (42 U.S.C. 237a(b)) is amended—
				(1)in paragraph (6), at the end, by striking and;
				(2)in paragraph (7), at the end, by striking the period and inserting ; and; and
				(3)by adding at the end the following new paragraph:
					
						(8)facilitate policymakers, health system leaders and providers, consumers, and other stakeholders in
			 understanding optimal maternity care and support for the provision of such
			 care, including the priorities of—
							(A)protecting, promoting, and supporting the innate capacities of childbearing women and their
			 newborns for childbirth, breastfeeding, and attachment;
							(B)using obstetric interventions only when such interventions are supported by strong, high-quality
			 evidence, and minimizing overuse of maternity practices that have been
			 shown to have benefit in limited situations and that can expose women,
			 infants, or both to risk of harm if used routinely and indiscriminately,
			 including continuous electronic fetal monitoring, labor induction,
			 epidural analgesia, primary cesarean section, and routine repeat cesarean
			 birth;
							(C)reliably incorporating noninvasive, evidence-based practices that have documented correlation with
			 considerable improvement in outcomes with no detrimental side effects,
			 such as smoking cessation programs in pregnancy and proven models of group
			 prenatal care that integrate health assessment, education, and support
			 into a unified program;
							(D)a shared understanding of the qualifications of licensed providers of maternity care and the best
			 evidence about the safety, satisfaction, outcomes, and costs of their
			 care, and appropriate deployment of such caregivers within the maternity
			 care workforce to address the needs of childbearing women and newborns and
			 the growing shortage of maternity caregivers;
							(E)a shared understanding of the results of the best available research comparing hospital, birth
			 center, and planned home births, including information about each
			 setting’s safety, satisfaction, outcomes, and costs; and
							(F)high-quality, evidence-based childbirth education that promotes a natural, healthy, and safe
			 approach to pregnancy, childbirth, and early parenting; is taught by
			 certified educators, peer counselors, and health professionals; and
			 promotes informed decisionmaking by childbearing women..
				515.Interagency coordinating committee on the promotion of optimal maternity outcomes
				(a)In generalPart A of title II of the Public Health Service Act (42 U.S.C. 202 et seq.) is amended by adding at
			 the end the following new section:
					
						229A.Interagency coordinating committee on the promotion of optimal maternity outcomes
							(a)In generalThe Secretary of Health and Human Services, acting through the Deputy Assistant Secretary for
			 Women’s Health under section 229 and in collaboration with the Federal
			 officials specified in subsection (b), shall establish the Interagency
			 Coordinating Committee on the Promotion of Optimal Maternity Outcomes
			 (referred to in this subsection as the ICCPOM).
							(b)Other agenciesThe officials specified in this subsection are the Secretary of Labor, the Secretary of Defense,
			 the Secretary of Veterans Affairs, the Surgeon General, the Director of
			 the Centers for Disease Control and Prevention, the Administrator of the
			 Health Resources and Services Agency, the Administrator of the Centers for
			 Medicare & Medicaid Services, the Director of the Indian Health Service, the Administrator of the Substance
			 Abuse and Mental Health Services Administration, the Director of the
			 National Institute on Child Health and Development, the Director of the
			 Agency for Healthcare Research and Quality, the Assistant Secretary for
			 Children and Families, the Deputy Assistant Secretary for Minority Health,
			 the Director of the Office of Personnel Management, and such other Federal
			 officials as the Secretary of Health and Human Services determines to be
			 appropriate.
							(c)ChairThe Deputy Assistant Secretary for Women’s Health shall serve as the chair of the ICCPOM.
							(d)DutiesThe ICCPOM shall guide policy and program development across the Federal Government with respect to
			 promotion of optimal maternity care, provided, however, that nothing in
			 this section shall be construed as transferring regulatory or program
			 authority from an agency to the ICCPOM.
							(e)ConsultationsThe ICCPOM shall actively seek the input of, and shall consult with, all appropriate and interested
			 stakeholders, including State health departments, public health research
			 and interest groups, foundations, childbearing women and their advocates,
			 and maternity care professional associations and organizations, reflecting
			 racially, ethnically, demographically, and geographically diverse
			 communities.
							(f)Annual report
								(1)In generalThe Secretary, on behalf of the ICCPOM, shall annually submit to Congress a report that summarizes—
									(A)all programs and policies of Federal agencies (including the Medicare Program under title XVIII of
			 the Social Security Act and the Medicaid program under title XIX of such
			 Act) designed to promote optimal maternity care, focusing particularly on
			 programs and policies that support the adoption of evidence based
			 maternity care, as defined by timely, scientifically sound systematic
			 reviews;
									(B)all programs and policies of Federal agencies (including the Medicare Program under title XVIII of
			 the Social Security Act and the Medicaid program under title XIX of such
			 Act) designed to address the problems of maternal mortality and morbidity,
			 infant mortality, prematurity, and low birth weight, including such
			 programs and policies designed to address racial and ethnic disparities
			 with respect to each of such problems;
									(C)the extent of progress in reducing maternal mortality and infant mortality, low birth weight, and
			 prematurity at State and national levels; and
									(D)such other information regarding optimal maternity care as the Secretary determines to be
			 appropriate.The information specified in subparagraph (C) shall be included in each such report in a manner
			 that disaggregates such information by race, ethnicity, and indigenous
			 status in order to determine the extent of progress in reducing racial and
			 ethnic disparities and disparities related to indigenous status.(2)Certain informationEach report under paragraph (1) shall include information (disaggregated by race, ethnicity, and
			 indigenous status, as applicable) on the following rates and costs by
			 State:
									(A)The rate of primary cesarean deliveries and repeat cesarean deliveries.
									(B)The rate of vaginal births after cesarean.
									(C)The rate of vaginal breech births.
									(D)The rate of induction of labor.
									(E)The rate of freestanding birth center births.
									(F)The rate of planned and unplanned home birth.
									(G)The rate of attended births by provider, including by an obstetrician-gynecologist, family practice
			 physician, obstetrician-gynecologist physician assistant, certified
			 nurse-midwife, certified midwife, and certified professional midwife.
									(H)The cost of maternity care disaggregated by place of birth and provider of care, including—
										(i)uncomplicated vaginal birth;
										(ii)complicated vaginal birth;
										(iii)uncomplicated cesarean birth; and
										(iv)complicated cesarean birth.
										(g)Authorization of appropriationsThere is authorized to be appropriated, in addition to such amounts authorized to be appropriated
			 under section 229(e), to carry out this section $1,000,000 for each of the
			 fiscal years 2015 through 2019..
				(b)Conforming amendments
					(1)Inclusion as duty of HHS office on women’s healthSection 229(b) of such Act (42 U.S.C. 237a(b)), as amended, is amended—
						(A)in paragraph (7), at the end, by striking and;
						(B)in paragraph (8), at the end, by striking the period and inserting ; and; and
						(C)by adding at the end the following new paragraph:
							
								(9)establish the Interagency Coordinating Committee on the Promotion of Optimal Maternity Outcomes in
			 accordance with section 229A..
						(2)Treatment of biennial reportsSection 229(d) of such Act (42 U.S.C. 237a(d)) is amended by inserting (other than under subsection (b)(9)) after under this section.
					516.Consumer education campaignSection 229 of the Public Health Service Act (42 U.S.C. 237a), as amended, is further amended in
			 subsection (b)—
				(1)in paragraph (8), at the end, by striking and;
				(2)in paragraph (9), at the end, by striking the period and inserting ; and; and
				(3)by adding at the end the following new paragraph:
					
						(10)not later than one year after the date of the enactment of the Health Equity and Accountability Act of 2014, develop and implement a 4-year culturally and linguistically appropriate multimedia consumer
			 education campaign that is designed to promote understanding and
			 acceptance of evidence-based maternity practices and models of care for
			 optimal maternity outcomes among women of childbearing ages and families
			 of such women and that—
							(A)highlights the importance of protecting, promoting, and supporting the innate capacities of
			 childbearing women and their newborns for childbirth, breastfeeding, and
			 attachment;
							(B)promotes understanding of the importance of using obstetric interventions when medically necessary
			 and when supported by strong, high-quality evidence;
							(C)highlights the widespread overuse of maternity practices that have been shown to have benefit when
			 used appropriately in situations of medical necessity, but which can
			 expose women, infants, or both to risk of harm if used routinely and
			 indiscriminately, including continuous fetal monitoring, labor induction,
			 epidural anesthesia, elective primary cesarean section, and repeat
			 cesarean delivery;
							(D)emphasizes the noninvasive maternity practices that have strong proven correlation or may be
			 associated with considerable improvement in outcomes with no detrimental
			 side effects, and are significantly underused in the United States,
			 including smoking cessation programs in pregnancy, group model prenatal
			 care, continuous labor support, nonsupine positions for birth, and
			 external version to turn breech babies at term;
							(E)educates consumers about the qualifications of licensed providers of maternity care and the best
			 evidence about their safety, satisfaction, outcomes, and costs;
							(F)informs consumers about the best available research comparing birth center births, planned home
			 births, and hospital births, including information about each setting’s
			 safety, satisfaction, outcomes, and costs;
							(G)fosters participation in high-quality, evidence-based childbirth education that promotes a natural,
			 healthy, and safe approach to pregnancy, childbirth, and early parenting;
			 is taught by certified educators, peer counselors, and health
			 professionals; and promotes informed decisionmaking by childbearing women;
			 and
							(H)is pilot tested for consumer comprehension, cultural sensitivity, and acceptance of the messages
			 across geographically, racially, ethnically, and linguistically diverse
			 populations..
				517.Bibliographic database of systematic reviews for care of childbearing women and newborns
				(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Health and
			 Human Services, through the Agency for Healthcare Research and Quality,
			 shall—
					(1)make publicly available an online bibliographic database identifying systematic reviews, including
			 an explanation of the level and quality of evidence, for care of
			 childbearing women and newborns; and
					(2)initiate regular updates that incorporate newly issued and updated systematic reviews.
					(b)SourcesTo aim for a comprehensive inventory of systematic reviews relevant to maternal and newborn care,
			 the database shall identify reviews from diverse sources, including—
					(1)scientific peer-reviewed journals;
					(2)databases, including Cochrane Database of Systematic Reviews, Clinical Evidence, and Database of
			 Abstracts of Reviews of Effects; and
					(3)Internet Web sites of agencies and organizations throughout the world that produce such systematic
			 reviews.
					(c)FeaturesThe database shall—
					(1)provide bibliographic citations for each record within the database, and for each such citation
			 include an explanation of the level and quality of evidence;
					(2)include abstracts, as available;
					(3)provide reference to companion documents as may exist for each review, such as evidence tables and
			 guidelines or consumer educational materials developed from the review;
					(4)provide links to the source of the full review and to any companion documents;
					(5)provide links to the source of a previous version or update of the review;
					(6)be searchable by intervention or other topic of the review, reported outcomes, author, title, and
			 source; and
					(7)offer to users periodic electronic notification of database updates relating to users’ topics of
			 interest.
					(d)OutreachNot later than the first date the database is made publicly available and periodically thereafter,
			 the Secretary of Health and Human Services shall publicize the
			 availability, features, and uses of the database under this section to the
			 stakeholders described in subsection (e).
				(e)ConsultationFor purposes of developing the database under this section and maintaining and updating such
			 database, the Secretary of Health and Human Services shall convene and
			 consult with an advisory committee composed of relevant stakeholders,
			 including—
					(1)Federal Medicaid administrators and State agencies administrating State plans under title XIX of
			 the Social Security Act pursuant to section 1902(a)(5) of such Act (42
			 U.S.C. 1396a(a)(5));
					(2)providers of maternity and newborn care from both academic and community-based settings, including
			 obstetrician-gynecologists, family physicians, certified nurse midwives,
			 certified midwives, certified professional midwives, physician assistants,
			 perinatal nurses, pediatricians, and nurse practitioners;
					(3)maternal-fetal medicine specialists;
					(4)neonatologists;
					(5)childbearing women and advocates for such women, including childbirth educators certified by a
			 nationally accredited program, representing communities that are diverse
			 in terms of race, ethnicity, indigenous status, and geographic area;
					(6)employers and purchasers;
					(7)health facility and system leaders, including both hospital and birth center facilities;
					(8)journalists; and
					(9)bibliographic informatics specialists.
					(f)Authorization of appropriationsThere is authorized to be appropriated $2,500,000 for each of the fiscal years 2015 through 2017
			 for the purpose of developing the database and such sums as may be
			 necessary for each subsequent fiscal year for updating the database and
			 providing outreach and notification to users, as described in this
			 section.
				518.Maternity care health professional shortage areasSection 332 of the Public Health Service Act (42 U.S.C. 254e) is amended by adding at the end the
			 following new subsection:
				
					(k)
						(1)The Secretary, acting through the Administrator of the Health Resources and Services
			 Administration, shall designate maternity care health professional
			 shortage areas in the States, publish a descriptive list of the area’s
			 population groups, medical facilities, and other public facilities so
			 designated, and at least annually review and, as necessary, revise such
			 designations.
						(2)For purposes of paragraph (1), a complete descriptive list shall be published in the Federal
			 Register not later than one year after the date of the enactment of the Health Equity and Accountability Act of 2014 and annually thereafter.
						(3)The provisions of subsections (b), (c), (e), (f), (g), (h), (i), and (j) (other than (j)(1)(B)) of
			 this section shall apply to the designation of a maternity care health
			 professional shortage area in a similar manner and extent as such
			 provisions apply to the designation of health professional shortage areas,
			 except in applying subsection (b)(3), the reference in such subsection to physicians shall be deemed to be a reference to nationally certified and State licensed obstetricians, family
			 practice physicians who practice full-scope maternity care, certified
			 nurse midwives, certified midwives, certified professional midwives, and
			 physician’s assistants who practice full scope maternity care.
						(4)For purposes of this subsection, the term maternity care health professional shortage area means—
							(A)an area in an urban or rural area (which need not conform to the geographic boundaries of a
			 political subdivision and which is a rational area for the delivery of
			 health services) which the Secretary determines has a shortage of
			 providers of maternity care health services including those referenced in
			 paragraph (3) or an urban or rural area that the Secretary determines has
			 lost a significant number of such providers during the 10-year period
			 beginning with 2004 or has no obstetrical providers licensed to provide
			 operative obstetrical services;
							(B)an area in an urban or rural area (which need not conform to the geographic boundaries of a
			 political subdivision and which is a rational area for the delivery of
			 health services) which the Secretary determines has a shortage of hospital
			 or labor and delivery units, hospital birth center units, or freestanding
			 birth centers or an area that lost a significant number of these units
			 during the 10-year period beginning with 2004; or
							(C)a population group which the Secretary determines has such a shortage of providers or facilities..
			519.Expansion of CDC prevention research centers program to include centers on optimal maternity
			 outcomes
				(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Health and
			 Human Services, shall support the establishment of additional Prevention
			 Research Centers under the Prevention Research Center Program administered
			 by the Centers for Disease Control and Prevention. Such additional centers
			 shall each be known as a Center for Excellence on Optimal Maternity
			 Outcomes.
				(b)ResearchEach Center for Excellence on Optimal Maternity Outcomes shall—
					(1)conduct at least one focused program of research to improve maternity outcomes, including the
			 reduction of cesarean birth rates, elective inductions, prematurity rates,
			 and low birth weight rates within an underserved population that has a
			 disproportionately large burden of suboptimal maternity outcomes,
			 including maternal mortality and morbidity, infant mortality, prematurity,
			 or low birth weight;
					(2)work with partners on special interest projects, as specified by the Centers for Disease Control
			 and Prevention and other relevant agencies within the Department of Health
			 and Human Services, and on projects funded by other sources; and
					(3)involve a minimum of two distinct birth setting models, such as a hospital labor and delivery model
			 and freestanding birth center model; or a hospital labor and delivery
			 model and planned home birth model.
					(c)Interdisciplinary providersEach Center for Excellence on Optimal Maternity Outcomes shall include the following
			 interdisciplinary providers of maternity care:
					(1)Obstetrician-gynecologists.
					(2)At least two of the following providers:
						(A)Family practice physicians.
						(B)Nurse practitioners.
						(C)Physician assistants.
						(D)Certified professional midwives.
						(d)ServicesResearch conducted by each Center for Excellence on Optimal Maternity Outcomes shall include at
			 least 2 (and preferably more) of the following supportive provider
			 services:
					(1)Mental health.
					(2)Doula labor support.
					(3)Nutrition education.
					(4)Childbirth education.
					(5)Social work.
					(6)Physical therapy or occupation therapy.
					(7)Substance abuse services.
					(8)Home visiting.
					(e)CoordinationThe programs of research at each of the two Centers of Excellence on Optimal Maternity Outcomes
			 shall compliment and not replicate the work of the other.
				(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,000,000 for each of the fiscal
			 years 2015 through 2019.
				520.Expanding models allowed to be tested by Center for Medicare and Medicaid Innovation to include
			 maternity care modelsSection 1115A(b)(2)(B) of the Social Security Act (42 U.S.C. 1315a(b)(2)(B)) is amended by adding
			 at the end the following new clause:
				
					(xxi)Promoting evidence-based models of care that have been associated with reductions in maternal and
			 infant health disparities, including incorporating the use of doula and
			 promotoras support for pregnant and childbearing women into evidence-based
			 models of prenatal care, labor and delivery, and postpartum care, and
			 supporting the appropriate use of out-of-hospital birth models, including
			 births at home and in freestanding birth centers.. 
			521.Development of interprofessional maternity care educational models and tools
				(a)In generalNot later than 6 months after the date of the enactment of this Act, the Secretary of Health and
			 Human Services, acting in conjunction with the Administrator of Health
			 Resources and Services Administration, shall convene, for a 1-year period,
			 an Interprofessional Maternity Provider Education Commission to discuss
			 and make recommendations for—
					(1)a consensus standard physiologic maternity care curriculum that takes into account the core
			 competencies for basic midwifery practice such as those developed by the
			 American College of Nurse Midwives and the North American Registry of
			 Midwives, and the educational objectives for physicians practicing in
			 obstetrics and gynecology as determined by the Council on Resident
			 Education in Obstetrics and Gynecology;
					(2)suggestions for multidisciplinary use of the consensus physiologic curriculum;
					(3)strategies to integrate and coordinate education across maternity care disciplines, including
			 recommendations to increase medical and midwifery student exposure to
			 out-of-hospital birth; and
					(4)pilot demonstrations of interprofessional educational models.
					(b)ParticipantsThe Commission shall include maternity care educators, curriculum developers, service leaders,
			 certification leaders, and accreditation leaders from the various
			 professions that provide maternity care in this country. Such professions
			 shall include obstetrician gynecologists, certified nurse midwives or
			 certified midwives, family practice physicians, nurse practitioners,
			 physician assistants, certified professional midwives, and perinatal
			 nurses. Additionally, the Commission shall include representation from
			 maternity care consumer advocates.
				(c)CurriculumThe consensus standard physiologic maternity care curriculum described in subsection (a)(1) shall—
					(1)have a public health focus with a foundation in health promotion and disease prevention;
					(2)foster physiologic childbearing and woman and family centered care;
					(3)integrate strategies to reduce maternal and infant morbidity and mortality;
					(4)incorporate recommendations to ensure respectful, safe, and seamless consultation, referral,
			 transport, and transfer of care when necessary; and
					(5)include cultural sensitivity and strategies to decrease disparities in maternity outcomes.
					(d)ReportNot later than 6 months after the final meeting of the Commission, the Secretary of Health and
			 Human Services shall—
					(1)submit to Congress a report containing the recommendations made by the Commission under this
			 section; and
					(2)make such report publicly available.
					(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for each of the fiscal
			 years 2015 and 2016, and such sums as are necessary for each of the fiscal
			 years 2017 through 2019.
				522.Including within inpatient hospital services under Medicare services furnished by certain students,
			 interns, and residents supervised by certified nurse midwives
				(a)In generalSection 1861(b) of the Social Security Act (42 U.S.C. 1395x(b)) is amended—
					(1)in paragraph (6), by striking ; or and inserting , or in the case of services in a hospital or osteopathic hospital by a student midwife or an
			 intern or resident-in-training under a teaching program previously
			 described in this paragraph who is in the field of obstetrics and
			 gynecology, if such student midwife, intern, or resident-in-training is
			 supervised by a certified nurse-midwife to the extent permitted under
			 applicable State law and as may be authorized by the hospital;;
					(2)in paragraph (7), by striking the period at the end and inserting ; or; and
					(3)by adding at the end the following new paragraph:
						
							(8)a certified nurse-midwife where the hospital has a teaching program approved as specified in
			 paragraph (6), if (A) the hospital elects to receive any payment due under
			 this title for reasonable costs of such services, and (B) all certified
			 nurse-midwives in such hospital agree not to bill charges for professional
			 services rendered in such hospital to individuals covered under the
			 insurance program established by this title..
					(b)Effective dateThe amendments made by subsection (a) shall apply to services furnished on or after the date of the
			 enactment of this Act.
				523.Grants to professional organizations to increase diversity in maternity care professionals
				(a)In generalThe Secretary of Health and Human Services, through the Administrator of the Health Resources and
			 Services Administration, shall carry out a grant program under which the
			 Secretary may make to eligible health professional organizations—
					(1)for fiscal year 2015, planning grants described in subsection (b); and
					(2)for the subsequent 4-year period, implementation grants described in subsection (c).
					(b)Planning grants
					(1)In generalPlanning grants described in this subsection are grants for the following purposes:
						(A)To collect data and identify any workforce disparities, with respect to a health profession, at
			 each of the following areas along the health professional continuum:
							(i)Pipeline availability with respect to students at the high school and college or university levels
			 considering and working toward entrance in the profession.
							(ii)Entrance into the training program for the profession.
							(iii)Graduation from such training program.
							(iv)Entrance into practice.
							(v)Retention in practice for more than a 5-year period.
							(B)To develop one or more strategies to address the workforce disparities within the health
			 profession, as identified under (and in response to the findings pursuant
			 to) subparagraph (A).
						(2)ApplicationTo be eligible to receive a grant under this subsection, an eligible health professional
			 organization shall submit to the Secretary of Health and Human Services an
			 application in such form and manner and containing such information as
			 specified by the Secretary.
					(3)AmountEach grant awarded under this subsection shall be for an amount not to exceed $300,000.
					(4)ReportEach recipient of a grant under this subsection shall submit to the Secretary of Health and Human
			 Services a report containing—
						(A)information on the extent and distribution of workforce disparities identified through the grant;
			 and
						(B)reasonable objectives and strategies developed to address such disparities within a 5-, 10-, and
			 25-year period.
						(c)Implementation grants
					(1)In generalImplementation grants described in this subsection are grants to implement one or more of the
			 strategies developed pursuant to a planning grant awarded under subsection
			 (b).
					(2)ApplicationTo be eligible to receive a grant under this subsection, an eligible health professional
			 organization shall submit to the Secretary of Health and Human Services an
			 application in such form and manner as specified by the Secretary. Each
			 such application shall contain information on the capability of the
			 organization to carry out a strategy described in paragraph (1),
			 involvement of partners or coalitions, plans for developing sustainability
			 of the efforts after the culmination of the grant cycle, and any other
			 information specified by the Secretary.
					(3)AmountEach grant awarded under this subsection shall be for an amount not to exceed $500,000 each year
			 during the 4-year period of the grant.
					(4)ReportsFor each of the first 3 years for which an eligible health professional organization is awarded a
			 grant under this subsection, the organization shall submit to the
			 Secretary of Health and Human Services a report on the activities carried
			 out by such organization through the grant during such year and objectives
			 for the subsequent year. For the fourth year for which an eligible health
			 professional organization is awarded a grant under this subsection, the
			 organization shall submit to the Secretary a report that includes an
			 analysis of all the activities carried out by the organization through the
			 grant and a detailed plan for continuation of out-reach efforts.
					(d)Eligible health professional organization definedFor purposes of this section, the term eligible health professional organization means a professional organization representing obstetrician-gynecologists, certified nurse
			 midwives, certified midwives, family practice physicians, nurse
			 practitioners whose scope of practice includes maternity care, physician
			 assistants whose scope of practice includes obstetrical care, or certified
			 professional midwives.
				(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,000,000 for fiscal year 2015
			 and $3,000,000 for each of the fiscal years 2016 through 2019.
				VIMENTAL HEALTH 
			601.Coverage of marriage and family therapist services, mental health counselor services, and substance
			 abuse counselor services under part B of the Medicare program
				(a)Coverage of Services
					(1)In generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended—
						(A)in subparagraph (EE), by striking and at the end;
						(B)in subparagraph (FF), by inserting and at the end; and
						(C)by adding at the end the following new subparagraph:
							
								(GG)marriage and family therapist services (as defined in subsection (kkk)(1)) and mental health
			 counselor services (as defined in subsection (kkk)(3)) and substance abuse
			 counselor services (as defined in subsection (kkk)(5));.
						(2)DefinitionsSection 1861 of such Act (42 U.S.C. 1395x), as amended by sections 202(b)(1)(A) and 423(a), is
			 amended by adding at the end the following new subsection:
						
							(kkk)Marriage and Family Therapist Services; Marriage and Family Therapist; Mental Health Counselor
			 Services; Mental Health Counselor(1)The term marriage and family therapist services means services performed by a marriage and family therapist (as defined in paragraph (2)) for the
			 diagnosis and treatment of mental illnesses, which the marriage and family
			 therapist is legally authorized to perform under State law (or the State
			 regulatory mechanism provided by State law) of the State in which such
			 services are performed, as would otherwise be covered if furnished by a
			 physician or as an incident to a physician’s professional service, but
			 only if no facility or other provider charges or is paid any amounts with
			 respect to the furnishing of such services.
								(2)The term marriage and family therapist means an individual who—
									(A)possesses a master’s or doctoral degree which qualifies for licensure or certification as a
			 marriage and family therapist pursuant to State law;
									(B)after obtaining such degree has performed at least 2 years of clinical supervised experience in
			 marriage and family therapy; and
									(C)in the case of an individual performing services in a State that provides for licensure or
			 certification of marriage and family therapists, is licensed or certified
			 as a marriage and family therapist in such State.
									(3)The term mental health counselor services means services performed by a mental health counselor (as defined in paragraph (4)) for the
			 diagnosis and treatment of mental illnesses which the mental health
			 counselor is legally authorized to perform under State law (or the State
			 regulatory mechanism provided by the State law) of the State in which such
			 services are performed, as would otherwise be covered if furnished by a
			 physician or as incident to a physician’s professional service, but only
			 if no facility or other provider charges or is paid any amounts with
			 respect to the furnishing of such services.
								(4)The term mental health counselor means an individual who—
									(A)possesses a master’s or doctor’s degree in mental health counseling or a related field;
									(B)after obtaining such a degree has performed at least 2 years of supervised mental health counselor
			 practice; and
									(C)in the case of an individual performing services in a State that provides for licensure or
			 certification of mental health counselors or professional counselors, is
			 licensed or certified as a mental health counselor or professional
			 counselor in such State.
									(5)The term substance abuse counselor services means services performed by a substance abuse counselor (as defined in paragraph (6)) for the
			 diagnosis and treatment of substance abuse and addiction which the
			 substance abuse counselor is legally authorized to perform under State law
			 (or the State regulatory mechanism provided by the State law) of the State
			 in which such services are performed, as would otherwise be covered if
			 furnished by a physician or as incident to a physician’s professional
			 service, but only if no facility or other provider charges or is paid any
			 amounts with respect to the furnishing of such services.
								(6)The term substance abuse counselor means an individual who—
									(A)has performed at least 2 years of supervised substance abuse counselor practice;
									(B)in the case of an individual performing services in a State that provides for licensure or
			 certification of substance abuse counselors or professional counselors, is
			 licensed or certified as a substance abuse counselor or professional
			 counselor in such State; or
									(C)the individual is a drug and alcohol counselor as defined in section 40.281 of title 49, Code of
			 Federal Regulations..
					(3)Provision for payment under part BSection 1832(a)(2)(B) of such Act (42 U.S.C. 1395k(a)(2)(B)) is amended by adding at the end the
			 following new clause:
						
							(v)marriage and family therapist services, mental health counselor services, and substance abuse
			 counselor services;.
					(4)Amount of paymentSection 1833(a)(1) of such Act (42 U.S.C. 1395l(a)(1)) is amended—
						(A)by striking and (Z) and inserting (Z); and
						(B)by inserting before the semicolon at the end the following: , and (AA) with respect to marriage and family therapist services, mental health counselor
			 services, and substance abuse counselor services under section
			 1861(s)(2)(GG), the amounts paid shall be 80 percent of the lesser of the
			 actual charge for the services or 75 percent of the amount determined for
			 payment of a psychologist under subparagraph (L).
						(5)Exclusion of marriage and family therapist services and mental health counselor services from
			 skilled nursing facility prospective payment systemSection 1888(e)(2)(A)(ii) of such Act (42 U.S.C. 1395yy(e)(2)(A)(ii)) is amended by inserting marriage and family therapist services (as defined in section 1861(kkk)(1)), mental health
			 counselor services (as defined in section 1861(kkk)(3)), after qualified psychologist services,.
					(6)Inclusion of marriage and family therapists, mental health counselors, and substance abuse
			 counselors as practitioners for assignment of claimsSection 1842(b)(18)(C) of such Act (42 U.S.C. 1395u(b)(18)(C)) is amended by adding at the end the
			 following new clauses:
						
							(vii)A marriage and family therapist (as defined in section 1861(kkk)(2)).
							(viii)A mental health counselor (as defined in section 1861(kkk)(4)).
							(ix)A substance abuse counselor (as defined in section 1861 (kkk)(6))..
					(b)Coverage of Certain Mental Health Services Provided in Certain Settings
					(1)Rural health clinics and federally qualified health centersSection 1861(aa)(1)(B) of the Social Security Act (42 U.S.C. 1395x(aa)(1)(B)) is amended by striking or by a clinical social worker (as defined in subsection (hh)(1)), and inserting , by a clinical social worker (as defined in subsection (hh)(1)), by a marriage and family
			 therapist (as defined in subsection (kkk)(2)), or by a mental health
			 counselor (as defined in subsection (kkk)(4)), or by a substance abuse
			 counselor (as defined in section 1861 (kkk)(6))..
					(2)Hospice programsSection 1861(dd)(2)(B)(i)(III) of such Act (42 U.S.C. 1395x(dd)(2)(B)(i)(III)) is amended by
			 inserting or one marriage and family therapist (as defined in subsection (kkk)(2)) after social worker.
					(c)Authorization of Marriage and Family Therapists To Develop Discharge Plans for Post-Hospital
			 ServicesSection 1861(ee)(2)(G) of the Social Security Act (42 U.S.C. 1395x(ee)(2)(G)) is amended by inserting marriage and family therapist (as defined in subsection (kkk)(2)), after social worker,.
				(d)Effective DateThe amendments made by this section shall apply with respect to services furnished on or after
			 January 1, 2015.
				602.Minority Fellowship ProgramTitle V of the Public Health Service Act is amended by inserting after section 506B of such Act (42
			 U.S.C. 290aa–5b) the following:
				
					506C.Minority Fellowship Program
						(a)FellowshipsThe Administrator shall maintain a program, to be known as the Minority Fellowship Program, under
			 which the Administrator awards grants or contracts to national
			 associations or other appropriate entities for the financial support of
			 graduate students, postdoctoral fellows, and residents in the professions
			 of psychology, psychiatry, social work, psychiatric advance-practice
			 nursing, marriage and family therapy, and professional counseling to
			 students who demonstrate a commitment to clinical or research careers
			 focused on racial and ethnic minority populations.
						(b)Term of financial supportFinancial support provided to an individual pursuant to subsection (a) shall be for a term of not
			 more than 12 months and may be renewed thereafter.
						(c)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000 for each of fiscal
			 years 2015 through 2019..
			603.Integrated Health Care Demonstration ProgramPart D of title V of the Public Health Service Act (42 U.S.C. 290dd et seq.) is amended by adding
			 at the end the following:
				
					544.Interprofessional health care teams for provision of behavioral health care in primary care
			 settings
						(a)GrantsThe Secretary, acting through the Deputy Assistant Secretary for Minority Health, shall award
			 grants to eligible entities for the purpose of providing technical
			 assistance and training regarding the effective development and
			 implementation of integrated interprofessional health care teams that
			 provide behavioral health care.
						(b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be a federally qualified
			 health center (as defined in section 1861(aa) of the Social Security Act)
			 serving a high proportion of individuals from racial and ethnic minority
			 groups (as defined in section 1707(g)).
						(c)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $20,000,000 for each of fiscal
			 years 2014 through 2016..
			604.Addressing racial and ethnic minority mental health disparities research gapsNot later than 6 months after the date of the enactment of this Act, the Director of the National
			 Institute on Minority Health and Health Disparities shall enter into an
			 arrangement with the Institute of Medicine (or, if the Institute declines
			 to enter into such an arrangement, another appropriate entity)—
				(1)to conduct a study with respect to mental and behavioral health disparities in racial and ethnic
			 minority groups (as defined in section 1707(g) of the Public Health
			 Service Act (42 U.S.C. 300u–6(g)); and
				(2)to submit to the Congress a report on the results of such study, including—
					(A)a compilation of information on the dynamics of mental disorders in such racial and ethnic minority
			 groups;
					(B)an identification of gaps in knowledge and research needs; and
					(C)recommendations for an interprofessional research agenda at the National Institutes of Health aimed
			 at reducing and ultimately eliminating mental and behavioral health
			 disparities in such racial and ethnic minority groups.
					605.Health professions competencies to address racial and ethnic minority mental health disparities
				(a)In generalThe Secretary of Health and Human Services, acting through the Administrator of the Substance Abuse
			 and Mental Health Services Administration, shall award grants to qualified
			 national organizations for the purpose of developing, and disseminating to
			 health professional educational programs, curricula or core competencies
			 addressing mental health disparities among racial and ethnic minority
			 groups.
				(b)Use of fundsOrganizations receiving funds under subsection (a) shall use the funds to develop and disseminate
			 curricula or core competencies, as described in such subsection, for use
			 in the training of students in the professions of social work, psychology,
			 psychiatry, marriage and family therapy, mental health counseling, and
			 substance abuse counseling.
				(c)Allowable activitiesOrganizations receiving funds under subsection (a) may use the funds to engage in the following
			 activities related to the development and dissemination of curricula or
			 core competencies:
					(1)Formation of committees or working groups comprised of experts from accredited health professions
			 schools to identify core competencies relating to mental health
			 disparities among racial and ethnic minority groups.
					(2)Planning of workshops in national fora to allow for public input into the educational needs
			 associated with mental health disparities among racial and ethnic minority
			 groups.
					(3)Dissemination and promotion of the use of curricula or core competencies in undergraduate and
			 graduate health professions training programs nationwide.
					(d)DefinitionsIn this section:
					(1)The term qualified national organization means a national organization that focuses on the education of students in programs of social
			 work, psychology, psychiatry, and marriage and family therapy.
					(2)The term racial and ethnic minority group has the meaning given to such term in section 1707(g) of the Public Health Service Act (42 U.S.C.
			 300u–6(g)).
					(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for
			 each of fiscal years 2014 through 2018.
				VIIADDRESSING HIGH IMPACT MINORITY DISEASES 
			ACancer
				701.Lung cancer mortality reduction
					(a)Short titleThis section may be cited as the Lung Cancer Mortality Reduction Act of 2014.
					(b)FindingsCongress makes the following findings:
						(1)Lung cancer is the leading cause of cancer death for both men and women, accounting for 28 percent
			 of all cancer deaths.
						(2)Lung cancer kills more people annually than breast cancer, prostate cancer, colon cancer, liver
			 cancer, melanoma, and kidney cancer combined.
						(3)Since the National Cancer Act of 1971 (Public Law 92–218; 85 Stat. 778), coordinated and
			 comprehensive research has raised the 5-year survival rates for breast
			 cancer to 88 percent, for prostate cancer to 99 percent, and for colon
			 cancer to 64 percent.
						(4)However, the 5-year survival rate for lung cancer is still only 15 percent and a similar
			 coordinated and comprehensive research effort is required to achieve
			 increases in lung cancer survivability rates.
						(5)Sixty percent of lung cancer cases are now diagnosed nonsmokers or former smokers.
						(6)Two-thirds of nonsmokers diagnosed with lung cancer are women.
						(7)Certain minority populations, such as African-American males, have disproportionately high rates of
			 lung cancer incidence and mortality, notwithstanding their similar smoking
			 rate.
						(8)Members of the baby boomer generation are entering their sixties, the most common age at which
			 people develop lung cancer.
						(9)Tobacco addiction and exposure to other lung cancer carcinogens such as Agent Orange and other
			 herbicides and battlefield emissions are serious problems among military
			 personnel and war veterans.
						(10)Significant and rapid improvements in lung cancer mortality can be expected through greater use and
			 access to lung cancer screening tests for at-risk individuals.
						(11)Additional strategies are necessary to further enhance the existing tests and therapies available
			 to diagnose and treat lung cancer in the future.
						(12)The August 2001 Report of the Lung Cancer Progress Review Group of the National Cancer Institute
			 stated that funding for lung cancer research was far below the levels characterized for other common malignancies and far out of proportion to its
			 massive health impact.
						(13)The Report of the Lung Cancer Progress Review Group identified as its highest priority the creation of integrated, multidisciplinary, multi-institutional research consortia organized
			 around the problem of lung cancer rather than around specific research
			 disciplines.
						(14)The United States must enhance its response to the issues raised in the Report of the Lung Cancer
			 Progress Review Group, and this can be accomplished through the
			 establishment of a coordinated effort designed to reduce the lung cancer
			 mortality rate by 50 percent by 2015 and targeted funding to support this
			 coordinated effort.
						(c)Sense of Congress concerning investment in lung cancer researchIt is the sense of the Congress that—
						(1)lung cancer mortality reduction should be made a national public health priority; and
						(2)a comprehensive mortality reduction program coordinated by the Secretary of Health and Human
			 Services is justified and necessary to adequately address and reduce lung
			 cancer mortality.
						(d)Lung Cancer Mortality Reduction Program
						(1)In GeneralSubpart 1 of part C of title IV of the Public Health Service Act (42 U.S.C. 285 et seq.) is amended
			 by adding at the end the following:
							
								417H.Lung Cancer Mortality Reduction Program
									(a)In GeneralNot later than 6 months after the date of the enactment of this section, the Secretary, in
			 consultation with the Secretary of Defense, the Secretary of Veterans
			 Affairs, the Director of the National Institutes of Health, the Director
			 of the Centers for Disease Control and Prevention, the Commissioner of
			 Food and Drugs, the Administrator of the Centers for Medicare & Medicaid Services, the Director of the National Institute on Minority Health and Health
			 Disparities, and other members of the Lung Cancer Advisory Board
			 established under section 701 of the Health Equity and Accountability Act
			 of 2014, shall implement a comprehensive program, to be known as the Lung
			 Cancer Mortality Reduction Program, to achieve a reduction of at least 25
			 percent in the mortality rate of lung cancer by 2020.
									(b)RequirementsThe Program shall include at least the following:
										(1)With respect to the National Institutes of Health—
											(A)a strategic review and prioritization by the National Cancer Institute of research grants to
			 achieve the goal of the Lung Cancer Mortality Reduction Program in
			 reducing lung cancer mortality;
											(B)the provision of funds to enable the Airway Biology and Disease Branch of the National Heart, Lung,
			 and Blood Institute to expand its research programs to include
			 predispositions to lung cancer, the interrelationship between lung cancer
			 and other pulmonary and cardiac disease, and the diagnosis and treatment
			 of these interrelationships;
											(C)the provision of funds to enable the National Institute of Biomedical Imaging and Bioengineering to
			 expedite the development of computer-assisted diagnostic, surgical,
			 treatment, and drug-testing innovations to reduce lung cancer mortality,
			 such as through expansion of the Institute’s Quantum Grant Program and
			 Image-Guided Interventions programs; and
											(D)the provision of funds to enable the National Institute of Environmental Health Sciences to
			 implement research programs relative to the lung cancer incidence.
											(2)With respect to the Food and Drug Administration—
											(A)activities under section 530 of the Federal Food, Drug, and Cosmetic Act; and
											(B)activities under section 561 of the Federal Food, Drug, and Cosmetic Act to expand access to
			 investigational drugs and devices for the diagnosis, monitoring, or
			 treatment of lung cancer.
											(3)With respect to the Centers for Disease Control and Prevention, the establishment of an early
			 disease research and management program under section 1511.
										(4)With respect to the Agency for Healthcare Research and Quality, the conduct of a biannual review of
			 lung cancer screening, diagnostic, and treatment protocols, and the
			 issuance of updated guidelines.
										(5)The cooperation and coordination of all minority and health disparity programs within the
			 Department of Health and Human Services to ensure that all aspects of the
			 Lung Cancer Mortality Reduction Program under this section adequately
			 address the burden of lung cancer on minority and rural populations.
										(6)The cooperation and coordination of all tobacco control and cessation programs within agencies of
			 the Department of Health and Human Services to achieve the goals of the
			 Lung Cancer Mortality Reduction Program under this section with particular
			 emphasis on the coordination of drug and other cessation treatments with
			 early detection protocols..
						(2)Federal Food, Drug, and Cosmetic ActSubchapter B of chapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360aaa et seq.) is
			 amended by adding at the end the following:
							
								530.Drugs relating to lung cancer(a)In generalThe provisions of this subchapter shall apply to a drug described in subsection (b) to the same
			 extent and in the same manner as such provisions apply to a drug for a
			 rare disease or condition.
									(b)Qualified drugsA drug described in this subsection is—
										(1)a chemoprevention drug for precancerous conditions of the lung;
										(2)a drug for targeted therapeutic treatments, including any vaccine, for lung cancer; and
										(3)a drug to curtail or prevent nicotine addiction.
										(c)BoardThe Board established under the Health Equity and Accountability Act of 2014 shall monitor the
			 program implemented under this section..
						(3)Access to Unapproved TherapiesSection 561(e) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb(e)) is amended by
			 inserting before the period the following: and shall include expanding access to drugs under section 530, with substantial consideration being
			 given to whether the totality of information available to the Secretary
			 regarding the safety and effectiveness of an investigational drug, as
			 compared to the risk of morbidity and death from the disease, indicates
			 that a patient may obtain more benefit than risk if treated with the drug.
						(4)CDCTitle XV of the Public Health Service Act (42 U.S.C. 300k et seq.) is amended by adding at the end
			 the following:
							
								1511.Early disease research and management programThe Secretary shall establish and implement an early disease research and management program
			 targeted at the high incidence and mortality rates of lung cancer among
			 minority and low-income populations..
						(e)Department of defense and the department of veterans affairsThe Secretary of Defense and the Secretary of Veterans Affairs shall coordinate with the Secretary
			 of Health and Human Services—
						(1)in the development of the Lung Cancer Mortality Reduction Program under section 417H;
						(2)in the implementation within the Department of Defense and the Department of Veterans Affairs of an
			 early detection and disease management research program for military
			 personnel and veterans whose smoking history and exposure to carcinogens
			 during active duty service has increased their risk for lung cancer; and
						(3)in the implementation of coordinated care programs for military personnel and veterans diagnosed
			 with lung cancer.
						(f)Lung cancer advisory board
						(1)In GeneralThe Secretary of Health and Human Services shall convene a Lung Cancer Advisory Board (referred to
			 in this section as the Board)—
							(A)to monitor the programs established under this section (and the amendments made by this section);
			 and
							(B)to provide annual reports to the Congress concerning benchmarks, expenditures, lung cancer
			 statistics, and the public health impact of such programs.
							(2)CompositionThe Board shall be composed of—
							(A)the Secretary of Health and Human Services;
							(B)the Secretary of Defense;
							(C)the Secretary of Veterans Affairs; and
							(D)two representatives each from the fields of clinical medicine focused on lung cancer, lung cancer
			 research, imaging, drug development, and lung cancer advocacy, to be
			 appointed by the Secretary of Health and Human Services.
							(g)Authorization of appropriations
						(1)In generalTo carry out this section (and the amendments made by this section), there are authorized to be
			 appropriated such sums as may be necessary for each of fiscal years 2015
			 through 2019.
						(2)Lung Cancer Mortality Reduction ProgramOf the amounts authorized to be appropriated by subsection (a), there are authorized to be
			 appropriated—
							(A)$25,000,000 for fiscal year 2015, and such sums as may be necessary for each of fiscal years 2016
			 through 2019, for the activities described in section 417H(b)(1)(B) of the
			 Public Health Service Act, as added by subsection (d)(1);
							(B)$25,000,000 for fiscal year 2015, and such sums as may be necessary for each of fiscal years 2016
			 through 2019, for the activities described in section 417H(b)(1)(C) of
			 such Act;
							(C)$10,000,000 for fiscal year 2015, and such sums as may be necessary for each of fiscal years 2016
			 through 2019, for the activities described in section 417H(b)(1)(D) of
			 such Act; and
							(D)$15,000,000 for fiscal year 2015, and such sums as may be necessary for each of fiscal years 2016
			 through 2019, for the activities described in section 417H(b)(3) of such
			 Act.
							702.Expanding prostate cancer research, outreach, screening, testing, access, and treatment
			 effectiveness
					(a)Short TitleThis section may be cited as the Prostate Research, Outreach, Screening, Testing, Access, and Treatment Effectiveness Act of 2014 or the PROSTATE Act.
					(b)FindingsCongress makes the following findings:
						(1)Prostate cancer is the second leading cause of cancer death among men.
						(2)In 2010, more than 217,730 new patients were diagnosed with prostate cancer and more than 32,000
			 men died from this disease.
						(3)Roughly 2,000,000 Americans are living with a diagnosis of prostate cancer and its consequences.
						(4)While prostate cancer generally affects older individuals, younger men are also at risk for the
			 disease, and when prostate cancer appears in early middle age it
			 frequently takes on a more aggressive form.
						(5)There are significant racial and ethnic disparities that demand attention, namely African-Americans
			 have prostate cancer mortality rates that are more than double those in
			 the White population.
						(6)Underserved rural populations have higher rates of mortality compared to their urban counterparts,
			 and innovative and cost-efficient methods to improve rural access to high
			 quality care should take advantage of advances in telehealth to diagnose
			 and treat prostate cancer when appropriate.
						(7)Certain veterans populations may have nearly twice the incidence of prostate cancer as the general
			 population of the United States.
						(8)Urologists may constitute the specialists who diagnose and treat the vast majority of prostate
			 cancer patients.
						(9)Although much basic and translational research has been completed and much is currently known,
			 there are still many unanswered questions. For example, it is not fully
			 understood how much of known disparities are attributable to disease
			 etiology, access to care, or education and awareness in the community.
						(10)Causes of prostate cancer are not known. There is not good information regarding how to
			 differentiate accurately, early on, between aggressive and indolent forms
			 of the disease. As a result, there is significant overtreatment in
			 prostate cancer. There are no treatments that can durably arrest growth or
			 cure prostate cancer once it has metastasized.
						(11)A significant proportion (roughly 23 to 54 percent) of cases may be clinically indolent and overdiagnosed, resulting in significant overtreatment. More accurate tests will allow men and their families to
			 face less physical, psychological, financial, and emotional trauma and
			 billions of dollars could be saved in private and public health care
			 systems in an area that has been identified by the Medicare Program as one
			 of eight high-volume, high-cost areas in the Resource Utilization Report
			 Program authorized by Congress under the Medicare Improvements for
			 Patients and Providers Act of 2008.
						(12)Prostate cancer research and health care programs across Federal agencies should be coordinated to
			 improve accountability and actively encourage the translation of research
			 into practice, to identify and implement best practices, in order to
			 foster an integrated and consistent focus on effective prevention,
			 diagnosis, and treatment of this disease.
						(c)Prostate cancer coordination and education
						(1)Interagency prostate cancer coordination and education task forceNot later than 180 days after the date of the enactment of this section, the Secretary of Veterans
			 Affairs, in cooperation with the Secretary of Defense and the Secretary of
			 Health and Human Services, shall establish an Interagency Prostate Cancer
			 Coordination and Education Task Force (in this section referred to as the Prostate Cancer Task Force).
						(2)DutiesThe Prostate Cancer Task Force shall—
							(A)develop a summary of advances in prostate cancer research supported or conducted by Federal
			 agencies relevant to the diagnosis, prevention, and treatment of prostate
			 cancer, including psychosocial impairments related to prostate cancer
			 treatment, and compile a list of best practices that warrant broader
			 adoption in health care programs;
							(B)consider establishing, and advocating for, a guidance to enable physicians to allow screening of
			 men who are over age 74, on a case-by-case basis, taking into account
			 quality of life and family history of prostate cancer;
							(C)share and coordinate information on Federal research and health care program activities, including
			 activities related to—
								(i)determining how to improve research and health care programs, including psychosocial impairments
			 related to prostate cancer treatment;
								(ii)identifying any gaps in the overall research inventory and in health care programs;
								(iii)identifying opportunities to promote translation of research into practice; and
								(iv)maximizing the effects of Federal efforts by identifying opportunities for collaboration and
			 leveraging of resources in research and health care programs that serve
			 those susceptible to or diagnosed with prostate cancer;
								(D)develop a comprehensive interagency strategy and advise relevant Federal agencies in the
			 solicitation of proposals for collaborative, multidisciplinary research
			 and health care programs, including proposals to evaluate factors that may
			 be related to the etiology of prostate cancer, that would—
								(i)result in innovative approaches to study emerging scientific opportunities or eliminate knowledge
			 gaps in research to improve the prostate cancer research portfolio of the
			 Federal Government;
								(ii)outline key research questions, methodologies, and knowledge gaps; and
								(iii)ensure consistent action, as outlined by section 402(b) of the Public Health Service Act;
								(E)develop a coordinated message related to screening and treatment for prostate cancer to be
			 reflected in educational and beneficiary materials for Federal health
			 programs as such documents are updated; and
							(F)not later than 2 years after the date of the establishment of the Prostate Cancer Task Force,
			 submit to the Expert Advisory Panel to be reviewed and returned within 30
			 days, and then within 90 days submitted to Congress recommendations—
								(i)regarding any appropriate changes to research and health care programs, including recommendations
			 to improve the research portfolio of the Department of Veterans Affairs,
			 Department of Defense, National Institutes of Health, and other Federal
			 agencies to ensure that scientifically based strategic planning is
			 implemented in support of research and health care program priorities;
								(ii)designed to ensure that the research and health care programs and activities of the Department of
			 Veterans Affairs, the Department of Defense, the Department of Health and
			 Human Services, and other Federal agencies are free of unnecessary
			 duplication;
								(iii)regarding public participation in decisions relating to prostate cancer research and health care
			 programs to increase the involvement of patient advocates, community
			 organizations, and medical associations representing a broad geographical
			 area;
								(iv)on how to best disseminate information on prostate cancer research and progress achieved by health
			 care programs;
								(v)about how to expand partnerships between public entities, including Federal agencies, and private
			 entities to encourage collaborative, cross-cutting research and health
			 care delivery;
								(vi)assessing any cost savings and efficiencies realized through the efforts identified and supported
			 in this section and recommending expansion of those efforts that have
			 proved most promising while also ensuring against any conflicts in
			 directives from other congressional or statutory mandates or enabling
			 statutes;
								(vii)identifying key priority action items from among the recommendations; and
								(viii)with respect to the level of funding needed by each agency to implement the recommendations
			 contained in the report.
								(3)Members of the Prostate Cancer Task ForceThe Prostate Cancer Task Force described in subsection (a) shall be composed of representatives
			 from such Federal agencies, as each Secretary determines necessary, to
			 coordinate a uniform message relating to prostate cancer screening and
			 treatment where appropriate, including representatives of the following:
							(A)The Department of Veterans Affairs, including representatives of each relevant program areas of the
			 Department of Veterans Affairs.
							(B)The Prostate Cancer Research Program of the Congressionally Directed Medical Research Program of
			 the Department of Defense.
							(C)The Department of Health and Human Services, including at a minimum representatives of the
			 following:
								(i)The National Institutes of Health.
								(ii)National research institutes and centers, including the National Cancer Institute, the National
			 Institute of Allergy and Infectious Diseases, and the Office of Minority
			 Health.
								(iii)The Centers for Medicare & Medicaid Services.
								(iv)The Food and Drug Administration.
								(v)The Centers for Disease Control and Prevention.
								(vi)The Agency for Healthcare Research and Quality.
								(vii)The Health Resources and Services Administration.
								(4)Appointing expert advisory panelsThe Prostate Cancer Task Force shall appoint expert advisory panels, as determined appropriate, to
			 provide input and concurrence from individuals and organizations from the
			 medical, prostate cancer patient and advocate, research, and delivery
			 communities with expertise in prostate cancer diagnosis, treatment, and
			 research, including practicing urologists, primary care providers, and
			 others and individuals with expertise in education and outreach to
			 underserved populations affected by prostate cancer.
						(5)MeetingsThe Prostate Cancer Task Force shall convene not less than twice a year, or more frequently as the
			 Secretary determines to be appropriate.
						(6)Submission of recommendations to CongressThe Secretary of Veterans Affairs shall submit to Congress any recommendations submitted to the
			 Secretary under paragraph (2)(E).
						(7)Federal Advisory Committee Act
							(A)In generalExcept as provided in subparagraph (B), the Federal Advisory Committee Act (5 U.S.C. App.) shall
			 apply to the Prostate Cancer Task Force.
							(B)ExceptionSection 14(a)(2)(B) of such Act (relating to the termination of advisory committees) shall not
			 apply to the Prostate Cancer Task Force.
							(8)Sunset DateThe Prostate Cancer Task Force shall terminate at the end of fiscal year 2019.
						(d)Prostate cancer research
						(1)Research coordinationThe Secretary of Veterans Affairs, in coordination with the Secretaries of Defense and of Health
			 and Human Services, shall establish and carry out a program to coordinate
			 and intensify prostate cancer research as needed. Specifically, such
			 research program shall—
							(A)develop advances in diagnostic and prognostic methods and tests, including biomarkers and an
			 improved prostate cancer screening blood test, including improvements or
			 alternatives to the prostate specific antigen test and additional tests to
			 distinguish indolent from aggressive disease;
							(B)better understand the etiology of the disease (including an analysis of lifestyle factors proven to
			 be involved in higher rates of prostate cancer, such as obesity and diet,
			 and in different ethnic, racial, and socioeconomic groups, such as the
			 African-American, Latino or Hispanic, and American Indian populations and
			 men with a family history of prostate cancer) to improve prevention
			 efforts;
							(C)expand basic research into prostate cancer, including studies of fundamental molecular and cellular
			 mechanisms;
							(D)identify and provide clinical testing of novel agents for the prevention and treatment of prostate
			 cancer;
							(E)establish clinical registries for prostate cancer;
							(F)use the National Institute of Biomedical Imaging and Bioengineering and the National Cancer
			 Institute for assessment of appropriate imaging modalities; and
							(G)address such other matters relating to prostate cancer research as may be identified by the Federal
			 agencies participating in the program under this section.
							(2)Prostate Cancer Advisory BoardThere is established in the Office of the Chief Scientist of the Food and Drug Administration a
			 Prostate Cancer Scientific Advisory Board. Such board shall be responsible
			 for accelerating real-time sharing of the latest research data and
			 accelerating movement of new medicines to patients.
						(3)Underserved minority grant programIn carrying out such program, the Secretary shall—
							(A)award grants to eligible entities to carry out components of the research outlined in paragraph
			 (1);
							(B)integrate and build upon existing knowledge gained from comparative effectiveness research; and
							(C)recognize and address—
								(i)the racial and ethnic disparities in the incidence and mortality rates of prostate cancer and men
			 with a family history of prostate cancer;
								(ii)any barriers in access to care and participation in clinical trials that are specific to racial,
			 ethnic, and other underserved minorities and men with a family history of
			 prostate cancer;
								(iii)needed outreach and educational efforts to raise awareness in these communities; and
								(iv)appropriate access and utilization of imaging modalities.
								(e)Telehealth and rural access pilot project
						(1)In generalThe Secretary of Veterans Affairs, the Secretary of Defense, and the Secretary of Health and Human
			 Services (in this section referred to as the Secretaries) shall establish 4-year telehealth pilot projects for the purpose of analyzing the clinical
			 outcomes and cost effectiveness associated with telehealth services in a
			 variety of geographic areas that contain high proportions of medically
			 underserved populations, including African-Americans, Latino or Hispanic,
			 American Indians/Alaska Natives, and those in rural areas. Such projects
			 shall promote efficient use of specialist care through better coordination
			 of primary care and physician extender teams in underserved areas and more
			 effectively employ tumor boards to better counsel patients.
						(2)Eligible entities
							(A)In generalThe Secretaries shall select eligible entities to participate in the pilot projects under this
			 section.
							(B)PriorityIn selecting eligible entities to participate in the pilot projects under this section, the
			 Secretaries shall give priority to such entities located in medically
			 underserved areas, particularly those that include African-Americans,
			 Latinos and Hispanics, and facilities of the Indian Health Service,
			 including Indian Health Service operated facilities, tribally operated
			 facilities, and Urban Indian Clinics, and those in rural areas.
							(3)EvaluationThe Secretaries shall, through the pilot projects, evaluate—
							(A)the effective and economic delivery of care in diagnosing and treating prostate cancer with the use
			 of telehealth services in medically underserved and tribal areas including
			 collaborative uses of health professionals and integration of the range of
			 telehealth and other technologies;
							(B)the effectiveness of improving the capacity of nonmedical providers and nonspecialized medical
			 providers to provide health services for prostate cancer in medically
			 underserved and tribal areas, including the exploration of innovative
			 medical home models with collaboration between urologists, other relevant
			 medical specialists, including oncologists, radiologists, and primary care
			 teams and coordination of care through the efficient use of primary care
			 teams and physician extenders; and
							(C)the effectiveness of using telehealth services to provide prostate cancer treatment in medically
			 underserved areas, including the use of tumor boards to facilitate better
			 patient counseling.
							(4)ReportNot later than 12 months after the completion of the pilot projects under this subsection, the
			 Secretaries shall submit to Congress a report describing the outcomes of
			 such pilot projects, including any cost savings and efficiencies realized,
			 and providing recommendations, if any, for expanding the use of telehealth
			 services.
						(f)Education and awareness
						(1)In generalThe Secretary of Veterans Affairs shall develop a national education campaign for prostate cancer.
			 Such campaign shall involve the use of written educational materials and
			 public service announcements consistent with the findings of the Prostate
			 Cancer Task Force under subsection (c), that are intended to encourage men
			 to seek prostate cancer screening when appropriate.
						(2)Racial disparities and the population of men with a family history of prostate cancerIn developing the national campaign under paragraph (1), the Secretary shall ensure that such
			 educational materials and public service announcements are more readily
			 available in communities experiencing racial disparities in the incidence
			 and mortality rates of prostate cancer and by men of any race
			 classification with a family history of prostate cancer.
						(3)GrantsIn carrying out the national campaign under this section, the Secretary shall award grants to
			 nonprofit private entities to enable such entities to test alternative
			 outreach and education strategies.
						(g)Authorization of appropriations
						(1)In generalThere is authorized to be appropriated to carry out this section for the period of fiscal years
			 2015 through 2019 an amount equal to the savings described in paragraph
			 (2).
						(2)Corresponding reductionThe amount authorized to be appropriated by provisions of law other than this section for the
			 period of fiscal years 2015 through 2019 for Federal research and health
			 care program activities related to prostate cancer is reduced by the
			 amount of Federal savings projected to be achieved over such period by
			 implementation of subsection (c)(2)(C) of this section.
						703.Improved Medicaid coverage for certain breast and cervical cancer patients in the territories
					(a)Elimination of funding limitations
						(1)In generalSection 1108(g)(4) of the Social Security Act (42 U.S.C. 1308(g)(4)) is amended by adding at the
			 end the following: With respect to fiscal years beginning with fiscal year 2015, payment for medical assistance for
			 individuals who are eligible for such assistance only on the basis of
			 section 1902(a)(10)(A)(ii)(XVIII) shall not be taken into account in
			 applying subsection (f) (as increased in accordance with paragraphs (1),
			 (2), (3), and (5) of this subsection) to such commonwealth or territory
			 for such fiscal year..
						(2)Technical amendmentSuch section is further amended by striking (3), and (4) and inserting (3), and (5).
						(b)Application of enhanced FMAP for highest StateSection 1905(b) of such Act (42 U.S.C. 1396d(b)) is amended by adding at the end the following: Notwithstanding the first sentence of this subsection, with respect to medical assistance described
			 in clause (4) of such sentence that is furnished in Puerto Rico, the
			 United States Virgin Islands, Guam, the Commonwealth of the Northern
			 Mariana Islands, or American Samoa in a fiscal year, the Federal medical
			 assistance percentage is equal to the highest such percentage applied
			 under such clause for such fiscal year for any of the 50 States or the
			 District of Columbia that provides such medical assistance for any portion
			 of such fiscal year.
					(c)Effective dateThe amendments made by this section shall apply to payment for medical assistance for items and
			 services furnished on or after October 1, 2014.
					704.Cancer prevention and treatment demonstration for ethnic and racial minorities
					(a)Demonstration
						(1)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall conduct demonstration projects (in this section referred to as demonstration projects) for the purpose of developing models and evaluating methods that—
							(A)improve the quality of items and services provided to target individuals in order to facilitate
			 reduced disparities in early detection and treatment of cancer;
							(B)improve clinical outcomes, satisfaction, quality of life, appropriate use of items and services
			 covered under the Medicare Program under title XVIII of the Social
			 Security Act (42 U.S.C. 1395 et seq.), and referral patterns with respect
			 to target individuals with cancer;
							(C)eliminate disparities in the rate of preventive cancer screening measures, such as Pap smears,
			 prostate cancer screenings, colon cancer screenings, breast cancer
			 screenings, and computed tomography (CT) scans, for lung cancer among
			 target individuals;
							(D)promote collaboration with community-based organizations to ensure cultural competency of health
			 care professionals and linguistic access for target individuals who are
			 persons with limited-English proficiency; and
							(E)encourage the incorporation of community health workers to increase the efficiency and
			 appropriateness of cancer screening programs.
							(2)Community health worker definedIn this section, the term community health worker includes a community health advocate, a lay health worker, a community health representative, a
			 peer health promotor, a community health outreach worker, and a promotore
			 de salud, who promotes health or nutrition within the community in which
			 the individual resides.
						(3)Target individual definedIn this section, the term target individual means an individual of a racial and ethnic minority group, as defined in section 1707(g)(1) of the
			 Public Health Service Act (42 U.S.C. 300u–6(g)(1)), who is entitled to
			 benefits under part A, and enrolled under part B, of title XVIII of the
			 Social Security Act.
						(b)Program design
						(1)Initial designNot later than 1 year after the date of the enactment of this Act, the Secretary shall evaluate
			 best practices in the private sector, community programs, and academic
			 research of methods that reduce disparities among individuals of racial
			 and ethnic minority groups in the prevention and treatment of cancer and
			 shall design the demonstration projects based on such evaluation.
						(2)Number and project areasNot later than 2 years after the date of the enactment of this Act, the Secretary shall implement
			 at least nine demonstration projects, including the following:
							(A)Two projects, each of which shall target different ethnic subpopulations, for each of the four
			 following major racial and ethnic minority groups:
								(i)American Indians and Alaska Natives, Eskimos and Aleuts.
								(ii)Asian-Americans.
								(iii)Blacks/African-Americans.
								(iv)Latinos or Hispanics.
								(v)Native Hawaiians and other Pacific Islanders.
								(B)One project within the Pacific Islands or United States insular areas.
							(C)At least one project each in a rural area and inner-city area.
							(3)Expansion of projects; implementation of demonstration project resultsIf the initial report under subsection (c) contains an evaluation that demonstration projects—
							(A)reduce expenditures under the Medicare Program under title XVIII of the Social Security Act (42
			 U.S.C. 1395 et seq.); or
							(B)do not increase expenditures under the Medicare Program and reduce racial and ethnic health
			 disparities in the quality of health care services provided to target
			 individuals and increase satisfaction of Medicare beneficiaries and health
			 care providers;the Secretary shall continue the existing demonstration projects and may expand the number of
			 demonstration projects.(c)Report to congress
						(1)In generalNot later than 2 years after the date the Secretary implements the initial demonstration projects,
			 and biannually thereafter, the Secretary shall submit to Congress a report
			 regarding the demonstration projects.
						(2)Contents of reportEach report under paragraph (1) shall include the following:
							(A)A description of the demonstration projects.
							(B)An evaluation of—
								(i)the cost effectiveness of the demonstration projects;
								(ii)the quality of the health care services provided to target individuals under the demonstration
			 projects; and
								(iii)beneficiary and health care provider satisfaction under the demonstration projects.
								(C)Any other information regarding the demonstration projects that the Secretary determines to be
			 appropriate.
							(d)Waiver authorityThe Secretary shall waive compliance with the requirements of title XVIII of the Social Security
			 Act (42 U.S.C. 1395 et seq.) to such extent and for such period as the
			 Secretary determines is necessary to conduct demonstration projects.
					705.Reducing cancer disparities within Medicare
					(a)Development of measures of disparities in quality of cancer care
						(1)Development of measuresThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall enter into an agreement with an entity that specializes in developing quality measures for
			 cancer care under which the entity shall develop a uniform set of measures
			 to evaluate disparities in the quality of cancer care and annually update
			 such set of measures.
						(2)Measures to be includedSuch set of measures shall include, with respect to the treatment of cancer, measures of patient
			 outcomes, the process for delivering medical care related to such
			 treatment, patient counseling and engagement in decisionmaking, patient
			 experience of care, resource use, and practice capabilities, such as care
			 coordination.
						(b)Establishment of reporting process
						(1)In generalThe Secretary shall establish a reporting process that requires and provides for a method for
			 health care providers specified under paragraph (2) to submit to the
			 Secretary and make public data on the performance of such providers during
			 each reporting period through use of the measures developed pursuant to
			 subsection (a). Such data shall be submitted in a form and manner and at a
			 time specified by the Secretary.
						(2)Specification of providers to report on measuresThe Secretary shall specify the classes of Medicare providers of services and suppliers, including
			 hospitals, cancer centers, physicians, primary care providers, and
			 specialty providers, that will be required under such process to publicly
			 report on the measures specified under subsection (a).
						(3)Assessment of changesUnder such reporting process, the Secretary shall establish a format that assesses changes in both
			 the absolute and relative disparities in cancer care over time. These
			 measures shall be presented in an easily comprehensible format, such as
			 those presented in the final publications relating to Healthy People 2010
			 or the National Healthcare Disparities Report.
						(4)Initial implementationThe Secretary shall implement the reporting process under this subsection for reporting periods
			 beginning not later than 6 months after the date that measures are first
			 established under subsection (a).
						BViral Hepatitis and Liver Cancer Control and Prevention
				711.Viral hepatitis and liver cancer control and prevention
					(a)Short titleThis subtitle may be cited as the Viral Hepatitis and Liver Cancer Control and Prevention Act of 2014.
					(b)FindingsCongress finds the following:
						(1)Approximately 5,300,000 Americans are chronically infected with the hepatitis B virus (referred to
			 in this section as HBV), the hepatitis C virus (referred to in this section as HCV), or both.
						(2)In the United States, chronic HBV and HCV are the most common cause of liver cancer, one of the
			 most lethal and fastest growing cancers in this country. It is the most
			 common cause of chronic liver disease, liver cirrhosis, and the most
			 common indication for liver transplantation. At least 15,000 deaths per
			 year in the United States can be attributed to chronic HBV and HCV.
			 Chronic HCV is also a leading cause of death in Americans living with
			 HIV/AIDS, many of those living with HIV/AIDS are coinfected with chronic
			 HBV, chronic HCV, or both.
						(3)According to the Centers for Disease Control and Prevention (referred to in this section as the CDC), approximately 2 percent of the population of the United States is living with chronic HBV,
			 chronic HCV, or both. The CDC has recognized HCV as the Nation’s most
			 common chronic bloodborne virus infection and HBV as the deadliest
			 vaccine-preventable disease.
						(4)HBV is easily transmitted and is 100 times more infectious than HIV. According to the CDC, HBV is
			 transmitted through contact with infectious blood, semen, or other body
			 fluids. HCV is transmitted by contact with infectious blood, particularly
			 through percutaneous exposures (i.e. puncture through the skin).
						(5)The CDC conservatively estimates that in 2010 approximately 17,000 Americans were newly infected
			 with HCV and more than 35,000 Americans were newly infected with HBV.
			 These estimates could be much higher due to many reasons, including lack
			 of screening education and awareness, and perceived marginalization of the
			 populations at risk.
						(6)In 2012, CDC released new guidelines recommending every person born between 1945 and 1965 receive a
			 one-time test. Among the estimated 102 million (1.6 million chronically
			 HCV-infected) eligible for screening, birth-cohort screening leads to
			 84,000 fewer cases of decompensated cirrhosis, 46,000 fewer cases of
			 hepatocellular carcinoma, 10,000 fewer liver transplants, and 78,000 fewer
			 HCV-related deaths gained versus risk-based screening.
						(7)In 2013, the United States Preventive Task Force (USPSTF) issued a Grade B rating for screening for
			 the hepatitis C virus (HCV) infection in persons at high risk for
			 infection and adults born between 1945 and 1965. In 2014, the USPSTF
			 issued a Grade B for screening for the hepatitis B virus (HBV) in persons
			 at high-risk of hepatitis B infection. In 2009, the USPSTF issued a Grade
			 A for screening pregnant women for the hepatitis B virus (HBV) during
			 their first prenatal visit.
						(8)There were 35 outbreaks (19 of HBV, 16 of HCV) reported to CDC for investigation from 2008 through
			 2012 related to health care acquired infection of HBV and HCV, 33 of which
			 occurred in nonhospital settings. There were more than 99,975 patients
			 potentially exposed to one of the viruses.
						(9)Chronic HBV and chronic HCV usually do not cause symptoms early in the course of the disease, but
			 after many years of a clinically silent phase, CDC estimates show more than 33 percent of infected individuals will develop cirrhosis,
			 end-stage liver disease, or liver cancer. Since most individuals with
			 chronic HBV, HCV, or both are unaware of their infection, they do not know
			 to take precautions to prevent the spread of their infection and can
			 unknowingly exacerbate their own disease progression.
						(10)HBV and HCV disproportionately affect certain populations in the United States. Although
			 representing only 6 percent of the population, Asian-Americans and Pacific
			 Islanders account for over half of the 1,400,000 domestic chronic HBV
			 cases. Baby boomers (those born between 1945 and 1965) account for more
			 than half of domestic chronic hepatitis C cases. In addition,
			 African-Americans, Latinos (Latinas), and American Indian/Native Alaskans
			 are among the groups which have disproportionately high rates of HBV
			 and/or HCV infections in the United States.
						(11)For both chronic HBV and chronic HCV, behavioral changes can slow disease progression if diagnosis
			 is made early. Early diagnosis, which is determined through simple blood
			 tests, can reduce the risk of transmission and disease progression through
			 education and vaccination of household members and other susceptible
			 persons at risk.
						(12)Advancements have led to the development of improved diagnostic tests for viral hepatitis. These
			 tests, including rapid, point of care testing and others in development,
			 can facilitate testing, notification of results and post-test counseling,
			 and referral to care at the time of the testing visit. In particular,
			 these tests are also advantageous because they can be used simultaneously
			 with HIV rapid testing for persons at risk for both HCV and HIV
			 infections.
						(13)For those chronically infected with HBV or HCV, regular monitoring can lead to the early detection
			 of liver cancer at a stage where a cure is still possible. Liver cancer is
			 the second deadliest cancer in the United States; however, liver cancer
			 has received little funding for research, prevention, or treatment.
						(14)Treatment for chronic HCV can eradicate the disease in approximately 75 percent of those currently
			 treated. The treatment of chronic HBV can effectively suppress viral
			 replication in the overwhelming majority (over 80 percent) of those
			 treated, thereby reducing the risk of transmission and progression to
			 liver scarring or liver cancer, even though a complete cure is much less
			 common than for HCV.
						(15)To combat the viral hepatitis epidemic in the United States, in May 2011, the Department of Health
			 and Human Services released Combating the Silent Epidemic of Viral Hepatitis: Action Plan for the Prevention, Care & Treatment of Viral Hepatitis (hereafter referred to as the HHS Action Plan). The Institute of Medicine (IOM) of the National
			 Academies produced a 2010 report on the Federal response to HBV and HCV
			 titled: Hepatitis and Liver Cancer: A National Strategy for Prevention and Control of Hepatitis B and C. These recommendations and guidelines provide a framework for HBV and HCV prevention, education,
			 control, research, and medical management programs.
						(16)The annual health care costs attributable to HBV and HCV in the United States are significant. For
			 HBV, it is estimated to be approximately $2,500,000,000 ($2,000 per
			 infected person). In 2000, the lifetime cost of HBV—-before the
			 availability of most current therapies—-was approximately $80,000 per
			 chronically infected person, totaling more than $100,000,000,000. For HCV,
			 medical costs for patients are expected to increase from $30,000,000,000
			 in 2009 to over $85,000,000,000 in 2024. Avoiding these costs by screening
			 and diagnosing individuals earlier—and connecting them to appropriate
			 treatment and care, will save lives and critical health care dollars.
			 Currently, without a comprehensive screening, testing, and diagnosis
			 program, most patients are diagnosed too late when they need a liver
			 transplant costing at least $314,000 for uncomplicated cases or when they
			 have liver cancer or end stage liver disease which costs $30,980 to
			 $110,576 per hospital admission. As health care costs continue to grow, it
			 is critical that the Federal Government invests in effective mechanisms to
			 avoid documented cost drivers.
						(17)According to the IOM report in 2010 (described in paragraph (15)), chronic HBV and HCV infections
			 cause substantial morbidity and mortality despite being preventable and
			 treatable. Deficiencies in the implementation of established guidelines
			 for the prevention, diagnosis, and medical management of chronic HBV and
			 HCV infections perpetuate personal and economic burdens. Existing grants
			 are not sufficient for the scale of the health burden presented by HBV and
			 HCV.
						(18)Screening and testing for HBV and HCV is aligned with the Healthy People 2020 goal to increase
			 immunization rates and reduce preventable infectious diseases. Awareness
			 of disease and access to prevention and treatment remain essential
			 components for reducing infectious disease transmission.
						(19)Federal support is necessary to increase knowledge and awareness of HBV and HCV and to assist State
			 and local prevention and control efforts in reducing the morbidity and
			 mortality of these epidemics.
						(20)The Secretary of Health and Human Services has the discretion to carry out this Act directly and
			 through whichever of the agencies of the Public Health Service the
			 Secretary determines to be appropriate, which may (in the Secretary’s
			 discretion) include the Centers for Disease Control and Prevention, the
			 Health Resources and Services Administration, the Substance Abuse and
			 Mental Health Services Administration, the National Institutes of Health
			 (including the National Institute on Minority Health and Health
			 Disparities), and other agencies of such Service.
						(c)Biennial assessment of HHS hepatitis B and hepatitis C prevention, education, research, and medical
			 management planTitle III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended—
						(1)by striking section 317N (42 U.S.C. 247b–15); and
						(2)by adding at the end the following:
							
								WBiennial assessment of HHS Hepatitis B and Hepatitis C prevention, education, research, and medical
			 management plan
									399NN.Biennial Update of the Plan
										(a)In generalThe Secretary shall conduct a biennial assessment of the Secretary’s plan for the prevention,
			 control, and medical management of, and education and research relating
			 to, hepatitis B and hepatitis C, for the purposes of—
											(1)incorporating into such plan new knowledge or observations relating to hepatitis B and hepatitis C
			 (such as knowledge and observations that may be derived from clinical,
			 laboratory, and epidemiological research and disease detection,
			 prevention, and surveillance outcomes);
											(2)addressing gaps in the coverage or effectiveness of the plan; and
											(3)evaluating and, if appropriate, updating recommendations, guidelines, or educational materials of
			 the Centers for Disease Control and Prevention or the National Institutes
			 of Health for health care providers or the public on viral hepatitis in
			 order to be consistent with the plan.
											(b)Publication of notice of assessmentsNot later than October 1 of the first even-numbered year beginning after the date of the enactment
			 of this part, and October 1 of each even-numbered year thereafter, the
			 Secretary shall publish in the Federal Register a notice of the results of
			 the assessments conducted under paragraph (1). Such notice shall include—
											(1)a description of any revisions to the plan referred to in subsection (a) as a result of the
			 assessment;
											(2)an explanation of the basis for any such revisions, including the ways in which such revisions can
			 reasonably be expected to further promote the original goals and
			 objectives of the plan; and
											(3)in the case of a determination by the Secretary that the plan does not need revision, an
			 explanation of the basis for such determination.
											399NN–1.Elements of program
										(a)Education and awareness programsThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, the
			 Administrator of the Health Resources and Services Administration, and the
			 Administrator of the Substance Abuse and Mental Health Services
			 Administration, and in accordance with the plan referred to in section
			 399NN(a), shall implement programs to increase awareness and enhance
			 knowledge and understanding of hepatitis B and hepatitis C. Such programs
			 shall include—
											(1)the conduct of culturally and language appropriate health education in primary and secondary
			 schools, college campuses, public awareness campaigns, and community
			 outreach activities (especially to the ethnic communities with high rates
			 of chronic hepatitis B and chronic hepatitis C and other high-risk groups)
			 to promote public awareness and knowledge about the value of hepatitis A
			 and hepatitis B immunization, risk factors, the transmission and
			 prevention of hepatitis B and hepatitis C, the value of screening for the
			 early detection of hepatitis B and hepatitis C, and options available for
			 the treatment of chronic hepatitis B and chronic hepatitis C;
											(2)the promotion of immunization programs that increase awareness and access to hepatitis A and
			 hepatitis B vaccines for susceptible adults and children;
											(3)the training of health care professionals regarding the importance of vaccinating individuals
			 infected with hepatitis C and individuals who are at risk for hepatitis C
			 infection against hepatitis A and hepatitis B;
											(4)the training of health care professionals regarding the importance of vaccinating individuals
			 chronically infected with hepatitis B and individuals who are at risk for
			 chronic hepatitis B infection against the hepatitis A virus;
											(5)the training of health care professionals and health educators to make them aware of the high rates
			 of chronic hepatitis B and chronic hepatitis C in certain adult ethnic
			 populations, and the importance of prevention, detection, and medical
			 management of hepatitis B and hepatitis C and of liver cancer screening;
											(6)the development and distribution of health education curricula (including information relating to
			 the special needs of individuals infected with hepatitis B and hepatitis
			 C, such as the importance of prevention and early intervention, regular
			 monitoring, the recognition of psychosocial needs, appropriate treatment,
			 and liver cancer screening) for individuals providing hepatitis B and
			 hepatitis C counseling; and
											(7)support for the implementation curricula described in paragraph (6) by State and local public
			 health agencies.
											(b)Immunization, prevention, and control programs
											(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall
			 support the integration of activities described in paragraph (3) into
			 existing clinical and public health programs at State, local, territorial,
			 and tribal levels (including community health clinics, programs for the
			 prevention and treatment of HIV/AIDS, sexually transmitted diseases, and
			 substance abuse, and programs for individuals in correctional settings).
											(2)Coordination of development of Federal screening guidelines
												(A)ReferencesFor purposes of this subsection, the term CDC Director means the Director of the Centers for Disease Control and Prevention, and the term AHRQ Director means the Director of the Agency for Healthcare Research and Quality.
												(B)Agency for healthcare research and qualityDue to the rapidly evolving standard of care associated with diagnosing and treating viral
			 hepatitis infection, the AHRQ Director shall convene the Preventive
			 Services Task Force under section 915(a) of the Public Health Service Act
			 to review its recommendation for screening for HBV and HCV infection every
			 3 years.
												(3)Activities
												(A)Voluntary testing programs
													(i)In generalThe Secretary shall establish a mechanism by which to support and promote the development of State,
			 local, territorial, and tribal voluntary hepatitis B and hepatitis C
			 testing programs to screen the high-prevalence populations to aid in the
			 early identification of chronically infected individuals.
													(ii)Confidentiality of the test resultsThe Secretary shall prohibit the use of the results of a hepatitis B or hepatitis C test conducted
			 by a testing program developed or supported under this subparagraph for
			 any of the following:
														(I)Issues relating to health insurance.
														(II)To screen or determine suitability for employment.
														(III)To discharge a person from employment.
														(B)Counseling regarding viral hepatitisThe Secretary shall support State, local, territorial, and tribal programs in a wide variety of
			 settings, including those providing primary and specialty health care
			 services in nonprofit private and public sectors, to—
													(i)provide individuals with ongoing risk factors for hepatitis B and hepatitis C infection with
			 client-centered education and counseling which concentrates on—
														(I)promoting testing of individuals that have been exposed to their blood, family members, and their
			 sexual partners; and
														(II)changing behaviors that place individuals at risk for infection;
														(ii)provide individuals chronically infected with hepatitis B or hepatitis C with education, health
			 information, and counseling to reduce their risk of—
														(I)dying from end-stage liver disease and liver cancer; and
														(II)transmitting viral hepatitis to others; and
														(iii)provide women chronically infected with hepatitis B or hepatitis C who are pregnant or of
			 childbearing age with culturally and language appropriate health
			 information, such as how to prevent hepatitis B perinatal infection, and
			 to alleviate fears associated with pregnancy or raising a family.
													(C)ImmunizationThe Secretary shall support State, local, territorial, and tribal efforts to expand the current
			 vaccination programs to protect every child in the country and all
			 susceptible adults, particularly those infected with hepatitis C and
			 high-prevalence ethnic populations and other high-risk groups, from the
			 risks of acute and chronic hepatitis B infection by—
													(i)ensuring continued funding for hepatitis B vaccination for all children 19 years of age or younger
			 through the Vaccines for Children Program;
													(ii)ensuring that the recommendations of the Advisory Committee on Immunization Practices are followed
			 regarding the birth dose of hepatitis B vaccinations for newborns;
													(iii)requiring proof of hepatitis B vaccination for entry into public or private daycare, preschool,
			 elementary school, secondary school, and institutions of higher education;
													(iv)expanding the availability of hepatitis B vaccination for all susceptible adults to protect them
			 from becoming acutely or chronically infected, including ethnic and other
			 populations with high prevalence rates of chronic hepatitis B infection;
													(v)expanding the availability of hepatitis B vaccination for all susceptible adults, particularly
			 those in their reproductive age (women and men less than 45 years of age),
			 to protect them from the risk of hepatitis B infection;
													(vi)ensuring the vaccination of individuals infected, or at risk for infection, with hepatitis C
			 against hepatitis A, hepatitis B, and other infectious diseases, as
			 appropriate, for which such individuals may be at increased risk; and
													(vii)ensuring the vaccination of individuals infected, or at risk for infection, with hepatitis B
			 against hepatitis A virus and other infectious diseases, as appropriate,
			 for which such individuals may be at increased risk.
													(D)Medical referralThe Secretary shall support State, local, territorial, and tribal programs that support—
													(i)referral of persons chronically infected with hepatitis B or hepatitis C—
														(I)for medical evaluation to determine the appropriateness for antiviral treatment to reduce the risk
			 of progression to cirrhosis and liver cancer; and
														(II)for ongoing medical management including regular monitoring of liver function and screening for
			 liver cancer; and
														(ii)referral of persons infected with acute or chronic hepatitis B infection or acute or chronic
			 hepatitis C infection for drug and alcohol abuse treatment where
			 appropriate.
													(4)Increased support for adult viral hepatitis coordinatorsThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall
			 provide increased support to Adult Viral Hepatitis Coordinators in State,
			 local, territorial, and tribal health departments in order to enhance the
			 additional management, networking, and technical expertise needed to
			 ensure successful integration of hepatitis B and hepatitis C prevention
			 and control activities into existing public health programs.
											(c)Epidemiological surveillance
											(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall
			 support the establishment and maintenance of a national chronic and acute
			 hepatitis B and hepatitis C surveillance program, in order to identify—
												(A)trends in the incidence of acute and chronic hepatitis B and acute and chronic hepatitis C;
												(B)trends in the prevalence of acute and chronic hepatitis B and acute and chronic hepatitis C
			 infection among groups that may be disproportionately affected; and
												(C)trends in liver cancer and end-stage liver disease incidence and deaths, caused by chronic
			 hepatitis B and chronic hepatitis C in the high-risk ethnic populations.
												(2)Seroprevalence and liver cancer studiesThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall
			 prepare a report outlining the population-based seroprevalence studies
			 currently underway, future planned studies, the criteria involved in
			 determining which seroprevalence studies to conduct, defer, or suspend,
			 and the scope of those studies, the economic and clinical impact of
			 hepatitis B and hepatitis C, and the impact of chronic hepatitis B and
			 chronic hepatitis C infections on the quality of life. Not later than one
			 year after the date of the enactment of this part, the Secretary shall
			 submit the report to the Committee on Energy and Commerce of the House of
			 Representatives and the Committee on Health, Education, Labor, and
			 Pensions of the Senate.
											(3)ConfidentialityThe Secretary shall not disclose any individually identifiable information identified under
			 paragraph (1) or derived through studies under paragraph (2).
											(d)ResearchThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, the
			 Director of the National Cancer Institute, and the Director of the
			 National Institutes of Health, shall—
											(1)conduct epidemiologic and community-based research to develop, implement, and evaluate best
			 practices for hepatitis B and hepatitis C prevention especially in the
			 ethnic populations with high rates of chronic hepatitis B and chronic
			 hepatitis C and other high-risk groups;
											(2)conduct research on hepatitis B and hepatitis C natural history, pathophysiology, improved
			 treatments and prevention (such as the hepatitis C vaccine), and
			 noninvasive tests that help to predict the risk of progression to liver
			 cirrhosis and liver cancer;
											(3)conduct research that will lead to better noninvasive or blood tests to screen for liver cancer,
			 and more effective treatments of liver cancer caused by chronic hepatitis
			 B and chronic hepatitis C; and
											(4)conduct research comparing the effectiveness of screening, diagnostic, management, and treatment
			 approaches for chronic hepatitis B, chronic hepatitis C, and liver cancer
			 in the affected communities.
											(e)Underserved and disproportionately affected populationsIn carrying out this section, the Secretary shall provide expanded support for individuals with
			 limited access to health education, testing, and health care services and
			 groups that may be disproportionately affected by hepatitis B and
			 hepatitis C.
										(f)Evaluation of programThe Secretary shall develop benchmarks for evaluating the effectiveness of the programs and
			 activities conducted under this section and make determinations as to
			 whether such benchmarks have been achieved.
										399NN–2.Grants
										(a)In generalThe Secretary may award grants to, or enter into contracts or cooperative agreements with, States,
			 political subdivisions of States, territories, Indian tribes, or nonprofit
			 entities that have special expertise relating to hepatitis B, hepatitis C,
			 or both, to carry out activities under this part.
										(b)ApplicationTo be eligible for a grant, contract, or cooperative agreement under subsection (a), an entity
			 shall prepare and submit to the Secretary an application at such time, in
			 such manner, and containing such information as the Secretary may require.
										399NN–3.Authorization of appropriationsThere are authorized to be appropriated to carry out this part $90,000,000 for fiscal year 2015,
			 $90,000,000 for fiscal year 2016, $110,000,000 for fiscal year 2017,
			 $130,000,000 for fiscal year 2018, and $150,000,000 for fiscal year 2019.. 
						(d)Enhancing SAMHSA’s role in hepatitis activitiesParagraph (6) of section 501(d) of the Public Health Service Act (42 U.S.C. 290aa(d)) is amended by
			 striking HIV or tuberculosis and inserting HIV, tuberculosis, or hepatitis.
					CAcquired Bone Marrow Failure Diseases
				721.Acquired bone marrow failure diseases
					(a)Short titleThis subtitle may be cited as the Bone Marrow Failure Disease Research and Treatment Act of 2014.
					(b)FindingsThe Congress finds the following:
						(1)Between 20,000 and 30,000 Americans are diagnosed each year with myelodysplastic syndromes,
			 aplastic anemia, paroxysmal nocturnal hemoglobinuria, and other acquired
			 bone marrow failure diseases.
						(2)Acquired bone marrow failure diseases have a debilitating and often fatal impact on those diagnosed
			 with these diseases.
						(3)While some treatments for acquired bone marrow failure diseases can prolong and improve the quality
			 of patients’ lives, there is no single cure for these diseases.
						(4)The prevalence of acquired bone marrow failure diseases in the United States will continue to grow
			 as the general public ages.
						(5)Evidence exists suggesting that acquired bone marrow failure diseases occur more often in minority
			 populations, particularly in Asian-American and Latino or Hispanic
			 populations.
						(6)The National Heart, Lung, and Blood Institute and the National Cancer Institute have conducted
			 important research into the causes of and treatments for acquired bone
			 marrow failure diseases.
						(7)The National Marrow Donor Program Registry has made significant contributions to the fight against
			 bone marrow failure diseases by connecting millions of potential marrow
			 donors with individuals and families suffering from these conditions.
						(8)Despite these advances, a more comprehensive Federal strategic effort among numerous Federal
			 agencies is needed to discover a cure for acquired bone marrow failure
			 disorders.
						(9)Greater Federal surveillance of acquired bone marrow failure diseases is needed to gain a better
			 understanding of the causes of acquired bone marrow failure diseases.
						(10)The Federal Government should increase its research support for and engage with public and private
			 organizations in developing a comprehensive approach to combat and cure
			 acquired bone marrow failure diseases.
						(c)National Acquired Bone Marrow Failure Disease RegistryPart B of the Public Health Service Act (42 U.S.C. 311 et seq.) is amended by inserting after
			 section 317W, as added, the following:
						
							317X.National Acquired Bone Marrow Failure Disease Registry
								(a)Establishment of registry
									(1)In generalNot later than 6 months after the date of the enactment of this section, the Secretary, acting
			 through the Director of the Centers for Disease Control and Prevention,
			 shall—
										(A)develop a system to collect data on acquired bone marrow failure diseases; and
										(B)establish and maintain a national and publicly available registry, to be known as the National
			 Acquired Bone Marrow Failure Disease Registry, in accordance with
			 paragraph (3).
										(2)Recommendations of advisory committeeIn carrying out this subsection, the Secretary shall take into consideration the recommendations of
			 the Advisory Committee on Acquired Bone Marrow Failure Diseases
			 established under subsection (b).
									(3)Purposes of registryThe National Acquired Bone Marrow Failure Disease Registry—
										(A)shall identify the incidence and prevalence of acquired bone marrow failure diseases in the United
			 States;
										(B)shall be used to collect and store data on acquired bone marrow failure diseases, including data
			 concerning—
											(i)the age, race or ethnicity, general geographic location, sex, and family history of individuals who
			 are diagnosed with acquired bone marrow failure diseases, and any other
			 characteristics of such individuals determined appropriate by the
			 Secretary;
											(ii)the genetic and environmental factors that may be associated with developing acquired bone marrow
			 failure diseases;
											(iii)treatment approaches for dealing with acquired bone marrow failure diseases;
											(iv)outcomes for individuals treated for acquired bone marrow failure diseases, including outcomes for
			 recipients of stem cell therapeutic products as contained in the database
			 established pursuant to section 379A; and
											(v)any other factors pertaining to acquired bone marrow failure diseases determined appropriate by the
			 Secretary; and
											(C)shall be made available—
											(i)to the general public; and
											(ii)to researchers to facilitate further research into the causes of, and treatments for, acquired bone
			 marrow failure diseases in accordance with standard practices of the
			 Centers for Disease Control and Preventions.
											(b)Advisory committee
									(1)EstablishmentNot later than 6 months after the date of the enactment of this section, the Secretary, acting
			 through the Director of the Centers for Disease Control and Prevention,
			 shall establish an advisory committee, to be known as the Advisory
			 Committee on Acquired Bone Marrow Failure Diseases.
									(2)MembersThe members of the Advisory Committee on Acquired Bone Marrow Failure Diseases shall be appointed
			 by the Secretary, acting through the Director of the Centers for Disease
			 Control and Prevention, and shall include at least one representative from
			 each of the following:
										(A)A national patient advocacy organization with experience advocating on behalf of patients suffering
			 from acquired bone marrow failure diseases.
										(B)The National Institutes of Health, including at least one representative from each of—
											(i)the National Cancer Institute;
											(ii)the National Heart, Lung, and Blood Institute; and
											(iii)the Office of Rare Diseases.
											(C)The Centers for Disease Control and Prevention.
										(D)Clinicians with experience in—
											(i)diagnosing or treating acquired bone marrow failure diseases; and
											(ii)medical data registries.
											(E)Epidemiologists who have experience with data registries.
										(F)Publicly or privately funded researchers who have experience researching acquired bone marrow
			 failure diseases.
										(G)The entity operating the C.W. Bill Young Cell Transplantation Program established pursuant to
			 section 379 and the entity operating the C.W. Bill Young Cell
			 Transplantation Program Outcomes Database.
										(3)ResponsibilitiesThe Advisory Committee on Acquired Bone Marrow Failure Diseases shall provide recommendations to
			 the Secretary on the establishment and maintenance of the National
			 Acquired Bone Marrow Failure Disease Registry, including recommendations
			 on the collection, maintenance, and dissemination of data.
									(4)Public availabilityThe Secretary shall make the recommendations of the Advisory Committee on Acquired Bone Marrow
			 Failure Disease publicly available.
									(c)GrantsThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may
			 award grants to, and enter into contracts and cooperative agreements with,
			 public or private nonprofit entities for the management of, as well as the
			 collection, analysis, and reporting of data to be included in, the
			 National Acquired Bone Marrow Failure Disease Registry.
								(d)DefinitionIn this section, the term acquired bone marrow failure disease means—
									(1)myelodysplastic syndromes (MDS);
									(2)aplastic anemia;
									(3)paroxysmal nocturnal hemoglobinuria (PNH);
									(4)pure red cell aplasia;
									(5)acute myeloid leukemia that has progressed from myelodysplastic syndromes; or
									(6)large granular lymphocytic leukemia.
									(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $3,000,000 for each of fiscal
			 years 2015 through 2019..
					(d)Pilot studies through the agency for toxic substances and disease registry
						(1)Pilot studiesThe Secretary of Health and Human Services, acting through the Administrator of the Agency for
			 Toxic Substances and Disease Registry, shall conduct pilot studies to
			 determine which environmental factors, including exposure to toxins, may
			 cause acquired bone marrow failure diseases.
						(2)Collaboration with the Radiation Injury Treatment NetworkIn carrying out the directives of this section, the Secretary may collaborate with the Radiation
			 Injury Treatment Network of the C.W. Bill Young Cell Transplantation
			 Program established pursuant to section 379 of the Public Health Service
			 Act (42 U.S.C. 274j) to—
							(A)augment data for the pilot studies authorized by this section;
							(B)access technical assistance that may be provided by the Radiation Injury Treatment Network; or
							(C)perform joint research projects.
							(3)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for each of fiscal
			 years 2015 through 2019.
						(e)Minority-Focused programs on acquired bone marrow failure diseasesTitle XVII of the Public Health Service Act (42 U.S.C. 300u et seq.) is amended by inserting after
			 section 1707A the following:
						
							1707B.Minority-focused programs on acquired bone marrow failure diseases(a)Information and referral services
									(1)In generalNot later than 6 months after the date of the enactment of this section, the Secretary, acting
			 through the Deputy Assistant Secretary for Minority Health, shall
			 establish and coordinate outreach and informational programs targeted to
			 minority populations affected by acquired bone marrow failure diseases.
									(2)Program requirementsMinority-focused outreach and informational programs authorized by this section—
										(A)shall make information about treatment options and clinical trials for acquired bone marrow failure
			 diseases publicly available, and
										(B)shall provide referral services for treatment options and clinical trials,at the National Minority Health Resource Center supported under section 1707(b)(8) (including by
			 means of the Center’s Web site, through appropriate locations such as the
			 Center’s knowledge center, and through appropriate programs such as the
			 Center’s resource persons network) and through minority health consultants
			 located at each Department of Health and Human Services regional office.(b)Hispanic and Asian-American and pacific islander outreach
									(1)In generalThe Secretary, acting through the Deputy Assistant Secretary for Minority Health, shall undertake a
			 coordinated outreach effort to connect Hispanic, Asian-American, and
			 Pacific Islander communities with comprehensive services focused on
			 treatment of, and information about, acquired bone marrow failure
			 diseases.
									(2)CollaborationIn carrying out this subsection, the Secretary may collaborate with public health agencies,
			 nonprofit organizations, community groups, and online entities to
			 disseminate information about treatment options and clinical trials for
			 acquired bone marrow failure diseases.
									(c)Grants and cooperative agreements
									(1)In generalNot later than 6 months after the date of the enactment of this section, the Secretary, acting
			 through the Deputy Assistant Secretary for Minority Health, shall award
			 grants to, or enter into cooperative agreements with, entities to perform
			 research on acquired bone marrow failure diseases.
									(2)RequirementGrants and cooperative agreements authorized by this subsection shall be awarded or entered into on
			 a competitive, peer-reviewed basis.
									(3)Scope of researchResearch funded under this section shall examine factors affecting the incidence of acquired bone
			 marrow failure diseases in minority populations.
									(d)DefinitionIn this section, the term acquired bone marrow failure disease has the meaning given to such term in section 317X(d).
								(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,000,000 for each of fiscal
			 years 2015 through 2019..
					(f)Diagnosis and quality of care for acquired bone marrow failure diseases
						(1)GrantsThe Secretary of Health and Human Services, acting through the Director of the Agency for
			 Healthcare Research and Quality, shall award grants to entities to improve
			 diagnostic practices and quality of care with respect to patients with
			 acquired bone marrow failure diseases.
						(2)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,000,000 for each of fiscal
			 years 2015 through 2019.
						(g)DefinitionIn this section, the term acquired bone marrow failure disease means—
						(1)myelodysplastic syndromes (MDS);
						(2)aplastic anemia;
						(3)paroxysmal nocturnal hemoglobinuria (PNH);
						(4)pure red cell aplasia;
						(5)acute myeloid leukemia that progressed from myelodysplastic syndromes; or
						(6)large granular lymphocytic leukemia.
						DCardiovascular Disease, Chronic Disease, and Other Disease Issues
				731.Guidelines for disease screening for minority patients
					(a)In generalThe Secretary, acting through the Director of the Agency for Healthcare Research and Quality, shall
			 convene a series of meetings to develop guidelines for disease screening
			 for minority patient populations which have a higher than average risk for
			 many chronic diseases and cancers.
					(b)ParticipantsIn convening meetings under subsection (a), the Secretary shall ensure that meeting participants
			 include representatives of—
						(1)professional societies and associations;
						(2)minority health organizations;
						(3)health care researchers and providers, including those with expertise in minority health;
						(4)Federal health agencies, including the Office of Minority Health, the National Institute on
			 Minority Health and Health Disparities, and the National Institutes of
			 Health; and
						(5)other experts determined appropriate by the Secretary.
						(c)DiseasesScreening guidelines for minority populations shall be developed as appropriate under subsection
			 (a) for—
						(1)hypertension;
						(2)hypercholesterolemia;
						(3)diabetes;
						(4)cardiovascular disease;
						(5)cancers, including breast, prostate, colon, cervical, and lung cancer;
						(6)asthma;
						(7)diabetes;
						(8)kidney diseases;
						(9)eye diseases and disorders, including glaucoma;
						(10)HIV/AIDS and sexually transmitted diseases;
						(11)uterine fibroids;
						(12)autoimmune disease;
						(13)mental health conditions;
						(14)dental health conditions and oral diseases, including oral cancer;
						(15)environmental and related health illnesses and conditions;
						(16)Sickle cell disease;
						(17)violence and injury prevention and control;
						(18)genetic and related conditions;
						(19)heart disease and stroke;
						(20)tuberculosis;
						(21)chronic obstructive pulmonary disease;
						(22)musculoskeletal diseases, arthritis, and obesity; and
						(23)other diseases determined appropriate by the Secretary.
						(d)DisseminationNot later than 24 months after the date of enactment of this title, the Secretary shall publish and
			 disseminate to health care provider organizations the guidelines developed
			 under subsection (a).
					(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, such sums as may be necessary
			 for each of fiscal years 2015 through 2019.
					732.CDC Wisewoman Screening ProgramSection 1509 of the Public Health Service Act (42 U.S.C. 300n–4a) is amended—
					(1)in subsection (a)—
						(A)by striking the heading and inserting In General.—; and
						(B)in the matter preceding paragraph (1), by striking may make grants and all that follows through purpose and inserting the following: may make grants to such States for the purpose; and
						(2)in subsection (d)(1), by striking there are authorized and all that follows through the period and inserting there are authorized to be appropriated $23,000,000 for fiscal year 2015, $25,300,000 for fiscal
			 year 2016, $27,800,000 for fiscal year 2017, $30,800,000 for fiscal year
			 2018, and $34,000,000 for fiscal year 2019..
					733.Report on cardiovascular care for women and minoritiesPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding
			 at the end the following:
					
						399V–6.Report on cardiovascular care for women and minoritiesNot later than September 30, 2015, and annually thereafter, the Secretary shall prepare and submit
			 to the Congress a report on the quality of and access to care for women
			 and minorities with heart disease, stroke, and other cardiovascular
			 diseases. The report shall contain recommendations for eliminating
			 disparities in, and improving the treatment of, heart disease, stroke, and
			 other cardiovascular diseases in women, racial and ethnic minorities,
			 those for whom English is not their primary language, and individuals with
			 disabilities..
				734.Coverage of comprehensive tobacco cessation services in Medicaid
					(a)Requiring coverage of counseling and pharmacotherapy for cessation of tobacco useSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—
						(1)in subsection (a)(4)(D) is amended by striking by pregnant women; and
						(2)in subsection (bb)—
							(A)by striking by pregnant women each place it appears;
							(B)in paragraph (1), in the matter before subparagraph (A), by inserting by individuals before who use tobacco; and
							(C)in paragraph (2)(A), by striking with respect to pregnant women.
							(b)Exception from optional restriction under medicaid prescription drug coverageSection 1927(d)(2)(F) of the Social Security Act (42 U.S.C. 1396r–8(d)(2)(F)) is amended by striking in the case of pregnant women.
					(c)Removal of cost sharing for counseling and pharmacotherapy for cessation of tobacco use
						(1)General cost sharing limitationsSection 1916 of the Social Security Act (42 U.S.C. 1396o) is amended—
							(A)in subsections (a)(2)(B) and (b)(2)(B), by striking and counseling and pharmacotherapy for cessation of tobacco use by pregnant women (as defined in
			 section 1905(bb)) and covered outpatient drugs (as defined in subsection
			 (k)(2) of section 1927 and including nonprescription drugs described in
			 subsection (d)(2) of such section) that are prescribed for purposes of
			 promoting, and when used to promote, tobacco cessation by pregnant women
			 in accordance with the Guideline referred to in section 1905(bb)(2)(A) each place it appears; and
							(B)in each of subsections (a)(2)(D) and (b)(2)(D) by inserting and counseling and pharmacotherapy for cessation of tobacco use (as defined in section 1905(bb))
			 and covered outpatient drugs (as defined in subsection (k)(2) of section
			 1927 and including nonprescription drugs described in subsection (d)(2) of
			 such section) that are prescribed for purposes of promoting, and when used
			 to promote, tobacco cessation in accordance with the Guideline referred to
			 in section 1905(bb)(2)(A), after section 1905(a)(4)(C),.
							(2)Application to alternative cost sharingSection 1916A(b)(3)(B) of such Act (42 U.S.C. 1396o–1(b)(3)(B)42 U.S.C. 1396o–1(b)(3)(B)) is
			 amended—
							(A)in clause (iii), by striking , and counseling and pharmacotherapy for cessation of tobacco use by pregnant women (as defined in
			 section 1905(bb)); and
							(B)by adding at the end the following:
								
									(xi)Counseling and phar­ma­co­ther­a­py for cessation of tobacco use (as defined in section 1905(bb))
			 and
			 covered outpatient drugs (as defined in subsection (k)(2) of section 1927
			 and including nonprescription drugs described in subsection (d)(2) of such
			 section) that are prescribed for purposes of promoting, and when used to
			 promote, tobacco cessation in accordance with the Guideline referred to in
			 section 1905(bb)(2)(A)..
							(d)Effective dateThe amendments made by this section shall take effect on October 1, 2014.
					735.Clinical research funding for oral health
					(a)In generalThe Secretary of Health and Human Services shall expand and intensify the conduct and support of
			 the research activities of the National Institutes of Health and the
			 National Institute of Dental and Craniofacial Research to improve the oral
			 health of the population through the prevention and management of oral
			 diseases and conditions.
					(b)Included research activitiesResearch activities under subsection (a) shall include—
						(1)comparative effectiveness research and clinical disease management research addressing early
			 childhood caries and oral cancer; and
						(2)awarding of grants and contracts to support the training and development of health services
			 researchers, comparative effectiveness researchers, and clinical
			 researchers whose research improves the oral health of the population.
						736.Participation by Medicaid beneficiaries in approved clinical trials
					(a)In generalTitle XIX of the Social Security Act (42 U.S.C. 1396 et seq.) is amended by inserting after section
			 1943 the following new section:
						
							1944.Participation in an approved clinical trial
								(a)Coverage of routine patient costs associated with approved clinical trials
									(1)InclusionSubject to paragraph (2), routine patient costs shall include all items and services consistent
			 with the medical assistance provided under the State plan that would
			 otherwise be provided to the individual under such State plan if such
			 individual was not enrolled in an approved clinical trial, including any
			 items or services related to the prevention, detection, and treatment of
			 any medical complications that arise as a result of participation in the
			 approved clinical trial.
									(2)ExclusionFor purposes of paragraph (1), routine patient costs does not include—
										(A)the investigational item, device, or service itself;
										(B)items and services that are provided solely to satisfy data collection and analysis needs and that
			 are not used in the direct clinical management of the patient; or
										(C)a service that is clearly inconsistent with widely accepted and established standards of care for a
			 particular diagnosis.
										(3)Information concerning clinical trials
										(A)In generalSubject to subparagraph (B), the Secretary, in consultation with relevant stakeholders, shall
			 develop a single standardized electronic form for use by the individual or
			 the referring health care provider to submit to the State agency
			 administering the State plan in order to verify that the clinical trial
			 meets the conditions established for an approved clinical trial (as
			 defined in subsection (c)).
										(B)Excluded informationFor purposes of subparagraph (A) or any such request by the State agency for information regarding
			 a clinical trial, an individual or referring health care provider shall
			 not be required to submit—
											(i)the clinical protocol document for the clinical trial; or
											(ii)subject to subparagraph (C), any additional information other than such information as is required
			 pursuant to the form described in subparagraph (A).
											(C)Optional informationFor purposes of subparagraphs (A) and (B)(ii), the form may include a requirement that the
			 referring health care provider attest that the individual is eligible to
			 participate in the clinical trial pursuant to the trial protocol and that
			 their participation in such trial would be appropriate.
										(D)Review of information
											(i)In generalA State plan under this title shall establish a process for timely review by the State agency of
			 the form and information submitted pursuant to subparagraph (A) and, not
			 later than 48 hours after receipt of such form, confirmation that the
			 information provided in such form satisfies the requirements established
			 under such subparagraph, with such process to include establishment and
			 operation of a 24-hour, toll-free telephone number and e-mail address to
			 provide for expedited communication.
											(ii)Failure to respondIf an individual or the referring health care provider does not receive a response or request for
			 additional information from the State agency following the 48-hour period
			 described in clause (i), the information provided in the form may be
			 presumed to satisfy the requirements established under this paragraph.
											(b)Encouragement of participation in approved clinical trials
									(1)Reasonably accessible providerFor purposes of participation in an approved clinical trial by an individual eligible for medical
			 assistance under this title, the State agency administering the State plan
			 shall make reasonable efforts to ensure that the individual is provided
			 with access to a provider who is—
										(A)participating in the approved clinical trial;
										(B)located not more than 25 miles from the residence of the individual (or, if no such provider is
			 available, as close as possible to the residence of the individual); and
										(C)a participating provider under the State plan or has been deemed to be a participating provider
			 under the State plan for purposes of providing medical assistance to the
			 individual during their participation in the approved clinical trial.
										(2)Informational materialsThe State agency administering the plan approved under this title shall develop informational
			 materials and programs to encourage participating providers to make
			 appropriate referrals to physicians and other appropriate health care
			 professionals who can provide individuals with access to approved clinical
			 trials.
									(c)Definition of approved clinical trialThe term approved clinical trial has the same meaning as provided under section 2709(d) of the Public Health Service Act..
					(b)Conforming amendmentSection 1902(a) of such Act (42 U.S.C. 1396a(a)) is amended by inserting after paragraph (77) the
			 following new paragraph:
						
							(78)provide that participation in an approved clinical trial and coverage of routine patient costs
			 associated with such trial for an individual eligible for medical
			 assistance under this title is conducted in accordance with the
			 requirements under section 1944;.
					(c)Effective date
						(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to calendar
			 quarters beginning on or after October 1, 2014.
						(2)Delay permitted for state plan amendmentIn the case of a State plan for medical assistance under title XIX of the Social Security Act which
			 the Secretary of Health and Human Services determines requires State
			 legislation (other than legislation appropriating funds) in order for the
			 plan to meet the additional requirements imposed by the amendments made by
			 this section, the State plan shall not be regarded as failing to comply
			 with the requirements of such title solely on the basis of its failure to
			 meet these additional requirements before the first day of the first
			 calendar quarter beginning after the close of the first regular session of
			 the State legislature that begins after the date of enactment of this Act.
			 For purposes of the previous sentence, in the case of a State that has a
			 2-year legislative session, each year of such session shall be deemed to
			 be a separate regular session of the State legislature.
						EHIV/AIDS
				741.Statement of policyIt is the policy of the United States to achieve an AIDS-free generation, and to—
					(1)expand access to lifesaving antiretroviral therapy for people living with HIV/AIDS and immediately
			 link people to continuous and coordinated high-quality care when they
			 learn they are infected with HIV;
					(2)expand targeted efforts to prevent HIV infection using a combination of effective, evidence-based
			 approaches, including routine HIV screening, and universal access to HIV
			 prevention tools in the communities where HIV/AIDS is most heavily
			 concentrated, particularly communities of color;
					(3)ensure laws, policies, and regulations do not impede access to prevention, treatment, and care for
			 people living with HIV/AIDS or at risk for acquiring HIV;
					(4)accelerate research for more efficacious HIV prevention and treatments tools, a cure, and a
			 vaccine; and
					(5)respect the human rights and dignity of persons living with HIV/AIDS.
					742.FindingsThe Congress finds the following:
					(1)Over one million people are estimated to be living with HIV in the United States according to the
			 Centers for Disease Control and Prevention, 18 percent of whom are unaware
			 of their HIV-positive status.
					(2)Annually there are over 50,000 new HIV infections and 20,000 deaths in people with an HIV diagnoses
			 in 50 States and 6 dependent areas of the United States.
					(3)The Centers for Disease Control and Prevention estimates that in 2011 there were approximately
			 50,199 people newly diagnosed with HIV. Though this number seems to be
			 staying relatively stable, the number of new infections is rapidly
			 increasing among certain populations especially among young
			 African-American men who have sex with men (MSM) who, in 2010, accounted
			 for 45 percent of new HIV infections among black MSM and 55 percent of HIV
			 infections among young MSM overall.
					(4)HIV disproportionately affects certain populations in the United States. Though African-Americans
			 represent less than 13 percent of the population, African-Americans
			 account for almost half (44 percent) of all people living with HIV in the
			 United States. Men who have sex with men (MSM) make up approximately 4
			 percent of the population, but account for 63 percent of all new HIV
			 infections and are the only risk group in which HIV infections continue to
			 increase.
					(5)Disparities exist among Latinos/Hispanics; they make up 16 percent of US population and 22 percent
			 of new infections (2011).
					(6)Though American Indians/Alaska Natives represent less than 2 percent of the total number of
			 HIV/AIDS cases, American Indians and Alaska Natives rank fifth in rates of
			 HIV/AIDS diagnosis, still higher than their White counterparts.
					(7)While Asian-Americans, Native Hawaiians, and Pacific Islanders HIV/AIDS cases account for
			 approximately 1 percent of cases nationally, between 2010 and 2011, the
			 rate of new HIV diagnoses increased for Asian-Americans by 22 percent.
					(8)The latest data from the CDC (2013) indicate that women account for 1 in 5 (20 percent) new HIV
			 infections in the United States women of color, particularly Black women,
			 have been especially hard hit and represent the majority of women living
			 with the disease and women newly infected. In addition, Black women
			 accounted for nearly two-thirds (64 percent) of all estimated new HIV
			 infections among women, while only accounting for 13 percent of the female
			 population; White women accounted for 18 percent and Latinas 15 percent of
			 new infections.
					(9)The history of HIV shows that culturally relevant and gender-responsive supportive services,
			 including psychosocial support, treatment literacy, case management, and
			 transportation are necessary strategies to reach and engage women and
			 girls in medical care.
					(10)The limited data available on transgender individuals point to a disproportionate burden of HIV
			 infection.
					(11)Stigma and discrimination contribute to these disparities.
					(12)The Centers for Disease Control and Prevention has determined that increasing the proportion of
			 people who know their HIV status is an essential component of
			 comprehensive HIV/AIDS treatment and prevention efforts and that early
			 diagnosis is critical in order for people with HIV/AIDS to receive
			 life-extending therapy. Additionally, the Centers for Disease Control and
			 Prevention recommend routine HIV screening in health care settings for all
			 patients aged 13 to 64, regardless of risk.
					(13)In 1998, Congress created the National Minority AIDS Initiative to provide technical assistance,
			 build capacity, and strengthen outreach efforts among local institutions
			 and community-based organizations that serve racial and ethnic minorities
			 living with or vulnerable to HIV/AIDS.
					(14)To combat the HIV epidemic in the United States, the National HIV/AIDS Strategy (NHAS) from the
			 White House Office of National AIDS Policy provides a framework of
			 increasing access to care, reducing new infections, and eliminating
			 HIV-related health disparities. The vision of NHAS is The United States will become a place where new HIV infections are rare and when they do occur,
			 every person, regardless of age, gender, race/ethnicity, gender identity,
			 or socioeconomic circumstance, will have unfettered access to high
			 quality, life-extending care, free from stigma and discrimination..
					(15)In recent years, several thousand people across the country were waiting to receive AIDS treatment
			 through the AIDS Drug Assistance Program authorized by the provisions
			 popularly known as the Ryan White CARE Act.
					(16)At present, 34 States and 2 United States territories have criminal statutes based on exposure to HIV. Most of these laws were adopted before the availability of effective antiretroviral
			 treatment for HIV/AIDS.
					(17)Although the cost of education, treatment and care, and research are not inconsequential, they are
			 substantially less than the annual health care cost attributable to HIV in
			 the United States. The lifetime cost of HIV care and treatment in 2004 was
			 estimated to be $405,000 to $648,000 annually. Preventing 40,000
			 new infections in the United States each year would save $12.8 billion
			 annually.
					(18)According to the Centers for Disease Control and Prevention (CDC), latex condoms, when used
			 consistently and correctly, are highly effective in preventing the
			 transmission of HIV. Latex condoms also reduce the risk of other STIs.
			 Despite the effectiveness of condoms in reducing the spread of STIs, the
			 Bureau of Prisons does not recommend their use in correctional facilities.
					(19)The distribution of condoms in correctional facilities is currently legal in certain parts of the
			 United States and the world. The States of Vermont and Mississippi, the
			 District of Columbia, and the cities of New York, San Francisco, Los
			 Angeles, Washington, DC, and Philadelphia allow condom distribution in
			 their correctional facilities. However, these States and cities operate
			 fewer than 1 percent of all correctional facilities.
					(20)Many correctional facilities in the United States do not provide comprehensive testing and
			 treatment programs to reduce the spread of STIs. Fewer than half of
			 correctional facilities provide counseling to HIV-positive incarcerated
			 persons.
					(21)Incarcerated individuals living with HIV/AIDS who are eligible for Medicaid would benefit from
			 prompt and automatic enrollment upon their release in order to ensure
			 their continued ability to access health services, including
			 antiretroviral treatment.
					(22)Research shows that stable housing leads to better health outcomes for those living with HIV.
			 Inadequate or unstable housing is not only a barrier to effective
			 treatment, but also increases the likelihood of engaging in risky
			 behaviors leading to HIV infection. Insecure housing puts people with
			 HIV/AIDS at risk of premature death from exposure to other diseases, poor
			 nutrition, and lack of medical care.
					(23)Due to advances in treatment, many people living with HIV/AIDS (PLWHA) today are living healthy
			 lives and have the ability and desire to fully participate in all aspects
			 of community life, including employment. Research associates being
			 employed with tremendous economic, social, and health benefits for many
			 people living with HIV/AIDS.
					(24)The common benefits associated with employment include income, autonomy, productivity, and status
			 within society, daily structure, making a contribution to one’s community,
			 and increased skills and self-esteem. Research also indicates that many
			 people with disabilities, including PLWHA, report perceiving themselves as
			 being less disabled or not disabled at all, when working. Furthermore,
			 some studies link working with better physical and mental health outcomes
			 for PLWHA when compared to those who are not working. Preliminary data
			 also suggest that transitioning to employment is associated with reduced
			 HIV-related health risk behavior for many people.
					(25)On July 16, 2012, the Food and Drug Administration approved the first drug to reduce the risk of
			 HIV infection in uninfected individuals who are at high risk of HIV
			 infection and who may engage in sexual activity with HIV-infected
			 partners.
					743.Additional funding for AIDS drug assistance program treatmentsSection 2623 of the Public Health Service Act (42 U.S.C. 300ff–31b) is amended by adding at the end
			 the following:
					
						(c)Additional funding for AIDS drug assistance program treatmentsIn addition to amounts otherwise authorized to be appropriated for carrying out this subpart, there
			 are authorized to be appropriated such sums as may be necessary to carry
			 out sections 2612(b)(3)(B) and 2616 for each of fiscal years 2015 through
			 2017..
				744.Enhancing the national HIV surveillance system
					(a)GrantsThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease
			 Control and Prevention, shall make grants to States to support integration
			 of public health surveillance systems into all electronic health records
			 in order to allow rapid communications between the clinical setting and
			 health departments, by means that include—
						(1)providing technical assistance and policy guidance to State and local health departments, clinical
			 providers, and other agencies serving individuals with HIV to improve the
			 interoperability of data systems relevant to monitoring HIV care and
			 supportive services;
						(2)capturing longitudinal data pertaining to the initiation and ongoing prescription or dispensing of
			 antiretroviral therapy for individuals diagnosed with HIV (such as through
			 pharmacy-based reporting);
						(3)obtaining information—
							(A)on a voluntary basis, on sexual orientation and gender identity; and
							(B)on sources of coverage (or the lack thereof) for medical treatment (including coverage through
			 Medicaid, Medicare, the program under title XXVI of the Public Health
			 Service Act (42 U.S.C. 300ff–11 et seq.; commonly referred to as the Ryan White HIV/AIDS Program), other public funding, private insurance, and health maintenance organizations); and
							(4)obtaining and using current geographic markers of residence (such as current address, zip code,
			 partial zip code, and census block).
						(b)Privacy and security safeguardsIn carrying out this section, the Secretary of Health and Human Services shall ensure that
			 appropriate privacy and security safeguards are met to prevent
			 unauthorized disclosure of protected health information and compliance
			 with the HIPAA privacy and security law (as defined in section 3009 of the
			 Public Health Service Act (42 U.S.C. 300jj–19)) and other relevant laws
			 and regulations.
					(c)Prohibition against improper use of dataNo grant under this section may be used to allow or facilitate the collection or use of
			 surveillance or clinical data or records—
						(1)for punitive measures of any kind, civil or criminal, against the subject of such data or records;
			 or
						(2)for imposing any requirement or restriction with respect to an individual without the individual’s
			 written consent.
						(d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary
			 for each of fiscal years 2015 through 2019.
					745.Evidence-based strategies for improving linkage to and retention in appropriate care
					(a)StrategiesThe Secretary of Health and Human Services, in collaboration with the Director of the Centers for
			 Disease Control and Prevention, the Administrator of the Substance Abuse
			 and Mental Health Services Administration, the Director of the Office of
			 AIDS Research, the Administrator of the Health Resources and Services
			 Administration, and the Administrator of the Centers for Medicare & Medicaid Services, shall—
						(1)identify evidence-based strategies most effective at addressing the multifaceted issues that impede
			 disease status awareness and linkage to and retention in appropriate care,
			 taking into consideration health care systems issues, clinic and provider
			 issues, and individual psychosocial, environmental, and other contextual
			 factors;
						(2)support the wide-scale implementation of the evidence-based strategies identified pursuant to
			 paragraph (1), including through incorporating such strategies into health
			 care coverage supported by the Medicaid program under title XIX of the
			 Social Security Act (42 U.S.C. 1396 et seq.), the program under title XXVI
			 of the Public Health Service Act (42 U.S.C. 300ff–11 et seq.; commonly
			 referred to as the Ryan White HIV/AIDS Program), and health plans purchased through an American Health Benefit Exchange established pursuant to
			 section 1311 of the Patient Protection and Affordable Care Act (42 U.S.C.
			 18031); and
						(3)not later than 12 months after the date of the enactment of this Act, submit a report to the
			 Congress on the status of activities under paragraphs (1) and (2).
						(b)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary
			 for fiscal years 2015 through 2019.
					746.Improving entry into and retention in care and antiretroviral adherence for persons with HIV
					(a)Sense of congressIt is the sense of the Congress that AIDS research has led to scientific advancements that have—
						(1)saved the lives of millions of people with HIV/AIDS;
						(2)prevented millions of people from being infected; and
						(3)had broad benefits that extend far beyond helping people at risk for or living with HIV.
						(b)In generalThe Secretary of Health and Human Services, acting through the Director of the National Institutes
			 of Health, shall expand, intensify, and coordinate operational and
			 translational research and other activities of the National Institutes of
			 Health regarding methods—
						(1)to increase adoption of evidence-based adherence strategies within HIV care and treatment programs;
						(2)to increase HIV testing and case detection rates;
						(3)to reduce HIV-related health disparities;
						(4)to ensure that research to improve adherence to HIV care and treatment programs address the unique
			 concerns of women;
						(5)to integrate HIV/AIDS prevention and care services with mental health and substance use prevention
			 and treatment delivery systems; and
						(6)to increase knowledge on the implementation of preexposure prophylaxis (PrEP), including with
			 respect to—
							(A)who can benefit most from PrEP;
							(B)how to provide PrEP safely and efficiently;
							(C)how to integrate PrEP with other essential prevention methods such as condoms; and
							(D)how to ensure high levels of adherence.
							(c)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary
			 for fiscal years 2015 through 2019.
					747.Services to reduce HIV/AIDS in racial and ethnic minority communities
					(a)In generalFor the purpose of reducing HIV/AIDS in racial and ethnic minority communities, the Secretary,
			 acting through the Deputy Assistant Secretary for Minority Health, may
			 make grants to public health agencies and faith-based organizations to
			 conduct—
						(1)outreach activities related to HIV/AIDS prevention and testing activities;
						(2)HIV/AIDS prevention activities; and
						(3)HIV/AIDS testing activities.
						(b)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $50,000,000 for fiscal year
			 2015, and such sums as may be necessary for fiscal years 2016 through
			 2019.
					748.Minority AIDS initiative
					(a)Expanded fundingThe Secretary, in collaboration with the Deputy Assistant Secretary for Minority Health, the
			 Director of the Centers for Disease Control and Prevention, the
			 Administrator of the Health Resources and Services Administration, and the
			 Administrator of the Substance Abuse and Mental Health Services
			 Administration, shall provide funds and carry out activities to expand the
			 Minority HIV/AIDS Initiative.
					(b)Use of fundsThe additional funds made available under this section may be used, through the Minority AIDS
			 Initiative, to support the following activities:
						(1)Providing technical assistance and infrastructure support to reduce HIV/AIDS in minority
			 populations.
						(2)Increasing minority populations’ access to HIV/AIDS prevention and care services.
						(3)Building strong community programs and partnerships to address HIV prevention and the health care
			 needs of specific racial and ethnic minority populations.
						(c)Priority interventionsWithin the racial and ethnic minority populations referred to in subsection (b), priority in
			 conducting intervention services shall be given to—
						(1)men who have sex with men;
						(2)youth;
						(3)persons who engage in intravenous drug abuse;
						(4)women;
						(5)homeless individuals; and
						(6)individuals incarcerated or in the penal system.
						(d)Authorization of appropriationsFor carrying out this section, there are authorized to be appropriated $610,000,0000 for fiscal
			 year 2015 and such sums as may be necessary for each of fiscal years 2016
			 through 2019.
					749.Health care professionals treating individuals with HIV/AIDS
					(a)In generalThe Secretary of Health and Human Services, acting through the Administrator of the Health
			 Resources and Services Administration, shall expand, intensify, and
			 coordinate workforce initiatives of the Health Resources and Services
			 Administration to increase the capacity of the health workforce focusing
			 primarily on HIV/AIDS to meet the demand for culturally competent care,
			 and may award grants for any of the following:
						(1)Development of curricula for training primary care providers in HIV/AIDS prevention and care,
			 including routine HIV testing.
						(2)Support to expand access to culturally and linguistically accessible benefits counselors, trained
			 peer navigators, and mental and behavioral health professionals with
			 expertise in HIV/AIDS.
						(3)Training health care professionals to provide care to individuals with HIV/AIDS.
						(4)Development by grant recipients under title XXVI of the Public Health Service Act (42 U.S.C.
			 300ff–11 et seq.; commonly referred to as the Ryan White HIV/AIDS Program)
			 and other persons, of policies for providing culturally relevant and
			 sensitive treatment to individuals with HIV/AIDS, with particular emphasis
			 on treatment to racial and ethnic minorities, men who have sex with men,
			 and women, young people, and children with HIV/AIDS.
						(5)Development and implementation of programs to increase the use of telehealth to respond to
			 HIV/AIDS-specific health care needs in rural and minority communities,
			 with particular emphasis given to medically underserved communities and
			 insular areas.
						(6)Evaluating interdisciplinary medical provider care team models that promote high quality care, with
			 particular emphasis on care to racial and ethnic minorities.
						(7)Training health care professionals to make them aware of the high rates of chronic hepatitis B and
			 chronic hepatitis C in adult racial and ethnic populations, and the
			 importance of prevention, detection, and medical management of hepatitis B
			 and hepatitis C and of liver cancer screening.
						(b)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary
			 for fiscal years 2015 through 2019.
					750.HIV/AIDS provider loan repayment program
					(a)In generalThe Secretary may enter into an agreement with any physician, nurse practitioner, or physician
			 assistant under which—
						(1)the physician, nurse practitioner, or physician assistant agrees to serve as a medical provider for
			 a period of not less than 2 years—
							(A)at a Ryan White-funded or title X-funded facility with a critical shortage of doctors (as
			 determined by the Secretary); or
							(B)in an area with a high incidence of HIV/AIDS; and
							(2)the Secretary agrees to make payments in accordance with subsection (b) on the professional
			 education loans of the physician, nurse practitioner, or physician
			 assistant.
						(b)Manner of paymentsThe payments described in subsection (a) shall be made by the Secretary as follows:
						(1)Upon completion by the physician, nurse practitioner, or physician assistant for whom the payments
			 are to be made of the first year of the service specified in the agreement
			 entered into with the Secretary under subsection (a), the Secretary shall
			 pay 30 percent of the principal of and the interest on the individual’s
			 professional education loans.
						(2)Upon completion by the physician, nurse practitioner, or physician assistant of the second year of
			 such service, the Secretary shall pay another 30 percent of the principal
			 of and the interest on such loans.
						(3)Upon completion by that individual of a third year of such service, the Secretary shall pay another
			 25 percent of the principal of and the interest on such loans.
						(c)Applicability of certain provisionsThe provisions of subpart III of part D of title III of the Public Health Service Act (42 U.S.C.
			 254l et seq.) shall, except as inconsistent with this section, apply to
			 the program carried out under this section in the same manner and to the
			 same extent as such provisions apply to the National Health Service Corps
			 Loan Repayment Program.
					(d)ReportsNot later than 18 months after the date of the enactment of this Act, and annually thereafter, the
			 Secretary shall prepare and submit to the Congress a report describing the
			 program carried out under this section, including statements regarding the
			 following:
						(1)The number of physicians, nurse practitioners, and physician assistants enrolled in the program.
						(2)The number and amount of loan repayments.
						(3)The placement location of loan repayment recipients at facilities described in subsection (a)(1).
						(4)The default rate and actions required.
						(5)The amount of outstanding default funds.
						(6)To the extent that it can be determined, the reason for the default.
						(7)The demographics of individuals participating in the program.
						(8)An evaluation of the overall costs and benefits of the program.
						(e)DefinitionsIn this section:
						(1)The term HIV/AIDS means human immunodeficiency virus and acquired immune deficiency syndrome.
						(2)The term nurse practitioner means a registered nurse who has completed an accredited graduate degree program in advanced nurse
			 practice and has successfully passed a national certification exam.
						(3)The term physician means a graduate of a school of medicine who has completed postgraduate training in general or
			 pediatric medicine.
						(4)The term physician assistant means a medical provider who completed an accredited physician assistant training program and
			 successfully passed the Physician Assistant National Certifying
			 Examination.
						(5)The term professional education loan—
							(A)means a loan that is incurred for the cost of attendance (including tuition, other reasonable
			 educational expenses, and reasonable living costs) at a school of
			 medicine, nursing, or physician assistant training program; and
							(B)includes only the portion of the loan that is outstanding on the date the physician, nurse
			 practitioner, or physician assistant involved begins the service specified
			 in the agreement under subsection (a).
							(6)The term Ryan White-funded means, with respect to a facility, receiving funds under title XXVI of the Public Health Service
			 Act (42 U.S.C. 300ff–11 et seq.).
						(7)The term Secretary means the Secretary of Health and Human Services.
						(8)The term school of medicine has the meaning given to that term in section 799B of the Public Health Service Act (42 U.S.C.
			 295p).
						(9)The term title X-funded means, with respect to a facility, receiving funds under title X of the Public Health Service Act
			 (42 U.S.C. 300 et seq.).
						(f)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary
			 for fiscal years 2015 through 2019.
					751.Dental education loan repayment program
					(a)In generalThe Secretary of Health and Human Services may enter into an agreement with any dentist under
			 which—
						(1)the dentist agrees to serve as a dentist for a period of not less than 2 years at a facility with a
			 critical shortage of dentists (as determined by the Secretary) in an area
			 with a high incidence of HIV/AIDS; and
						(2)the Secretary agrees to make payments in accordance with subsection (b) on the dental education
			 loans of the dentist.
						(b)Manner of paymentsThe payments described in subsection (a) shall be made by the Secretary as follows:
						(1)Upon completion by the dentist for whom the payments are to be made of the first year of the
			 service specified in the agreement entered into with the Secretary under
			 subsection (a), the Secretary shall pay 30 percent of the principal of and
			 the interest on the dental education loans of the dentist.
						(2)Upon completion by the dentist of the second year of such service, the Secretary shall pay another
			 30 percent of the principal of and the interest on such loans.
						(3)Upon completion by that individual of a third year of such service, the Secretary shall pay another
			 25 percent of the principal of and the interest on such loans.
						(c)Applicability of certain provisionsThe provisions of subpart III of part D of title III of the Public Health Service Act (42 U.S.C.
			 254l et seq.) shall, except as inconsistent with this section, apply to
			 the program carried out under this section in the same manner and to the
			 same extent as such provisions apply to the National Health Service Corps
			 Loan Repayment Program.
					(d)ReportsNot later than 18 months after the date of the enactment of this Act, and annually thereafter, the
			 Secretary shall prepare and submit to the Congress a report describing the
			 program carried out under this section, including statements regarding the
			 following:
						(1)The number of dentists enrolled in the program.
						(2)The number and amount of loan repayments.
						(3)The placement location of loan repayment recipients at facilities described in subsection (a)(1).
						(4)The default rate and actions required.
						(5)The amount of outstanding default funds.
						(6)To the extent that it can be determined, the reason for the default.
						(7)The demographics of individuals participating in the program.
						(8)An evaluation of the overall costs and benefits of the program.
						(e)DefinitionsIn this section:
						(1)The term dental education loan—
							(A)means a loan that is incurred for the cost of attendance (including tuition, other reasonable
			 educational expenses, and reasonable living costs) at a school of
			 dentistry; and
							(B)includes only the portion of the loan that is outstanding on the date the dentist involved begins
			 the service specified in the agreement under subsection (a).
							(2)The term dentist means a graduate of a school of dentistry who has completed postgraduate training in general or
			 pediatric dentistry.
						(3)The term HIV/AIDS means human immunodeficiency virus and acquired immune deficiency syndrome.
						(4)The term school of dentistry has the meaning given to that term in section 799B of the Public Health Service Act (42 U.S.C.
			 295p).
						(5)The term Secretary means the Secretary of Health and Human Services.
						(f)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary
			 for each of fiscal years 2015 through 2019.
					752.Reducing new HIV infections among injecting drug users
					(a)Sense of congressIt is the sense of the Congress that providing sterile syringes and sterilized equipment to
			 injecting drug users substantially reduces risk of HIV infection,
			 increases the probability that they will initiate drug treatment, and does
			 not increase drug use.
					(b)In generalThe Secretary of Health and Human Services may provide grants and technical assistance for the
			 purpose of reducing the rate of HIV infections among injecting drug users
			 through a comprehensive package of services for such users, including the
			 provision of sterile syringes, education and outreach, access to
			 infectious disease testing, overdose prevention, and treatment for drug
			 dependence.
					(c)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary
			 for fiscal years 2015 through 2019.
					753.Support for expansion of comprehensive sexual health and education programs
					(a)Sense of congressIt is the sense of Congress that—
						(1)federally funded sex education programs should aim to—
							(A)reduce unintended pregnancy and sexually transmitted infections, including HIV;
							(B)promote safe and healthy relationships;
							(C)use, and be informed by, the best scientific information available;
							(D)be built on characteristics of effective programs;
							(E)expand the existing body of evidence on comprehensive sex education programs through program
			 evaluation;
							(F)expand training programs for teachers of comprehensive sex education;
							(G)build on the personal responsibility education programs funded under section 513 of the Social
			 Security Act (42 U.S.C. 713) and the President’s Teen Pregnancy Prevention
			 program, funded under title II of the Consolidated Appropriations Act,
			 2010 (Public Law 111–117; 123 Stat. 3253); and
							(H)promote and uphold the rights of young people to information in order to make healthy and
			 responsible decisions about their sexual health; and
							(2)no Federal funds should be used for health education programs that—
							(A)deliberately withhold life-saving information about HIV;
							(B)are medically inaccurate or have been scientifically shown to be ineffective;
							(C)promote gender stereotypes;
							(D)are insensitive and unresponsive to the needs of sexually active adolescents;
							(E)are insensitive and unresponsive to the needs of lesbian, gay, bisexual, or transgender youth; or
							(F)are inconsistent with the ethical imperatives of medicine and public health.
							(b)Grants for comprehensive sex education for adolescents
						(1)Program authorizedThe Secretary, in coordination with the Director of the Office of Adolescent Health, shall award
			 grants, on a competitive basis, to eligible entities to enable such
			 eligible entities to carry out programs that provide adolescents with
			 comprehensive sex education, as described in paragraph (6).
						(2)DurationGrants awarded under this subsection shall be for a period of 5 years.
						(3)Eligible entityIn this subsection, the term eligible entity means a public or private entity that focuses on adolescent health or education or has experience
			 working with adolescents, which may include—
							(A)a State educational agency;
							(B)a local educational agency;
							(C)a tribe or tribal organization, as defined in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b);
							(D)a State or local department of health;
							(E)a State or local department of education;
							(F)a nonprofit organization;
							(G)a nonprofit or public institution of higher education; or
							(H)a hospital.
							(4)ApplicationsAn eligible entity desiring a grant under this subsection shall submit an application to the
			 Secretary at such time, in such manner, and containing such information as
			 the Secretary may require, including the evaluation plan described in
			 paragraph (7)(A).
						(5)PriorityIn awarding grants under this subsection, the Secretary shall give priority to eligible entities
			 that—
							(A)are State or local public entities, with an additional priority for State or local educational
			 agencies; and
							(B)address health disparities among young people that are at highest risk for not less than 1 of the
			 following:
								(i)Unintended pregnancies.
								(ii)Sexually transmitted infections, including HIV.
								(iii)Dating violence and sexual assault.
								(6)Use of funds
							(A)In generalEach eligible entity that receives a grant under this subsection shall use grant funds to carry out
			 a program that provides adolescents with comprehensive sex education that—
								(i)replicates evidence-based sex education programs;
								(ii)substantially incorporates elements of evidence-based sex education programs; or
								(iii)creates a demonstration project based on generally accepted characteristics of effective sex
			 education programs.
								(B)Contents of sex education programsThe sex education programs funded under this subsection shall include curricula and program
			 materials that address—
								(i)abstinence and delaying sexual initiation;
								(ii)the health benefits and side effects of all contraceptive and barrier methods as a means to prevent
			 pregnancy and sexually transmitted infections, including HIV;
								(iii)healthy relationships, including the development of healthy attitudes and skills necessary for
			 understanding—
									(I)healthy relationships between oneself and family, others, and society; and
									(II)the prevention of sexual abuse, teen dating violence, bullying, harassment, and suicide;
									(iv)healthy life skills including goal-setting, decisionmaking, interpersonal skills (such as
			 communication, assertiveness, and peer refusal skills), critical thinking,
			 self-esteem and self-efficacy, and stress management;
								(v)how to make responsible decisions about sex and sexuality, including—
									(I)how to avoid, and how to avoid making, unwanted verbal, physical, and sexual advances; and
									(II)how alcohol and drug use can affect responsible decisionmaking;
									(vi)the development of healthy attitudes and values about such topics as adolescent growth and
			 development, body image, gender roles and gender identity, racial and
			 ethnic diversity, and sexual orientation; and
								(vii)referral services for local health clinics and services where adolescents can obtain additional
			 information and services related to sexual and reproductive health, dating
			 violence and sexual assault, and suicide prevention.
								(7)Evaluation; report
							(A)Independent evaluationEach eligible entity applying for a grant under this subsection shall develop and submit to the
			 Secretary a plan for a rigorous independent evaluation of such grant
			 program. The plan shall describe an independent evaluation that—
								(i)uses sound statistical methods and techniques relating to the behavioral sciences, including random
			 assignment methodologies, whenever possible;
								(ii)uses quantitative data for assessments and impact evaluations, whenever possible; and
								(iii)is carried out by an entity independent from such eligible entity.
								(B)Selection of evaluated programs; budget
								(i)Selection of evaluated programsThe Secretary shall select, at random, a subset of the eligible entities that the Secretary has
			 selected to receive a grant under this subsection to receive additional
			 funding to carry out the evaluation plan described in subparagraph (A).
								(ii)Budget for evaluation activitiesThe Secretary, in coordination with the Director of the Office of Adolescent Health, shall
			 establish a budget for each eligible entity selected under clause (i) for
			 the costs of carrying out the evaluation plan described in subparagraph
			 (A).
								(C)Funds for evaluationThe Secretary shall provide eligible entities who are selected under subparagraph (B)(i) with
			 additional funds, in accordance with the budget described in subparagraph
			 (B)(ii), to carry out and report to the Secretary on the evaluation plan
			 described in subparagraph (A).
							(D)Performance measuresThe Secretary, in coordination with the Director of the Centers for Disease Control and Prevention,
			 shall establish a common set of performance measures to assess the
			 implementation and impact of grant programs funded under this subsection.
			 Such performance measures shall include—
								(i)output measures, such as the number of individuals served and the number of hours of service
			 delivery;
								(ii)outcome measures, including measures relating to—
									(I)the knowledge that youth participating in the grant program have gained about—
										(aa)adolescent growth and development;
										(bb)relationship dynamics;
										(cc)ways to prevent unintended pregnancy and sexually transmitted infections, including HIV; and
										(dd)sexual health;
										(II)the skills that adolescents participating in the grant program have gained regarding—
										(aa)negotiation and communication;
										(bb)decisionmaking and goal-setting;
										(cc)interpersonal skills and healthy relationships; and
										(dd)condom use; and
										(III)the behaviors of adolescents participating in the grant program, including data about—
										(aa)age of first intercourse;
										(bb)number of sexual partners;
										(cc)condom and contraceptive use at first intercourse;
										(dd)recent condom and contraceptive use; and
										(ee)dating abuse and lifetime history of domestic violence, sexual assault, dating violence, bullying,
			 harassment, and stalking.
										(E)Report to the secretaryEligible entities receiving a grant under this subsection who have been selected to receive funds
			 to carry out the evaluation plan described in subparagraph (A), in
			 accordance with subparagraph (B)(i), shall collect and report to the
			 Secretary—
								(i)the results of the independent evaluation described in subparagraph (A); and
								(ii)information about the performance measures described in subparagraph (B).
								(F)Effective programsThe Secretary, in coordination with the Director of the Centers for Disease Control and Prevention,
			 shall publish on the Web site of the Centers for Disease Control and
			 Prevention, a list of programs funded under this subsection that the
			 Secretary has determined to be effective programs.
							(c)Grants for comprehensive sex education at institutions of higher education
						(1)Program authorizedThe Secretary, in coordination with the Office of Adolescent Health and the Secretary of Education,
			 shall award grants, on a competitive basis, to institutions of higher
			 education to enable such institutions to provide young people with
			 comprehensive sex education, described in paragraph (5)(B), with an
			 emphasis on reducing HIV, other sexually transmitted infections, and
			 unintended pregnancy through instruction about—
							(A)abstinence and contraception;
							(B)reducing dating violence, sexual assault, bullying, and harassment;
							(C)increasing healthy relationships; and
							(D)academic achievement.
							(2)DurationGrants awarded under this subsection shall be for a period of 5 years.
						(3)ApplicationsAn institution of higher education desiring a grant under this subsection shall submit an
			 application to the Secretary at such time, in such manner, and containing
			 such information as the Secretary may require.
						(4)PriorityIn awarding grants under this subsection, the Secretary shall give priority to an institution of
			 higher education that—
							(A)has an enrollment of needy students as defined in section 318(b) of the Higher Education Act of
			 1965 (20 U.S.C. 1059e(b));
							(B)is a Hispanic-serving institution, as defined in section 502(a) of such Act (20 U.S.C. 1101a(a));
							(C)is a Tribal College or University, as defined in section 316(b) of such Act (20 U.S.C. 1059c(b));
							(D)is an Alaska Native-serving institution, as defined in section 317(b) of such Act (20 U.S.C.
			 1059d(b));
							(E)is a Native Hawaiian-serving institution, as defined in section 317(b) of such Act (20 U.S.C.
			 1059d(b));
							(F)is a Predominately Black Institution, as defined in section 318(b) of such Act (20 U.S.C.
			 1059e(b));
							(G)is a Native American-serving, nontribal institution, as defined in section 319(b) of such Act (20
			 U.S.C. 1059f(b));
							(H)is an Asian American and Native American Pacific Islander-serving institution, as defined in
			 section 320(b) of such Act (20 U.S.C. 1059g(b)); or
							(I)is a minority institution, as defined in section 365 of such Act (20 U.S.C. 1067k), with an
			 enrollment of needy students, as defined in section 312 of such Act (20
			 U.S.C. 1058).
							(5)Uses of funds
							(A)In generalAn institution of higher education receiving a grant under this subsection may use grant funds to
			 integrate issues relating to comprehensive sex education into the academic
			 or support sectors of the institution of higher education in order to
			 reach a large number of students, by carrying out 1 or more of the
			 following activities:
								(i)Developing educational content for issues relating to comprehensive sex education that will be
			 incorporated into first-year orientation or core courses.
								(ii)Developing and employing schoolwide educational programming outside of class that delivers elements
			 of comprehensive sex education programs to students, faculty, and staff.
								(iii)Creating innovative technology-based approaches to deliver sex education to students, faculty, and
			 staff.
								(iv)Developing and employing peer-outreach and education programs to generate discussion, educate, and
			 raise awareness among students about issues relating to comprehensive sex
			 education.
								(B)Contents of sex education programsEach institution of higher education’s program of comprehensive sex education funded under this
			 subsection shall include curricula and program materials that address
			 information about—
								(i)safe and responsible sexual behavior with respect to the prevention of pregnancy and sexually
			 transmitted infections, including HIV, including through—
									(I)abstinence;
									(II)a reduced number of sexual partners; and
									(III)the use of condoms and contraception;
									(ii)healthy relationships, including the development of healthy attitudes and insights necessary for
			 understanding—
									(I)relationships between oneself, family, partners, others, and society; and
									(II)the prevention of sexual abuse, dating violence, bullying, harassment, and suicide; and
									(iii)referral services to local health clinics where young people can obtain additional information and
			 services related to sexual and reproductive health, dating violence and
			 sexual assault, and suicide prevention.
								(C)Optional components of sex educationEach institution of higher education’s program of comprehensive sex education may also include
			 information and skills development relating to—
								(i)how to make responsible decisions about sex and sexuality, including—
									(I)how to avoid, and avoid making, unwanted verbal, physical, and sexual advances; and
									(II)how alcohol and drug use can affect responsible decisionmaking;
									(ii)healthy life skills, including—
									(I)goal-setting and decisionmaking;
									(II)interpersonal skills, such as communication, assertiveness, and peer refusal skills;
									(III)critical thinking;
									(IV)self-esteem and self-efficacy; and
									(V)stress management;
									(iii)the development of healthy attitudes and values about such topics as body image, gender roles and
			 gender identity, racial and ethnic diversity, and sexual orientation; and
								(iv)the responsibilities of parenting and the skills necessary to parent well.
								(6)Evaluation; reportThe requirements described in section 125B(g) shall also apply to eligible entities receiving a
			 grant under this subsection in the same manner as such requirements apply
			 to eligible entities receiving grants under section 125B.
						(d)Grants for pre-Service and in-Service teacher training
						(1)Program authorizedThe Secretary, in coordination with the Director of the Centers for Disease Control and Prevention
			 and the Secretary of Education, shall award grants, on a competitive
			 basis, to eligible entities to enable such eligible entities to carry out
			 the activities described in paragraph (5).
						(2)DurationGrants awarded under this subsection shall be for a period of 5 years.
						(3)Eligible entityIn this subsection, the term eligible entity means—
							(A)a State educational agency;
							(B)a local educational agency;
							(C)a tribe or tribal organization, as defined in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b);
							(D)a State or local department of health;
							(E)a State or local department of education;
							(F)a nonprofit institution of higher education;
							(G)a national or statewide nonprofit organization that has as its primary purpose the improvement of
			 provision of comprehensive sex education through effective teaching of
			 comprehensive sex education; or
							(H)a consortium of nonprofit organizations that has as its primary purpose the improvement of
			 provision of comprehensive sex education through effective teaching of
			 comprehensive sex education.
							(4)ApplicationAn eligible entity desiring a grant under this subsection shall submit an application to the
			 Secretary at such time, in such manner, and containing such information as
			 the Secretary may require.
						(5)Authorized activities
							(A)Required activityEach eligible entity receiving a grant under this subsection shall use grant funds to train
			 targeted faculty and staff, in order to increase effective teaching of
			 comprehensive sex education for elementary school and secondary school
			 students.
							(B)Permissible activitiesEach eligible entity receiving a grant under this subsection may use grant funds to—
								(i)strengthen and expand the eligible entity’s relationships with—
									(I)institutions of higher education;
									(II)State educational agencies;
									(III)local educational agencies; or
									(IV)other public and private organizations with a commitment to comprehensive sex education and the
			 benefits of comprehensive sex education;
									(ii)support and promote research-based training of teachers of comprehensive sex education and related
			 disciplines in elementary schools and secondary schools as a means of
			 broadening student knowledge about issues related to human development,
			 relationships, personal skills, sexual behavior, sexual health, and
			 society and culture;
								(iii)support the dissemination of information on effective practices and research findings concerning
			 the teaching of comprehensive sex education;
								(iv)support research on—
									(I)effective comprehensive sex education teaching practices; and
									(II)the development of assessment instruments and strategies to document—
										(aa)student understanding of comprehensive sex education; and
										(bb)the effects of comprehensive sex education;
										(v)convene national conferences on comprehensive sex education, in order to effectively train teachers
			 in the provision of comprehensive sex education; and
								(vi)develop and disseminate appropriate research-based materials to foster comprehensive sex education.
								(C)SubgrantsEach eligible entity receiving a grant under this subsection may award subgrants to nonprofit
			 organizations, State educational agencies, or local educational agencies
			 to enable such organizations or agencies to—
								(i)train teachers in comprehensive sex education;
								(ii)support Internet or distance learning related to comprehensive sex education;
								(iii)promote rigorous academic standards and assessment techniques to guide and measure student
			 performance in comprehensive sex education;
								(iv)encourage replication of best practices and model programs to promote comprehensive sex education;
								(v)develop and disseminate effective, research-based comprehensive sex education learning materials;
								(vi)develop academic courses on the pedagogy of sex education at institutions of higher education; or
								(vii)convene State-based conferences to train teachers in comprehensive sex education and to identify
			 strategies for improvement.
								(e)Report to congress
						(1)In generalNot later than 1 year after the date of the enactment of this Act, and annually thereafter for a
			 period of 5 years, the Secretary shall prepare and submit to the
			 appropriate committees of Congress a report on the activities to provide
			 adolescents and young people with comprehensive sex education funded under
			 this section.
						(2)Report elementsThe report described in paragraph (1) shall include information about—
							(A)the number of eligible entities and institutions of higher education that are receiving grant funds
			 under subsections (b) and (c);
							(B)the specific activities supported by grant funds awarded under subsections (b) and (c);
							(C)the number of adolescents served by grant programs funded under subsection (b);
							(D)the number of young people served by grant programs funded under subsection (c); and
							(E)the status of program evaluations described under subsections (b) and (c).
							(f)LimitationNo Federal funds provided under this section may be used for health education programs that—
						(1)deliberately withhold life-saving information about HIV;
						(2)are medically inaccurate or have been scientifically shown to be ineffective;
						(3)promote gender stereotypes;
						(4)are insensitive and unresponsive to the needs of sexually active youth or lesbian, gay, bisexual,
			 or transgender youth; or
						(5)are inconsistent with the ethical imperatives of medicine and public health.
						(g)DefinitionsIn this section:
						(1)ESEA definitionsThe terms elementary school, local educational agency, secondary school, and State educational agency have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).
						(2)Age and developmentally appropriateThe term age and developmentally appropriate means suitable for a particular age or age group of children and adolescents, based on developing
			 cognitive, emotional, and behavioral capacity typical for that age or age
			 group.
						(3)AdolescentsThe term adolescents means individuals who are ages 10 through 19 at the time of commencement of participation in a
			 program supported under this section.
						(4)Characteristics of effective programsThe term characteristics of effective programs means the aspects of evidence-based programs, including development, content, and implementation
			 of such programs, that—
							(A)have been shown to be effective in terms of increasing knowledge, clarifying values and attitudes,
			 increasing skills, and impacting upon behavior; and
							(B)are widely recognized by leading medical and public health agencies to be effective in changing
			 sexual behaviors that lead to sexually transmitted infections, including
			 HIV, unintended pregnancy, and dating violence and sexual assault among
			 young people.
							(5)Comprehensive sex educationThe term comprehensive sex education means a program that—
							(A)includes age- and developmentally appropriate, culturally and linguistically relevant information
			 on a broad set of topics related to sexuality including human development,
			 relationships, decisionmaking, communication, abstinence, contraception,
			 and disease and pregnancy prevention;
							(B)provides students with opportunities for developing skills as well as learning information;
							(C)is inclusive of lesbian, gay, bisexual, transgender, and heterosexual young people; and
							(D)aims to—
								(i)provide scientifically accurate and realistic information about human sexuality;
								(ii)provide opportunities for individuals to understand their own, their families’, and their
			 communities’ values, attitudes, and insights about sexuality;
								(iii)help individuals develop healthy relationships and interpersonal skills; and
								(iv)help individuals exercise responsibility regarding sexual relationships, which includes addressing
			 abstinence, pressures to become prematurely involved in sexual
			 intercourse, and the use of contraception and other sexual health
			 measures.
								(6)Evidence-based programThe term evidence-based program means a sex education program that has been proven through rigorous evaluation to be effective in
			 changing sexual behavior or incorporates elements of other sex education
			 programs that have been proven to be effective in changing sexual
			 behavior.
						(7)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C.
			 1001).
						(8)Medically accurate and completeThe term medically accurate and complete, when used with respect to a sex education program, means that—
							(A)the information provided through the program is verified or supported by the weight of research
			 conducted in compliance with accepted scientific methods and is published
			 in peer-reviewed journals, where applicable; or
							(B)
								(i)the program contains information that leading professional organizations and agencies with relevant
			 expertise in the field recognize as accurate, objective, and complete; and
								(ii)the program does not withhold information about the effectiveness and benefits of correct and
			 consistent use of condoms and other contraceptives.
								(9)SecretaryThe term Secretary means the Secretary of Health and Human Services.
						(10)Young peopleThe term young people means individuals who are ages 10 through 24 at the time of commencement of participation in a
			 program supported under this section.
						(h)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary
			 for fiscal years 2015 through 2019.
					754.Elimination of abstinence-only education program
					(a)In generalTitle V of the Social Security Act (42 U.S.C. 701 et seq.) is amended by striking section 510.
					(b)RescissionAmounts appropriated for fiscal years 2013 and 2014 under section 510(d) of the Social Security Act
			 (42 U.S.C. 710(d)) (as in effect on the day before the date of enactment
			 of this Act) that are unobligated as of the date of enactment of this Act
			 are rescinded.
					(c)Reprogram of eliminated abstinence-Only funds for the personal responsibility education program
			 (PREP)Section 513(f) of the Social Security Act (42 U.S.C. 713(f)) is amended by striking $75,000,000 for each of fiscal years 2011 through 2015 and inserting $75,000,000 for each of fiscal years 2011 through 2014, an amount for fiscal year 2015 equal to
			 $75,000,000 increased by an amount equal to the unobligated portion of
			 funds appropriated for fiscal year 2014 and 2015 under section 510(d) that
			 are rescinded by section 754(b) of the Health Equity and Accountability
			 Act of 2014, and $125,000,000 for each of fiscal years 2016 and 2017.
					755.Report on impact of HIV/AIDS in vulnerable populations
					(a)In generalThe Secretary shall submit to the Congress and the President an annual report on the impact of
			 HIV/AIDS for racial and ethnic minority communities, women, and youth aged
			 24 and younger.
					(b)ContentsThe report under subsection (a) shall include information on the—
						(1)progress that has been made in reducing the impact of HIV/AIDS in such communities;
						(2)opportunities that exist to make additional progress in reducing the impact of HIV/AIDS in such
			 communities;
						(3)challenges that may impede such additional progress; and
						(4)Federal funding necessary to achieve substantial reductions in HIV/AIDS in racial and ethnic
			 minority communities.
						756.National HIV/AIDS observance days
					(a)National observance daysIt is the sense of the Congress that national observance days highlighting the impact of HIV/AIDS
			 on communities of color include the following:
						(1)National Black HIV/AIDS Awareness Day.
						(2)National Latino AIDS Awareness Day.
						(3)National Asian and Pacific Islander HIV/AIDS Awareness Day.
						(4)National Native American HIV/AIDS Awareness Day.
						(5)Caribbean-American HIV/AIDS Awareness Day.
						(6)National Youth HIV/AIDS Awareness Day.
						(7)National Black Clergy HIV/AIDS Awareness Sunday.
						(b)Call to actionIt is the sense of the Congress that the President should call on members of communities of color—
						(1)to become involved at the local community level in HIV/AIDS testing, policy, and advocacy;
						(2)to become aware, engaged, and empowered on the HIV/AIDS epidemic within their communities; and
						(3)to urge members of their communities to reduce risk factors, practice safe sex and other preventive
			 measures, be tested for HIV/AIDS, and seek care when appropriate.
						757.Review of all Federal and State laws, policies, and regulations regarding the criminal prosecution
			 of individuals for HIV-related offenses
					(a)Definitions
						(1)HIV and HIV/AIDSThe terms HIV and HIV/AIDS have the meanings given to such terms in section 2689 of the Public Health Service Act (42 U.S.C.
			 300ff–88).
						(2)StateThe term State includes the District of Columbia, American Samoa, the Commonwealth of the Northern Mariana
			 Islands, Guam, Puerto Rico, and the United States Virgin Islands.
						(b)Sense of congress regarding laws or regulations directed at people living with HIV/AIDSIt is the sense of the Congress that Federal and State laws, policies, and regulations regarding
			 people living with HIV/AIDS—
						(1)should not place unique or additional burdens on such individuals solely as a result of their HIV
			 status; and
						(2)should instead demonstrate a public health-oriented, evidence-based, medically accurate, and
			 contemporary understanding of—
							(A)the multiple factors that lead to HIV transmission;
							(B)the relative risk of HIV transmission routes;
							(C)the current health implications of living with HIV;
							(D)the associated benefits of treatment and support services for people living with HIV; and
							(E)the impact of punitive HIV-specific laws and policies on public health, on people living with or
			 affected by HIV, and on their families and communities.
							(c)Review of all Federal and State laws, policies, and regulations regarding the criminal prosecution
			 of individuals for HIV-Related offenses
						(1)Review of federal and state laws
							(A)In generalNo later than 90 days after the date of the enactment of this Act, the Attorney General, the
			 Secretary of Health and Human Services, and the Secretary of Defense
			 acting jointly (in this paragraph and paragraph (2) referred to as the designated officials) shall initiate a national review of Federal and State laws, policies, regulations, and judicial
			 precedents and decisions regarding criminal and related civil commitment
			 cases involving people living with HIV/AIDS, including in regards to the
			 Uniform Code of Military Justice.
							(B)ConsultationIn carrying out the review under subparagraph (A), the designated officials shall ensure diverse
			 participation and consultation from each State, including with—
								(i)State attorneys general (or their representatives);
								(ii)State public health officials (or their representatives);
								(iii)State judicial and court system officers, including judges, district attorneys, prosecutors,
			 defense attorneys, law enforcement, and correctional officers;
								(iv)members of the United States Armed Forces, including members of other Federal services subject to
			 the Uniform Code of Military Justice;
								(v)people living with HIV/AIDS, particularly those who have been subject to HIV-related prosecution or
			 who are from communities whose members have been disproportionately
			 subject to HIV-specific arrests and prosecutions;
								(vi)legal advocacy and HIV/AIDS service organizations that work with people living with HIV/AIDS;
								(vii)nongovernmental health organizations that work on behalf of people living with HIV/AIDS; and
								(viii)trade organizations or associations representing persons or entities described in clauses (i)
			 through (vii).
								(C)Relation to other reviewsIn carrying out the review under subparagraph (A), the designated officials may utilize other
			 existing reviews of criminal and related civil commitment cases involving
			 people living with HIV/AIDS, including any such review conducted by any
			 Federal or State agency or any public health, legal advocacy, or trade
			 organization or association if the designated officials determine that
			 such reviews were conducted in accordance with the principles set forth in
			 subsection (b).
							(2)ReportNo later than 180 days after initiating the review required by paragraph (1), the Attorney General
			 shall transmit to the Congress and make publicly available a report
			 containing the results of the review, which includes the following:
							(A)For each State and for the Uniform Code of Military Justice, a summary of the relevant laws,
			 policies, regulations, and judicial precedents and decisions regarding
			 criminal cases involving people living with HIV/AIDS, including, if
			 applicable, the following:
								(i)A determination of whether such laws, policies, regulations, and judicial precedents and decisions
			 place any unique or additional burdens upon people living with HIV/AIDS.
								(ii)A determination of whether such laws, policies, regulations, and judicial precedents and decisions
			 demonstrate a public health-oriented, evidence-based, medically accurate,
			 and contemporary understanding of—
									(I)the multiple factors that lead to HIV transmission;
									(II)the relative risk of HIV transmission routes;
									(III)the current health implications of living with HIV;
									(IV)the associated benefits of treatment and support services for people living with HIV; and
									(V)the impact of punitive HIV-specific laws and policies on public health, on people living with or
			 affected by HIV, and on their families and communities.
									(iii)An analysis of the public health and legal implications of such laws, policies, regulations, and
			 judicial precedents, including an analysis of the consequences of having a
			 similar penal scheme applied to comparable situations involving other
			 communicable diseases.
								(iv)An analysis of the proportionality of punishments imposed under HIV-specific laws, policies,
			 regulations, and judicial precedents, taking into consideration penalties
			 attached to violation of State laws against similar degrees of
			 endangerment or harm, such as driving while intoxicated (DWI) or
			 transmission of other communicable diseases, or more serious harms, such
			 as vehicular manslaughter offenses.
								(B)An analysis of common elements shared among State laws, policies, regulations, and judicial
			 precedents.
							(C)A set of best practice recommendations directed to State governments, including State attorneys
			 general, public health officials, and judicial officers, in order to
			 ensure that laws, policies, regulations, and judicial precedents regarding
			 people living with HIV/AIDS are in accordance with the principles set
			 forth in subsection (b).
							(D)Recommendations for adjustments to the Uniform Code of Military Justice, as may be necessary, in
			 order to ensure that laws, policies, regulations, and judicial precedents
			 regarding people living with HIV/AIDS are in accordance with the
			 principles set forth in subsection (b).
							(3)GuidanceWithin 90 days of the release of the report required by paragraph (2), the Attorney General and the
			 Secretary of Health and Human Services, acting jointly, shall develop and
			 publicly release updated guidance for States based on the set of best
			 practice recommendations required by paragraph (2)(C) in order to assist
			 States dealing with criminal and related civil commitment cases regarding
			 people living with HIV/AIDS.
						(4)Monitoring and evaluation systemWithin 60 days of the release of the guidance required by paragraph (3), the Attorney General and
			 the Secretary of Health and Human Services, acting jointly, shall
			 establish an integrated monitoring and evaluation system which includes,
			 where appropriate, objective and quantifiable performance goals and
			 indicators to measure progress toward statewide implementation in each
			 State of the best practice recommendations required in paragraph (2)(C),
			 including to monitor, track, and evaluate the effectiveness of assistance
			 provided pursuant to subsection (d).
						(5)Adjustments to federal laws, policies, or regulationsWithin 90 days of the release of the report required by paragraph (2), the Attorney General, the
			 Secretary of Health and Human Services, and the Secretary of Defense,
			 acting jointly, shall develop and transmit to the President and the
			 Congress, and make publicly available, such proposals as may be necessary
			 to implement adjustments to Federal laws, policies, or regulations,
			 including to the Uniform Code of Military Justice, based on the
			 recommendations required by paragraph (2)(D), either through Executive
			 order or through changes to statutory law.
						(6)Authorization of appropriations
							(A)In generalThere are authorized to be appropriated such sums as may be necessary for the purpose of carrying
			 out this subsection. Amounts authorized to be appropriated by the
			 preceding sentence are in addition to amounts otherwise authorized to be
			 appropriated for such purpose.
							(B)Availability of fundsAmounts appropriated pursuant to the authorization of appropriations in subparagraph (A) are
			 authorized to remain available until expended.
							(d)Authorization To provide grants
						(1)Grants by attorney general
							(A)In generalThe Attorney General may provide assistance to eligible State and local entities and eligible
			 nongovernmental organizations for the purpose of incorporating the best
			 practice recommendations developed under subsection (c)(2)(C) within
			 relevant State laws, policies, regulations, and judicial decisions
			 regarding people living with HIV/AIDS.
							(B)Authorized activitiesThe assistance authorized by subparagraph (A) may include—
								(i)direct technical assistance to eligible State and local entities in order to develop, disseminate,
			 or implement State laws, policies, regulations, or judicial decisions that
			 conform with the best practice recommendations developed under subsection
			 (c)(2)(C);
								(ii)direct technical assistance to eligible nongovernmental organizations in order to provide education
			 and training, including through classes, conferences, meetings, and other
			 educational activities, to eligible State and local entities; and
								(iii)subcontracting authority to allow eligible State and local entities and eligible nongovernmental
			 organizations to seek technical assistance from legal and public health
			 experts with a demonstrated understanding of the principles underlying the
			 best practice recommendations developed under subsection (c)(2)(C).
								(2)Grants by Secretary of Health and Human Services
							(A)In generalThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease
			 Control and Prevention, may provide assistance to State and local public
			 health departments and eligible nongovernmental organizations for the
			 purpose of supporting eligible State and local entities to incorporate the
			 best practice recommendations developed under subsection (c)(2)(C) within
			 relevant State laws, policies, regulations, and judicial decisions
			 regarding people living with HIV/AIDS.
							(B)Authorized activitiesThe assistance authorized by subparagraph (A) may include—
								(i)direct technical assistance to State and local public health departments in order to support the
			 development, dissemination, or implementation of State laws, policies,
			 regulations, or judicial decisions that conform with the set of best
			 practice recommendations developed under subsection (c)(2)(C);
								(ii)direct technical assistance to eligible nongovernmental organizations in order to provide education
			 and training, including through classes, conferences, meetings, and other
			 educational activities, to State and local public health departments; and
								(iii)subcontracting authority to allow State and local public health departments and eligible
			 nongovernmental organizations to seek technical assistance from legal and
			 public health experts with a demonstrated understanding of the principles
			 underlying the best practice recommendations developed under subsection
			 (c)(2)(C).
								(3)LimitationAs a condition of receiving assistance through this subsection, eligible State and local entities,
			 State and local public health departments, and eligible nongovernmental
			 organizations shall agree—
							(A)not to place any unique or additional burdens on people living with HIV/AIDS solely as a result of
			 their HIV status; and
							(B)that if the entity, department, or organization promulgates any laws, policies, regulations, or
			 judicial decisions regarding people living with HIV/AIDS, such actions
			 shall demonstrate a public health-oriented, evidence-based, medically
			 accurate, and contemporary understanding of—
								(i)the multiple factors that lead to HIV transmission;
								(ii)the relative risk of HIV transmission routes;
								(iii)the current health implications of living with HIV;
								(iv)the associated benefits of treatment and support services for people living with HIV; and
								(v)the impact of punitive HIV-specific laws and policies on public health, on people living with or
			 affected by HIV, and on their families and communities.
								(4)ReportNo later than 1 year after the date of the enactment of this Act, and annually thereafter, the
			 Attorney General and the Secretary of Health and Human Services, acting
			 jointly, shall transmit to Congress and make publicly available a report
			 describing, for each State, the impact and effectiveness of the assistance
			 provided through this Act. Each such report shall include—
							(A)a detailed description of the progress each State has made, if any, in implementing the best
			 practice recommendations developed under subsection (c)(2)(C) as a result
			 of the assistance provided under this subsection, and based on the
			 performance goals and indicators established as part of the monitoring and
			 evaluation system in subsection (c)(4);
							(B)a brief summary of any outreach efforts undertaken during the prior year by the Attorney General
			 and the Secretary of Health and Human Services to encourage States to seek
			 assistance under this subsection in order to implement the best practice
			 recommendations developed under subsection (c)(2)(C);
							(C)a summary of how assistance provided through this subsection is being utilized by eligible State
			 and local entities, State and local public health departments, and
			 eligible nongovernmental organizations and, if applicable, any
			 contractors, including with respect to nongovernmental organizations, the
			 type of technical assistance provided, and an evaluation of the impact of
			 such assistance on eligible State and local entities; and
							(D)a summary and description of eligible State and local entities, State and local public health
			 departments, and eligible nongovernmental organizations receiving
			 assistance through this subsection, including if applicable, a summary and
			 description of any contractors selected to assist in implementing such
			 assistance.
							(5)DefinitionsFor the purposes of this subsection:
							(A)Eligible state and local entitiesThe term eligible State and local entities means the relevant individuals, offices, or organizations that directly participate in the
			 development, dissemination, or implementation of State laws, policies,
			 regulations, or judicial decisions, including—
								(i)State governments, including State attorneys general, State departments of justice, and State
			 National Guards, or their equivalents;
								(ii)State judicial and court systems, including trial courts, appellate courts, State supreme courts
			 and courts of appeal, and State correctional facilities, or their
			 equivalents; and
								(iii)local governments, including city and county governments, district attorneys, and local law
			 enforcement departments, or their equivalents.
								(B)State and local public health departmentsThe term State and local public health departments means the following:
								(i)State public health departments, or their equivalents, including the chief officer of such
			 departments and infectious disease and communicable disease specialists
			 within such departments.
								(ii)Local public health departments, or their equivalents, including city and county public health
			 departments, the chief officer of such departments, and infectious disease
			 and communicable disease specialists within such departments.
								(iii)Public health departments or officials, or their equivalents, within State or local correctional
			 facilities.
								(iv)Public health departments or officials, or their equivalents, within State National Guards.
								(v)Any other recognized State or local public health organization or entity charged with carrying out
			 official State or local public health duties.
								(C)Eligible nongovernmental organizationsThe term eligible nongovernmental organizations means the following:
								(i)Nongovernmental organizations, including trade organizations or associations that represent—
									(I)State attorneys general, or their equivalents;
									(II)State public health officials, or their equivalents;
									(III)State judicial and court officers, including judges, district attorneys, prosecutors, defense
			 attorneys, law enforcement, and correctional officers;
									(IV)State National Guards;
									(V)people living with HIV/AIDS;
									(VI)legal advocacy and HIV/AIDS service organizations that work with people living with HIV/AIDS; and
									(VII)nongovernmental health organizations that work on behalf of people living with HIV/AIDS.
									(ii)Nongovernmental organizations, including trade organizations or associations that demonstrate a
			 public-health oriented, evidence-based, medically accurate, and
			 contemporary understanding of—
									(I)the multiple factors that lead to HIV transmission;
									(II)the relative risk of HIV transmission routes;
									(III)the current health implications of living with HIV;
									(IV)the associated benefits of treatment and support services for people living with HIV; and
									(V)the impact of punitive HIV-specific laws and policies on public health, on people living with or
			 affected by HIV, and on their families and communities.
									(6)Authorization of appropriations
							(A)In generalIn addition to amounts otherwise made available, there are authorized to be appropriated to the
			 Attorney General and the Secretary of Health and Human Services such sums
			 as may be necessary to carry out this subsection for each of the fiscal
			 years 2015 through 2019.
							(B)Availability of fundsAmounts appropriated pursuant to the authorizations of appropriations in subparagraph (A) are
			 authorized to remain available until expended.
							758.Repeal of limitation against use of funds for education or information designed to promote or
			 encourage, directly, homosexual or heterosexual activity or intravenous
			 substance abuseSection 2500 of the Public Health Service Act (42 U.S.C. 300ee) is amended—
					(1)by striking subsection (c); and
					(2)by redesignating subsection (d) as subsection (c).
					759.Expanding support for condoms in prisons
					(a)Authority To allow community organizations To provide STI counseling, STI prevention education, and
			 sexual barrier protection devices in Federal correctional facilities
						(1)Directive to attorney generalNot later than 30 days after the date of enactment of this Act, the Attorney General shall direct
			 the Bureau of Prisons to allow community organizations to distribute
			 sexual barrier protection devices and to engage in STI counseling and STI
			 prevention education in Federal correctional facilities. These activities
			 shall be subject to all relevant Federal laws and regulations which govern
			 visitation in correctional facilities.
						(2)Information requirementAny community organization permitted to distribute sexual barrier protection devices under
			 paragraph (1) shall ensure that the persons to whom the devices are
			 distributed are informed about the proper use and disposal of sexual
			 barrier protection devices in accordance with established public health
			 practices. Any community organization conducting STI counseling or STI
			 prevention education under paragraph (1) shall offer comprehensive
			 sexuality education.
						(3)Possession of device protectedNo Federal correctional facility may, because of the possession or use of a sexual barrier
			 protection device—
							(A)take adverse action against an incarcerated person; or
							(B)consider possession or use as evidence of prohibited activity for the purpose of any Federal
			 correctional facility administrative proceeding.
							(4)ImplementationThe Attorney General and Bureau of Prisons shall implement this section according to established
			 public health practices in a manner that protects the health, safety, and
			 privacy of incarcerated persons and of correctional facility staff.
						(b)Sense of congress regarding distribution of sexual barrier protection devices in state prison
			 systemsIt is the sense of the Congress that States should allow for the legal distribution of sexual
			 barrier protection devices in State correctional facilities to reduce the
			 prevalence and spread of STIs in those facilities.
					(c)Survey of and report on correctional facility programs aimed at reducing the spread of STIs
						(1)SurveyThe Attorney General, after consulting with the Secretary of Health and Human Services, State
			 officials, and community organizations, shall, to the maximum extent
			 practicable, conduct a survey of all Federal and State correctional
			 facilities, not later than 180 days after the date of enactment of this
			 Act and annually thereafter for 5 years, to determine the following:
							(A)Counseling, treatment, and supportive servicesWhether the correctional facility requires incarcerated persons to participate in counseling,
			 treatment, and supportive services related to STIs, or whether it offers
			 such programs to incarcerated persons.
							(B)Access to sexual barrier protection devicesWhether incarcerated persons can—
								(i)possess sexual barrier protection devices;
								(ii)purchase sexual barrier protection devices;
								(iii)purchase sexual barrier protection devices at a reduced cost; and
								(iv)obtain sexual barrier protection devices without cost.
								(C)Incidence of sexual violenceThe incidence of sexual violence and assault committed by incarcerated persons and by correctional
			 facility staff.
							(D)Prevention education offeredThe type of prevention education, information, or training offered to incarcerated persons and
			 correctional facility staff regarding sexual violence and the spread of
			 STIs, including whether such education, information, or training—
								(i)constitutes comprehensive sexuality education;
								(ii)is compulsory for new incarcerated persons and for new staff; and
								(iii)is offered on an ongoing basis.
								(E)STI testingWhether the correctional facility tests incarcerated persons for STIs or gives them the option to
			 undergo such testing—
								(i)at intake;
								(ii)on a regular basis; and
								(iii)prior to release.
								(F)STI test resultsThe number of incarcerated persons who are tested for STIs and the outcome of such tests at each
			 correctional facility, disaggregated to include results for—
								(i)the type of sexually transmitted infection tested for;
								(ii)the race and/or ethnicity of individuals tested;
								(iii)the age of individuals tested; and
								(iv)the gender of individuals tested.
								(G)Prerelease referral policyWhether incarcerated persons are informed prior to release about STI-related services or other
			 health services in their communities, including free and low-cost
			 counseling and treatment options.
							(H)Prerelease referrals madeThe number of referrals to community-based organizations or public health facilities offering
			 STI-related or other health services provided to incarcerated persons
			 prior to release, and the type of counseling or treatment for which the
			 referral was made.
							(I)Reinstatement of medicaid benefitsWhether the correctional facility assists incarcerated persons that were enrolled in the State
			 Medicaid program prior to their incarceration, in reinstating their
			 enrollment upon release and whether such individuals receive referrals as
			 provided by subparagraph (G) to entities that accept the State Medicaid
			 program, including if applicable—
								(i)the number of such individuals, including those diagnosed with the human immunodeficiency virus,
			 that have been reinstated;
								(ii)a list of obstacles to reinstating enrollment or to making determinations of eligibility for
			 reinstatement, if any; and
								(iii)the number of individuals denied enrollment.
								(J)Other actions takenWhether the correctional facility has taken any other action, in conjunction with community
			 organizations or otherwise, to reduce the prevalence and spread of STIs in
			 that facility.
							(2)PrivacyIn conducting the survey, the Attorney General shall not request or retain the identity of any
			 person who has sought or been offered counseling, treatment, testing, or
			 prevention education information regarding an STI (including information
			 about sexual barrier protection devices), or who has tested positive for
			 an STI.
						(3)ReportThe Attorney General shall transmit to Congress and make publicly available the results of the
			 survey required under paragraph (1), both for the Nation as a whole and
			 disaggregated as to each State and each correctional facility. To the
			 maximum extent possible, the Attorney General shall issue the first report
			 no later than 1 year after the date of enactment of this Act and shall
			 issue reports annually thereafter for 5 years.
						(d)Strategy
						(1)Directive to attorney generalThe Attorney General, in consultation with the Secretary of Health and Human Services, State
			 officials, and community organizations, shall develop and implement a
			 5-year strategy to reduce the prevalence and spread of STIs in Federal and
			 State correctional facilities. To the maximum extent possible, the
			 strategy shall be developed, transmitted to Congress, and made publicly
			 available no later than 180 days after the transmission of the first
			 report required under subsection (c)(3).
						(2)Contents of strategyThe strategy shall include the following:
							(A)Prevention educationA plan for improving prevention education, information, and training offered to incarcerated
			 persons and correctional facility staff, including information and
			 training on sexual violence and the spread of STIs, and comprehensive
			 sexuality education.
							(B)Sexual barrier protection device accessA plan for expanding access to sexual barrier protection devices in correctional facilities.
							(C)Sexual violence reductionA plan for reducing the incidence of sexual violence among incarcerated persons and correctional
			 facility staff, developed in consultation with the National Prison Rape
			 Elimination Commission.
							(D)Counseling and supportive servicesA plan for expanding access to counseling and supportive services related to STIs in correctional
			 facilities.
							(E)TestingA plan for testing incarcerated persons for STIs during intake, during regular health exams, and
			 prior to release, and that—
								(i)is conducted in accordance with guidelines established by the Centers for Disease Control and
			 Prevention;
								(ii)includes pretest counseling;
								(iii)requires that incarcerated persons are notified of their option to decline testing at any time;
								(iv)requires that incarcerated persons are confidentially notified of their test results in a timely
			 manner; and
								(v)ensures that incarcerated persons testing positive for STIs receive post-test counseling, care,
			 treatment, and supportive services.
								(F)TreatmentA plan for ensuring that correctional facilities have the necessary medicine and equipment to treat
			 and monitor STIs and for ensuring that incarcerated persons living with or
			 testing positive for STIs receive and have access to care and treatment
			 services.
							(G)Strategies for demographic groupsA plan for developing and implementing culturally appropriate, sensitive, and specific strategies
			 to reduce the spread of STIs among demographic groups heavily impacted by
			 STIs.
							(H)Linkages with communities and facilitiesA plan for establishing and strengthening linkages to local communities and health facilities that—
								(i)provide counseling, testing, care, and treatment services;
								(ii)may receive persons recently released from incarceration who are living with STIs; and
								(iii)accept payment through the State Medicaid program.
								(I)Enrollment in State Medicaid programsPlans to ensure that incarcerated persons who were—
								(i)enrolled in their State Medicaid program prior to incarceration in a correctional facility are
			 automatically re-enrolled in such program upon their release; and
								(ii)not enrolled in their State Medicaid program prior to incarceration, but who are diagnosed with the
			 human immunodeficiency virus while incarcerated in a correctional
			 facility, are automatically enrolled in such program upon their release.
								(J)Other plansAny other plans developed by the Attorney General for reducing the spread of STIs or improving the
			 quality of health care in correctional facilities.
							(K)Monitoring systemA monitoring system that establishes performance goals related to reducing the prevalence and
			 spread of STIs in correctional facilities and which, where feasible,
			 expresses such goals in quantifiable form.
							(L)Monitoring system performance indicatorsPerformance indicators that measure or assess the achievement of the performance goals described in
			 subparagraph (K).
							(M)Cost estimateA detailed estimate of the funding necessary to implement the strategy at the Federal and State
			 levels for all 5 years, including the amount of funds required by
			 community organizations to implement the parts of the strategy in which
			 they take part.
							(3)ReportThe Attorney General shall transmit to Congress and make publicly available an annual progress
			 report regarding the implementation and effectiveness of the strategy
			 described in paragraph (1). The progress report shall include an
			 evaluation of the implementation of the strategy using the monitoring
			 system and performance indicators provided for in subparagraphs (K) and
			 (L) of paragraph (2).
						(e)Authorization of appropriations
						(1)In generalThere are authorized to be appropriated such sums as may be necessary to carry out this section for
			 each of fiscal years 2015 through 2020.
						(2)Availability of fundsAmounts made available under paragraph (1) are authorized to remain available until expended.
						(f)DefinitionsFor the purposes of this section:
						(1)Community organizationThe term community organization means a public health care facility or a nonprofit organization which provides health- or
			 STI-related services according to established public health standards.
						(2)Comprehensive sexuality educationThe term comprehensive sexuality education means sexuality education that includes information about abstinence and about the proper use and
			 disposal of sexual barrier protection devices and which is—
							(A)evidence-based;
							(B)medically accurate;
							(C)age and developmentally appropriate;
							(D)gender and identity sensitive;
							(E)culturally and linguistically appropriate; and
							(F)structured to promote critical thinking, self-esteem, respect for others, and the development of
			 healthy attitudes and relationships.
							(3)Correctional facilityThe term correctional facility means any prison, penitentiary, adult detention facility, juvenile detention facility, jail, or
			 other facility to which persons may be sent after conviction of a crime or
			 act of juvenile delinquency within the United States.
						(4)Incarcerated personThe term incarcerated person means any person who is serving a sentence in a correctional facility after conviction of a crime.
						(5)Sexually transmitted infectionThe term sexually transmitted infection or STI means any disease or infection that is commonly transmitted through sexual activity, including
			 HIV/AIDS, gonorrhea, chlamydia, syphilis, genital herpes, viral hepatitis,
			 and human papillomavirus.
						(6)Sexual barrier protection deviceThe term sexual barrier protection device means any FDA-approved physical device which has not been tampered with and which reduces the
			 probability of STI transmission or infection between sexual partners,
			 including female condoms, male condoms, and dental dams.
						(7)StateThe term State includes the District of Columbia, American Samoa, the Commonwealth of the Northern Mariana
			 Islands, Guam, Puerto Rico, and the United States Virgin Islands.
						760.Automatic reinstatement or enrollment in Medicaid for people who test positive for HIV before
			 reentering communities
					(a)In generalSection 1902(e) of the Social Security Act (42 U.S.C. 1396a(e)) is amended by adding at the end the
			 following:
						
							(15)Enrollment of ex-offenders
								(A)Automatic enrollment or reinstatement
									(i)In generalThe State plan shall provide for the automatic enrollment or reinstatement of enrollment of an
			 eligible individual—
										(I)if such individual is scheduled to be released from a public institution due to the completion of
			 sentence, not less than 30 days prior to the scheduled date of the
			 release; and
										(II)if such individual is to be released from a public institution on parole or on probation, as soon
			 as possible after the date on which the determination to release such
			 individual was made, and before the date such individual is released.
										(ii)ExceptionIf a State makes a determination that an individual is not eligible to be enrolled under the State
			 plan—
										(I)on or before the date by which the individual would be enrolled under clause (i), such clause shall
			 not apply to such individual; or
										(II)after such date, the State may terminate the enrollment of such individual.
										(B)Relationship of enrollment to payment for services
									(i)In generalSubject to subparagraph (A)(ii), an eligible individual who is enrolled, or whose enrollment is
			 reinstated, under subparagraph (A) shall be eligible for medical
			 assistance that is provided after the date that the eligible individual is
			 released from the public institution.
									(ii)Relationship to payment prohibition for inmatesNo provision of this paragraph may be construed to permit payment for care or services for which
			 payment is excluded under the subdivision (A) that follows paragraph (29)
			 of section 1905(a).
									(C)Treatment of continuous eligibility
									(i)Suspension for inmatesAny period of continuous eligibility under this title shall be suspended on the date an individual
			 enrolled under this title becomes an inmate of a public institution
			 (except as a patient of a medical institution).
									(ii)Determination of remaining periodNotwithstanding any changes to State law related to continuous eligibility during the time that an
			 individual is an inmate of a public institution (except as a patient of a
			 medical institution), subject to clause (iii), with respect to an eligible
			 individual who was subject to a suspension under clause (i), on the date
			 that such individual is released from a public institution the suspension
			 of continuous eligibility under such clause shall be lifted for a period
			 that is equal to the time remaining in the period of continuous
			 eligibility for such individual on the date that such period was suspended
			 under such clause.
									(iii)ExceptionIf a State makes a determination that an individual is not eligible to be enrolled under the State
			 plan—
										(I)on or before the date that the suspension of continuous eligibility is lifted under clause (ii),
			 such clause shall not apply to such individual; or
										(II)after such date, the State may terminate the enrollment of such individual.
										(D)Automatic enrollment or reinstatement of enrollment definedFor purposes of this paragraph, the term automatic enrollment or reinstatement of enrollment means that the State determines eligibility for medical assistance under the State plan without a
			 program application from, or on behalf of, the eligible individual, but an
			 individual can only be automatically enrolled in the State Medicaid plan
			 if the individual affirmatively consents to being enrolled through
			 affirmation in writing, by telephone, orally, through electronic
			 signature, or through any other means specified by the Secretary.
								(E)Eligible individual definedFor purposes of this paragraph, the term eligible individual means an individual who is an inmate of a public institution (except as a patient in a medical
			 institution)—
									(i)who was enrolled under the State plan for medical assistance immediately before becoming an inmate
			 of such an institution; or
									(ii)is diagnosed with human immunodeficiency virus..
					(b)Supplemental funding for state implementation of automatic reinstatement of medicaid benefits
						(1)In generalSubject to paragraph (6), for each State for which the Secretary of Health and Human Services has
			 approved an application under paragraph (3), the Federal matching payments
			 (including payments based on the Federal medical assistance percentage)
			 made to such State under section 1903 of the Social Security Act (42
			 U.S.C. 1396b) shall be increased by 5.0 percentage points for payments to
			 the State for the activities permitted under paragraph (2) or a period of
			 one year.
						(2)Use of fundsA State may only use increased matching payments authorized under paragraph (1)—
							(A)to strengthen the State’s enrollment and administrative resources for the purpose of improving
			 processes for enrolling (or reinstating the enrollment of) eligible
			 individuals (as such term is defined in subparagraph (E) of paragraph (15)
			 of section 1902(e) of the Social Security Act (as amended by subsection
			 (a))); and
							(B)for medical assistance (as such term is defined in section 1905(a) of the Social Security Act)
			 provided to such eligible individuals.
							(3)Application and agreementThe Secretary may only make payments to a State in the increased amount if—
							(A)the State has amended the State plan under section 1902(e) of the Social Security Act to
			 incorporate the requirements of paragraph (15) of such section (as added
			 by subsection (a));
							(B)the State has submitted an application to the Secretary that includes a plan for implementing the
			 requirements of section 1902(e)(15) of the Social Security Act under the
			 State’s amended State plan before the end of the 90-day period beginning
			 on the date that the State receives increased matching payments under
			 paragraph (1);
							(C)the State’s application meets the satisfaction of the Secretary; and
							(D)the State enters an agreement with the Secretary that states that—
								(i)the State will only use the increased matching funds for the uses permitted under paragraph (2);
			 and
								(ii)at the end of the period under paragraph (1), the State will submit to the Secretary, and make
			 publicly available, a report that contains the information required under
			 paragraph (4).
								(4)Required report informationThe information that is required in the report under paragraph (3)(D)(ii) includes—
							(A)the results of an evaluation of the impact of the implementation of the requirements of section
			 1902(e)(15) of the Social Security Act on improving the State’s processes
			 for enrolling of individuals who are released from public institutions
			 into the Medicaid program;
							(B)the number of individuals who were automatically enrolled (or whose enrollment is reinstated) under
			 such section 1902(e)(15) during the period under paragraph (1); and
							(C)any other information that is required by the Secretary.
							(5)Increase in cap on medicaid payments to territoriesSubject to paragraph (6), the amounts otherwise determined for Puerto Rico, the United States
			 Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa
			 under subsections (f) and (g) of section 1108 of the Social Security Act
			 (42 U.S.C. 1308) shall each be increased by the necessary amount to allow
			 for the increase in the Federal matching payments under paragraph (1), but
			 only for the period under such paragraph for such State. In the case of
			 such an increase for a territory, subsection (a)(1) of such section 1108
			 shall be applied without regard to any increase in payment made to the
			 territory under part E of title IV of such Act that is attributable to the
			 increase in Federal medical assistance percentage effected under paragraph
			 (1) for the territory.
						(6)Limitations
							(A)TimingWith respect to a State, at the end of the period under paragraph (1), no increased matching
			 payments may be made to such State under this subsection.
							(B)Maintenance of eligibility
								(i)In generalSubject to clause (ii), a State is not eligible for an increase in its Federal matching payments
			 under paragraph (1), or an increase in a cap amount under paragraph (5),
			 if eligibility standards, methodologies, or procedures under its State
			 plan under title XIX of the Social Security Act (including any waiver
			 under such title or under section 1115 of such Act (42 U.S.C. 1315)) are
			 more restrictive than the eligibility standards, methodologies, or
			 procedures, respectively, under such plan (or waiver) as in effect on the
			 date of enactment of this Act.
								(ii)State reinstatement of eligibility permittedA State that has restricted eligibility standards, methodologies, or procedures under its State
			 plan under title XIX of the Social Security Act (including any waiver
			 under such title or under section 1115 of such Act (42 U.S.C. 1315)) after
			 the date of enactment of this Act, is no longer ineligible under
			 subparagraph (A) beginning with the first calendar quarter in which the
			 State has reinstated eligibility standards, methodologies, or procedures
			 that are no more restrictive than the eligibility standards,
			 methodologies, or procedures, respectively, under such plan (or waiver) as
			 in effect on such date.
								(C)No waiver authorityThe Secretary may not waive the application of this subsection under section 1115 of the Social
			 Security Act or otherwise.
							(D)Limitation of matching payments to 100 percentIn no case shall an increase in Federal matching payments under this subsection result in Federal
			 matching payments that exceed 100 percent.
							(c)Effective date
						(1)In generalExcept as provided in paragraph (2), the amendments made by subsection (a) shall take effect 180
			 days after the date of the enactment of this Act and shall apply to
			 services furnished on or after such date.
						(2)Rule for changes requiring State legislationIn the case of a State plan for medical assistance under title XIX of the Social Security Act which
			 the Secretary of Health and Human Services determines requires State
			 legislation (other than legislation appropriating funds) in order for the
			 plan to meet the additional requirement imposed by the amendments made by
			 this section, the State plan shall not be regarded as failing to comply
			 with the requirements of such title solely on the basis of its failure to
			 meet this additional requirement before the first day of the first
			 calendar quarter beginning after the close of the first regular session of
			 the State legislature that begins after the date of the enactment of this
			 Act. For purposes of the previous sentence, in the case of a State that
			 has a 2-year legislative session, each year of such session shall be
			 deemed to be a separate regular session of the State legislature.
						761.Stop AIDS in prison
					(a)Short titleThis section may be cited as the Stop AIDS in Prison Act.
					(b)In generalThe Bureau of Prisons (hereinafter in this section referred to as the Bureau) shall develop a comprehensive policy to provide HIV testing, treatment, and prevention for
			 inmates within the correctional setting and upon reentry.
					(c)PurposeThe purposes of this policy shall be as follows:
						(1)To stop the spread of HIV/AIDS among inmates.
						(2)To protect prison guards and other personnel from HIV/AIDS infection.
						(3)To provide comprehensive medical treatment to inmates who are living with HIV/AIDS.
						(4)To promote HIV/AIDS awareness and prevention among inmates.
						(5)To encourage inmates to take personal responsibility for their health.
						(6)To reduce the risk that inmates will transmit HIV/AIDS to other persons in the community following
			 their release from prison.
						(d)ConsultationThe Bureau shall consult with appropriate officials of the Department of Health and Human Services,
			 the Office of National Drug Control Policy, the Office of National AIDS
			 Policy, and the Centers for Disease Control and Prevention regarding the
			 development of this policy.
					(e)Time limitThe Bureau shall draft appropriate regulations to implement this policy not later than 1 year after
			 the date of the enactment of this Act.
					(f)Requirements for policyThe policy created under subsection (b) shall provide for the following:
						(1)Testing and counseling upon intake
							(A)Health care personnel shall provide routine HIV testing to all inmates as a part of a comprehensive
			 medical examination immediately following admission to a facility. (Health
			 care personnel need not provide routine HIV testing to an inmate who is
			 transferred to a facility from another facility if the inmate’s medical
			 records are transferred with the inmate and indicate that the inmate has
			 been tested previously.)
							(B)To all inmates admitted to a facility prior to the effective date of this policy, health care
			 personnel shall provide routine HIV testing within no more than 6 months.
			 HIV testing for these inmates may be performed in conjunction with other
			 health services provided to these inmates by health care personnel.
							(C)All HIV tests under this paragraph shall comply with the opt-out provision.
							(2)Pre-test and post-test counselingHealth care personnel shall provide confidential pre-test and post-test counseling to all inmates
			 who are tested for HIV. Counseling may be included with other general
			 health counseling provided to inmates by health care personnel.
						(3)HIV/AIDS prevention education
							(A)Health care personnel shall improve HIV/AIDS awareness through frequent educational programs for
			 all inmates. HIV/AIDS educational programs may be provided by
			 community-based organizations, local health departments, and inmate peer
			 educators.
							(B)HIV/AIDS educational materials shall be made available to all inmates at orientation, at health
			 care clinics, at regular educational programs, and prior to release. Both
			 written and audiovisual materials shall be made available to all inmates.
							(C)
								(i)The HIV/AIDS educational programs and materials under this paragraph shall include information on—
									(I)modes of transmission, including transmission through tattooing, sexual contact, and intravenous
			 drug use;
									(II)prevention methods;
									(III)treatment; and
									(IV)disease progression.
									(ii)The programs and materials shall be culturally sensitive, written or designed for low-literacy
			 levels, available in a variety of languages, and present scientifically
			 accurate information in a clear and understandable manner.
								(4)HIV testing upon request
							(A)Health care personnel shall allow inmates to obtain HIV tests upon request once per year or
			 whenever an inmate has a reason to believe the inmate may have been
			 exposed to HIV. Health care personnel shall, both orally and in writing,
			 inform inmates, during orientation and periodically throughout
			 incarceration, of their right to obtain HIV tests.
							(B)Health care personnel shall encourage inmates to request HIV tests if the inmate is sexually
			 active, has been raped, uses intravenous drugs, receives a tattoo, or if
			 the inmate is concerned that the inmate may have been exposed to HIV/AIDS.
							(C)An inmate’s request for an HIV test shall not be considered an indication that the inmate has put
			 him/herself at risk of infection and/or committed a violation of prison
			 rules.
							(5)HIV testing of pregnant woman
							(A)Health care personnel shall provide routine HIV testing to all inmates who become pregnant.
							(B)All HIV tests under this paragraph shall comply with the opt-out provision.
							(6)Comprehensive treatment
							(A)Health care personnel shall provide all inmates who test positive for HIV—
								(i)timely, comprehensive medical treatment;
								(ii)confidential counseling on managing their medical condition and preventing its transmission to
			 other persons; and
								(iii)voluntary partner notification services.
								(B)Health care provided under this paragraph shall be consistent with current Department of Health and
			 Human Services guidelines and standard medical practice. Health care
			 personnel shall discuss treatment options, the importance of adherence to
			 antiretroviral therapy, and the side effects of medications with inmates
			 receiving treatment.
							(C)Health care personnel and pharmacy personnel shall ensure that the facility formulary contains all
			 Food and Drug Administration-approved medications necessary to provide
			 comprehensive treatment for inmates living with HIV/AIDS, and that the
			 facility maintains adequate supplies of such medications to meet inmates’
			 medical needs. Health care personnel and pharmacy personnel shall also
			 develop and implement automatic renewal systems for these medications to
			 prevent interruptions in care.
							(D)Correctional staff, health care personnel, and pharmacy personnel shall develop and implement
			 distribution procedures to ensure timely and confidential access to
			 medications.
							(7)Protection of confidentiality
							(A)Health care personnel shall develop and implement procedures to ensure the confidentiality of
			 inmate tests, diagnoses, and treatment. Health care personnel and
			 correctional staff shall receive regular training on the implementation of
			 these procedures. Penalties for violations of inmate confidentiality by
			 health care personnel or correctional staff shall be specified and
			 strictly enforced.
							(B)HIV testing, counseling, and treatment shall be provided in a confidential setting where other
			 routine health services are provided and in a manner that allows the
			 inmate to request and obtain these services as routine medical services.
							(8)Testing, counseling, and referral prior to reentry
							(A)Health care personnel shall provide routine HIV testing to all inmates no more than 3 months prior
			 to their release and reentry into the community. (Inmates who are already
			 known to be infected need not be tested again.) This requirement may be
			 waived if an inmate’s release occurs without sufficient notice to the
			 Bureau to allow health care personnel to perform a routine HIV test and
			 notify the inmate of the results.
							(B)All HIV tests under this paragraph shall comply with the opt-out provision.
							(C)To all inmates who test positive for HIV and all inmates who already are known to have HIV/AIDS,
			 health care personnel shall provide—
								(i)confidential prerelease counseling on managing their medical condition in the community, accessing
			 appropriate treatment and services in the community, and preventing the
			 transmission of their condition to family members and other persons in the
			 community;
								(ii)referrals to appropriate health care providers and social service agencies in the community that
			 meet the inmate’s individual needs, including voluntary partner
			 notification services and prevention counseling services for people living
			 with HIV/AIDS; and
								(iii)a 30-day supply of any medically necessary medications the inmate is currently receiving.
								(9)Opt-out provisionInmates shall have the right to refuse routine HIV testing. Inmates shall be informed both orally
			 and in writing of this right. Oral and written disclosure of this right
			 may be included with other general health information and counseling
			 provided to inmates by health care personnel. If an inmate refuses a
			 routine test for HIV, health care personnel shall make a note of the
			 inmate’s refusal in the inmate’s confidential medical records. However,
			 the inmate’s refusal shall not be considered a violation of prison rules
			 or result in disciplinary action. Any reference in this section to the opt-out provision shall be deemed a reference to the requirement of this paragraph.
						(10)Exclusion of tests performed under section 4014(b) from the definition of routine HIV TestingHIV testing of an inmate under section 4014(b) of title 18, United States Code, is not routine HIV
			 testing for the purposes of the opt-out provision. Health care personnel
			 shall document the reason for testing under section 4014(b) of title 18,
			 United States Code, in the inmate’s confidential medical records.
						(11)Timely notification of test resultsHealth care personnel shall provide timely notification to inmates of the results of HIV tests.
						(g)Changes in existing law
						(1)Screening in GeneraSection 4014(a) of title 18, United States Code, is amended—
							(A)by striking for a period of 6 months or more;
							(B)by striking , as appropriate,; and
							(C)by striking if such individual is determined to be at risk for infection with such virus in accordance with the
			 guidelines issued by the Bureau of Prisons relating to infectious disease
			 management and inserting unless the individual declines. The Attorney General shall also cause such individual to be so
			 tested before release unless the individual declines..
							(2)Inadmissibility of HIV Test Results in Civil and Criminal ProceedingsSection 4014(d) of title 18, United States Code, is amended by inserting or under the Stop AIDS in Prison Act after under this section.
						(3)Screening as Part of Routine ScreeningSection 4014(e) of title 18, United States Code, is amended by adding at the end the following: Such rules shall also provide that the initial test under this section be performed as part of the
			 routine health screening conducted at intake..
						(h)Reporting requirements
						(1)Report on Hepatitis and Other DiseasesNot later than 1 year after the date of the enactment of this Act, the Bureau shall provide a
			 report to the Congress on Bureau policies and procedures to provide
			 testing, treatment, and prevention education programs for hepatitis and
			 other diseases transmitted through sexual activity and intravenous drug
			 use. The Bureau shall consult with appropriate officials of the Department
			 of Health and Human Services, the Office of National Drug Control Policy,
			 the Office of National AIDS Policy, and the Centers for Disease Control
			 and Prevention regarding the development of this report.
						(2)Annual Reports
							(A)GenerallyNot later than 2 years after the date of the enactment of this Act, and then annually thereafter,
			 the Bureau shall report to Congress on the incidence among inmates of
			 diseases transmitted through sexual activity and intravenous drug use.
							(B)Matters pertaining to various diseasesReports under paragraph (1) shall discuss—
								(i)the incidence among inmates of HIV/AIDS, hepatitis, and other diseases transmitted through sexual
			 activity and intravenous drug use; and
								(ii)updates on Bureau testing, treatment, and prevention education programs for these diseases.
								(C)Matters pertaining to HIV/AIDS onlyReports under paragraph (1) shall also include—
								(i)the number of inmates who tested positive for HIV upon intake;
								(ii)the number of inmates who tested positive prior to reentry;
								(iii)the number of inmates who were not tested prior to reentry because they were released without
			 sufficient notice;
								(ix)the number of inmates who opted-out of taking the test;
								(x)the number of inmates who were tested under section 4014(b) of title 18, United States Code; and
								(xi)the number of inmates under treatment for HIV/AIDS.
								(D)ConsultationThe Bureau shall consult with appropriate officials of the Department of Health and Human Services,
			 the Office of National Drug Control Policy, the Office of National AIDS
			 Policy, and the Centers for Disease Control and Prevention regarding the
			 development of reports under paragraph (1).
							762.Support data system review and indicators for monitoring HIV careThe Secretary of Health and Human Services, in collaboration with the Assistant Secretary for
			 Health, the Director of the Office of HIV/AIDS and Infectious Disease
			 Policy, the Director of the Centers for Disease Control and Prevention,
			 the Administrator of the Substance Abuse and Mental Health Services
			 Administration, the Director of the Department of Housing and Urban
			 Development, the Director of the Office of AIDS Research, the
			 Administrator of the Health Resources and Services Administration, and the
			 Administrator of the Centers for Medicare & Medicaid Services, shall expand and coordinate efforts to align metrics across agencies and modify
			 Federal data systems, to—
					(1)adopt the Institute of Medicine’s clinical HIV care indicators as the core metrics for monitoring
			 the quality of HIV care, mental health, substance abuse, and supportive
			 services;
					(2)better enable assessment of the impact of the National HIV/AIDS Strategy and the Patient Protection
			 and Affordable Care Act on improving HIV/AIDS care and access to
			 supportive services for individuals with HIV;
					(3)expand the demographic data elements to be captured by Federal data systems relevant to HIV care to
			 permit calculation of the indicators for subgroups of the population of
			 people with diagnosed HIV infection, including—
						(A)age;
						(B)race;
						(C)ethnicity;
						(D)sex (assigned at birth);
						(E)gender identity;
						(F)sexual orientation;
						(G)current geographic marker of residence;
						(H)income or poverty level; and
						(I)primary means of reimbursement for medical services (including Medicaid, Medicare, the Ryan White
			 HIV/AIDS Program, private insurance, health maintenance organizations, and
			 no coverage); and
						(4)streamline data collection and systematically review all existing reporting requirements for
			 federally funded HIV/AIDS programs to ensure that only essential data are
			 collected.
					763.Transfer of funds for implementation of national HIV/AIDS strategyTitle II of the Public Health Service Act (42 U.S.C. 202 et seq.) is amended by inserting after
			 section 241 the following:
					
						241A.Transfer of funds for implementation of National HIV/AIDS Strategy
							(a)Transfer authorizationOf the discretionary appropriations made available to the Department of Health and Human Services
			 for any fiscal year for programs and activities that, as determined by the
			 Secretary of Health and Human Services, pertain to HIV/AIDS, the
			 Secretary, in coordination with the Director of the Office of National
			 HIV/AIDS Policy, may transfer up to 1 percent of such appropriations to
			 the Office of the Assistant Secretary for Health for implementation of the
			 National HIV/AIDS Strategy.
							(b)Congressional notificationNot less than 30 days before making any transfer under this section, the Secretary shall give
			 notice of the transfer to the Congress.
							(c)DefinitionsIn this section:
								(1)The term HIV/AIDS has the meaning given to such term in section 2689.
								(2)The term National HIV/AIDS Strategy means the National HIV/AIDS Strategy for the United States issued by the President in July 2010
			 and includes any subsequent revisions to such Strategy..
				764.HIV integrated services delivery model demonstration
					(a)In generalConsistent with the National HIV/AIDS Strategy for the United States and in accordance with this
			 section, the Secretary of Health and Human Services acting through the
			 Center for Medicare & Medicaid Innovation and in cooperation with CDC, HRSA, SAMHSA, and HUD, shall conduct a 3-year
			 demonstration project that is designed to integrate services and funding
			 under the Medicare and Medicaid programs, under HIV-related programs
			 conducted by the CDC, and under the Ryan White HIV/AIDS Program, to reduce
			 new HIV infections, to increase the proportion of people who know their
			 status, to increase access to care, to improve health outcomes, to reduce
			 HIV-related health disparities among Medicaid and Medicare beneficiaries,
			 and to reduce the cost of care provided to HIV positive Medicare and
			 Medicaid beneficiaries.
					(b)ObjectivesThe objectives of the demonstration are the following:
						(1)To ensure the early identification of HIV positive beneficiaries to reduce costly HIV-related
			 clinical conditions through HIV screening and rapid linkage to high
			 quality HIV medical care.
						(2)To reduce new HIV infections among Medicaid and Medicare beneficiaries through routine HIV testing,
			 prevention services for HIV negative beneficiaries, and intensive
			 “prevention for positive” services for HIV positive beneficiaries.
						(3)To reduce morbidity, mortality, and high cost inpatient and specialty care among HIV positive
			 beneficiaries by ensuring access to high quality HIV medical care, HIV
			 medications, and support services.
						(4)To promote HIV treatment adherence and retention in care through intensive case management,
			 treatment education, and outreach services.
						(5)To effectively treat behavioral health conditions among HIV positive beneficiaries that impair
			 their HIV treatment adherence and lead to secondary HIV infections through
			 services funded under Medicare and Medicaid and programs administered by
			 SAMHSA.
						(6)To promote independence, treatment adherence, and stable housing for HIV positive beneficiaries
			 through highly coordinated HIV health, housing, and support services
			 funded by HRSA and HUD.
						(c)Demonstration design
						(1)In generalThe Secretary shall design the demonstration to test both—
							(A)the service delivery model described in paragraph (2); and
							(B)the payment model described in paragraph (3).
							(2)Service delivery model
							(A)In generalUnder the service delivery model described in this paragraph, the demonstration shall test
			 comprehensive HIV testing, linkage to care, HIV medical care, and
			 ancillary services to individuals enrolled under Medicare, Medicaid, or
			 both. The service delivery model will integrate services furnished under
			 Medicare and Medicaid with prevention services funded by CDC for HIV
			 positive beneficiaries, intensive case management services funded by HRSA,
			 behavioral services funded by SAMHSA, and housing assistance services
			 funded through HUD.
							(B)Core elementsThe model under this paragraph shall have the following 8 core elements:
								(i)HIV testing services that apply the CDC’s 2006 recommendations for universal opt-out testing among
			 Medicare and Medicaid beneficiary populations.
								(ii)Rapid linkage from HIV testing settings to treatment for HIV positive beneficiaries to ensure they
			 are engaged in care in a timely basis.
								(iii)Access to high quality HIV experienced medical care, laboratory monitoring, HIV medications, and
			 other required services.
								(iv)Routine screening and treatment for HIV-related and other chronic conditions, including behavioral
			 health.
								(v)Prevention and treatment education services, including an adapted Medication Therapy Management
			 (MTM) program model, to optimize the benefit of HIV therapeutics.
								(vi)Risk-stratified medical case management.
								(vii)Provision of preventive care, including counseling to prevent secondary HIV infection.
								(viii)Wrap-around support and housing services.
								(3)Payment modelUnder the payment model described in this paragraph, the demonstration shall test the following:
							(A)A prepaid capitated payment model that adjusts payment for HIV and behavioral health acuity, to be
			 applied under contracts with managed care organizations with demonstrated
			 HIV experience.
							(B)Use of funds under the Ryan White HIV/AIDS Program to purchase capitated services from the
			 contracted managed care organizations.
							(C)Provision of additional funds to support services to the extent that Medicaid and Medicare coverage
			 is limited, including for services such as HIV testing (for Medicaid
			 beneficiaries), medical case management, prevention case management,
			 treatment education, case finding, behavioral health services, and housing
			 assistance.
							(d)Beneficiary criteriaBeneficiaries eligible for participation in the demonstration are the following:
						(1)Medicaid FFS beneficiariesFee-for-service Medicaid beneficiaries 18 years of age or older.
						(2)Dual eligiblesIndividuals who are—
							(A)entitled to medical assistance under Medicaid; and
							(B)entitled to benefits under part A, and enrolled under part B, of Medicare but are not enrolled
			 under a Medicare Advantage plan under Medicare.
							(e)Roles and responsibilities in demonstration
						(1)In generalConsistent with the National HIV/AIDS Strategy for the United States, Federal agencies shall
			 coordinate their funding for the selected States or cities covered under
			 the demonstration to provide resources to fund the delivery of services
			 within the demonstration.
						(2)HHSIn carrying out the demonstration, the Secretary shall—
							(A)design the application process;
							(B)solicit applications from 5 to 7 State Medicaid agencies to host the demonstration;
							(C)with respect to the service delivery model described in subsection (c)(2), collaborate with the
			 CDC, HRSA, and the National Institutes of Health to design a minimum
			 service delivery model that reflects the current standard of care as
			 established by the Public Health Service and CDC guidelines and
			 recommendations; and
							(D)fund an evaluation of the demonstration to ensure collection of system, provider, and
			 beneficiary-level data to address their routine reporting requirements.The Secretary may carry out the Secretary’s authority under this paragraph through CMMI.(3)CDCThe CDC shall collaborate with the Secretary and CDC-funded HIV prevention grantees in the selected
			 States and cities to provide technical assistance to design cost-effective
			 HIV and sexually transmitted infection (STI) screening and testing
			 services for Medicaid and Medicare beneficiaries, including partner
			 notification services and communicable disease reporting. CDC and CMS
			 shall determine the extent to which testing funds shall be supported
			 jointly or separately by these agencies.
						(4)HRSAHRSA shall allocate funds available through the Special Projects of National Significance (SPNS)
			 Initiative Program (under subpart I of part F of the Ryan White HIV/AIDS
			 Program) to support wrap-around core and support services not covered
			 under Medicare or Medicaid and shall authorize the use of Ryan White
			 HIV/AIDS Program funds to purchase services through capitated managed care
			 programs that meet or exceed the services covered by the Ryan White
			 HIV/AIDS Program at rates that are no greater than current per capita
			 expenditures. HRSA is authorized to use funds under SPNS, and to waive
			 such requirements of SPNS as may be necessary, to carry out the
			 demonstration.
						(5)SAMHSASAMHSA shall allocate funds through the Minority HIV/AIDS Initiative or other programs to support
			 behavioral health services not covered under Medicare or Medicaid.
						(6)HOPWAHUD shall directly allocate funds under the Housing Opportunities for People With AIDS (HOPWA)
			 program to the States or cities participating in the demonstration to
			 provide supportive housing and other housing assistance to beneficiaries
			 who otherwise meet HOPWA eligibility criteria. HUD is authorized to use
			 such HOPWA funds, and to waive such requirements under HOPWA as may be
			 necessary, to carry out the demonstration.
						(7)State Medicaid agenciesSingle State agencies responsible for administration of the Medicaid program for individuals who
			 are accepted to participate in the demonstration shall—
							(A)collaborate with CMS to design or refine a prepaid capitated payment model, to allocate and award
			 contracts with capitated managed care plans, to ensure such plans meet
			 State statutory or regulatory requirements, to contract with a
			 coordinating agency to organize and deliver integrated HIV testing,
			 medical care, support, and housing services funded under Medicare and
			 Medicaid, other Federal, State, and local government sponsors, and to
			 coordinate their activities with the State HIV/AIDS program; and
							(B)identify and contract with a coordinating agency to organize the demonstration in the State, to
			 establish a coordinating body representing State, local, and provider
			 agencies participating in the demonstration, to establish systems of care
			 that integrate HIV prevention, testing, treatment, support, and housing
			 services, to establish mechanisms to gather evaluation data for reporting
			 to CMMI and other participating Federal agencies, and to establish a
			 quality management program to monitor provider performance in delivering
			 the services provided to participating beneficiaries under the
			 demonstration.
							(8)Managed care organizationsCapitated managed care organizations participating in the demonstration shall organize and deliver
			 services as specified by the minimum service delivery model established by
			 CMMI through a network of providers with demonstrated HIV experience, high
			 quality, and sufficient provider capacity.
						(f)DefinitionsIn this section:
						(1)CDCThe term CDC means the Director of the Centers for Disease Control and Prevention.
						(2)CMMIThe term CMMI means the Director of the Center for Medicare & Medicaid Innovation.
						(3)CMSThe term CMS means the Administrator of the Centers for Medicare & Medicaid Services.
						(4)DemonstrationThe term demonstration means the demonstration conducted under this section.
						(5)HRSAThe term HRSA means the Administrator of the Health Resources and Services Administration.
						(6)HUDThe term HUD means the Secretary of Housing and Urban Development.
						(7)Medicare; MedicaidThe terms Medicare and Medicaid mean the programs under titles XVIII and XIX, respectively, of the Social Security Act.
						(8)National HIV/AIDS Strategy for the United StatesThe term National HIV/AIDS Strategy for the United States has the meaning given such term under section 241A(b) of the Public Health Service Act.
						(9)Ryan White HIV/AIDS ProgramThe term Ryan White HIV/AIDS Program means the program under title XXVI of the Public Health Service Act.
						(10)SAMHSAThe term SAMHSA means the Substance Abuse and Mental Health Services Administration.
						(11)SecretaryThe term Secretary means the Secretary of Health and Human Services, acting through CMMI.
						765.Report on the implementation of goal 4 (improved coordination) of the national HIV/AIDS strategy
					(a)Report requiredThe President, in consultation with the heads of all relevant Federal departments and agencies
			 including the Department of Education, the Department of Health and Human
			 Services, the Department of Housing and Urban Development, the Department
			 of Justice, the Department of Labor, the Department of Veteran Affairs,
			 and the Social Security Administration, shall transmit to the Congress and
			 make publicly available a report on the status of implementation of Goal 4
			 of the National HIV/AIDS Strategy.
					(b)ContentsThe report required by subsection (a) shall include a description, an analysis, and an evaluation
			 of—
						(1)the extent to which the National HIV/AIDS Strategy has improved coordination of efforts, enhanced
			 capacity, and strengthened infrastructure in order to maximize the
			 effective delivery of HIV/AIDS prevention, care, and treatment services at
			 the community level, including coordination—
							(A)within and among Federal agencies and departments;
							(B)between the Federal Government and State and local governments and health departments;
							(C)between the Federal Government and nonprofit foundations and civil society organizations, including
			 community- and faith-based organizations focused on addressing the issue
			 of HIV/AIDS; and
							(D)between the Federal Government and private businesses; and
							(2)efforts by the Federal Government to educate, involve, and establish and strengthen partnerships
			 with civil society organizations, including community- and faith-based
			 organizations, in order to implement the National HIV/AIDS Strategy and
			 achieve its goals.
						(c)DefinitionIn this section, the term National HIV/AIDS Strategy means the National HIV/AIDS Strategy for the United States issued by the President in July 2010
			 and includes any subsequent revisions to such Strategy.
					FDiabetes
				771.Research, treatment, and educationSubpart 3 of part C of title IV of the Public Health Service Act (42 U.S.C. 285c et seq.) is
			 amended by adding at the end the following new section:
					
						434B.Diabetes in minority populations
							(a)In generalThe Director of NIH shall expand, intensify, and support ongoing research and other activities with
			 respect to prediabetes and diabetes, particularly type 2, in minority
			 populations.
							(b)Research
								(1)DescriptionResearch under subsection (a) shall include investigation into—
									(A)the causes of diabetes, including socioeconomic, geographic, clinical, environmental, genetic, and
			 other factors that may contribute to increased rates of diabetes in
			 minority populations; and
									(B)the causes of increased incidence of diabetes complications in minority populations, and possible
			 interventions to decrease such incidence.
									(2)Inclusion of minority participantsIn conducting and supporting research described in subsection (a), the Director of NIH shall seek
			 to include minority participants as study subjects in clinical trials.
								(c)Report; comprehensive plan
								(1)In generalThe Diabetes Mellitus Interagency Coordinating Committee shall—
									(A)prepare and submit to the Congress, not later than 6 months after the date of enactment of this
			 section, a report on Federal research and public health activities with
			 respect to prediabetes and diabetes in minority populations; and
									(B)develop and submit to the Congress, not later than 1 year after the date of enactment of this
			 section, an effective and comprehensive Federal plan (including all
			 appropriate Federal health programs) to address prediabetes and diabetes
			 in minority populations.
									(2)ContentsThe report under paragraph (1)(A) shall at minimum address each of the following:
									(A)Research on diabetes and prediabetes in minority populations, including such research on—
										(i)genetic, behavioral, and environmental factors; and
										(ii)prevention and complications among individuals within these populations who have already developed
			 diabetes.
										(B)Surveillance and data collection on diabetes and prediabetes in minority populations, including
			 with respect to—
										(i)efforts to better determine the prevalence of diabetes among Asian-American and Pacific Islander
			 subgroups; and
										(ii)efforts to coordinate data collection on the American Indian population.
										(C)Community-based interventions to address diabetes and prediabetes targeting minority populations,
			 including—
										(i)the evidence base for such interventions;
										(ii)the cultural appropriateness of such interventions; and
										(iii)efforts to educate the public on the causes and consequences of diabetes.
										(D)Education and training programs for health professionals (including community health workers) on
			 the prevention and management of diabetes and its related complications
			 that is supported by the Health Resources and Services Administration,
			 including such programs supported by—
										(i)the National Health Service Corps; or
										(ii)the community health centers program under section 330.
										(d)EducationThe Director of NIH shall—
								(1)through the National Institute on Minority Health and Health Disparities and the National Diabetes
			 Education Program—
									(A)make grants to programs funded under section 464z–4 (relating to centers of excellence) for the
			 purpose of establishing a mentoring program for health care professionals
			 to be more involved in weight counseling, obesity research, and nutrition;
			 and
									(B)provide for the participation of minority health professionals in diabetes-focused research
			 programs; and
									(2)make grants for programs to establish a pipeline from high school to professional school that will
			 increase minority representation in diabetes-focused health fields by
			 expanding Minority Access to Research Careers (MARC) program internships
			 and mentoring opportunities for recruitment.
								(e)DefinitionsFor purposes of this section:
								(1)The Diabetes Mellitus Interagency Coordinating Committee means the Diabetes Mellitus Interagency Coordinating Committee established under section 429.
								(2)The term minority population means a racial and ethnic minority group, as defined in section 1707..
				772.Research, education, and other activitiesPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by
			 inserting after section 317T the following section:
					
						317U.Diabetes in minority populations
							(a)Research and other activities
								(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall
			 conduct and support research and public health activities with respect to
			 diabetes in minority populations.
								(2)Certain activitiesActivities under paragraph (1) regarding diabetes in minority populations shall include the
			 following:
									(A)Further enhancing the National Health and Nutrition Examination Survey by over-sampling
			 Asian-American, Native Hawaiian, and Other Pacific Islanders in
			 appropriate geographic areas to better determine the prevalence of
			 diabetes in such populations as well as to improve the data collection of
			 diabetes penetration disaggregated into major ethnic groups within such
			 populations. The Secretary shall ensure that any such oversampling does
			 not reduce the oversampling of other minority populations including
			 African-American and Latino populations.
									(B)Through the Division of Diabetes Translation—
										(i)providing for prevention research to better understand how to influence health care systems changes
			 to improve quality of care being delivered to such populations;
										(ii)carrying out model demonstration projects to design, implement, and evaluate effective diabetes
			 prevention and control interventions for minority populations, including
			 culturally appropriate community-based interventions;
										(iii)developing and implementing a strategic plan to reduce diabetes in minority populations through
			 applied research to reduce disparities and culturally and linguistically
			 appropriate community-based interventions;
										(iv)supporting, through the national diabetes prevention program under section 399V–3, diabetes
			 prevention program sites in underserved regions highly impacted by
			 diabetes; and
										(v)implementing, through the national diabetes prevention program under section 399V–3, a
			 demonstration program developing new metrics measuring health outcomes
			 related to diabetes that can be stratified by specific minority
			 populations.
										(b)EducationThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall
			 direct the Division of Diabetes Translation to conduct and support both
			 programs to educate the public on diabetes in minority populations and
			 programs to educate minority populations about the causes and effects of
			 diabetes.
							(c)Diabetes; health promotion, prevention activities, and accessThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and
			 the National Diabetes Education Program, shall conduct and support
			 programs to educate specific minority populations through culturally
			 appropriate and linguistically appropriate information campaigns about
			 prevention of, and managing, diabetes.
							(d)DefinitionFor purposes of this section, the term minority population means a racial and ethnic minority group, as defined in section 1707..
				773.Research, education, and other activitiesPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.), as amended, is
			 further amended by adding at the end the following new section:
					
						399V–7.Programs to educate health providers on the causes and effects of diabetes in minority populations
							(a)In generalThe Secretary, acting through the Director of the Health Resources and Services Administration,
			 shall conduct and support programs described in subsection (b) to educate
			 health professionals on the causes and effects of diabetes in minority
			 populations.
							(b)ProgramsPrograms described in this subsection, with respect to education on diabetes in minority
			 populations, shall include the following:
								(1)Giving priority, under the primary care training and enhancement program under section 747—
									(A)to awarding grants to focus on or address diabetes; and
									(B)adding minority populations to the list of vulnerable populations that should be served by such
			 grants.
									(2)Providing additional funds for the Health Careers Opportunity Program, Centers for Excellence, and
			 the Minority Faculty Fellowship Program to partner with the Office of
			 Minority Health under section 1707 and the National Institutes of Health
			 to strengthen programs for career opportunities focused on diabetes
			 treatment and care within underserved regions highly impacted by diabetes.
								(3)Developing a diabetes focus within, and providing additional funds for, the National Health Service
			 Corps Scholarship Program—
									(A)to place individuals in areas that are disproportionately affected by diabetes and to provide
			 diabetes treatment and care in such areas; and
									(B)to provide such individuals continuing medical education specific to diabetes care..
				774.Research, education, and other activitiesPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.), as amended, is
			 further amended by adding at the end the following section:
					
						399V–8.Research, education, and other activities regarding diabetes in American Indian populationsIn addition to activities under sections 317V–6 and 434B, the Secretary, acting through the Indian
			 Health Service and in collaboration with other appropriate Federal
			 agencies, shall—
							(1)conduct and support research and other activities with respect to diabetes; and
							(2)coordinate the collection of data on clinically and culturally appropriate diabetes treatment,
			 care, prevention, and services by health care professionals to the
			 American Indian population..
				775.Updated report on health disparitiesThe Secretary of Health and Human Services shall seek to enter into an arrangement with the
			 Institute of Medicine under which the Institute will—
					(1)not later than 1 year after the date of enactment of this Act, submit to the Congress an updated
			 version of the Institute’s 2002 report entitled Unequal Treatment: Confronting Racial and Ethnic Disparities in Health Care; and
					(2)in such updated version, address how racial and ethnic health disparities have changed since the
			 publication of the original report.
					GLung Disease 
				776.Expansion of the National Asthma Education and Prevention Program
					(a)In generalNot later than 2 years after the date of the enactment of this Act, the Secretary of Health and
			 Human Services shall convene a working group comprised of patient groups,
			 nonprofit organizations, medical societies, and other relevant
			 governmental and nongovernmental entities, including those that
			 participate in the National Asthma Education and Prevention Program, to
			 develop a report to Congress that—
						(1)catalogs, with respect to asthma prevention, management, and surveillance—
							(A)the activities of the Federal Government, including identifying all Federal programs that carry out
			 asthma-related activities, as well as assessment of the progress of the
			 Federal Government and States, with respect to achieving the goals of the
			 Healthy People 2020 initiative; and
							(B)the activities of other entities that participate in the program, including nonprofit
			 organizations, patient advocacy groups, and medical societies; and
							(2)makes recommendations for the future direction of asthma activities, in consultation with
			 researchers from the National Institutes of Health and other member bodies
			 of the National Asthma Education and Prevention Program who are qualified
			 to review and analyze data and evaluate interventions, including—
							(A)description of how the Federal Government may better coordinate and improve its response to asthma
			 including identifying any barriers that may exist;
							(B)description of how the Federal Government may continue, expand, and improve its private-public
			 partnerships with respect to asthma including identifying any barriers
			 that may exist;
							(C)identification of steps that may be taken to reduce the—
								(i)morbidity, mortality, and overall prevalence of asthma;
								(ii)financial burden of asthma on society;
								(iii)burden of asthma on disproportionately affected areas, particularly those in medically underserved
			 populations (as defined in section 330(b)(3) of the Public Health Service
			 Act (42 U.S.C. 254b(b)(3))); and
								(iv)burden of asthma as a chronic disease;
								(D)identification of programs and policies that have achieved the steps described in subparagraph (C),
			 and steps that may be taken to expand such programs and policies to
			 benefit larger populations; and
							(E)recommendations for future research and interventions.
							(b)Report to CongressAt the end of the 5-year period following the submission of the report under subsection (a), the
			 National Asthma Education and Prevention Program shall evaluate the
			 analyses and recommendations under such report and determine whether a new
			 report to the Congress is necessary, and make appropriate recommendations
			 to the Congress.
					777.Asthma-related activities of the Centers for Disease Control and PreventionSection 317I of the Public Health Service Act (42 U.S.C. 247b–10) is amended to read as follows:
					
						317I.Asthma-related activities of the centers for disease control and prevention
							(a)Program for providing information and education to the publicThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall
			 collaborate with State and local health departments to conduct activities,
			 including the provision of information and education to the public
			 regarding asthma including—
								(1)deterring the harmful consequences of uncontrolled asthma; and
								(2)disseminating health education and information regarding prevention of asthma episodes and
			 strategies for managing asthma.
								(b)Development of state asthma plansThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall
			 collaborate with State and local health departments to develop State plans
			 incorporating public health responses to reduce the burden of asthma,
			 particularly regarding disproportionately affected populations.
							(c)Compilation of dataThe Secretary, acting through the Director of the Centers for Disease Control and Prevention,
			 shall, in cooperation with State and local public health officials—
								(1)conduct asthma surveillance activities to collect data on the prevalence and severity of asthma,
			 the effectiveness of public health asthma interventions, and the quality
			 of asthma management, including—
									(A)collection of household data on the local burden of asthma;
									(B)surveillance of health care facilities; and
									(C)collection of data not containing individually identifiable information from electronic health
			 records or other electronic communications;
									(2)compile and annually publish data regarding the prevalence and incidence of childhood asthma, the
			 child mortality rate, and the number of hospital admissions and emergency
			 department visits by children associated with asthma nationally and in
			 each State and at the county level by age, sex, race, and ethnicity, as
			 well as lifetime and current prevalence; and
								(3)compile and annually publish data regarding the prevalence and incidence of adult asthma, the adult
			 mortality rate, and the number of hospital admissions and emergency
			 department visits by adults associated with asthma nationally and in each
			 State and at the county level by age, sex, race, ethnicity, industry, and
			 occupation, as well as lifetime and current prevalence.
								(d)Coordination of data collectionThe Director of the Centers for Disease Control and Prevention, in conjunction with State and local
			 health departments, shall coordinate data collection activities under
			 subsection (c)(2) so as to maximize comparability of results.
							(e)CollaborationThe Centers for Disease Control and Prevention are encouraged to collaborate with national, State,
			 and local nonprofit organizations to provide information and education
			 about asthma, and to strengthen such collaborations when possible.
							(f)Additional fundingIn addition to any other authorization of appropriations that is available to the Centers for
			 Disease Control and Prevention for the purpose of carrying out this
			 section, there are authorized to be appropriated to such Centers such sums
			 as may be necessary for each of fiscal years 2015 through 2019 for the
			 purpose of carrying out this section..
				778.Influenza and pneumonia vaccination campaign
					(a)In generalThe Secretary of Health and Human Services shall—
						(1)enhance the annual campaign by the Department of Health and Human Services to increase the number
			 of people vaccinated each year for influenza and pneumonia; and
						(2)include in such campaign the use of written educational materials, public service announcements,
			 physician education, and any other means which the Secretary deems
			 effective.
						(b)Materials and announcementsIn carrying out the annual campaign described in subsection (a), the Secretary of Health and Human
			 Services shall ensure that—
						(1)educational materials and public service announcements are readily and widely available in
			 communities experiencing disparities in the incidence and mortality rates
			 of influenza and pneumonia; and
						(2)the campaign uses targeted, culturally appropriate messages and messengers to reach underserved
			 communities.
						(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for
			 each of fiscal years 2015 through 2019.
					779.Chronic obstructive pulmonary disease action plan
					(a)In generalThe Director of the Centers for Disease Control and Prevention shall conduct, support, and expand
			 public health strategies, prevention, diagnosis, surveillance, and public
			 and professional awareness activities regarding chronic obstructive
			 pulmonary disease.
					(b)National action plan
						(1)DevelopmentNot later than 2 years after the date of the enactment of this Act, the Director of the National
			 Heart, Lung, and Blood Institute, in consultation with the Director of the
			 Centers for Disease Control and Prevention, shall develop a national
			 action plan to address chronic obstructive pulmonary disease in the United
			 States with participation from patients, caregivers, health professionals,
			 patient advocacy organizations, researchers, providers, public health
			 professionals, and other stakeholders.
						(2)ContentsAt a minimum, such plan shall include recommendations for—
							(A)public health interventions for the purpose of implementation of the national plan;
							(B)biomedical, health services, and public health research on chronic obstructive pulmonary disease;
			 and
							(C)inclusion of chronic obstructive pulmonary disease in the health data collections of all Federal
			 agencies.
							(3)ConsiderationIn developing such plan, the Director of the National Heart, Lung, and Blood Institute shall
			 consider the recommendations and findings of the Institute of Medicine in
			 the report entitled A Nationwide Framework for Surveillance of Cardiovascular and Chronic Lung Diseases (July 22, 2011).
						(c)Chronic disease prevention programsThe Director of the National Heart, Lung, and Blood Institute shall carry out the following:
						(1)Conduct public education and awareness activities with patient and professional organizations to
			 stimulate earlier diagnosis and improve patient outcomes from treatment of
			 chronic obstructive pulmonary disease. To the extent known and relevant,
			 such public education and awareness activities shall reflect differences
			 in chronic obstructive pulmonary disease by cause (tobacco, environmental,
			 occupational, biological, and genetic) and include a focus on outreach to
			 undiagnosed and, as appropriate, minority populations.
						(2)Supplement and expand upon the activities of the National Heart, Lung, and Blood Institute by
			 making grants to nonprofit organizations, State and local jurisdictions,
			 and Indian tribes for the purpose of reducing the burden of chronic
			 obstructive pulmonary disease, especially in disproportionately impacted
			 communities, through public health interventions and related activities.
						(3)Coordinate with the Centers for Disease Control and Prevention, the Indian Health Service, the
			 Health Resources and Services Administration, and the Department of
			 Veterans Affairs to develop pilot programs to demonstrate best practices
			 for the diagnosis and management of chronic obstructive pulmonary disease.
						(4)Develop improved techniques and identify best practices, in coordination with the Secretary of
			 Veterans Affairs, for assisting chronic obstructive pulmonary disease
			 patients to successfully stop smoking, including identification of
			 subpopulations with different needs. Initiatives under this paragraph may
			 include research to determine whether successful smoking cessation
			 strategies are different for chronic obstructive pulmonary disease
			 patients compared to such strategies for patients with other chronic
			 diseases.
						(d)Environmental and occupational health programsThe Director of the Centers for Disease Control and Prevention shall—
						(1)support research into the environmental and occupational causes and biological mechanisms that
			 contribute to chronic obstructive pulmonary disease; and
						(2)develop and disseminate public health interventions that will lessen the impact of environmental
			 and occupational causes of chronic obstructive pulmonary disease.
						(e)Data CollectionNot later than 180 days after the enactment of this Act, the Director of the National Heart, Lung,
			 and Blood Institute and the Director of the Centers for Disease Control
			 and Prevention, acting jointly, shall assess the depth and quality of
			 information on chronic obstructive pulmonary disease that is collected in
			 surveys and population studies conducted by the Centers for Disease
			 Control and Prevention, including whether there are additional
			 opportunities for information to be collected in the National Health and
			 Nutrition Examination Survey, the National Health Interview Survey, and
			 the Behavioral Risk Factors Surveillance System surveys. The Director of
			 the National Heart, Lung, and Blood Institute shall include the results of
			 such assessment in the national action plan under subsection (b).
					(f)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for
			 each of fiscal years 2015 through 2019.
					HOsteoarthritis and Musculoskeletal Diseases
				781.FindingsThe Congress finds as follows:
					(1)Eighty percent of African-American women and nearly 74 percent of Hispanic men are either
			 overweight or obese, speeding the onset and progression of arthritis.
					(2)Arthritis affects 46 million Americans, and that number will rise to 67 million by the year 2030.
					(3)Twenty-seven million Americans suffer from osteoarthritis, the most common form of arthritis,
			 making it the leading cause of disability in the United States.
			 Osteoarthritis is sometimes referred to as degenerative joint disease.
					(4)Obesity accelerates the onset of arthritis: 70 percent of obese adults with mild osteoarthritis of
			 the knee at age 60 will develop advanced end-stage disease by age 80. In
			 contrast, just 43 percent of non-obese adults will have end-stage disease
			 over the same time period.
					(5)Arthritis affects one in five Americans, and is the single greatest cause of chronic pain and
			 disability in the United States.
					(6)Women, African-Americans, and Hispanics have more severe arthritis and functional limitations.
			 These same individuals are more likely to be obese, diabetic, and have
			 higher incidence of heart disease—medical conditions that can be improved
			 with physical activity. Instead of moving; however, these groups have an
			 inactivity rate of 40 to 50 percent, which continues to increase.
					(7)Arthritis costs $128 billion a year, including $81 billion in direct costs (medical) and $47
			 billion in indirect costs (lost earnings). Each year, $309 billion in
			 direct and indirect costs is lost due to disparities in osteoarthritis and
			 musculoskeletal diseases.
					(8)Obesity and other chronic health conditions exacerbate the debilitating impact of arthritis,
			 leading to inactivity, loss of independence, and a perpetual cycle of
			 comorbid chronic conditions.
					(9)Sixty-one percent of arthritis sufferers are women, and women represent 64 percent of an estimated
			 43 million annual visits to physicians’ offices and outpatient clinics
			 where arthritis was the primary diagnosis. Women also represented 60
			 percent of approximately 1 million hospitalizations that occurred in
			 2003 for which arthritis was the primary diagnosis.
					(10)Women ages 65 and older have up to 2½ times more disabilities than men of the same age. Higher
			 rates of obesity and arthritis among this group explained up to 48 percent
			 of the gender gap in disability, above all other common chronic health
			 conditions.
					(11)The primary indication for total knee arthroplasty (TKA), also known as knee replacement, is relief
			 of significant, disabling pain caused by severe arthritis.
					(12)Knee replacement is surgery for people with severe knee damage. Knee replacement can relieve pain
			 and allow you to be more active. When you have a total knee replacement,
			 the surgeon removes damaged cartilage and bone from the surface of your
			 knee joint and replaces them with a man-made surface of metal and plastic.
			 In a partial knee replacement, the surgeon only replaces one part of your
			 knee joint.
					(13)Total hip replacement, also called total hip arthroplasty (THA), is used if your hip pain
			 interferes with daily activities and more-conservative treatments have not
			 helped. Arthritis damage is the most common reason to need hip
			 replacement.
					(14)The odds of a family practice physician recommending TKA to a male patient with moderate arthritis
			 are twice that of a female patient, while the odds of an orthopaedic
			 surgeon recommending TKA to a male patient with moderate arthritis are 22
			 times that of a female patient.
					(15)African-Americans with doctor-diagnosed arthritis have a higher prevalence of severe pain
			 attributable to arthritis, compared with Whites (34.0 percent versus 22.6
			 percent). African-Americans, compared to Whites, report a higher
			 proportion of work limitations (39.5 percent versus 28.0 percent) and a
			 higher prevalence of arthritis-attributable work limitation (6.6 percent
			 versus 4.6 percent).
					(16)Hispanics are 50 percent more likely than non-Hispanic Whites to report needing assistance with at
			 least one instrumental activity of daily living and to have difficulty
			 walking.
					(17)African-Americans and Hispanics were 1.3 times more likely to have activity limitation, 1.6 times
			 more likely to have work limitations, and 1.9 times more likely to have
			 severe joint pain than Whites.
					(18)In 2003, the Institute of Medicine reported that the rates of TKA and THA among African-American
			 and Hispanic patients are significantly lower than for Whites—even for
			 those with equitable health care coverage such as through Medicare or the
			 Department of Veterans Affairs.
					(19)According to the Centers for Disease Control and Prevention, in 2000, African-American Medicare
			 enrollees were 37 percent less likely than White Medicare enrollees to
			 undergo total knee replacements. In 2006, the disparity increased to 39
			 percent.
					(20)Even after adjusting for insurance and health access, Hispanics and African-Americans are almost 50
			 percent less likely to undergo total knee replacement than Whites.
					782.Osteoarthritis and other musculoskeletal health-related activities of the Centers for Disease
			 Control and Prevention
					(a)Education and Awareness activitiesThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease
			 Control and Prevention, shall direct the National Center for Chronic
			 Disease Prevention and Health Promotion to conduct and expand the Health
			 Community Program and Arthritis Program to educate the public on—
						(1)the causes of, preventive health actions for, and effects of arthritis and other musculoskeletal
			 conditions in minority patient populations; and
						(2)the effects of such conditions on other comorbidities including obesity, hypertension, and
			 cardiovascular disease.
						(b)Programs on arthritis and musculoskeletal conditionsEducation and awareness programs of the Centers for Disease Control and Prevention on arthritis and
			 other musculoskeletal conditions in minority communities shall—
						(1)be culturally and linguistically appropriate to minority patients, targeting musculoskeletal health
			 promotion and prevention programs of each major ethnic group, including—
							(A)Native Americans and Alaska Natives;
							(B)Asian-Americans;
							(C)African-Americans/Blacks;
							(D)Hispanic/Latino-Americans; and
							(E)Native Hawaiians and Pacific Islanders; and
							(2)include public awareness campaigns directed toward these patient populations that emphasize the
			 importance of musculoskeletal health, physical activity, diet and healthy
			 lifestyle, and weight reduction for overweight and obese patients.
						(c)Authorization of AppropriationsTo carry out this section, there are authorized to be appropriated such sums as necessary for
			 fiscal year 2015 and each subsequent fiscal year.
					ISleep and Circadian Rhythm Disorders
				791.Short title; findings
					(a)Short titleThis subtitle may be cited as the Sleep and Circadian Rhythm Disorders Health Disparities Act.
					(b)FindingsThe Congress finds the following:
						(1)Decrements in sleep health such as sleep apnea, insufficient sleep time, and insomnia, affect 50–70
			 million United States adults. Twelve to eighteen million United States
			 adults have sleep apnea, a chronic disorder characterized by one or more
			 pauses in breathing which can last from a few seconds to minutes. They may
			 occur 30 times or more an hour, disrupting sleep and resulting in
			 excessive daytime sleepiness and loss in productivity.
						(2)Seventy percent of high school students are not getting enough sleep on school nights, while 33
			 percent of Americans get fewer than 7 hours of sleep per night and roughly
			 6,000 fatal motor vehicle crashes are caused by drowsy drivers.
						(3)Insufficient sleep and insomnia are more prevalent in women. Women who are pregnant and have sleep
			 apnea are at an increased risk of cardiovascular complications during
			 pregnancy. The impact of disparities in sleep health is associated with a
			 growing number of health problems, including the following:
							(A)Hypertension.
							(B)Cancer.
							(C)Stroke.
							(D)Cardiac arrhythmia.
							(E)Chronic heart failure and heart disease.
							(F)Diabetes.
							(G)Cognitive functioning and behavior.
							(H)Depression and bipolar disorder.
							(I)Substance abuse.
							(4)A sleep disparity exists in that poor sleep quality is strongly associated with poverty and race. Factors such as
			 employment, education, and health status, amongst others, significantly
			 mediated this effect only in poor subjects, suggesting a differential
			 vulnerability to these factors in poor relative to non-poor individuals in
			 the context of sleep quality.
						(5)African-Americans sleep worse than Caucasian Americans. African-Americans take longer to fall
			 asleep, report poorer sleep quality, have more light and less deep sleep,
			 and nap more often and longer.
						(6)African-Americans and individuals in lower socioeconomic status groups may be at an increased risk
			 for sleep disturbances and associated health consequences.
						(7)Among young African-Americans, the likelihood of having sleep disordered breathing and exhibiting
			 risk factors for poor sleep is twice that in young Caucasians. Frequent
			 snoring is more common among African-American and Hispanic women and
			 Hispanic men compared to non-Hispanic Caucasians, independent of other
			 factors including obesity.
						(8)African-Americans with sleep disordered breathing develop symptoms at a younger age than Caucasians
			 but appear less likely to be diagnosed and treated in a timely manner.
			 This delay may at least in part be due to reduced access to care.
						(9)Sleep loss contributes to increased risk for chronic conditions such as obesity, diabetes, and
			 hypertension, all of which have increased prevalence in underserved,
			 underrepresented minorities. Racial and ethnic disparities related to
			 obesity may also contribute to disparities in health outcomes related to
			 sleep disordered breathing.
						(10)Non-Caucasian adults report an insomnia rate of 12.9 percent compared to only 6.6 percent for
			 Caucasians.
						(11)African-American women have a higher incidence of insomnia than African-American men, perhaps
			 related in part to higher risk for chronic persisting symptoms.
						792.Sleep and circadian rhythm disorders research activities of the National Institutes of Health
					(a)In generalThe Director of the National Institutes of Health, acting through the Director of the National
			 Heart, Lung, and Blood Institute, shall—
						(1)continue to expand research activities addressing sleep health disparities; and
						(2)continue implementation of the NIH Sleep Disorders Research Plan across all institutes and centers of the National Institutes of Health to improve treatment and
			 prevention of sleep health disparities.
						(b)Required research activitiesIn conducting or supporting research relating to sleep and circadian rhythm, the Director of the
			 National Heart, Lung, and Blood Institute shall—
						(1)advance epidemiology and clinical research to achieve a more complete understanding of disparities
			 in domains of sleep health and across population subgroups for which
			 cardiovascular and metabolic health disparities exist, including—
							(A)prevalence and severity of sleep apnea;
							(B)habitual sleep duration;
							(C)sleep timing and regularity; and
							(D)insomnia;
							(2)develop study designs and analytical approaches to explain and predict multilevel and life-course
			 determinants of sleep health and to elucidate the sleep-related causes of
			 cardiovascular and metabolic health disparities across the age spectrum,
			 including such determinants and causes that are—
							(A)environmental;
							(B)biological or genetic;
							(C)psychosocial;
							(D)societal;
							(E)political; or
							(F)economic;
							(3)determine the contribution of sleep impairments such as sleep apnea, insufficient sleep duration,
			 irregular sleep schedules, and insomnia to unexplained disparities in
			 cardiovascular and metabolic risk and disease outcomes;
						(4)develop study designs, data sampling and collection tools, and analytical approaches to optimize
			 understanding of mediating and moderating factors, and feedback mechanisms
			 coupling sleep to cardiovascular and metabolic health disparities;
						(5)advance research to understand cultural and linguistic barriers (on the person, provider, or system
			 level) to access to care, medical diagnosis, and treatment of sleep
			 disorders in diverse population groups;
						(6)develop and test multilevel interventions (including sleep health education in diverse communities)
			 to reduce disparities in sleep health that will impact ability to improve
			 disparities in cardiovascular and metabolic risk or disease;
						(7)create opportunities to integrate sleep and health disparity science by strategically utilizing
			 resources (existing or anticipated cohorts), exchanging scientific data
			 and ideas (cross-over into scientific meetings), and develop
			 multidisciplinary investigator-initiated grant applications; and
						(8)enhance the diversity and foster career development of young investigators involved in sleep and
			 health disparities science.
						(c)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary
			 for fiscal year 2015 and each subsequent fiscal year.
					793.Sleep and circadian rhythm health disparities-related activities of the Centers for Disease Control
			 and Prevention
					(a)In generalThe Director of the Centers for Disease Control and Prevention shall conduct, support, and expand
			 public health strategies and prevention, diagnosis, surveillance, and
			 public and professional awareness activities regarding sleep and circadian
			 rhythm disorders.
					(b)FindingsThe Congress finds as follows:
						(1)Sleep disorders and sleep deficiency unrelated to a primary sleep disorder are underdiagnosed and
			 are increasingly detrimental to health status.
						(2)The consequences to society include additional diseases, motor vehicle accidents, decreased
			 longevity, elevated direct medical costs, and indirect costs related to
			 work absenteeism and property damage.
						(c)Required surveillance and education awareness activitiesIn conducting or supporting research relating to sleep and circadian rhythm disorders surveillance
			 and education awareness activities, the Director of the Centers for
			 Disease Control and Prevention shall—
						(1)ensure that such activities are culturally and linguistically appropriate to minority patients,
			 targeting sleep and circadian rhythm health promotion and prevention
			 programs of each major ethnic group, including—
							(A)Native Americans and Alaska Natives;
							(B)Asian-Americans;
							(C)African-Americans/Blacks;
							(D)Hispanic/Latino-Americans; and
							(E)Native Hawaiians and Pacific Islanders;
							(2)collect and compile national and State surveillance data on sleep disorders health disparities;
						(3)continue to develop and implement new sleep questions in public health surveillance systems to
			 increase public awareness of sleep health and sleep disorders and their
			 impact on health;
						(4)publish monthly reports highlighting geographic, racial, and ethnic disparities in sleep health, as
			 well as relationships between insufficient sleep and chronic disease,
			 health risk behaviors, and other outcomes as determined necessary by the
			 Director; and
						(5)include public awareness campaigns that inform patient populations from major ethnic groups about
			 the prevalence of sleep and circadian rhythm disorders and emphasize the
			 importance of sleep health.
						(d)Authorization of AppropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary
			 for fiscal year 2015 and each subsequent fiscal year.
					VIIIHealth Information Technology
			800.DefinitionsIn this title:
				(1)The term certified EHR technology has the meaning given to that term in section 3000 of the Public Health Service Act (42 U.S.C.
			 300jj).
				(2)The term EHR means an electronic health record.
				AReducing Health Disparities Through Health IT
				801.HRSA assistance to health centers for promotion of Health ITThe Secretary of Health and Human Services, acting through the Administrator of the Health
			 Resources and Services Administration, shall expand and intensify the
			 programs and activities of the Administration (directly or through grants
			 or contracts) to provide technical assistance and resources to health
			 centers (as defined in section 330(a) of the Public Health Service Act (42
			 U.S.C. 254b(a)) to adopt and meaningfully use certified EHR technology for
			 the management of chronic diseases and health conditions and reduction of
			 health disparities.
				802.Assessment of impact of Health IT on racial and ethnic minority communities; outreach and adoption
			 of Health IT in such communities
					(a)National Coordinator for Health Information Technology
						(1)In generalThe National Coordinator for Health Information Technology shall conduct an evaluation of the level
			 of use and accessibility of electronic health records in racial and ethnic
			 minority communities focusing on whether patients in those communities
			 have providers with EHRs, stratified by disparity variables.
						(2)ContentIn conducting the evaluation under paragraph (1), the National Coordinator shall publish the
			 results of a study regarding the 100,000 providers recruited by the
			 Regional Extension Center established under section 3012 of the Public
			 Health Service Act (42 U.S.C. 300jj–32), including the race and ethnicity
			 of such providers and the populations served by such providers, with the
			 populations stratified by disparity variables.
						(b)National center for health statisticsAs soon as practicable after the date of enactment of this Act, the Director of the National Center
			 for Health Statistics shall provide to Congress a more detailed analysis
			 of the data presented in the Data Brief 79 published by such Center in
			 November 2011 (entitled Electronic Health Record Systems and Intent to Apply for Meaningful Use Incentives Among
			 Office-Based Physician Practices).
					(c)Institute of medicineThe Secretary of Health and Human Services may enter into an agreement with the Institute of
			 Medicine of the National Academies that provides such Institute will—
						(1)evaluate the impact of health information technology in racial and ethnic minority communities; and
						(2)publish a report regarding such evaluation.
						(d)Centers for Medicare & Medicaid Services
						(1)In generalAs part of the process of collecting information, with respect to a provider, at registration and
			 attestation for purposes of the Medicare and Medicaid Electronic Health
			 Records Incentive Programs, the Secretary of Health and Human Services
			 shall collect the race and ethnicity of such provider.
						(2)Medicare and Medicaid Electronic Health Records Incentive Programs definedFor purposes of paragraph (1), the term Medicare and Medicaid Electronic Health Records Incentive Programs means the incentive programs under section 1814(l)(3), subsections (a)(7) and (o) of section 1848,
			 subsections (l) and (m) of section 1853, subsections (b)(3)(B)(ix)(I) and
			 (n) of section 1886, and subsections (a)(3)(F) and (t) of section 1903 of
			 the Social Security Act (42 U.S.C. 1395f(l)(3), 1395w–4, 1395w–23, 1395ww,
			 and 1396b).
						(e)National Coordinator’s assessment of impact of HITSection 3001(c)(6)(C) of the Public Health Service Act (42 U.S.C. 300jj–11(c)(6)(C)) is amended—
						(1)in the heading by inserting , racial and ethnic minority communities, after health disparities;
						(2)by inserting , in communities with a high proportion of individuals from racial and ethnic minority groups (as
			 defined in section 1707(g)), including people with disabilities in these
			 groups, after communities with health disparities; and
						(3)by adding at the end the following new sentence:
							In any publication under the previous sentence, the National Coordinator shall include best
			 practices for encouraging partnerships between the Federal Government,
			 States, and private entities to expand outreach for and the adoption of
			 certified EHR technology in communities with a high proportion of
			 individuals from racial and ethnic minority groups (as so defined), while
			 also maintaining the accessibility requirements of section 508 of the
			 Rehabilitation Act to encourage patient involvement in their own health
			 care. The National Coordinator shall—(i)not later than 6 months after the submission to the Congress of the report required by section 832
			 of the Health Equity and Accountability Act of 2014, establish criteria for evaluating the impact of health information technology on communities with
			 a high proportion of individuals from racial and ethnic minority groups
			 (as so defined) taking into account the findings in such report; and
								(ii)not later than 12 months after the submission to the Congress of such reports, conduct and publish
			 the results of an evaluation of such impact..
						BModifications To Achieve Parity in Existing Programs
				811.Extending funding to strengthen the Health IT infrastructure in racial and ethnic minority
			 communitiesSection 3011 of the Public Health Service Act (42 U.S.C. 300jj–31) is amended—
					(1)in subsection (a), by adding at the end the following new paragraph:
						
							(8)Activities described in the previous paragraphs of this subsection with respect to communities with
			 a high proportion of individuals from racial and ethnic minority groups
			 (as defined in section 1707(g)).; and
					(2)by adding at the end the following new subsection:
						
							(e)Annual report on expendituresThe National Coordinator shall report annually to the Congress on activities and expenditures under
			 this section..
					812.Prioritizing regional extension center assistance to racial and ethnic minority groups
					(a)In generalSection 3012(c)(4)(C) of the Public Health Service Act (42 U.S.C. 300jj–32(c)(4)(C)) is amended by
			 inserting or individuals from racial and ethnic minority groups (as defined in section 1707(g)) after medically underserved individuals.
					(b)Biennial evaluationSection 3012(c)(8) of such Act (42 U.S.C. 300jj–32(c)(8)) is amended—
						(1)by inserting: Each evaluation panel shall include at least one consumer advocate from a racial and ethnic
			 minority community served by the center involved, at least one patient or
			 family caregiver, and at least one representative of a minority-serving
			 institution. after ‘and of Federal officials.; and
						(2)by inserting and shall determine the degree to which such center provides outreach and assistance to providers
			 predominantly serving racial and ethnic minority groups (as defined in
			 section 1707(g)) after specified in paragraph (3).
						813.Extending competitive grants for the development of loan programs to facilitate adoption of
			 certified EHR technology by providers serving racial and ethnic minority
			 groupsSection 3014(e) of the Public Health Service Act (42 U.S.C. 300jj–34(e)) is amended—
					(1)in paragraph (3), by striking at the end or;
					(2)in paragraph (4), by striking the period at the end and inserting ; or; and
					(3)by adding at the end the following new paragraph:
						
							(5)carry out any of the activities described in a previous paragraph of this subsection with respect
			 to communities with a high proportion of individuals from racial and
			 ethnic minority groups (as defined in section 1707(g))..
					814.Authorization of appropriationsSection 3018 of the Public Health Service Act (42 U.S.C. 300jj–38) is amended by striking fiscal years 2009 through 2013 and inserting fiscal years 2014 through 2021.
				CAdditional Research and Studies 
				831.Data collection and assessments conducted in coordination with minority-serving institutionsSection 3001(c)(6) of the Public Health Service Act (42 U.S.C. 300jj–11(c)(6)) is amended by adding
			 at the end the following new subparagraph:
					
						(F)Data collection and assessments conducted in coordination with minority-serving institutions
							(i)In generalIn carrying out subparagraph (C) with respect to communities with a high proportion of individuals
			 from racial and ethnic minority groups (as defined in section 1707(g)),
			 the National Coordinator shall, to the greatest extent possible,
			 coordinate with an entity described in clause (ii).
							(ii)Minority-serving institutionsFor purposes of clause (i), an entity described in this clause is a historically Black college or
			 university, a Hispanic-serving institution, a tribal college or
			 university, or an Asian-American-, Native American-, and Pacific
			 Islander-serving institution with an accredited public health, health
			 policy, or health services research program..
				832.Study of health information technology in medically underserved communities
					(a)In generalNot later than 24 months after the date of enactment of this Act, the Secretary of Health and Human
			 Services shall—
						(1)enter into an agreement with the Institute of Medicine of the National Academies (or, if the
			 Institute of Medicine declines, another appropriate public or nonprofit
			 private entity) to conduct a study on the development, implementation, and
			 effectiveness of health information technology within medically
			 underserved areas (as described in subsection (c)); and
						(2)submit a report to Congress describing the results of such study, including any recommendations for
			 legislative or administrative action.
						(b)StudyThe study described in subsection (a)(1) shall—
						(1)identify barriers to successful implementation of health information technology in medically
			 underserved areas;
						(2)examine the impact of health information technology on providing quality care and reducing the cost
			 of care to individuals in such areas, including the impact of such
			 technology on improved health outcomes for individuals, including which
			 technology worked for which population and how it improved health outcomes
			 for that population;
						(3)examine the impact of health information technology on improving health-care-related decisions by
			 both patients and providers in such areas;
						(4)identify specific best practices for using health information technology to foster the consistent
			 provision of physical accessibility and reasonable policy accommodations
			 in health care to individuals with disabilities in such areas;
						(5)assess the feasibility and costs associated with the use of health information technology in such
			 areas;
						(6)evaluate whether the adoption and use of qualified electronic health records (as described in
			 section 3000(13) of the Public Health Service Act (42 U.S.C. 300jj(13)) is
			 effective in reducing health disparities, including analysis of clinical
			 quality measures reported by Medicare and Medicaid providers pursuant to
			 programs to encourage the adoption and use of certified EHR technology;
						(7)identify providers in medically underserved areas that are not electing to adopt and use electronic
			 health records and determine what barriers are preventing those providers
			 from adopting and using such records; and
						(8)examine urban and rural community health systems and determine the impact that health information
			 technology may have on the capacity of primary health providers in those
			 systems.
						(c)Medically underserved areaThe term medically underserved area means—
						(1)a population that has been designated as a medically underserved population under section 330(b)(3)
			 of the Public Health Service Act (42 U.S.C. 254b(b)(3));
						(2)an area that has been designated as a health professional shortage area under section 332 of the
			 Public Health Service Act (42 U.S.C. 254e);
						(3)an area or population that has been designated as a medically underserved community under section
			 799B(6) of the Public Health Service Act (42 U.S.C. 295p(6)); or
						(4)an area or population that—
							(A)is not described in paragraphs (1) through (3) of this subsection;
							(B)experiences significant barriers to accessing quality health services; and
							(C)has a high prevalence of diseases or conditions described in title VII of this Act, with such
			 diseases or conditions having a disproportionate impact on racial and
			 ethnic minority groups (as defined in section 1707(g) of the Public Health
			 Service Act (42 U.S.C. 300u-6(g))) or a subgroup of people with
			 disabilities who have specific functional impairments.
							DClosing Gaps in Funding To Adopt Certified EHRs
				841.Application of Medicare HITECH payments to hospitals in Puerto Rico
					(a)In generalSubsection (n)(6)(B) of section 1886 of the Social Security Act (42 U.S.C. 1395ww) is amended by
			 striking subsection (d) hospital and inserting hospital that is a subsection (d) hospital or a subsection (d) Puerto Rico hospital.
					(b)Offsetting reductionSubsection (n)(2) of section 1886 of the Social Security Act (42 U.S.C. 1395ww) is amended by
			 adding at the end the following new subparagraph:
						
							(H)Budget neutrality adjustmentThe Secretary shall reduce the applicable amounts that would otherwise be determined under this
			 subsection with respect to—
								(i)the first fiscal year to which this subparagraph applies by an amount that the Secretary estimates
			 would ensure that estimated aggregate payments under this subsection for
			 such fiscal year are not increased as a result of the amendments made by
			 subsection (a) of section 841 of the Health Equity and Accountability Act
			 of 2014; or
								(ii)a succeeding fiscal year by an amount that the Secretary estimates would ensure that estimated
			 aggregate payments under this subsection for such fiscal year are not
			 increased as a result of the amendments made by subsections (a) and (c) of
			 such section..
					(c)Conforming amendments
						(1)Subsection (b)(3)(B)(ix) of such section is amended—
							(A)in subclause (I), by striking (n)(6)(A) and inserting (n)(6)(B); and
							(B)in subclause (II), by striking subsection (d) hospital and inserting an eligible hospital.
							(2)Paragraphs (2) and (4)(A) of section 1853(m) of the Social Security Act (42 U.S.C. 1395w–23(m)) are
			 each amended by striking 1886(n)(6)(A) and inserting 1886(n)(6)(B).
						(d)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may
			 implement the amendments made by subsections (a), (b) and (c) by program
			 instruction or otherwise.
					(e)Effective dateThe amendments made by this section shall apply to payments for payment years for fiscal years
			 beginning after the date of the enactment of this Act.
					842.Extending Medicaid EHR incentive payments to rehabilitation facilities, long-term care facilities,
			 and home health agenciesSection 1903(t)(2)(B) of the Social Security Act (42 U.S.C. 1396b(t)(2)(B)) is amended—
					(1)in clause (i), by striking , or and inserting a semicolon;
					(2)in clause (ii), by striking the period at the end and inserting a semicolon; and
					(3)by inserting after clause (ii) the following new clauses:
						
							(iii)a rehabilitation facility (as defined in section 1886(j)(1)) that furnishes acute or subacute
			 rehabilitation services;
							(iv)a long-term care hospital (as defined in section 1886(d)(1)(B)(iv)(I)); or
							(v)a home health agency (as defined in section 1861(o))..
					843.Extending physician assistant eligibility for Medicaid electronic health record incentive payments
					(a)In generalSection 1903(t)(3)(B)(v) of the Social Security Act (42 U.S.C. 1396b(t)(3)(B)(v)) is amended to
			 read as follows:
						
							(v)physician assistant, in the case that the assistant is a primary care provider, including an
			 assistant who practices in a rural health clinic that is led by a
			 physician assistant or practices in a federally qualified health center
			 that is so led..
					(b)Effective dateThe amendment made by subsection (a) shall apply with respect to amounts expended under section
			 1903(a)(3)(F) of the Social Security Act (42 U.S.C. 1396b(a)(3)(F)) for
			 calendar quarters beginning on or after the date of the enactment of this
			 Act.
					IXAccountability and Evaluation
			901.Prohibition on discrimination in Federal assisted health care services and research programs on the
			 basis of sex, race, color, national origin, marital status, familial
			 status, sexual orientation, gender identity, or disability status
				(a)In generalNo person in the United States shall, on the basis of sex, race, color, national origin, marital
			 status, familial status, sexual orientation, gender identity, or
			 disability status, be excluded from participation in, be denied the
			 benefits of, or be subjected to discrimination under any health program or
			 activity, including any health research program or activity, receiving
			 Federal financial assistance.
				(b)DefinitionIn this section, the term familial status means, with respect to one or more individuals—
					(1)being domiciled with any individual related by blood or affinity whose close association with the
			 individual is the equivalent of a family relationship;
					(2)being in the process of securing legal custody of any individual; or
					(3)being pregnant.
					902.Treatment of Medicare payments under title VI of the Civil Rights Act of 1964A payment to a provider of services, physician, or other supplier under part B, C, or D of title
			 XVIII of the Social Security Act shall be deemed a grant, and not a
			 contract of insurance or guaranty, for the purposes of title VI of the
			 Civil Rights Act of 1964.
			903.Accountability and transparency within the Department of Health and Human ServicesTitle XXXIV of the Public Health Service Act, as amended by titles I, II, and III of this Act, is further amended by inserting after subtitle B
			 the following:
				
					CStrengthening accountability
						3441.Elevation of the Office of Civil Rights
							(a)In generalThe Secretary shall establish within the Office for Civil Rights an Office of Health Disparities,
			 which shall be headed by a director to be appointed by the Secretary.
							(b)PurposeThe Office of Health Disparities shall ensure that the health programs, activities, and operations
			 of health entities which receive Federal financial assistance are in
			 compliance with title VI of the Civil Rights Act, which prohibits
			 discrimination on the basis of race, color, or national origin. The
			 activities of the Office shall include the following:
								(1)The development and implementation of an action plan to address racial and ethnic health care
			 disparities, which shall address concerns relating to the Office for Civil
			 Rights as released by the United States Commission on Civil Rights in the
			 report entitled Health Care Challenge: Acknowledging Disparity, Confronting Discrimination, and Ensuring Equity (September 1999) in conjunction with the reports by the Institute of Medicine entitled Unequal Treatment: Confronting Racial and Ethnic Disparities in Health Care, Crossing the Quality Chasm: A New Health System for the 21st Century, In the Nation's Compelling Interest: Ensuring Diversity in the Health Care Workforce, The National Partnership for Action to End Health Disparities, and The Health of Lesbian, Gay, Bisexual, and Transgender People, and other related reports by the Institute of Medicine. This plan shall be publicly disclosed for
			 review and comment and the final plan shall address any comments or
			 concerns that are received by the Office.
								(2)Investigative and enforcement actions against intentional discrimination and policies and practices
			 that have a disparate impact on minorities.
								(3)The review of racial, ethnic, gender identity, sexual orientation, sex, disability status,
			 socioeconomic status, and primary language health data collected by
			 Federal health agencies to assess health care disparities related to
			 intentional discrimination and policies and practices that have a
			 disparate impact on minorities.
								(4)Outreach and education activities relating to compliance with title VI of the Civil Rights Act.
								(5)The provision of technical assistance for health entities to facilitate compliance with title VI of
			 the Civil Rights Act.
								(6)Coordination and oversight of activities of the civil rights compliance offices established under
			 section 3442.
								(7)Ensuring—
									(A)at a minimum, compliance with the 1997 Office of Management and Budget Standards for Maintaining,
			 Collecting, and Presenting Federal Data on Race and Ethnicity; and
									(B)consideration of available data and language standards such as—
										(i)the standards for collecting and reporting data under section 3101; and
										(ii)the National Standards on Culturally and Linguistically Appropriate Services of the Office of
			 Minority Health within the Department of Health and Human Services.
										(c)Funding and staffThe Secretary shall ensure the effectiveness of the Office of Health Disparities by ensuring that
			 the Office is provided with—
								(1)adequate funding to enable the Office to carry out its duties under this section; and
								(2)staff with expertise in—
									(A)epidemiology;
									(B)statistics;
									(C)health quality assurance;
									(D)minority health and health disparities;
									(E)cultural and linguistic competency;
									(F)civil rights; and
									(G)social, behavioral, and economic determinants of health.
									(d)ReportNot later than December 31, 2015, and annually thereafter, the Secretary, in collaboration with the
			 Director of the Office for Civil Rights and the Deputy Assistant Secretary
			 for Minority Health, shall submit a report to the Committee on Health,
			 Education, Labor, and Pensions of the Senate and the Committee on Energy
			 and Commerce of the House of Representatives that includes—
								(1)the number of cases filed, broken down by category;
								(2)the number of cases investigated and closed by the office;
								(3)the outcomes of cases investigated;
								(4)the staffing levels of the office including staff credentials;
								(5)the number of other lingering and emerging cases in which civil rights inequities can be
			 demonstrated; and
								(6)the number of cases remaining open and an explanation for their open status.
								(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for
			 each of fiscal years 2015 through 2020.
							3442.Establishment of Health Program offices for Civil Rights within Federal Health and human services
			 agencies
							(a)In generalThe Secretary shall establish civil rights compliance offices in each agency within the Department
			 of Health and Human Services that administers health programs.
							(b)Purpose of officesEach office established under subsection (a) shall ensure that recipients of Federal financial
			 assistance under Federal health programs administer their programs,
			 services, and activities in a manner that—
								(1)does not discriminate, either intentionally or in effect, on the basis of race, national origin,
			 language, ethnicity, sex, age, disability, sexual orientation, and gender
			 identity; and
								(2)promotes the reduction and elimination of disparities in health and health care based on race,
			 national origin, language, ethnicity, sex, age, disability, sexual
			 orientation, and gender identity.
								(c)Powers and dutiesThe offices established in subsection (a) shall have the following powers and duties:
								(1)The establishment of compliance and program participation standards for recipients of Federal
			 financial assistance under each program administered by an agency within
			 the Department of Health and Human Services including the establishment of
			 disparity reduction standards to encompass disparities in health and
			 health care related to race, national origin, language, ethnicity, sex,
			 age, disability, sexual orientation, and gender identity.
								(2)The development and implementation of program-specific guidelines that interpret and apply
			 Department of Health and Human Services guidance under title VI of the Civil Rights Act of 1964 and section 1557 of the Patient Protection and Affordable Care Act to each Federal health program
			 administered by the agency.
								(3)The development of a disparity-reduction impact analysis methodology that shall be applied to every
			 rule issued by the agency and published as part of the formal rulemaking
			 process under sections 555, 556, and 557 of title 5, United States Code.
								(4)Oversight of data collection, analysis, and publication requirements for all recipients of Federal
			 financial assistance under each Federal health program administered by the
			 agency; compliance with, at a minimum, the 1997 Office of Management and
			 Budget Standards for Maintaining, Collecting, and Presenting Federal Data
			 on Race and Ethnicity; and consideration of available data and language
			 standards such as—
									(A)the standards for collecting and reporting data under section 3101; and
									(B)the National Standards on Culturally and Linguistically Appropriate Services of the Office of
			 Minority Health within the Department of Health and Human Services.
									(5)The conduct of publicly available studies regarding discrimination within Federal health programs
			 administered by the agency as well as disparity reduction initiatives by
			 recipients of Federal financial assistance under Federal health programs.
								(6)Annual reports to the Committee on Health, Education, Labor, and Pensions and the Committee on
			 Finance of the Senate and the Committee on Energy and Commerce and the
			 Committee on Ways and Means of the House of Representatives on the
			 progress in reducing disparities in health and health care through the
			 Federal programs administered by the agency.
								(d)Relationship to Office for Civil Rights in the Department of Justice
								(1)Department of Health and Human ServicesThe Office for Civil Rights in the Department of Health and Human Services shall provide
			 standard-setting and compliance review investigation support services to
			 the Civil Rights Compliance Office for each agency.
								(2)Department of JusticeThe Office for Civil Rights in the Department of Justice shall continue to maintain the power to
			 institute formal proceedings when an agency Office for Civil Rights
			 determines that a recipient of Federal financial assistance is not in
			 compliance with the disparity reduction standards of the agency.
								(e)DefinitionIn this section, the term Federal health programs mean programs—
								(1)under the Social Security Act (42 U.S.C. 301 et seq.) that pay for health care and services; and
								(2)under this Act that provide Federal financial assistance for health care, biomedical research,
			 health services research, and programs designed to improve the public’s
			 health, including health service programs..
			904.United States Commission on Civil Rights
				(a)Coordination within Department of Justice of activities regarding Health disparitiesSection 3(a) of the Civil Rights Commission Act of 1983 (42 U.S.C. 1975a(a)) is amended—
					(1)in paragraph (1), by striking and at the end;
					(2)in paragraph (2), by striking the period at the end and inserting ; and; and
					(3)by adding at the end the following:
						
							(3)shall, with respect to activities carried out in health care and correctional facilities toward the
			 goal of eliminating health disparities between the general population and
			 members of racial or ethnic minority groups, coordinate such activities
			 of—
								(A)the Office for Civil Rights within the Department of Justice;
								(B)the Office of Justice Programs within the Department of Justice;
								(C)the Office for Civil Rights within the Department of Health and Human Services; and
								(D)the Office of Minority Health within the Department of Health and Human Services (headed by the
			 Deputy Assistant Secretary for Minority Health)..
					(b)Authorization of appropriationsSection 5 of the Civil Rights Commission Act of 1983 (42 U.S.C. 1975c) is amended by striking the
			 first sentence and inserting the following: For the purpose of carrying out this Act, there are authorized to be appropriated $30,000,000 for
			 fiscal year 2015, and such sums as may be necessary for each of the fiscal
			 years 2016 through 2020..
				905.Sense of Congress concerning full funding of activities to eliminate racial and ethnic health
			 disparities
				(a)FindingsCongress makes the following findings:
					(1)The health status of the American populace is declining and the United States currently ranks below
			 most industrialized nations in health status measured by longevity,
			 sickness, and mortality.
					(2)Racial and ethnic minority populations tend have the poorest health status and face substantial
			 cultural, social, and economic barriers to obtaining quality health care.
					(3)Lesbian, gay, bisexual and transgender (LGBT) populations experience significant personal and
			 structural barriers to obtaining high-quality health care.
					(4)Efforts to improve minority health have been limited by inadequate resources (funding, staffing,
			 and stewardship) and lack of accountability.
					(b)Sense of CongressIt is the sense of Congress that—
					(1)funding should be doubled by fiscal year 2016 for the National Institute for Minority Health
			 Disparities, the Office of Civil Rights in the Department of Health and
			 Human Services, the National Institute of Nursing Research, and the Office
			 of Minority Health;
					(2)adequate funding by fiscal year 2016, and subsequent funding increases, should be provided for
			 health and human service professions training programs, the Racial and
			 Ethnic Approaches to Community Health (REACH) Initiative at the Centers
			 for Disease Control and Prevention, the Minority HIV/AIDS Initiative, and
			 the Excellence Centers to Eliminate Ethnic/Racial Disparities (EXCEED)
			 Program at the Agency for Healthcare Research and Quality;
					(3)funding should be fully restored to the Racial and Ethnic Approaches to Community Health (REACH)
			 Initiative at the Centers for Disease Control and Prevention, which has
			 been a successful program at the community health level, and efforts
			 should continue to place a strong emphasis on building community capacity
			 to secure financial resources and technical assistance to eliminate health
			 disparities;
					(4)adequate funding for fiscal year 2016 and increased funding for future years should be provided for
			 the REACH Initiative’s United States Risk Factor Survey to ensure adequate
			 data collection to track health disparities, and there should be
			 appropriate avenues provided to disseminate findings to the general
			 public;
					(5)current and newly created health disparity elimination incentives, programs, agencies, and
			 departments under this Act (and the amendments made by this Act) should
			 receive adequate staffing and funding by fiscal year 2016; and
					(6)stewardship and accountability should be provided to the Congress and the President for measurable
			 and sustainable progress toward health disparity elimination.
					906.GAO and NIH reports
				(a)GAO report on NIH grant racial and ethnic diversity
					(1)In generalThe Comptroller General of the United States shall conduct a study on the racial and ethnic
			 diversity among the following groups:
						(A)All applicants for grants, contracts, and cooperative agreements awarded by the National Institutes
			 of Health during the period beginning on January 1, 1990, and ending
			 December 31, 2013.
						(B)All recipients of such grants, contracts, and cooperative agreements.
						(C)All members of the peer review panels of such applicants and recipients, respectively.
						(2)ReportNot later than six months after the date of the enactment of this Act, the Comptroller General
			 shall complete the study under paragraph (1) and submit to Congress a
			 report containing the results of such study.
					(b)NIH report on certain authority of National Institute on Minority Health and Health DisparitiesNot later than six months after the date of the enactment of this Act, and biennially thereafter,
			 the Director of the National Institutes of Health, in collaboration with
			 the Director of the National Institute on Minority Health and Health
			 Disparities, shall submit to Congress a report that details and evaluates—
					(1)the steps taken during the applicable report period by the Director of the National Institutes of
			 Health to enforce the expanded planning, coordination, review, and
			 evaluation authority provided the National Institute on Minority Health
			 and Health Disparities under section 464z–3(h) of the Public Health
			 Service Act (42 U.S.C. 285(h)), as added by section 10334(c) of the
			 Patient Protection and Affordable Care Act, over all minority health and
			 health disparity research that is conducted or supported by the Institutes
			 and Centers at the National Institutes of Health; and
					(2)the outcomes of such steps.
					(c)GAO report related to recipients of PPACA fundingNot later than one year after the date of the enactment of this Act and biennially thereafter until
			 2024, the Comptroller General of the United States shall submit to
			 Congress a report that identifies, with respect to minority
			 community-based organizations that applied during the applicable report
			 period for Federal funding provided pursuant to the provisions of (and
			 amendments made by) the Patient Protection and Affordable Care Act for
			 purposes of achieving health equity and eliminating health disparities,
			 the percentage of such organizations that were awarded such funding.
				(d)Annual report on activities of National Institute on Minority Health and Health DisparitiesThe Director of the National Institute on Minority Health and Health Disparities shall prepare an
			 annual report on the activities carried out or to be carried out by the
			 Institute, and shall submit each such report to the Committee on Health,
			 Education, Labor, and Pensions of the Senate, the Committee on Energy and
			 Commerce of the House of Representatives, the Secretary of Health and
			 Human Services, and the Director of the National Institutes of Health.
			 With respect to the fiscal year involved, the report shall—
					(1)describe and evaluate the progress made in health disparities research conducted or supported by
			 institutes and centers of the National Institutes of Health;
					(2)summarize and analyze expenditures made for activities with respect to health disparities research
			 conducted or supported by the National Institutes of Health;
					(3)include a separate statement applying the requirements of paragraphs (1) and (2) specifically to
			 minority health disparities research; and
					(4)contain such recommendations as the Director of the Institute considers appropriate.
					XAddressing Social Determinants and Improving Environmental Justice
			1001.Definitions
				(a)Determinants of healthThe term determinants of health—
					(1)refers to the range of personal, social, economic, and environmental factors that influence health
			 status; and
					(2)includes social determinants of health (which are sometimes referred to as social and economic determinants of health or socioeconomic determinants of health), environmental determinants of health, and personal determinants of health.
					(b)Environmental determinants of healthThe term environmental determinants of health refers to the broad physical, psychological, social, and aesthetic environment.
				(c)Personal determinants of healthThe term personal determinants of health refers to an individual’s behavior, biology, and genetics.
				(d)Social determinants of health The term social determinants of health refers to a subset of determinants of the health of individuals and environments (such as
			 communities, neighborhoods, and societies) that describe people’s social
			 identity, describe the social and economic resources to which people have
			 access, and describe the conditions in which people work, live, and play.
				1002.FindingsThe Congress finds as follows:
				(1)There are more opportunities to improve health for everyone when we understand that health starts,
			 first, not in a medical setting, but in our families, in our schools and
			 workplaces, in our neighborhoods, and in the air we breathe and water we
			 drink.
				(2)The social determinants of health are the largest predictors of health outcomes.
				(3)Healthy People 2020 identifies health and health care quality as a function of not only access to
			 health care, but also the social determinants of health, categorized into
			 the following: neighborhoods and the built environment; social and
			 community context; education; and economic stability. The following
			 examples illustrate the nexus between the unequal distribution of the
			 social determinants of health and health disparities:
					(A)The built environment influences residents’ level of physical activity. Neighborhoods with high
			 levels of poverty are significantly less likely to have places where
			 children can be physically active, such as parks, green spaces, and bike
			 paths and lanes. Neighborhoods and communities can provide opportunities
			 for physical activity and support active lifestyles through accessible and
			 safe parks and open spaces and through land use policy, zoning, and
			 healthy community design.
					(B)Emotional and physical health and well-being are directly impacted by perceived levels of safety,
			 such as unlit streets at night. Community members have expressed that
			 safety is not only a barrier to accessing programs and services that
			 increase quality of life but they are also not able to access physical
			 activity in their community through the built environment.
					(C)In many workplace environments, toxic chemicals have lasting detrimental effects on employees’
			 health. The hazardous compounds found in most nail salon products affect
			 the respiratory system, reproductive system, and central nervous system,
			 and also cause kidney and liver damage. Recognizing the importance of
			 addressing occupational hazards as a matter of public health, especially
			 for Asian-American women who constitute 40 percent of nail salon
			 technicians—with Vietnamese-American women accounting for 37 percent of
			 this—the White House Initiative on Asian American Pacific Islanders has
			 created an interagency working group to coordinate efforts by the
			 Environmental Protection Agency, Occupational and Safety Health
			 Administration, Food and Drug Administration, and other Federal agencies
			 to create programming, draft regulations, and conduct more outreach on
			 educating workers on health and safety issues.
					(D)Historical and institutional discrimination against certain racial groups in the United States has
			 shaped the way in which social and economic resources and exposure to
			 health promoting environments are distributed. Income, education,
			 occupation, neighborhood conditions, schools, workplaces, the use of and
			 health and social services, and experiences with the criminal justice
			 system are all highly patterned by race, with racial minorities (compared
			 to Whites) experiencing more that is health harming. Finding ways to
			 uncouple the link between race and access to resources and healthy
			 environments is a principal means of reducing health disparities.
			 Additionally, the anticipation of racism itself causes higher
			 psychological and cardiovascular stress levels that are linked to poor
			 health outcomes. Remedying discriminatory practices at the individual and
			 systemic levels will likely reduce health disparities caused by this
			 unequal distribution of stress.
					(E)Poor health among Native Americans has largely been driven by post-colonial oppression and
			 historical trauma. The expropriation of native lands and territories to
			 the American state had severe consequences on Native American health. This
			 resulted in the deprivation of traditional food sources—and nutrients—for
			 Native Americans and also the destruction of traditional economies and
			 community organization. Today, Native Americans have twice the rate of
			 diabetes than non-Hispanic Whites. Recognition of the origins of the
			 diabetes as having a social and community context, rather than just
			 individual responsibility and genetic predisposition, will shape better
			 policy to provide food security.
					(F)In the context of prisons, overcrowding has led to the deterioration of the physical and mental
			 health of individuals after they leave prison. In particular, the mass
			 incarceration of African-American males as a result of unequal contact
			 with and treatment in the criminal justice system has contributed to an
			 overburdening of certain infectious diseases within the African-American
			 community. As a social institution, incarceration amplifies existing
			 adverse health conditions by concentrating diseases and harm health
			 behaviors such as tobacco use, drug use, and violence.
					(G)Educational attainment is the strongest predictor of adult mortality. It is a basic component of
			 socioeconomic status by shaping earning potential to access resources that
			 promote health. People with more education are less likely to report that
			 they are in poor health, and are also less likely to have diabetes and
			 other chronic diseases.
					(H)Similarly, reading ability is a strong predictor of adult health status and is often correlated
			 with other child health issues, such as developmental problems, vision and
			 hearing impairments, and frequent school absence due to illness.
					(I)Individuals with lower levels of educational attainment are much more likely to report to be
			 current smokers. In 2011, smoking prevalence was 45.3 percent among adults
			 with a GED diploma, 34.6 percent with nine to 11 years of education, and
			 23.8 percent with a high school diploma, while dropping significantly to
			 9.3 percent among adults with an undergraduate college degree and 5.0
			 percent with a postgraduate college degree.
					(J)Social class differences account for a large part of health disparities. For example, children
			 living in poverty experience poorer housing conditions, increased exposure
			 to indoor allergens and toxins (such as pesticides, lead, mercury, radon,
			 air pollution, and carcinogens), and more psychological stress. These
			 experiences culminate in worse adult health as compared with children with
			 higher socioeconomic status. Specifically, children living in
			 socioeconomic neighborhoods have higher rates of asthma due to higher
			 rates of psychological stress resulting from higher rates of violence.
					(K)Lesbian, gay, bisexual, and transgender (LGBT) individuals face health disparities linked to
			 societal stigma, discrimination, and denial of their civil and human
			 rights. Discrimination against LGBT individuals has been associated with
			 high rates of psychiatric disorders, substance abuse, and suicide.
			 Experiences of violence and victimization are frequent for LGBT
			 individuals, and have long-lasting effects on the individual and the
			 community. Personal, family, and social acceptance of sexual orientation
			 and gender identity affects the mental health and personal safety of LGBT
			 individuals.
					(4)Laws and regulations that improve opportunities to live in safe neighborhoods, with more social
			 cohesion, attain higher education, sustain stable employment, and bridge
			 class differences help foster the health and safety of individuals.
				(5)The global public health community has reached consensus through the Rio Political Declaration of
			 Social Determinants of Health that [c]ollaboration in coordinated and intersectoral policy actions has proven to be effective. Health
			 in All Policies, together with intersectoral cooperation and action, is
			 one promising approach to enhance accountability in other sectors of
			 health, as well as the promotion of health equity and more inclusive and
			 productive societies.
				1003.Health impact assessments
				(a)FindingsCongress makes the following findings:
					(1)Health Impact Assessment is a tool to help planners, health officials, decisionmakers, and the
			 public make more informed decisions about the potential health effects of
			 proposed plans, policies, programs, and projects in order to maximize
			 health benefits and minimize harms.
					(2)Health Impact Assessments can be done at a fraction of the cost and time typically required for
			 other planning and permitting reviews.
					(3)Health Impact Assessments can build community support and reduce opposition to a project or policy,
			 thereby facilitating economic growth by aiding the development of
			 consensus regarding new development proposals.
					(4)Health Impact Assessments facilitate collaboration across sectors.
					(b)PurposesIt is the purpose of this section to—
					(1)provide more information about the potential human health effects of policy decisions and the
			 distribution of those effects;
					(2)improve how health is considered in planning and decisionmaking processes; and
					(3)build stronger, healthier communities through the use of Health Impact Assessment.
					(c)Health impact assessmentsPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.), as amended, is
			 further amended by adding at the end the following:
					
						399V–9.Health impact assessments
							(a)DefinitionsIn this section and section 399V–10:
								(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
								(2)Built environmentThe term built environment means the components of the environment, and the location of these components in a geographically
			 defined space, that are created or modified by individuals to form the
			 physical and social characteristics of a community or enhance quality of
			 human life, including—
									(A)homes, schools, and places of work and worship;
									(B)parks, recreation areas, and greenways;
									(C)transportation systems;
									(D)business, industry, and agriculture; and
									(E)land-use plans, projects, and policies that impact the physical or social characteristics of a
			 community, including access to services and amenities.
									(3)DirectorThe term Director means the Director of the Centers for Disease Control and Prevention.
								(4)Eligible entityThe term eligible entity means a unit of State or tribal government the jurisdiction of which includes individuals or
			 populations the health of which are, or will be, affected by an activity
			 or a proposed activity.
								(5)Eligible institutionThe term eligible institution means a public agency or private nonprofit institution that submits to the Secretary, in
			 consultation with the Administrator, an application for a grant authorized
			 under such section at such time, in such manner, and containing such
			 agreements, assurances, and information as the Secretary and Administrator
			 may require.
								(6)Health impact assessmentThe term Health Impact Assessment means a systematic process that uses an array of data sources and analytic methods and considers
			 input from stakeholders to determine the potential effects of a proposed
			 policy, plan, program, or project on the health of a population and the
			 distribution of those effects within the population. Such term includes
			 identifying and recommending appropriate actions on monitoring and
			 maximizing potential benefits and minimizing the potential harms.
								(7)Health disparitiesThe term health disparities are a particular type of health differences that are closely linked with social, economic, and/or
			 environmental disadvantage. Health disparities adversely affect groups of
			 people who have systematically experienced greater obstacles to health
			 based on their racial or ethnic group; religion; socioeconomic status;
			 gender; age; mental health; cognitive, sensory, or physical disability;
			 sexual orientation or gender identity; geographic location; or other
			 characterisitics historically linked to discrimination or exclusion.
								(8)Proposed activityThe term proposed activity means a proposed policy, program, plan, or project currently under consideration by a local,
			 State, tribal, or Federal agency or government.
								(b)EstablishmentThe Secretary, acting through the Director and in collaboration with the Administrator, shall carry
			 out the following:
								(1)Establish a program at the National Center for Environmental Health at the Centers for Disease
			 Control and Prevention focused on advancing the field of Health Impact
			 Assessment. In developing and implementing the program, the Director of
			 the National Center for Environmental Health shall consult with the
			 Director of the National Center for Chronic Disease Prevention and Health
			 Promotion as well as relevant offices within the Department of Housing and
			 Urban Development, the Department of Transportation, and the Department of
			 Agriculture. The program shall include—
									(A)collecting and disseminating best practices;
									(B)administering capacity building grants to States to support grantees in initiating Health Impact
			 Assessments, in accordance with subsection (d);
									(C)providing technical assistance;
									(D)developing training tools and providing training on conducting Health Impact Assessment and the
			 implementation of built environment and health indicators;
									(E)making information available, as appropriate, regarding the existence of other community healthy
			 living tools, checklists, and indices that help connect public health to
			 other sectors, and tools to help examine the effect of the indoor built
			 environment and building codes on population health;
									(F)conducting research and evaluations of Health Impact Assessments; and
									(G)awarding competitive extramural research grants.
									(2)In accordance with subsection (c), develop guidance and guidelines to conduct Health Impact
			 Assessments.
								(3)In accordance with subsection (d), establish a grant program to allow States to fund eligible
			 entities to conduct Health Impact Assessments.
								(c)GuidanceThe Director, in consultation with the Director of the National Center for Environmental Health
			 and, the Director of the National Center for Chronic Disease Prevention
			 and Health Promotion, and relevant offices within the Department of
			 Housing and Urban Development, the Department of Transportation, and the
			 Department of Agriculture, shall—
								(1)develop guidance for conducting Health Impact Assessment, including—
									(A)background on national and international efforts to bridge urban planning and public health
			 institutions and disciplines, including a review of Health Impact
			 Assessment best practices internationally;
									(B)evidence-based direct and indirect pathways that link land-use planning, transportation, and
			 housing policy and objectives to human health outcomes;
									(C)data resources and quantitative and qualitative forecasting methods to evaluate both the status of
			 health determinants and health effects, including identification of
			 existing programs that can disseminate these resources;
									(D)best practices for inclusive public involvement in conducting Health Impact Assessments; and
									(E)technical assistance for other agencies seeking to develop their own guidelines and procedures for
			 Health Impact Assessment;
									(2)in developing the guidance, consider available international Health Impact Assessment guidance,
			 North American Health Impact Assessment Practice Standards, and
			 recommendations from the National Academy of Science; and
								(3)not later than 1 year after the date of enactment of this section, publish the guidance.
								(d)Grant programThe Secretary, acting through the Director and in collaboration with the Administrator, shall
			 establish a program under which the Secretary shall award grants to States
			 to fund eligible entities for capacity building or to prepare Health
			 Impact Assessments, and shall ensure that States receiving a grant under
			 this subsection further support training and technical assistance for
			 grantees under the program by funding and overseeing appropriate local,
			 State, tribal, Federal, university, or nonprofit Health Impact Assessment
			 experts to provide technical assistance. Such assessments shall—
								(1)ensure that appropriate health factors are taken into consideration as early as practicable during
			 the planning, review, or decisionmaking processes;
								(2)assess the effect on the health of individuals and populations of proposed policies, projects, or
			 plans that result in modifications to the built environment; and
								(3)assess the distribution of health effects across various factors, such as race, income, ethnicity,
			 age, disability status, gender, and geography.
								(e)Applications
								(1)In generalTo be eligible to receive a grant under this section, an eligible entity shall submit to the
			 Secretary an application in accordance with this subsection, at such time,
			 in such manner, and containing such additional information as the
			 Secretary may require.
								(2)InclusionAn application under this subsection shall include a list of proposed activities that require or
			 would benefit from conducting a Health Impact Assessment within six months
			 of awarding funds. The list should be accompanied by supporting
			 documentation, including letters of support, from potential conductors of
			 Health Impact Assessments for the listed proposed activities. Each
			 application should also include an assessment by the eligible entity of
			 the health of the population of its jurisdiction and describe potential
			 adverse or positive effects on health that the proposed activities may
			 create.
								(3)PreferencePreference in awarding funds under this section may be given to eligible entities that demonstrate
			 the potential to significantly improve population health or lower health
			 care costs as a result of potential Health Impact Assessment work.
								(f)Use of funds
								(1)In generalAn eligible entity shall use amounts provided under a grant under this section to conduct Health
			 Impact Assessment capacity building or to conduct or fund subgrantees to
			 conduct a Health Impact Assessment for a proposed activity in accordance
			 with this subsection.
								(2)PurposesThe purposes of a Health Impact Assessment under this subsection are—
									(A)to facilitate the involvement of tribal, State, and local public health officials in community
			 planning, transportation, housing, and land use decisions and other
			 decisions affecting the built environment to identify any potential health
			 concern or health benefit relating to an activity or proposed activity;
									(B)to provide for an investigation of any health-related issue of concern raised in a planning
			 process, an environmental impact assessment process, or policy appraisal
			 relating to a proposed activity;
									(C)to describe and compare alternatives (including no-action alternatives) to a proposed activity to
			 provide clarification with respect to the potential health outcomes
			 associated with the proposed activity and, where appropriate, to the
			 related benefit-cost or cost-effectiveness of the proposed activity and
			 alternatives;
									(D)to contribute, when applicable, to the findings of a planning process, policy appraisal, or an
			 environmental impact statement with respect to the terms and conditions of
			 implementing a proposed activity or related mitigation recommendations, as
			 necessary;
									(E)to ensure that the disproportionate distribution of negative impacts among vulnerable populations
			 is minimized as much as possible;
									(F)to engage affected community members and ensure adequate opportunity for public comment on all
			 stages of the Health Impact Assessment; and
									(G)where appropriate, to consult with local and county health departments and appropriate
			 organizations, including planning, transportation, and housing
			 organizations and providing them with information and tools regarding how
			 to conduct and integrate Health Impact Assessment into their work.
									(3)Eligible activities
									(A)In generalEligible entities funded under this subsection shall conduct an evaluation of any proposed activity
			 to determine whether it will have a significant adverse or positive effect
			 on the health of the affected population in the jurisdiction of the
			 eligible entity, based on the criteria described in subparagraph (B).
									(B)CriteriaThe criteria described in this subparagraph include, as applicable to the proposed activity, the
			 following:
										(i)Any substantial adverse effect or significant health benefit on health outcomes or factors known to
			 influence health, including the following:
											(I)Physical activity.
											(II)Injury.
											(III)Mental health.
											(IV)Accessibility to health-promoting goods and services.
											(V)Respiratory health.
											(VI)Chronic disease.
											(VII)Nutrition.
											(VIII)Land use changes that promote local, sustainable food sources.
											(IX)Infectious disease.
											(X)Health disparities.
											(XI)Existing air quality, ground or surface water quality or quantity, or noise levels; and
											(ii)Other factors that may be considered, including—
											(I)the potential for a proposed activity to result in systems failure that leads to a public health
			 emergency;
											(II)the probability that the proposed activity will result in a significant increase in tourism,
			 economic development, or employment in the jurisdiction of the eligible
			 entity;
											(III)any other significant potential hazard or enhancement to human health, as determined by the
			 eligible entity; or
											(IV)whether the evaluation of a proposed activity would duplicate another analysis or study being
			 undertaken in conjunction with the proposed activity.
											(C)Factors for considerationIn evaluating a proposed activity under subparagraph (A), an eligible entity may take into
			 consideration any reasonable, direct, indirect, or cumulative effect that
			 can be clearly related to potential health effects and that is related to
			 the proposed activity, including the effect of any action that is—
										(i)included in the long-range plan relating to the proposed activity;
										(ii)likely to be carried out in coordination with the proposed activity;
										(iii)dependent on the occurrence of the proposed activity; or
										(iv)likely to have a disproportionate impact on high-risk or vulnerable populations.
										(4)RequirementsA Health Impact Assessment prepared with funds awarded under this subsection shall incorporate the
			 following, after conducting the screening phase (identifying projects or
			 policies for which a Health Impact Assessment would be valuable and
			 feasible) through the application process:
									(A)ScopingIdentifying which health effects to consider and the research methods to be utilized.
									(B)Assessing risks and benefitsAssessing the baseline health status and factors known to influence the health status in the
			 affected community, which may include aggregating and synthesizing
			 existing health assessment evidence and data from the community.
									(C)Developing recommendationsSuggesting changes to proposals to promote positive or mitigate adverse health effects.
									(D)ReportingSynthesizing the assessment and recommendations and communicating the results to decisionmakers.
									(E)Monitoring and evaluatingTracking the decision and implementation effect on health determinants and health status.
									(5)PlanAn eligible entity that is awarded a grant under this section shall develop and implement a plan,
			 to be approved by the Director, for meaningful and inclusive stakeholder
			 involvement in all phases of the Health Impact Assessment. Stakeholders
			 may include community-based organizations, youth-serving organizations,
			 planners, public health experts, State and local public health departments
			 and officials, health care experts or officials, housing experts or
			 officials, and transportation experts or officials.
								(6)Submission of findingsAn eligible entity that is awarded a grant under this section shall submit the findings of any
			 funded Health Impact Assessment activities to the Secretary and make these
			 findings publicly available.
								(7)Assessment of impactsAn eligible entity that is awarded a grant under this section shall ensure the assessment of the
			 distribution of health impacts (related to the proposed activity) across
			 race, ethnicity, income, age, gender, disability status, and geography.
								(8)Conduct of assessmentTo the greatest extent feasible, a Health Impact Assessment shall be conducted under this section
			 in a manner that respects the needs and timing of the decisionmaking
			 process it evaluates.
								(9)MethodologyIn preparing a Health Impact Assessment under this subsection, an eligible entity or partner shall
			 follow the guidance published under subsection (c).
								(g)Health impact assessment databaseThe Secretary, acting through the Director and in collaboration with the Administrator, shall
			 establish, maintain, and make publicly available a Health Impact
			 Assessment database, including—
								(1)a catalog of Health Impact Assessments received under this section;
								(2)an inventory of tools used by eligible entities to conduct Health Impact Assessments; and
								(3)guidance for eligible entities with respect to the selection of appropriate tools described in
			 paragraph (2).
								(h)Evaluation of grantee activitiesThe Secretary shall award competitive grants to Prevention Research Centers, or nonprofit
			 organizations or academic institutions with expertise in Health Impact
			 Assessments to—
								(1)assist grantees with the provision of training and technical assistance in the conducting of Health
			 Impact Assessments;
								(2)evaluate the activities carried out with grants under subsection (d); and
								(3)assist the Secretary in disseminating evidence, best practices, and lessons learned from grantees.
								(i)Report to congressNot later than 1 year after the date of enactment of this section, the Secretary shall submit to
			 Congress a report concerning the evaluation of the programs under this
			 section, including recommendations as to how lessons learned from such
			 programs can be incorporated into future guidance documents developed and
			 provided by the Secretary and other Federal agencies, as appropriate.
							(j)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary.
							399V–10.Additional research on the relationship between the built environment and health outcomes
							(a)Research grant program
								(1)GrantsThe Secretary, in collaboration with the Administrator, shall award grants to eligible institutions
			 to conduct and coordinate research on the built environment and its
			 influence on human health. Factors that influence health that may be
			 considered include—
									(A)levels of physical activity;
									(B)consumption of nutritional foods;
									(C)rates of crime;
									(D)air, water, and soil quality;
									(E)risk or rate of injury;
									(F)accessibility to health-promoting goods and services;
									(G)chronic disease rates;
									(H)community design;
									(I)housing; and
									(J)other indicators as determined appropriate by the Secretary.
									(2)ResearchThe Secretary, in consultation with the Administrator, shall support research under this section
			 that—
									(A)investigates and defines links between the built environment and human health and identifies causal
			 relationships;
									(B)examines—
										(i)the scope and intensity of the impact that the built environment (including the various
			 characteristics of the built environment) has on the human health; or
										(ii)the distribution of such impacts by—
											(I)location; and
											(II)population subgroup;
											(C)is used to develop—
										(i)measures and indicators to address health impacts and the connection of health to the built
			 environment;
										(ii)efforts to link the measures to transportation, land use, and health databases; and
										(iii)efforts to enhance the collection of built environment surveillance data;
										(D)distinguishes carefully between personal attitudes and choices and external influences on behavior
			 to determine how much the association between the built environment and
			 the health of residents, versus the lifestyle preferences of the people
			 that choose to live in the neighborhood, reflects the physical
			 characteristics of the neighborhood; and
									(E)
										(i)identifies or develops effective intervention strategies focusing on enhancements to the built
			 environment that promote increased use physical activity, access to
			 nutritious foods, or other health-promoting activities by residents; and
										(ii)in developing the intervention strategies under clause (i), ensures that the intervention
			 strategies will reach out to high-risk or vulnerable populations,
			 including low-income urban and rural communities and aging populations, in
			 addition to the general population.
										(3)SurveysThe Secretary may use funds appropriated under this section to support the expansion of national
			 surveys and data tracking systems to provide more detailed information
			 about the connection between the built environment and health.
								(4)PriorityIn providing assistance under the grant program under this section, the Secretary and the
			 Administrator shall give priority to research that incorporates—
									(A)interdisciplinary approaches; or
									(B)the expertise of the public health, physical activity, urban planning, land use, and transportation
			 research communities in the United States and abroad.
									(b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.
			 Not to exceed 20 percent of amounts appropriated for each fiscal year
			 under this subsection may be used for the research component of the
			 program under this section..
				1004.Implementation of recommendations by Environmental Protection Agency
				(a)Inspector general recommendationsThe Administrator of the Environmental Protection Agency shall, as promptly as practicable, carry
			 out each of the following recommendations of the Inspector General of the
			 Agency as set forth in Report No. 2006–P–00034 entitled EPA needs to conduct environmental justice reviews of its programs, policies and activities:
					(1)The recommendation that the Agency’s program and regional offices identify which programs,
			 policies, and activities need environmental justice reviews and require
			 these offices to establish a plan to complete the necessary reviews.
					(2)The recommendation that the Administrator of the Agency ensure that these reviews determine whether
			 the programs, policies, and activities may have a disproportionately high
			 and adverse health or environmental impact on minority and low-income
			 populations.
					(3)The recommendation that each program and regional office develop specific environmental justice
			 review guidance for conducting environmental justice reviews.
					(4)The recommendation that the Administrator designate a responsible office to compile results of
			 environmental justice reviews and recommend appropriate actions.
					(b)GAO recommendationsIn developing rules under laws administered by the Environmental Protection Agency, the
			 Administrator of the Agency shall, as promptly as practicable, carry out
			 each of the following recommendations of the Comptroller General of the
			 United States as set forth in GAO Report numbered GAO–05–289 entitled EPA Should Devote More Attention to Environmental Justice when Developing Clean Air Rules:
					(1)The recommendation that the Administrator ensure that workgroups involved in developing a rule
			 devote attention to environmental justice while drafting and finalizing
			 the rule.
					(2)The recommendation that the Administrator enhance the ability of such workgroups to identify
			 potential environmental justice issues through such steps as providing
			 workgroup members with guidance and training to help them identify
			 potential environmental justice problems and involving environmental
			 justice coordinators in the workgroups when appropriate.
					(3)The recommendation that the Administrator improve assessments of potential environmental justice
			 impacts in economic reviews by identifying the data and developing the
			 modeling techniques needed to assess such impacts.
					(4)The recommendation that the Administrator direct appropriate Agency officers and employees to
			 respond fully when feasible to public comments on environmental justice,
			 including improving the Agency’s explanation of the basis for its
			 conclusions, together with supporting data.
					(c)2004 inspector general reportThe Administrator of the Environmental Protection Agency shall, as promptly as practicable, carry
			 out each of the following recommendations of the Inspector General of the
			 Agency as set forth in the report entitled EPA Needs to Consistently Implement the Intent of the Executive Order on Environmental Justice (Report No. 2004–P–00007):
					(1)The recommendation that the Agency clearly define the mission of the Office of Environmental
			 Justice (OEJ) and provide Agency staff with an understanding of the roles
			 and responsibilities of the Office.
					(2)The recommendation that the Agency establish (through issuing guidance or a policy statement from
			 the Administrator) specific timeframes for the development of definitions,
			 goals, and measurements regarding environmental justice and provide the
			 regions and program offices a standard and consistent definition for a
			 minority and low-income community, with instructions on how the Agency
			 will implement and put into operation environmental justice in the
			 Agency’s daily activities.
					(3)The recommendation that the Agency ensure the comprehensive training program currently under
			 development includes standard and consistent definitions of the key
			 environmental justice concepts (such as low-income, minority, and disproportionately impacted) and instructions for implementation of those concepts.The Administrator shall submit an initial report to Congress within 6 months after the enactment of
			 this Act regarding the Administrator’s strategy for implementing the
			 recommendations referred to in paragraphs (1), (2), and (3). Thereafter,
			 the Administrator shall provide semiannual reports to Congress regarding
			 the Administrator’s progress in implementing such recommendations and
			 modifying the Administrator’s emergency management procedures to
			 incorporate environmental justice in the Agency’s Incident Command
			 Structure (in accordance with the December 18, 2006, letter from the
			 Deputy Administrator to the Acting Inspector General of the Agency).(d)Federal action plan for saving lives, protecting people and their families from radon
					(1)In generalBecause radon is a naturally occurring radioactive gas that is recognized as the leading cause of
			 lung cancer among nonsmokers and is a particular environmental threat for
			 low-income and minority individuals because of the lack of information
			 about radon levels in their own homes, the Administrator of the
			 Environmental Protection Agency shall within 6 months after the date of
			 the enactment of this Act, implement the action plan entitled Protecting People and Families from Radon: A Federal Action Plan for Saving Lives (June 20, 2011), working with the Secretary of Health and Human Services acting through the
			 Director of the Centers for Disease Control and Prevention, and with the
			 other Federal agencies mentioned in and as set forth in the action plan.
					(2)Specific stepsIn carrying out paragraph (1), the Administrator shall take steps to achieve each of the following:
						(A)The recommendation that the workgroup comprised of the Federal agencies participating in the
			 development of the action plan referred to in paragraph (1) implement
			 specific steps within the current authority and activities of each Federal
			 agency to reduce exposure to radon.
						(B)The recommendation that such workgroup meet on the 1-year anniversary of the plan to assess and
			 recognize achievements of the plan.
						(3)ReportThe Administrator shall report to the Congress on the 1-year assessment of the plan’s
			 implementation, including the challenges remaining and the progress in
			 reducing radon exposure particularly to low-income and minority families.
					1005.Grant program to conduct environmental health improvement activities and to improve social
			 determinants of health
				(a)DefinitionsIn this section:
					(1)DirectorThe term Director means the Director of the Centers for Disease Control and Prevention, acting in collaboration with
			 the Administrator of the Environmental Protection Agency and the Director
			 of the National Institute of Environmental Health Sciences.
					(2)Eligible entityThe term eligible entity means a State or local community that—
						(A)bears a disproportionate burden of exposure to environmental health hazards;
						(B)bears a disproportionate burden of exposure to unhealthy living conditions, low standard housing
			 conditions, low socioeconomic status, poor nutrition, less opportunity for
			 educational attainment, disproportionate unemployment rates, or lower
			 literacy levels;
						(C)has established a coalition—
							(i)with not less than 1 community-based organization or demonstration program; and
							(ii)with not less than 1—
								(I)public health entity;
								(II)health care provider organization;
								(III)academic institution, including any minority-serving institution (including a Hispanic-serving
			 institution, a historically Black college or university, and a tribal
			 college or university); or
								(IV)child-serving institution;
								(D)ensures planned activities and funding streams are coordinated to improve community health; and
						(E)submits an application in accordance with subsection (c).
						(b)EstablishmentThe Director shall establish a grant program under which eligible entities shall receive grants to
			 conduct environmental health improvement activities and to improve social
			 determinants of health.
				(c)ApplicationTo receive a grant under this section, an eligible entity shall submit an application to the
			 Director at such time, in such manner, and accompanied by such information
			 as the Director may require.
				(d)Cooperative agreementsAn eligible entity may use a grant under this section—
					(1)to promote environmental health;
					(2)to address environmental health disparities among all populations, including children; and
					(3)to address racial and ethnic disparities in social determinants of health.
					(e)Amount of cooperative agreement
					(1)In generalThe Director shall award grants to eligible entities at the 3 different funding levels described in
			 this subsection.
					(2)Level 1 cooperative agreements
						(A)In generalAn eligible entity awarded a grant under this paragraph shall use the funds to identify
			 environmental health problems and solutions by—
							(i)establishing a planning and prioritizing council in accordance with subparagraph (B); and
							(ii)conducting an environmental health assessment in accordance with subparagraph (C).
							(B)Planning and prioritizing council
							(i)In generalA prioritizing and planning council established under subparagraph (A)(i) (referred to in this
			 paragraph as a PPC) shall assist the environmental health assessment process and environmental health promotion
			 activities of the eligible entity.
							(ii)MembershipMembership of a PPC shall consist of representatives from various organizations within public
			 health, planning, development, and environmental services and shall
			 include stakeholders from vulnerable groups such as children, the elderly,
			 disabled, and minority ethnic groups that are often not actively involved
			 in democratic or decisionmaking processes.
							(iii)DutiesA PPC shall—
								(I)identify key stakeholders and engage and coordinate potential partners in the planning process;
								(II)establish a formal advisory group to plan for the establishment of services;
								(III)conduct an in-depth review of the nature and extent of the need for an environmental health
			 assessment, including a local epidemiological profile, an evaluation of
			 the service provider capacity of the community, and a profile of any
			 target populations; and
								(IV)define the components of care and form essential programmatic linkages with related providers in
			 the community.
								(C)Environmental health assessment
							(i)In generalA PPC shall carry out an environmental health assessment to identify environmental health concerns.
							(ii)Assessment processThe PPC shall—
								(I)define the goals of the assessment;
								(II)generate the environmental health issue list;
								(III)analyze issues with a systems framework;
								(IV)develop appropriate community environmental health indicators;
								(V)rank the environmental health issues;
								(VI)set priorities for action;
								(VII)develop an action plan;
								(VIII)implement the plan; and
								(IX)evaluate progress and planning for the future.
								(D)EvaluationEach eligible entity that receives a grant under this paragraph shall evaluate, report, and
			 disseminate program findings and outcomes.
						(E)Technical assistanceThe Director may provide such technical and other non-financial assistance to eligible entities as
			 the Director determines to be necessary.
						(3)Level 2 cooperative agreements
						(A)Eligibility
							(i)In generalThe Director shall award grants under this paragraph to eligible entities that have already—
								(I)established broad-based collaborative partnerships; and
								(II)completed environmental assessments.
								(ii)No level 1 requirementTo be eligible to receive a grant under this paragraph, an eligible entity is not required to have
			 successfully completed a Level 1 Cooperative Agreement (as described in
			 paragraph (2)).
							(B)Use of grant fundsAn eligible entity awarded a grant under this paragraph shall use the funds to further activities
			 to carry out environmental health improvement activities, including—
							(i)addressing community environmental health priorities in accordance with paragraph (2)(C)(ii),
			 including—
								(I)geography;
								(II)the built environment;
								(III)air quality;
								(IV)water quality;
								(V)land use;
								(VI)solid waste;
								(VII)housing;
								(VIII)crime;
								(IX)socioeconomic status;
								(X)ethnicity, social construct and language preference;
								(XI)educational attainment;
								(XII)employment;
								(XIII)food safety;
								(XIV)nutrition;
								(XV)health care services; and
								(XVI)injuries;
								(ii)building partnerships between planning, public health, and other sectors, including child-serving
			 institutions, to address how the built environment impacts food
			 availability and access and physical activity to promote healthy behaviors
			 and lifestyles and reduce overweight and obesity, musculoskeletal
			 diseases, respiratory conditions, dental, oral and mental health
			 conditions, poverty, and related co-morbidities;
							(iii)establishing programs to address—
								(I)how environmental and social conditions of work and living choices influence physical activity and
			 dietary intake; or
								(II)how those conditions influence the concerns and needs of people who have impaired mobility and use
			 assistance devices, including wheelchairs, lower limb prostheses, and hip,
			 knee, and other joint replacements; and
								(iv)convening intervention and demonstration programs that examine the role of the social environment
			 in connection with the physical and chemical environment in—
								(I)determining access to nutritional food; and
								(II)improving physical activity to reduce overweight, obesity, and co-morbidities and increase quality
			 of life.
								(4)Level 3 cooperative agreements
						(A)In generalAn eligible entity awarded a grant under this paragraph shall use the funds to identify and address
			 racial and ethnic disparities in social determinants of health by creating
			 demonstration programs that assess the feasibility of establishing a
			 federally funded comprehensive program and describe key outcomes that
			 address racial and ethnic disparities in social determinants of health.
						(B)Program Design
							(i)EvaluationNo later than 1 year after enactment of this Act, the Director shall evaluate the best practices of
			 existing programs from the private, public, community based, and
			 academically supported initiatives focused on reducing disparities in the
			 social determinants of health for racial and ethnic populations.
							(ii)Demonstration projectsNot later than two years after the date of enactment of this Act, the Director shall implement at
			 least ten demonstration projects including at least one project for each
			 major racial and ethnic minority group, each of which is unique to the
			 cultural and linguistic needs of each of the following groups:
								(I)Native Americans and Alaska Natives.
								(II)Asian-Americans.
								(III)African-Americans/Blacks.
								(IV)Hispanic/Latino-Americans.
								(V)Native Hawaiians and Pacific Islanders.
								(iii)Report to CongressNo later than 2 years after the implementation of the initial demonstration projects, the Director
			 shall submit to Congress a report which includes—
								(I)a description of each demonstration project and design;
								(II)an evaluation of the cost effectiveness of each project’s prevention and treatment efforts;
								(III)an evaluation of the cultural and linguistic appropriateness of each project by racial and ethnic
			 group; and
								(IV)an evaluation of the beneficiary’s health status improvement under the demonstration project.
								(iv)Any other information deemed appropriate by the DirectorThe Director shall require any other information deemed appropriate to be shared by or developed by
			 eligible entities awarded a grant under this paragraph, including the
			 following:
								(I)Developing models and evaluating methods that improve the cultural and linguistically appropriate
			 services provided through the Centers for Disease Control and Prevention
			 to target individuals impacted by health disparities based on their race,
			 ethnicity, and gender.
								(II)Promoting the collaboration between primary and specialty care health care providers and patients,
			 to ensure patients impacted by health disparities based on race,
			 ethnicity, and gender are receiving comprehensive and organized treatment
			 and care.
								(III)Educating health care professionals on the causes and effects of disparities in the social
			 determinants of health as it relates to minority and racial and ethnic
			 communities and the need for culturally and linguistically appropriate
			 care in the prevention and treatment of high-impact diseases.
								(IV)Encouraging collaboration among community and patient-based organizations which work to address
			 disparities in the social determinants of health as it relates to
			 high-impact diseases in minority and racial and ethnic populations.
								(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—
					(1)$25,000,000 for fiscal year 2015; and
					(2)such sums as may be necessary for fiscal years 2016 through 2018.
					1006.Additional research on the relationship between the built environment and the health of community
			 residents
				(a)Definition of eligible institutionIn this section, the term eligible institution means a public or private nonprofit institution that submits to the Secretary of Health and Human
			 Services (in this section referred to as the Secretary) and the Administrator of the Environmental Protection Agency (in this section referred to as the Administrator) an application for a grant under the grant program authorized under subsection (b)(2) at such
			 time, in such manner, and containing such agreements, assurances, and
			 information as the Secretary and Administrator may require.
				(b)Research grant program
					(1)Definition of healthIn this section, the term health includes—
						(A)levels of physical activity;
						(B)degree of mobility due to factors such as musculoskeletal diseases, arthritis, and obesity;
						(C)consumption of nutritional foods;
						(D)rates of crime;
						(E)air, water, and soil quality;
						(F)risk of injury;
						(G)accessibility to health care services;
						(H)levels of educational attainment; and
						(I)other indicators as determined appropriate by the Secretary.
						(2)GrantsThe Secretary, in collaboration with the Administrator, shall provide grants to eligible
			 institutions to conduct and coordinate research on the built environment
			 and its influence on individual and population-based health.
					(3)ResearchThe Secretary shall support research that—
						(A)investigates and defines the causal links between all aspects of the built environment and the
			 health of residents;
						(B)examines—
							(i)the extent of the impact of the built environment (including the various characteristics of the
			 built environment) on the health of residents;
							(ii)the variance in the health of residents by—
								(I)location (such as inner cities, inner suburbs, and outer suburbs); and
								(II)population subgroup (including children, the elderly, the disadvantaged); or
								(iii)the importance of the built environment to the total health of residents, which is the primary
			 variable of interest from a public health perspective;
							(C)is used to develop—
							(i)measures to address health and the connection of health to the built environment; and
							(ii)efforts to link the measures to travel and health databases; and
							(D)distinguishes carefully between personal attitudes and choices and external influences on observed
			 behavior to determine how much an observed association between the built
			 environment and the health of residents, versus the lifestyle preferences
			 of the people that choose to live in the neighborhood, reflects the
			 physical characteristics of the neighborhood; and
						(E)
							(i)identifies or develops effective intervention strategies to promote better health among residents
			 with a focus on behavioral interventions and enhancements of the built
			 environment that promote increased use by residents; and
							(ii)in developing the intervention strategies under clause (i), ensures that the intervention
			 strategies will reach out to high-risk populations, including racial and
			 ethnic minorities, low-income urban and rural communities, and children.
							(4)PriorityIn providing assistance under the grant program authorized under paragraph (2), the Secretary and
			 the Administrator shall give priority to research that incorporates—
						(A)minority-serving institutions as grantees;
						(B)interdisciplinary approaches; or
						(C)the expertise of the public health, physical activity, nutrition and health care (including child
			 health), urban planning, and transportation research communities in the
			 United States and abroad.
						1007.Environment and public health restoration
				(a)Findings
					(1)General findingsThe Congress finds as follows:
						(A)As human beings, we share our environment with a wide variety of habitats and ecosystems that
			 nurture and sustain a diversity of species.
						(B)The abundance of natural resources in our environment forms the basis for our economy and has
			 greatly contributed to human development throughout history.
						(C)The accelerated pace of human development over the last several hundred years has significantly
			 impacted our natural environment and its resources, the health and
			 diversity of plant and animal wildlife, the availability of critical
			 habitats, the quality of our air and our water, and our global climate.
						(D)The intervention of the Federal Government is necessary to minimize and mitigate human impact on
			 the environment for the benefit of public health, to maintain air quality
			 and water quality, to sustain the diversity of plants and animals, to
			 combat global climate change, and to protect the environment.
						(E)Laws and regulations in the United States have been created and promulgated to minimize and
			 mitigate human impact on the environment for the benefit of public health,
			 to maintain air quality and water quality, to sustain wildlife, and to
			 protect the environment.
						(F)Such laws include the Antiquities Act of 1906 (16 U.S.C. 431 et seq.) initiated by President
			 Theodore Roosevelt to create the national park system, the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Clean Air
			 Act (42 U.S.C. 7401 et seq.), the Federal Water Pollution Control Act (33
			 U.S.C. 1251 et seq.), the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (Public Law 96–510), the
			 Endangered Species Act of 1973 (Public Law 93–205), and the National
			 Forest Management Act of 1976 (Public Law 94–588).
						(G)Attempts to repeal or weaken key environmental safeguards pose dangers to the public health, air
			 quality, water quality, wildlife, and the environment.
						(2)Findings on changes and proposed changes in lawThe Congress finds that, since 2001, the following changes and proposed changes to existing law or
			 regulations have negatively impacted or will negatively impact the
			 environment and public health:
						(A)Clean water
							(i)On May 9, 2002, the Environmental Protection Agency (EPA) and the Army Corps of Engineers put forth
			 a final rule that reconciled regulations implementing section 404 of the
			 Federal Water Pollution Control Act by redefining the term fill material and amending the definition of the term discharge of fill material, reversing a 25-year-old regulation. The new rule fails to restrict the dumping of hardrock mining
			 waste, construction debris, and other industrial wastes into rivers,
			 streams, lakes, and wetlands. The rule further allows destructive
			 mountaintop removal coal mining companies to dump waste into streams and
			 lakes, polluting the surrounding natural habitat and poisoning plants and
			 animals that depend on those water sources.
							(ii)On February 12, 2003, the Environmental Protection Agency published the rule National Pollutant Discharge Elimination System Permit Regulation and Effluent Limitation
			 Guidelines and Standards for Concentrated Animal Feeding Operations, new livestock waste regulations that aimed to control factory farm pollution but which would
			 severely undermine existing protections under the Federal Water Pollution
			 Control Act. This regulation allows large-scale animal factories to foul
			 the Nation’s waters with animal waste, allows livestock owners to draft
			 their own pollution-management plans and avoid ground water monitoring,
			 legalizes the discharge of contaminated runoff water rich in nitrogen,
			 phosphorus, bacteria, and metals, and ensures that large factory farms are
			 not held liable for the environmental damage they cause. In a 2005 Federal
			 court decision (Waterkeeper Alliance, et al. v. Enviromental Protection Agency, 399 F.3d 486 (2nd Cir. 2005)), major parts of the rule were upheld, others vacated, and still
			 others remanded back to the EPA. On November 20, 2008, the Environmental
			 Protection Agency published a revised final rule which undermines
			 environmental protection provisions by removing mandatory permitting
			 requirements and allowing large animal farms to self-certify the absence
			 of pollutant discharge activity.
							(iii)On March 19, 2003, the Environmental Protection Agency published a new rule regarding the Total
			 Maximum Daily Load program of the Federal Water Pollution Control Act that
			 regulates the maximum amount of a particular pollutant that can be present
			 in a body of water and still meet water quality standards. The new rule
			 withdrew the existing regulation put forth on July 13, 2000, and halted
			 momentum in cleaning up polluted waterways throughout the Nation. By
			 abandoning the existing rule, the Environmental Protection Agency is
			 undermining the effectiveness of cleanup plans and is allowing States to
			 avoid cleaning polluted waters entirely by dropping them from their
			 cleanup lists. Waterways play a crucial role in the lives of the people of
			 the United States and are critical to the livelihood of fish and wildlife.
			 The result of dropping the July 2000 rule is that the restoration of
			 polluted rivers, shorelines, and lakes will be delayed, harming more fish
			 and wildlife and worsening the quality of drinking water.
							(iv)On December 2, 2008, the Environmental Protection Agency and the Army Corps of Engineers jointly
			 issued a guidance document in the form of a legal memorandum, titled Clean Water Act Jurisdiction Following the U.S. Supreme Court’s Decision in Rapanos v. United
			 States & Carabell v. United States. This new guidance dictates enforcement actions under the Federal Water Pollution Control Act and
			 calls for a complicated case-by-case analysis to determine jurisdiction for waterways that do not flow all year. Such actions endanger
			 small streams and wetlands that serve as important habitats for aquatic
			 life, which play a fundamental role in safeguarding sources of clean
			 drinking water and mitigate the risks and effects of floods and droughts.
			 Further, the definition provided therein for waters of the United States is applicable to the Federal Water Pollution Control Act as a whole, potentially affecting
			 programs that control industrial pollution and sewage levels, prevent oil
			 spills, and set water quality standards for all waters in the United
			 States protected under the Federal Water Pollution Control Act.
							(B)Forests and land management
							(i)On December 3, 2003, the President signed into law the Healthy Forests Restoration Act of 2003
			 (Public Law 108–148; 16 U.S.C. 6501 et seq.). Although the law attempts to
			 reduce the risk of catastrophic forest fires, it provides a boon to timber
			 companies by accelerating the aggressive thinning of backcountry forests
			 that are far from at-risk communities. The law allows for increased
			 logging of large, fire-resistant trees that are not in close proximity of
			 homes and communities; it undermines critical protections for endangered
			 species by exempting Federal land management agencies from consulting with
			 the United States Fish and Wildlife Service before approving any action
			 that could harm endangered plants or wildlife; and it limits public
			 participation by reducing the number of environmental project reviews.
							(ii)On April 21, 2008, the Department of Agriculture issued a Final Planning Rule and Record of
			 Decision for National Forest System Land Management Planning. Similar to
			 rules enacted by the Administration on January 5, 2005, later remanded
			 back to the agency in Federal district court for violating the National
			 Environmental Policy Act of 1969, the Endangered Species Act of 1973, and
			 the Administrative Procedure Act (Citizens for Better Forestry v. United States Department of Agriculture, 481 F. Supp. 2d 1059 (N.D. Cal. 2007)), this revised rule eliminates strict forest planning
			 standards established in 1982, and opens millions of acres of public lands
			 to damaging and invasive logging, mining, and drilling operations. These
			 regulations would reverse more than 20 years of protection for wildlife
			 and national forests by removing the overall goal of ensuring ecological
			 sustainability in managing the national forest system, weakening the
			 National Forest Management Act of 1976, and effectively ending the review
			 of forest management plans under the National Environmental Policy Act of
			 1969.
							(iii)On September 20, 2006, the District Court for the Northern District of California vacated the
			 Protection of Inventoried Roadless Areas rule, enacted on May 13, 2005,
			 which gave State Governors 18 months to petition the Federal Government to
			 either restore the previous rule for their States, or submit a new
			 management and development plan for national forest areas inventoried
			 under the rule. Despite the enjoinment of the Administration’s 2005 rule,
			 and the subsequent restoration of the original Roadless Area Conservation
			 Rule, the United States Forest Service has continued to allow States to
			 petition for a special rule under the authority of the Administrative
			 Procedure Act, publishing a final special rule for Idaho on October 16,
			 2008. As a result, 58.5 million acres of wild national forests are still
			 vulnerable to logging, road building, and other developments that may
			 fragment natural habitats and negatively impact fish and wildlife.
							(iv)On November 17, 2008, the Department of the Interior’s Bureau of Land Management (BLM) signed the
			 Record of Decision (ROD) amending 12 resource management plans in
			 Colorado, Utah, and Wyoming, opening 2,000,000 acres of public lands to
			 commercial tar sands and oil shale exploration and development. On
			 November 18, 2008, the BLM published a final rule for Oil Shale Management
			 setting the policies and procedures for a commercial leasing program for
			 the management of federally owned oil shale in those three States.
			 Previously barred by a congressional moratorium on the commercial leasing
			 regulations for oil shale until September 30, 2008, the development of oil
			 shale on public lands poses a serious threat to land conservation,
			 endangered and threatened species, and critical habitat. Domestic shale
			 oil production allowed by these regulations is highly water and energy
			 intensive, the impacts of which will intensify existing water scarcity in
			 the arid Western Region and potentially degrade air and water quality for
			 surrounding populations.
							(C)Scientific reviewOn December 16, 2008, the United States Fish and Wildlife Service of the Department of the Interior
			 and the National Oceanic and Atmospheric Administration of the Department
			 of Commerce jointly issued a new rule amending regulations governing
			 interagency cooperation under section 7 of the Endangered Species Act of
			 1973 (ESA). This rule undermines the intention of the ESA to protect
			 species and the ecosystems upon which they depend by allowing Federal
			 agencies to carry out, permit, or fund an action without proper
			 environmental review and expert third-party consultation from Federal
			 wildlife experts. Under this new rule, Federal agencies can unilaterally
			 circumvent the formal review process, eliminating longstanding and
			 scientifically grounded safeguards that serve to protect the biodiversity
			 of our Nation’s ecosystems and avert harm to thousands of endangered and
			 threatened species.
						(b)Statement of policyIt is the policy of the United States Government to work in conjunction with States, territories,
			 tribal governments, international organizations, and foreign governments
			 in order to act as a steward of the environment for the benefit of public
			 health, to maintain air quality and water quality, to sustain the
			 diversity of plant and animal species, to combat global climate change,
			 and to protect the environment for future generations to enjoy.
				(c)Study and report on public health or environmental impact of revised rules, regulations, laws, or
			 proposed laws
					(1)StudyNot later than 30 days after the date of enactment of this Act, the President shall enter into an
			 arrangement under which the National Academy of Sciences will conduct a
			 study to determine the impact on public health, air quality, water
			 quality, wildlife, and the environment of the following regulations, laws,
			 and proposed laws:
						(A)Clean water
							(i)Final revisions to the Federal Water Pollution Control Act regulatory definitions of fill material and discharge of fill material, finalized and published in the Federal Register on May 9, 2002 (67 Fed. Reg. 31129), amending
			 part 232
			 of title 40, Code of Federal Regulations.
							(ii)Revised National Pollutant Discharge Elimination System Permit Regulation and Effluent Limitation
			 Guidelines and Standards for Concentrated Animal Feeding Operations in
			 response to the Waterkeeper Alliance, et al. v. Enviromental Protection Agency decision, finalized and published in the Federal Register on November 20, 2008 (73 Fed. Reg. 225),
			 amending parts 9, 122, and 412 of title 40, Code of Federal Regulations.
							(iii)A March 19, 2003, rule published in the Federal Register (68 Fed. Reg. 13608) withdrawing a July
			 13, 2000,
			 rule revising the Total Maximum Daily Load program of the Federal Water
			 Pollution Control Act (65 Fed. Reg. 43586), amending parts 9, 122, 123,
			 124, and
			 130 of title 40, Code of Federal Regulations.
							(iv)Official Guidance Document, Clean Water Act Jurisdiction Following the United States Supreme Court’s Decision in Rapanos v.
			 United States & Carabell v. United States, issued on December 2, 2008, relating to jurisdiction under section 404 of the Federal Water
			 Pollution Control Act.
							(B)Forests and land management
							(i)Healthy Forests Restoration Act of 2003, signed into law on December 3, 2003 (Public Law 108–148;
			 16 U.S.C. 6501 et seq.).
							(ii)National Forest System Land Management Planning Rule, finalized and published in the Federal
			 Register on April 21, 2008 (73 Fed. Reg. 21468), replacing the 2005 final
			 rule
			 (70 Fed. Reg. 1022, Jan. 5, 2005), as amended March 3, 2006 (71 Fed. Reg.
			 10837) and the
			 2000 final rule adopted on November 9, 2000 (65 Fed. Reg. 67514) as
			 amended on
			 September 29, 2004 (69 Fed. Reg. 58055), amending title 36, Code of
			 Federal
			 Regulations, part 219.
							(iii)The application of the Administrative Procedure Act (5 U.S.C. 551 to 559, 701 to 706, et seq.),
			 such that States may petition for a special rule for the roadless areas in
			 all or part of said State.
							(iv)Record of Decision, Oil Shale and Tar Sands Resources Resource Management Plan Amendments, issued on November 17, 2008, along with the Final Rule, Oil Shale Management-General, published
			 in the Federal Register on November 18, 2008 (73 Fed. Reg. 223), amending
			 title
			 43, Code of Federal Regulations, parts 3900, 3910, 3920, and 3930.
							(C)Scientific reviewFinal Rule, Interagency Cooperation Under the Endangered Species Act, published in the Federal
			 Register on December 16, 2008, amending title 50, Code of Federal
			 Regulations, part 402.
						(2)MethodIn conducting the study under paragraph (1), the National Academy of Sciences may utilize and
			 compare existing scientific studies regarding the regulations, laws, and
			 proposed laws listed in paragraph (1).
					(3)ReportUnder the arrangement entered into under paragraph (1), not later than 270 days after the date on
			 which such arrangement is entered into, the National Academy of Sciences
			 shall make publicly available and shall submit to the Congress and to the
			 head of each department and agency of the Federal Government that issued,
			 implements, or would implement a regulation, law, or proposed law listed
			 in paragraph (1), a report containing—
						(A)a description of the impact of all such regulations, laws, and proposed laws on public health, air
			 quality, water quality, wildlife, and the environment, compared to the
			 impact of preexisting regulations, or laws in effect, including—
							(i)any negative impacts to air quality or water quality;
							(ii)any negative impacts to wildlife;
							(iii)any delays in hazardous waste cleanup that are projected to be hazardous to public health; and
							(iv)any other negative impact on public health or the environment; and
							(B)any recommendations that the National Academy of Sciences considers appropriate to maintain,
			 restore, or improve in whole or in part protections for public health, air
			 quality, water quality, wildlife, and the environment for each of the
			 regulations, laws, and proposed laws listed in paragraph (1), which may
			 include recommendations for the adoption of any regulation or law in place
			 or proposed prior to January 1, 2001.
						(d)Department and agency revision of existing rules, regulations, or lawsNot later than 180 days after the date on which the report is submitted pursuant to subsection (c)(3), the head of each department and agency that has issued or implemented a regulation or law listed
			 in subsection (c)(1) shall submit to the Congress a plan describing the steps such department or such agency will take,
			 or has taken, to restore or improve protections for public health and the
			 environment in whole or in part that were in existence prior to the
			 issuance of such regulation or law.
				1008.GAO report on health effects of Deepwater Horizon oil rig explosion in the Gulf Coast
				(a)StudyThe Comptroller General of the United States shall conduct a study on the type and scope of health
			 care services administered through the Department of Health and Human
			 Services addressing the provision of health care to racial and ethnic
			 minorities (whether residents, cleanup workers, or volunteers) affected by
			 the explosion of the mobile offshore drilling unit Deepwater Horizon that
			 occurred on April 20, 2010.
				(b)Specific components; reportingIn carrying out subsection (a), the Comptroller General shall—
					(1)assess the type, size, and scope of programs administered by the Department of Health and Human
			 Services that focus on provision of health care to communities in the Gulf
			 Coast;
					(2)identify the merits and disadvantages associated with each the programs;
					(3)perform an analysis of the costs and benefits of the programs;
					(4)determine whether there is any duplication of programs; and
					(5)not later than 180 days after the date of the enactment of this Act, report findings and
			 recommendations for improving access to health care for racial and ethnic
			 minorities to the Congress.
					
